                                          1   Wesley D. Ray (SBN 026351)
                                              Wesley.Ray@SacksTierney.com
                                          2
                                              Philip R. Rudd (SBN 014026)
                                          3   Philip.Rudd@SacksTierney.com
                                              SACKS TIERNEY P.A.
                                          4   4250 N. Drinkwater Blvd., 4th Floor
                                              Scottsdale, AZ 85251-3693
                                          5
                                              Telephone: 480.425.2600
                                          6   Facsimile: 480.970.4610
                                              Attorneys for the Debtors
                                          7

                                          8

                                          9                    IN THE UNITED STATES BANKRUPTCY COURT
                                         10                               THE DISTRICT OF ARIZONA
                                         11   In re:
                                         12
                       P.A., ATTORNEYS




                                              ALAMO CHANDLER, LLC,                        Case No. 2:20-bk-05017-DPC
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              ALAMO GILBERT, LLC,                         Joint Administration With
                                         14                                               Cases No. 2:20-bk-05020-DPC
             FOURTH FLOOR




                                              ALAMO TEMPE, LLC,                                     2:20-bk-05026-DPC
SACKS TIERNEY




                                         15

                                         16                       Debtors.                Chapter 11 Proceedings

                                         17

                                         18   THIS FILING APPLIES TO:                     DEBTORS’ SECOND AMENDED
                                                    X All Debtors                         JOINT PLAN OF REORGANIZATION
                                         19                                               DATED MARCH 10, 2021
                                                        Alamo Chandler, LLC
                                         20        ____ Alamo Gilbert, LLC
                                                   ____ Alamo Tempe, LLC
                                         21

                                         22

                                         23            Alamo Chandler, LLC (“Alamo Chandler,”) Alamo Gilbert, LLC, (“Alamo

                                         24   Gilbert,”) and Alamo Tempe, LLC (“Alamo Tempe” and together with Alamo Chandler

                                         25   and Alamo Gilbert, the “Debtors”), as debtors and debtors in possession in the above-

                                         26   captioned bankruptcy cases, hereby submit to the Court and creditors of the Debtors’

                                         27   Estates this Second Amended Joint Plan of Reorganization Dated March 10, 2021 (the

                                         28
                                              “Plan”) pursuant to 11 U.S.C. § 1189.

                                         Case 2:20-bk-05017-DPC     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23    Desc
                                                                    Main Document     1
                                                                                     Page 1 of 64
                                              2968333.v1
                                          1   I.       DEFINITIONS
                                          2            For purposes of this Plan, capitalized terms used but not otherwise defined herein
                                          3   shall have the meanings ascribed to such terms in this Section I of the Plan. Any term used
                                          4   in the Plan that is not defined in the Plan, but is defined in the Bankruptcy Code or the
                                          5   Bankruptcy Rules, retains the meaning ascribed to such term in the Bankruptcy Code or the
                                          6   Bankruptcy Rules. Whenever the context requires, such terms include the plural as well as
                                          7   the singular, the masculine gender includes the feminine gender, and the feminine gender
                                          8   includes the masculine gender.

                                          9            As used in this Plan, the following terms have the meanings specified below:

                                         10            Allowed Administrative Claim: Every cost or expense of administration in the

                                         11   Bankruptcy Case, including, but not limited to, any actual and necessary expenses of

                                         12   preserving or disposing of the assets of the Estate, any actual and necessary expenses
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              incurred in operating the Debtors’ business postpetition, any professional fees and costs
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   approved by the Court, and all Claims approved under Bankruptcy Code § 507(a)(2).
             FOURTH FLOOR
SACKS TIERNEY




                                         15            Allowed Claim: A Claim:

                                         16            1.    With respect to which a proof of claim has been filed with the Court within

                                         17   the applicable period of time fixed by Bankruptcy Rule 3003 and to which no objection to

                                         18   the allowance of the Claim has been filed by the Debtors or any other party or as to which

                                         19
                                              any such objection has been determined by an order or judgment of the Court which is no
                                              longer subject to appeal and to which no appeal is pending; or
                                         20
                                                       2.    Scheduled in the lists of creditors prepared and filed with the Court pursuant
                                         21
                                              to Bankruptcy Rule 1007(b) and not listed as disputed, contingent, or unliquidated as to the
                                         22
                                              amount.
                                         23
                                                       An Allowed Claim shall not include unmatured or postpetition interest, penalties,
                                         24
                                              fees, or costs, unless specifically stated in the Plan. Notwithstanding Bankruptcy Code
                                         25
                                              section 502(a) and Bankruptcy Rules 3001 and 3003, for the purposes of the Plan, a Claim
                                         26
                                              shall not be an Allowed Claim unless it satisfies the definition of Allowed Claim under this
                                         27
                                              Plan.
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                       Main Document     2
                                                                                        Page 2 of 64
                                              2968333.v1
                                          1            Allowed Interest: An Interest in the Debtors held by a person or entity as of the
                                          2   Petition Date, and to which no objection to the allowance of the Interest has been filed by
                                          3   the Debtors or any other party, or as to which any such objection has been determined by
                                          4   an order or judgment of the Court which is no longer subject to appeal and to which no
                                          5   appeal is pending.
                                          6            Allowed Priority Claim: The Allowed Claim of a Creditor that is entitled to
                                          7   priority in payment under Bankruptcy Code sections 507(a)(3) through (a)(10).
                                          8            Allowed Secured Claim: An Allowed Claim to the extent that such Allowed Claim

                                          9   is secured by a lien that is unavoidable, on property in which the Estate has an interest, to

                                         10   the extent of the value of such Creditor’s interest in the Estate’s interest in such property,

                                         11   as determined in light of the purpose of the valuation and of the proposed disposition and

                                         12   use of such property.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                       Allowed Unsecured Claim: An Allowed Claim to the extent that such Allowed
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   Claim is not secured by a lien on property in which the Estate has an interest.
             FOURTH FLOOR
SACKS TIERNEY




                                         15            AmEx: American Express National Bank.

                                         16            Bankruptcy Case: The Debtors’ jointly-administered Chapter 11 bankruptcy cases;

                                         17   Case Nos. 2:20-bk-05017-DPC, 2:20-bk-05020-DPC, 2:20-bk-05026-DPC.

                                         18            Bankruptcy Code: 11 U.S.C. §§ 101, et seq., including, and as amended by, the

                                         19
                                              Small Business Reorganization Act of 2019 11 U.S.C. §§ 1181, et. seq., applicable to these
                                              Bankruptcy Cases.
                                         20
                                                       Bankruptcy Court:     The United States Bankruptcy Court for the District of
                                         21
                                              Arizona.
                                         22
                                                       Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure in effect as of the
                                         23
                                              Petition Date.
                                         24
                                                       BNC: BNC National Bank.
                                         25
                                                       Chandler Hold Co.:     Chandler Theater Holding, LLC, a Texas limited liability
                                         26
                                              company. The company formed to hold the majority interest in the Reorganized Alamo
                                         27
                                              Chandler.
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document     3
                                                                                       Page 3 of 64
                                              2968333.v1
                                          1             Chapter 11: Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 1101,
                                          2   et seq.
                                          3             Claim: (a) A right to payment, whether or not such right is reduced to judgment,
                                          4   liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
                                          5   legal, equitable, secured, or unsecured, which right arose or accrued prior to the
                                          6   Confirmation Date; (b) a right to an equitable remedy for breach of performance if such
                                          7   breach gives rise to a right to payment, whether or not such right to an equitable remedy is
                                          8   reduced to judgment, fixed, contingent, matured, un-matured, disputed, undisputed,

                                          9   secured, or unsecured, where such right arose or accrued prior to Confirmation; or (c) a

                                         10   claim arising under Bankruptcy Code section 502(g).

                                         11             Claimant or Creditor: Any person or entity that asserts a Claim.

                                         12             Confirmation: The signing by the Court of the Confirmation Order.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                        Confirmation Date: The date upon which the Confirmation Order is entered upon
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   the Bankruptcy Court’s docket.
             FOURTH FLOOR
SACKS TIERNEY




                                         15             Confirmation Order: The Order signed by the Bankruptcy Court pursuant to

                                         16   Bankruptcy Code section 1191 confirming this Plan.

                                         17             Contingent Claim: Any Claim for which a proof of claim has been filed with the

                                         18   Bankruptcy Court: (a) that was not filed in a sum certain, or that has not accrued and is

                                         19
                                              dependent on a future event that has not occurred and may never occur, and (b) that has not
                                              been allowed on or before the Confirmation Date.
                                         20
                                                        Court: The Bankruptcy Court.
                                         21
                                                        Debtors: Alamo Chandler, LLC, Alamo Gilbert, LLC, and Alamo Tempe, LLC.
                                         22
                                                        Disputed Claim: A Claim that the Debtors listed as unliquidated, disputed, or
                                         23
                                              contingent in their Schedules of Assets and Liabilities, or to which an objection has been
                                         24
                                              filed that has not been resolved by a Final Order of the Bankruptcy Court.
                                         25
                                                        Effective Date: The first business day that is at least 30 days after the Confirmation
                                         26
                                              Date. In the event the Confirmation Order has been stayed by a court of competent
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC         Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                        Main Document     4
                                                                                         Page 4 of 64
                                              2968333.v1
                                          1   jurisdiction, the Debtors may elect to delay the Effective Date pending a resolution of the
                                          2   order staying the Confirmation Order.
                                          3            Estate: The accumulation of each of the Debtor’s bankruptcy estates, created by the
                                          4   filing of the Petitions, as identified and described in Bankruptcy Code sections 541 and
                                          5   1186.
                                          6            Final Order: An order or judgment of the Bankruptcy Court that has not been
                                          7   stayed.
                                          8            Franchise Agreements:       The agreements between the Debtors and Franchisor,

                                          9   pursuant to which the Debtors are required to pay certain fees and royalties to Franchisor in

                                         10   exchange for the usage of certain marks and the provision of various services.

                                         11            Franchisor: Alamo Drafthouse Cinemas, LLC.

                                         12            GetBackd: Austin Business Finance, LCC dba GetBackd.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                       Gilbert Hold Co.:       Gilbert Theater Holding, LLC, a Texas limited liability
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   company. The company formed to hold the majority interest in the Reorganized Alamo
             FOURTH FLOOR
SACKS TIERNEY




                                         15   Gilbert.

                                         16            Hold Cos.:     Chandler Hold Co., Tempe Hold Co., and Gilbert Hold Co.,

                                         17   collectively.

                                         18            Insider: A person or entity within the definition contained at Bankruptcy Code

                                         19
                                              section 101(31).
                                                       Interest: Any equity interest in any of the Debtors as of the Petition Date.
                                         20
                                                       Interest Holder: Any person or persons owning an Interest in any of the Debtors as
                                         21
                                              of the Petition Date.
                                         22
                                                       New Debt Obligations: Those debts of the Debtors that existed pre-confirmation,
                                         23
                                              but that are modified by the confirmed Plan resulting in the creation of a new obligation of
                                         24
                                              the Reorganized Debtors pursuant to this Plan. The obligations for which the Reorganized
                                         25
                                              Debtors have liability under the terms of the confirmed Plan. The New Debt Obligations
                                         26
                                              shall not be considered in default unless or until the Reorganized Debtors default on such
                                         27
                                              obligations after the Effective Date.
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                       Main Document     5
                                                                                        Page 5 of 64
                                              2968333.v1
                                          1            Person: Any individual, corporation, partnership, joint venture, association, joint
                                          2   stock company, trust, unincorporated association or organization, governmental agency, or
                                          3   associated political subdivision.
                                          4            Petitions: The voluntary bankruptcy petitions for relief filed by the Debtors under
                                          5   Chapter 11 of the Bankruptcy Code, which commenced the Bankruptcy Cases.
                                          6            Petition Date: The date on which the Petitions were filed; May 13, 2020.
                                          7            Plan:   This Amended Joint Plan of Reorganization and any amendments or
                                          8   supplements hereto.

                                          9            Projected Disposable Income: As provided in 11 U.S.C. § 1191, the amount of

                                         10   income that is received by each Debtor and not reasonably necessary to be expended for

                                         11   the payment of expenditures necessary for the continuation, preservation, or operation of

                                         12   the business of that Debtor, and therefore available for the payment of Allowed Claims
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              under the Plan, as reflected in the Projections attached hereto as Exhibits “A,” “B,” and
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   “C,” as ultimately amended.
             FOURTH FLOOR
SACKS TIERNEY




                                         15            Projections:   The financial projections for each of the Debtors, collectively,

                                         16   attached hereto as Exhibits “A,” “B,” and “C,” as they may be ultimately amended.

                                         17            Pro Rata: The ratio of an Allowed Claim or Allowed Interest in a particular Class

                                         18   to the aggregate amount of all Allowed Claims or Allowed Interests in that Class.

                                         19
                                                       Reorganized Debtors: The Debtors after the Effective Date.
                                                       SBA: The United States Small Business Administration, acting through its properly
                                         20
                                              designated affiliates, representatives and agents.
                                         21
                                                       Schedules or Schedules of Assets and Liabilities: The Schedules of Assets and
                                         22
                                              Liabilities and Statements of Financial Affairs, and any amendments thereto, filed by the
                                         23
                                              Debtors.
                                         24
                                                       Stearns: Stearns Bank N.A.
                                         25
                                                       Tempe Hold Co.:        Tempe Theater Holding, LLC, a Texas limited liability
                                         26
                                              company. The company formed to hold the majority interest in the Reorganized Alamo
                                         27
                                              Tempe.
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23            Desc
                                                                      Main Document     6
                                                                                       Page 6 of 64
                                              2968333.v1
                                          1            Trustee:   The Subchapter V Trustee appointed in the Bankruptcy Cases; Mr.
                                          2   Edward Burr of MAC Restructuring Advisors, LLC.
                                          3            US Foods: US Foods, Inc.
                                          4            Unliquidated: The term describing the Allowed Claim of a Creditor when the
                                          5   value of its claim has not been determined or stated with finality.
                                          6   II.      INTRODUCTION
                                          7            This Plan is being proposed by the Debtors to reorganize their liabilities, so as permit
                                          8   continued operations from which Creditors and Interest Holders can be paid, and avoid the

                                          9   disastrous effects of a liquidation. Unless otherwise noted, those portions of the Plan

                                         10   providing factual information concerning the Debtors, their assets, and their liabilities, have

                                         11   been prepared from information maintained or prepared by the Debtors and their retained

                                         12   professionals. The financial information contained in this Plan has not been subjected to an
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              audit by an independent auditor or certified public accountant. The Debtors are not able to
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   warrant or represent that the information contained in this Plan is without any inaccuracies.
             FOURTH FLOOR
SACKS TIERNEY




                                         15   To the extent practicable, though, the information provided herein has been prepared from

                                         16   the Debtors’ financial books and records and efforts have been made to ensure that all such

                                         17   information is fairly represented.

                                         18            This Plan will classify all Creditors and Interest Holders into classes. The treatment

                                         19
                                              of each class of Creditors or Interest Holders will be set forth in the Plan. You should
                                              carefully examine the treatment of the class to which your Claim or Interest is assigned.
                                         20
                                                       The Bankruptcy Court will confirm the Plan if the requirements of Bankruptcy Code
                                         21
                                              are satisfied. The Bankruptcy Court must determine whether the Plan has been accepted by
                                         22
                                              each impaired class entitled to vote on the Plan. Impaired classes entitled to vote on the
                                         23
                                              Plan are those classes of claims whose legal, equitable, or contractual rights are altered, as
                                         24
                                              provided in Bankruptcy Code section 1124. An impaired class of Claims is deemed to have
                                         25
                                              accepted the Plan if Claimants holding at least two thirds (2/3) of the dollar amount of those
                                         26
                                              Claims who vote, and more than one half (1/2) in number of those Claims who vote, have
                                         27
                                              accepted the Plan. An impaired class of Interests is deemed to have accepted the Plan if the
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23            Desc
                                                                       Main Document     7
                                                                                        Page 7 of 64
                                              2968333.v1
                                          1   Plan has been accepted by at least two thirds (2/3) in amount of the Allowed Interests who
                                          2   vote on the Plan. Only the votes of those Creditors or Interest Holders whose ballots are
                                          3   timely received will be counted in determining whether a class has accepted the Plan. Even
                                          4   if each class of Creditors and Interest Holders does not accept the Plan, the Plan can be
                                          5   confirmed under Bankruptcy Code section 1191(b).
                                          6   III.     HISTORY OF THE DEBTORS’ BUSINESS OPERATIONS
                                          7            Each of the Debtors presently operates an Alamo Drafthouse Cinema (each a
                                          8   “Theater,” and collectively, the “Theaters”) under a franchise agreement with Franchisor.

                                          9   The Debtors’ business model is to provide patrons of the Theaters with an upscale movie-

                                         10   going experience that includes premium seating and amenities, and access to a full-service

                                         11   menu.

                                         12            The Theaters are located, respectively, in Gilbert, Tempe, and Chandler Arizona.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              Alamo Gilbert operates its Theater in space leased from Alamo Gilbert Holdings, LLC (the
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   “Gilbert Landlord”) under that certain Lease Agreement dated as of August 8, 2018 (the
             FOURTH FLOOR
SACKS TIERNEY




                                         15   “Gilbert Lease”). Alamo Tempe operates its Theater in space leased from Alamo Tempe

                                         16   Holdings, LLC (the “Tempe Landlord) under that certain Lease Agreement dated as of June

                                         17   12, 2017 (the “Tempe Lease). Alamo Chandler operates its Theater in space leased from

                                         18   The Shoppes at Chandler Heights, LLC (the “Chandler Landlord”) under that certain Lease

                                         19
                                              dated as of January 13, 2016 (the “Chandler Lease).
                                                       The Gilbert Theater opened on, or about, November 27, 2019. The Tempe Theater
                                         20
                                              opened on, or about, May 17, 2018. The Chandler Theater opened on, or about, December
                                         21
                                              1, 2016. Until the spring of 2020, although still relatively new, the Debtors’ Theaters were
                                         22
                                              generally operating sustainably and had good prospects for growth.              COVID-19
                                         23
                                              dramatically changed the Debtors’ business landscape.
                                         24
                                                       The cinema industry has been especially hard-hit by COVID-19. COVID-19 and the
                                         25
                                              array of resultant stay-at-home orders entered across the United States have prevented
                                         26
                                              theater operators, like the Debtors, from conducting business, resulted in the suspension of
                                         27
                                              movie releases, and instilled fear in the movie-going public.
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                      Main Document     8
                                                                                       Page 8 of 64
                                              2968333.v1
                                          1            On March 19, 2020, Governor Ducey issued Executive Order 2020-09 (the “First
                                          2   Executive Order”). The First Executive Order compelled the closure of all movie theaters
                                          3   in the state of Arizona to protect against the spread of COVID-19. As a result of the First
                                          4   Executive Order, the Debtors Theaters were promptly and completely closed. The First
                                          5   Executive Order forcing the closure of the Theaters, though a series of intervening orders,
                                          6   expired on May 15, 2020. On June 29, 2020, Governor Ducey issued Executive Order
                                          7   2020-43, (the “Second Executive Order,” and collectively with the First Executive Order,
                                          8   the “Executive Orders”), again forcing the closure of the Theaters through July 27, 2020.

                                          9   By virtue of the Executive Orders, the Debtors were legally and completely prohibited from

                                         10   operating their businesses for a total of approximately 85 days.

                                         11            Even after the operational restrictions created by the Executive Orders were

                                         12   removed, the Debtors have had, and continue, to struggle with an absence of high-profile
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              movie releases. First-run movies produced and distributed by major film studios are the
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   primary driver of patrons to the Debtors’ Theaters. Since approximately March 6, 2020,
             FOURTH FLOOR
SACKS TIERNEY




                                         15   only two high-profile movies were released exclusively to theaters by the major film

                                         16   distributors: Onward and Tenet.      Croods 2 and Wonder Woman 84 were released to

                                         17   theaters, but were simultaneously released to video-on-demand.       The vast majority of

                                         18   movies scheduled for release have been postponed or, in some cases, released directly and

                                         19
                                              exclusively to video on demand. This has deprived the Debtors of their primary product,
                                              and significantly impaired the Debtors’ ability to generate revenue. These regulatory and
                                         20
                                              supply-chain problems, when coupled with the general fear of public places that COVID-19
                                         21
                                              has created within the movie-going public, made the Debtors’ prior business structure
                                         22
                                              infeasible and necessitated these Bankruptcy Cases.
                                         23
                                                       A.     The Debtors’ Ownership and Management
                                         24
                                                       Each of the Debtors is managed, on a day-to-day basis, by Craig Paschich. Paschich
                                         25
                                              Alamo Holdings LLC (“PAH”) owned a majority of the Class A Interests in each of the
                                         26
                                              Debtors as of the Petition Date. PAH is owned and managed by Mr. Paschich and his wife,
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23        Desc
                                                                      Main Document     9
                                                                                       Page 9 of 64
                                              2968333.v1
                                          1   Kimberly Paschich. Listings of the other holders of Interests in the Debtors, as of the
                                          2   Petition Date, were filed as part of each Debtor’s Schedules.
                                          3            B.     Projections for Future Operations
                                          4            With consideration of all of the foregoing, among other things, the Debtors, with the
                                          5   assistance of the Gilbert Landlord and the Tempe Landlord, have prepared financial
                                          6   Projections extending through the first quarter of 2024 to demonstrate their ability to
                                          7   perform under the Plan. The Projections for Alamo Gilbert, Alamo Tempe, and Alamo
                                          8   Chandler are attached hereto as Exhibits “A,” “B,” and “C,” respectively and incorporated

                                          9   fully herein by this reference. The Projections are based upon the Debtors’ best current

                                         10   estimates of the future revenues to be generated through their operations, and the expenses

                                         11   the Debtors presently expect to incur. The Debtors reserve the right to amend or revise the

                                         12   Projections in the future.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              IV.      CLASSIFICATION OF CLAIMS AND INTERESTS
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14            A.    Class 1: Administrative and Priority Claims
             FOURTH FLOOR
SACKS TIERNEY




                                         15                  1.     Class 1-A: Allowed Administrative Claims.

                                         16                  2.     Class 1-B: Allowed Priority Tax Claims.

                                         17            B.    Class 2: Alamo Gilbert Secured Claims

                                         18                  3.     Class 2-A: Allowed Secured Claim of Stearns.

                                         19
                                                             4.     Class 2-B: Allowed Secured Claim of the SBA.
                                                       C.    Class 3: Alamo Tempe Secured Claims
                                         20
                                                             5.     Class 3-A: Allowed Secured Claim of BNC.
                                         21
                                                             6.     Class 3-B: Allowed Secured Claim of GetBackd.
                                         22
                                                             7.     Class 3-C: Allowed Secured Claim of the SBA.
                                         23
                                                       D.    Class 4: Alamo Chandler Secured Claims
                                         24
                                                             8.     Class 4-A: Allowed Secured Claim of BNC.
                                         25
                                                             9.     Class 4-B: Allowed Secured Claim of US Foods.
                                         26
                                                             10.    Class 4-C: Allowed Secured Claim of AmEx.
                                         27
                                                             11.    Class 4-D: Allowed Secured Claim of the SBA.
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                       Main Document    10 10 of 64
                                                                                        Page
                                              2968333.v1
                                          1            E.    Class 5: Unsecured Claims
                                          2                  12.    Class 5-A: Allowed Unsecured Claims.
                                          3            F.    Class 6: Equity Interests
                                          4                  13.    Class 6-A: Allowed Interests.
                                          5   V.       IMPAIRMENT OF CLASSES
                                          6            Classes 1-A and 1-B are unimpaired under the Plan. All other Classes are impaired,
                                          7   as that term is defined in Bankruptcy Code section 1124.
                                          8   VI.      TREATMENT OF CLASSES

                                          9            A.    Class 1: Priority Claims

                                         10                  1.     Class 1-A: Allowed Administrative Claims

                                         11            This Class consists of all Allowed Administrative Claims against the Debtors. This

                                         12   Class is not impaired. Any Allowed Administrative Claims incurred in the ordinary course
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              of the Debtors’ operations will be paid in accordance with the terms established by the
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   Debtors and the implicated Claimant. Unless other Claimants holding Claims in this Class
             FOURTH FLOOR
SACKS TIERNEY




                                         15   agree to an alternative form of treatment, the Allowed Administrative Claims of Class 1-A

                                         16   shall be paid in full, in cash, on or before the Effective Date.          Any Class 1-A

                                         17   Administrative Claim not allowed as of the Effective Date shall be paid as soon thereafter

                                         18   as it is allowed and ordered paid by the Court. Claimants holding Claims in this Class will

                                         19
                                              be paid, on account of such Claims, from the Debtor or Debtors against which such Claims
                                              exist.
                                         20
                                                             2.     Class 1-B: Allowed Priority Tax Claims
                                         21
                                                       This class consists of Allowed Priority Claims under 11 U.S.C. § 507(a)(8). As
                                         22
                                              provided in 11 U.S.C. § 1129(a)(9)(C), unless they agree to an alternative form of
                                         23
                                              treatment, Claimants holding Claims in this Class will be paid in full in equal quarterly
                                         24
                                              installments, commencing 30 days after the Effective Date, with interest accruing at the
                                         25
                                              otherwise applicable statutory rate. Any amount that remains owing to the holder of an
                                         26
                                              Allowed Priority Claim in this Class, on account of such Allowed Priority Claim, shall be
                                         27
                                              paid on the fifth anniversary of the Petition Date. Any Class 1-B Claims not allowed as of
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                      Main Document    11 11 of 64
                                                                                       Page
                                              2968333.v1
                                          1   the Effective Date shall be paid, according to the terms of this Class, as soon thereafter as
                                          2   they are allowed by the Court. This Class is not impaired. Claimants holding Claims in
                                          3   this Class will be paid, on account of such Claims, from the Debtor or Debtors against
                                          4   which such Claims exist.
                                          5            B.    Class 2: Alamo Gilbert Secured Claims
                                          6                  1.     Class 2-A – Allowed Secured Claim of Stearns
                                          7            This Class consists of the Allowed Secured Claim of Stearns against Alamo Gilbert.
                                          8   Stearns asserts that the amount of its Claim is approximately $1,396,934.75, and that its

                                          9   Claim is secured by a first-position lien on substantially all of the assets of Alamo Gilbert.

                                         10   Pursuant to Section 506(a) of the Bankruptcy Code, the amount of Stearns’ Allowed

                                         11   Secured Claim will be limited to the value of its collateral, as determined by the Court or

                                         12   agreement of the parties. Any amount by which Stearns’ Allowed Claim exceeds the value
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              of its collateral will constitute an Unsecured Claim, and be treated as part of Class 5-A.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14            Alamo Gilbert will pay Stearns’ Allowed Secured Claim, in full, with interest
             FOURTH FLOOR
SACKS TIERNEY




                                         15   accruing at the Prime Rate, as established by the Wall Street Journal, plus 2%, per annum.

                                         16   Notwithstanding anything herein to the contrary, the interest accrued and paid to Stearns on

                                         17   account of its Allowed Secured Claim shall never exceed 8.5% per annum. Payments to

                                         18   Stearns on account of its Allowed Secured Claim shall be made on the following schedule:

                                         19
                                              No payments will be made until June 1, 2021. Commencing June 1, 2021, for a period of 9
                                              months, Alamo Gilbert will make monthly interest-only payments to Stearns, at the rate set
                                         20
                                              forth above. Commencing March 1, 2022, the unpaid balance of Stearns’ Allowed Secured
                                         21
                                              Claim will be paid in equal monthly installments of principle and interest. Any amount that
                                         22
                                              remains owing to Stearns on account of its Allowed Secured Claim shall be paid on, or
                                         23
                                              before the tenth anniversary of the Effective Date. The Debtors may pay all, or any portion,
                                         24
                                              of the balance of Stearns’ Allowed Secured Claim at any time without penalty. Stearns will
                                         25
                                              retain its liens and security interests in Alamo Gilbert’s property, with the same validity and
                                         26
                                              priority, and to the same extent, that such liens existed on the Petition Date. Stearns’ lien
                                         27
                                              shall attach to the Alamo Gilbert’s liquor license, as was contemplated by Stearns when the
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    12 12 of 64
                                                                                       Page
                                              2968333.v1
                                          1   loan was funded. In addition, and with the agreement of the Gilbert Landlord, Stearns’
                                          2   Allowed Secured claim shall be guaranteed by the Gilbert Landlord and secured by a
                                          3   second-position lien on the real estate in which Alamo Gilbert’s Theater is operated.
                                          4   Gilbert Hold Co. shall also guarantee the payment of Stearns’ Allowed Secured Claim.
                                          5   Immediately upon payment in full of Stearns’ Allowed Secured Claim, all of Stearns’ liens
                                          6   and security interests in the Debtors’ property, and any lien on the Gilbert Landlord’s
                                          7   property derived from Stearns’ claims against the Debtor, will be deemed satisfied,
                                          8   extinguished, released, and discharged in full.

                                          9                  2.     Class 2-B – Allowed Secured Claim of SBA

                                         10            This Class consists of the Allowed Secured Claim of the SBA against Alamo

                                         11   Gilbert. The SBA asserts that the amount of its Claim is $112,531.20, and that its Claim is

                                         12   secured by a lien on substantially all of the assets of Alamo Gilbert. Alamo Gilbert
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              disputes that the SBA’s Claim is secured, to any extent, for two reasons. Initially, the SBA
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   did not perfect its lien with the filing of a UCC-1 Financing Statement until May 17, 2020.
             FOURTH FLOOR
SACKS TIERNEY




                                         15   This was after the Petition Date, and potentially in violation of the automatic stay of 11

                                         16   U.S.C. § 362. Secondly, any lien asserted by the SBA would be junior to the liens of

                                         17   Stearns. Alamo Gilbert asserts that there is no equity in the value of its assets, after

                                         18   accounting for the senior Secured Claim of Stearns. In accordance with 11 U.S.C. §

                                         19
                                              506(a), then, the entirety of the SBA’s Claim is Unsecured. The SBA’s Claim against
                                              Alamo Gilbert, in its entirety, will be deemed to be Unsecured and treated as a part of, and
                                         20
                                              in accordance with the treatment in the Plan for Class 5-A.
                                         21
                                                       This Class is included herein only to provide disclosure regarding Alamo Gilbert’s
                                         22
                                              liability to the SBA, and to promote transparency. For the reasons set forth above, Alamo
                                         23
                                              Gilbert asserts that Class 2-B is an empty Class and a nullity.          Unless the Court
                                         24
                                              subsequently orders that some portion of the SBA’s Allowed Claim is Secured, this Class
                                         25
                                              shall be disregarded for all purposes relating to Plan confirmation and extinguished by the
                                         26
                                              Confirmation Order.
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                      Main Document    13 13 of 64
                                                                                       Page
                                              2968333.v1
                                          1            C.    Class 3: Alamo Tempe Secured Claims
                                          2                  1.    Class 3-A – Allowed Secured Claim of BNC
                                          3            This Class consists of the Allowed Secured Claim of BNC against Alamo Tempe.
                                          4   BNC asserts that the amount of its Claim is approximately $536,171.46, and that its Claim
                                          5   is secured by a first-position lien on substantially all of the assets of Alamo Tempe.
                                          6   Pursuant to Section 506(a) of the Bankruptcy Code, the amount of BNC’s Allowed Secured
                                          7   Claim will be limited to the value of its collateral, as determined by the Court or agreement
                                          8   of the parties. Any amount by which BNC’s Allowed Claim exceeds the value of its

                                          9   collateral will constitute an Unsecured Claim, and be treated as part of Class 5-A.

                                         10            Alamo Tempe will pay BNC’s Allowed Secured Claim, in full, with interest

                                         11   accruing at the rate of 5.5% per annum, on the following schedule: No payments will be

                                         12   made until June 1, 2021. Commencing June 1, 2021, for a period of 9 months, Alamo
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              Tempe will make monthly interest-only payments to BNC. Commencing April 1, 2022, the
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   unpaid balance of BNC’s Allowed Secured Claim will be paid in equal monthly
             FOURTH FLOOR
SACKS TIERNEY




                                         15   installments of principle and interest based upon a ten-year amortization schedule. Any

                                         16   amount that remains owing to BNC on account of its Allowed Secured Claim shall be paid

                                         17   on, or before, May 11, 2028.

                                         18            Chandler Hold Co. and Tempe Hold Co. will execute a guaranty in favor of BNC,

                                         19
                                              which shall guaranty BNC’s Allowed Secured Claims against Alamo Chandler and Alamo
                                              Tempe. The Tempe Landlord will execute a guaranty and a deed of trust in favor of BNC,
                                         20
                                              granting BNC a second-position lien on the real property upon which the Tempe Theater is
                                         21
                                              operated, which shall secure BNC’s Allowed Secured Claims against Alamo Tempe and
                                         22
                                              Alamo Chandler. BNC shall not take any action against the Tempe Landlord in connection
                                         23
                                              with this guaranty, however, unless and until it first exhausts its remedies in the assets of
                                         24
                                              the Reorganized Debtors.
                                         25
                                                       The Debtors may pay all, or any portion, of the balance of BNC’s Allowed Secured
                                         26
                                              Claim at any time without penalty. BNC will retain its liens and security interests in Alamo
                                         27
                                              Tempe’s property, with the same validity and priority, and to the same extent, that such
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                      Main Document    14 14 of 64
                                                                                       Page
                                              2968333.v1
                                          1   liens existed on the Petition Date. Immediately upon payment in full of BNC’s Allowed
                                          2   Secured Claim, all of BNC’s liens and security interests in Alamo Tempe’s property, and in
                                          3   the Tempe Landlord’s property, will be deemed satisfied, extinguished, released, and
                                          4   discharged in full.
                                          5                  2.     Class 3-B – Allowed Secured Claim of GetBackd
                                          6            This Class consists of the Allowed Secured Claim of GetBackd against Alamo
                                          7   Tempe. GetBackd will have an Allowed Secured Claim in the amount of $276,446.00 (the
                                          8   “GetBackd Claim”) accruing interest in accordance with its loan documents and secured by

                                          9   all of Alamo Tempe’s assets to the extent, and in the priority, existing as of the Petition

                                         10   Date. Commencing on the 10th day of the third month after the Effective Date and

                                         11   continuing every two months thereafter, Alamo Tempe will provide to GetBackd an

                                         12   accounting, in a form reasonably acceptable to Alamo Tempe and GetBackd, of all revenue
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              and expenses for the previous two months. Commencing on the first business day of the
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   first month after the Effective Date, Alamo Tempe will pay to GetBackd $1,000 per week
             FOURTH FLOOR
SACKS TIERNEY




                                         15   for the ensuing six months (the “First Period”). If during the First Period, Alamo Tempe’s

                                         16   revenues reach $325,000 per month, the payment amount will increase to $2,000 per week.

                                         17   If, at any time during the First Period after an escalation in the weekly payment has

                                         18   occurred, Alamo Tempe’s monthly revenues fall below $325,000 for two consecutive

                                         19
                                              months, the weekly payment due to GetBackd shall revert back to $1,000. At the end of the
                                              First Period (if not already increased), the payment amount will increase to $2,000 per week
                                         20
                                              for the ensuing six months (the “Second Period”). If during the First or Second Periods,
                                         21
                                              Alamo Tempe’s monthly revenues reach $487,500, the payment amount will increase to
                                         22
                                              $5,000 per week. If, at any time during the Second Period after an escalation in the weekly
                                         23
                                              payment has occurred, Alamo Tempe’s monthly revenues fall below $487,500 for two
                                         24
                                              consecutive months, the weekly payment due to GetBackd shall revert back to $2,000. At
                                         25
                                              the end of the Second Period, (if not already increased), the payment amount will increase
                                         26
                                              to $5,000 per week until the Claim is paid in full.
                                         27
                                                       The Debtors may pay all, or any portion, of the balance of GetBackd’s Allowed
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                      Main Document    15 15 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Secured Claim at any time without penalty.          Immediately upon payment in full of
                                          2   GetBackd’s Allowed Secured Claim, all of GetBackd’s liens, security interests, and other
                                          3   interests in Alamo Tempe’s property will be deemed satisfied, extinguished, released, and
                                          4   discharged in full.
                                          5                  3.     Class 3-C – Allowed Secured Claim of the SBA
                                          6            This Class consists of the Allowed Secured Claim of the SBA against Alamo

                                          7   Tempe. The SBA asserts that the amount of its Claim is $150,030.82, and that its Claim is

                                          8   secured by a lien on substantially all of the assets of Alamo Tempe. Alamo Tempe

                                          9   disputes that the SBA’s Claim is secured, to any extent, for two reasons. Initially, the SBA

                                         10   did not perfect its lien with the filing of a UCC-1 Financing Statement until May 17, 2020.

                                         11   This was after the Petition Date, and potentially in violation of the automatic stay of 11

                                         12
                                              U.S.C. § 362. Secondly, any lien asserted by the SBA would be junior to the liens of BNC
                       P.A., ATTORNEYS




                                              and GetBackd. Alamo Tempe asserts that there is no equity in the value of its assets, after
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                              accounting for the senior Secured Claims of BNC and GetBackd. In accordance with 11
                                         14
             FOURTH FLOOR




                                              U.S.C. § 506(a), then, the entirety of the SBA’s Claim against Alamo Tempe is Unsecured.
SACKS TIERNEY




                                         15
                                              The SBA’s Claim against Alamo Gilbert, in its entirety, will be deemed to be Unsecured
                                         16
                                              and treated as a part of, and in accordance with the treatment in the Plan for Class 5-A.
                                         17
                                                       This Class is included herein only to provide disclosure regarding Alamo Tempe’s
                                         18
                                              liability to the SBA, and to promote transparency. For the reasons set forth above, Alamo
                                         19
                                              Tempe asserts that Class 3-C is an empty Class and a nullity.              Unless the Court
                                         20
                                              subsequently orders that some portion of the SBA’s Allowed Claim is Secured, this Class
                                         21
                                              shall be disregarded for all purposes relating to Plan confirmation and extinguished by the
                                         22
                                              Confirmation Order.
                                         23
                                                       D.    Class 4: Alamo Chandler Secured Claims
                                         24
                                                             1.     Class 4-A – Allowed Secured Claim of BNC
                                         25
                                                       This Class consists of the Allowed Secured Claim of BNC against Alamo Chandler.
                                         26
                                              BNC asserts that the amount of its Claim is approximately $2,011,430.01, and that its Claim
                                         27
                                              is secured by a first-position lien on substantially all of the assets of Alamo Chandler.
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    16 16 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Pursuant to Section 506(a) of the Bankruptcy Code, the amount of BNC’s Allowed Secured
                                          2   Claim will be limited to the value of its collateral, as determined by the Court or agreement
                                          3   of the parties. Any amount by which BNC’s Allowed Claim exceeds the value of its
                                          4   collateral will constitute an Unsecured Claim, and be treated as part of Class 5-A.
                                          5            Alamo Chandler will pay BNC’s Allowed Secured Claim, in full, with interest
                                          6   accruing at the rate of 5.5% per annum, on the following schedule: No payments will be
                                          7   made until June 1, 2021. Commencing June 1, 2021, for a period of 9 months, Alamo
                                          8   Chandler will make monthly interest-only payments to BNC. Commencing April 1, 2022,

                                          9   the unpaid balance of BNC’s Allowed Secured Claim will be paid in equal monthly

                                         10   installments of principle and interest based upon a ten-year amortization schedule. Any

                                         11   amount that remains owing to BNC on account of its Allowed Secured Claim shall be paid

                                         12   on, or before, July 1, 2026.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                       Chandler Hold Co. and Tempe Hold Co. will execute a guaranty in favor of BNC,
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   which shall guaranty BNC’s Allowed Secured Claims against Alamo Chandler and Alamo
             FOURTH FLOOR
SACKS TIERNEY




                                         15   Tempe. The Tempe Landlord will execute a guaranty and a deed of trust in favor of BNC,

                                         16   granting BNC a second-position lien on the real property upon which the Tempe Theater is

                                         17   operated, which shall secure BNC’s Allowed Secured Claims against Alamo Tempe and

                                         18   Alamo Chandler. BNC shall not take any action against the Tempe Landlord in connection

                                         19
                                              with this guaranty, however, unless and until it first exhausts its remedies in the assets of
                                              the Reorganized Debtor(s).
                                         20
                                                       BNC shall be permitted to foreclose its security interest in a certificate of deposit
                                         21
                                              posted prior to the Petition Date to secure BNC’s claim against Alamo Chandler. The
                                         22
                                              balance of the certificate of deposit will be applied to the outstanding principal balance of
                                         23
                                              BNC’s Allowed Secured Claim against Alamo Chandler.
                                         24
                                                       The Debtors may pay all, or any portion, of the balance of BNC’s Allowed Secured
                                         25
                                              Claim at any time without penalty. BNC will retain its liens and security interests in Alamo
                                         26
                                              Chandler’s property, with the same validity and priority, and to the same extent, that such
                                         27
                                              liens existed on the Petition Date. Immediately upon payment in full of BNC’s Allowed
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                       Main Document    17 17 of 64
                                                                                        Page
                                              2968333.v1
                                          1   Secured Claim, all of BNC’s liens and security interests in Alamo Chandler’s property, and
                                          2   in the Tempe Landlord’s property, will be deemed satisfied, extinguished, released, and
                                          3   discharged in full.
                                          4                   2.    Allowed Secured Claim of US Foods
                                          5            This Class consists of the Allowed Secured Claim of US Foods against Alamo
                                          6   Chandler. US Foods asserts that the amount of its Claim is approximately $41,346.51.
                                          7   Prior to the Petition Date, US Foods filed a UCC 1 Financing Statement indicating that its
                                          8   claim is secured by a lien on substantially all of the assets of Alamo Chandler. Pursuant to

                                          9   Section 506(a) of the Bankruptcy Code, the amount of US Foods’ Allowed Secured Claim

                                         10   will be limited to the value of its collateral, as determined by the Court or agreement of the

                                         11   parties.     Any amount by which US Foods’ Allowed Claim exceeds the value of its

                                         12   collateral, after accounting for senior liens, will constitute an Unsecured Claim, and be
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              treated as part of Class 5-A.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14            Alamo Chandler will pay US Foods’ Allowed Secured Claim, in full, with interest
             FOURTH FLOOR
SACKS TIERNEY




                                         15   accruing at the rate of 5% per annum, on the following schedule: No payments will be made

                                         16   until June 1, 2021. Commencing June 1, 2021, for a period of 12 months, Alamo Chandler

                                         17   will make monthly interest-only payments to US Foods. Commencing June 1, 2022, the

                                         18   unpaid balance of US Foods’ Allowed Secured Claim will be paid in equal monthly

                                         19
                                              installments of principle and interest over the course of 10 (ten) years. Any amount that
                                              remains owing to US Foods on account of its Allowed Secured Claim shall be paid on, or
                                         20
                                              before, June 1, 2032. The Debtors may pay all, or any portion, of the balance of US Foods
                                         21
                                              Allowed Secured Claim at any time without penalty. US Foods will retain its liens and
                                         22
                                              security interests in Alamo Chandler’s property, with the same validity and priority, and to
                                         23
                                              the same extent, that such liens existed on the Petition Date. Immediately upon payment in
                                         24
                                              full of US Foods’ Allowed Secured Claim, all of US Foods’ liens and security interests in
                                         25
                                              the Debtors’ property will be deemed satisfied, extinguished, released, and discharged in
                                         26
                                              full.
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                      Main Document    18 18 of 64
                                                                                       Page
                                              2968333.v1
                                          1                  3.     Class 4-C – Allowed Secured Claim of AmEx
                                          2            This Class consists of the Allowed Secured Claim of AmEx against Alamo
                                          3   Chandler. AmEx asserts that the amount of its Claim is $183,825, and that its Claim is
                                          4   secured by a lien on substantially all of the assets of Alamo Chandler.
                                          5            Alamo Chandler disputes that the AmEx’s Claim is secured, to any extent. Any lien
                                          6   asserted by the AmEx would be junior to the liens of BNC and US Foods. Alamo
                                          7   Chandler believes that there is no equity in the value of its assets, after accounting for the
                                          8   senior Secured Claims of BNC and US Foods. In accordance with 11 U.S.C. § 506(a),

                                          9   then, the entirety of AmEx’s Claim against Alamo Chandler is Unsecured. AmEx’s Claim

                                         10   against Alamo Chandler, in its entirety, will be deemed to be Unsecured and treated as a

                                         11   part of, and in accordance with the treatment in the Plan for Class 5-A.

                                         12            This Class is included herein only to provide disclosure regarding Alamo Chandler’s
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              liability to AmEx, and to promote transparency. For the reasons set forth above, Alamo
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   Chandler asserts that Class 4-C is an empty Class and a nullity.           Unless the Court
             FOURTH FLOOR
SACKS TIERNEY




                                         15   subsequently orders that some portion of AmEx’s Allowed Claim is Secured, this Class

                                         16   shall be disregarded for all purposes relating to Plan confirmation and extinguished by the

                                         17   Confirmation Order.

                                         18                  4.     Class 4-D – Allowed Secured Claim of the SBA

                                         19
                                                       This Class consists of the Allowed Secured Claim of the SBA against Alamo
                                              Chandler. The SBA asserts that the amount of its Claim is $150,030.82, and that its Claim
                                         20
                                              is secured by a lien on substantially all of the assets of Alamo Chandler. Alamo Chandler
                                         21
                                              disputes that the SBA’s Claim is secured, to any extent, for two reasons. Initially, the SBA
                                         22
                                              did not perfect its lien with the filing of a UCC-1 Financing Statement until May 17, 2020.
                                         23
                                              This was after the Petition Date, and potentially in violation of the automatic stay of 11
                                         24
                                              U.S.C. § 362. Secondly, any lien asserted by the SBA would be junior to the liens of BNC,
                                         25
                                              US Foods, and AmEx. Alamo Chandler asserts that there is no equity in the value of its
                                         26
                                              assets, after accounting for the senior Secured Claims of BNC, US Foods, and AmEx. In
                                         27
                                              accordance with 11 U.S.C. § 506(a), then, the entirety of the SBA’s Claim against Alamo
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    19 19 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Chandler is Unsecured. The SBA’s Claim against Alamo Gilbert, in its entirety, will be
                                          2   deemed to be Unsecured and treated as a part of, and in accordance with the treatment in
                                          3   the Plan for Class 5-A.
                                          4            This Class is included herein only to provide disclosure regarding Alamo Chandler’s
                                          5   liability to the SBA, and to promote transparency. For the reasons set forth above, Alamo
                                          6   Chandler asserts that Class 4-D is an empty Class and a nullity.           Unless the Court
                                          7   subsequently orders that some portion of the SBA’s Allowed Claim is Secured, this Class
                                          8   shall be disregarded for all purposes relating to Plan confirmation and extinguished by the

                                          9   Confirmation Order.

                                         10            E.    Class 5: Allowed Unsecured Claims

                                         11                  1.     Class 5-A – Allowed Unsecured Claims

                                         12            This Class consists of all Allowed Unsecured Claims against all of the Debtors,
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              including Unsecured deficiency Claims of allegedly Secured Creditors, Claims deriving
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   from the rejection of executory contracts, including the Franchise Agreements, any unpaid
             FOURTH FLOOR
SACKS TIERNEY




                                         15   and unforgiven portion of any loan received by the Debtors under the Paycheck Protection

                                         16   Program, and any other Claim not included in any other Class in the Plan. After accounting

                                         17   for the payments due to the holders of all other Allowed Claims and Allowed

                                         18   Administrative Claims, in accordance with the terms of this Plan, each Debtor will devote

                                         19
                                              the remainder of its net Projected Disposable Income, as established and reflected in the
                                              Projections, to the payment of Claims against it and included within this Class for a period
                                         20
                                              of three years, commencing on the Effective Date.
                                         21
                                                       As set forth in the Projections, the net Projected Disposable Income to be generated
                                         22
                                              by Alamo Gilbert in the three years following the Effective Date is expected to be $69,559.
                                         23
                                              As set forth in the Projections, the net Projected Disposable Income to be generated by
                                         24
                                              Alamo Chandler in the three years following the Effective Date is expected to be $9,010.
                                         25
                                              As set forth in the Projections, the net Projected Disposable Income to be generated by
                                         26
                                              Alamo Tempe in the three years following the Effective Date is expected to be $25,158.
                                         27
                                              Any payments required to be paid to the Trustee after the Effective Date shall be paid from
                                         28
                                         Case 2:20-bk-05017-DPC         Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23        Desc
                                                                        Main Document    20 20 of 64
                                                                                         Page
                                              2968333.v1
                                          1   the implicated Debtor’s Projected Disposable Income, and reduce the extent of the
                                          2   payments to which the holders of Claims in Class 5-A would otherwise be entitled.
                                          3            Payments to Creditors holding Claims in Class 5-A will only be made from the
                                          4   Projected Disposable Income of the Debtor against which each Creditor has an Allowed
                                          5   Claim. Distributions on account of Allowed Claims in this Class will be made quarterly, in
                                          6   an aggregate amount deemed reasonable by the Debtors, and on a pro rata basis. To
                                          7   facilitate future operations and other financial needs, each Debtor shall have discretion in
                                          8   the amount of the periodic distributions made to the holders of Claims in this Class, and

                                          9   shall not be in default of the Plan unless, upon the third anniversary of the Effective Date, it

                                         10   has not distributed, in aggregate, the amount of its Projected Disposable Income set forth

                                         11   above, less any expenses required to be paid to the Trustee. So long as the Reorganized

                                         12   Debtors are making distributions to holders of Unsecured Claims, any excess cash
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              accumulated by the Reorganized Debtors can be used by the Reorganized Debtors in any
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   way they see fit, in exercise of their business judgment, including, but not limited to, the
             FOURTH FLOOR
SACKS TIERNEY




                                         15   payment of operating expenses, the commencement of capital projects, and/or the pre-

                                         16   payment, in whole or in part, of any claim outstanding under the Plan. Upon the third

                                         17   anniversary of the Effective Date, irrespective of the amount any holder of a Claim within

                                         18   this Class 5-A has received on account of such Claim, the unpaid balance of all of the

                                         19
                                              Claims within this Class will be deemed extinguished and discharged in full.
                                                       The Reorganized Debtors, at any time, may pay to holders of Claims in Class 5-A,
                                         20
                                              the total amount of the unpaid payments to which each Claimant is entitled under the Plan,
                                         21
                                              as set forth above, in full satisfaction of the Reorganized Debtors’ obligations under Class
                                         22
                                              5-A of the Plan.
                                         23
                                                       F.    Class 6: Equity Interests
                                         24
                                                             1.     Class 6-A – Allowed Interests
                                         25
                                                       Class 6-A consists of the Allowed Interests in the Debtors. On the Effective Date,
                                         26
                                              PAH will transfer a portion of its Allowed Interest in each Debtor to the Hold Cos., so that
                                         27
                                              each Hold Co. owns a 50.1% majority and controlling interest in each of the Reorganized
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23            Desc
                                                                      Main Document    21 21 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Debtors. The pre-petition holders of Allowed Interests, other than PAH, will retain their
                                          2   equity interest in the Reorganized Debtors, with the same extent, priority and other benefits
                                          3   that existed on the Petition Date.
                                          4   VII.     MEANS FOR EXECUTING THE PLAN
                                          5            A.       Funding or Sale
                                          6            The Plan will be funded through the Reorganized Debtors’ continued operations.
                                          7   The Reorganized Debtors shall also have the ability, at any time, to enter into any sale,
                                          8   merger, or other transaction, so long as, upon the closing of any such transaction, the

                                          9   Secured Claims relating to any assets to be transferred, and the payments yet to be made to

                                         10   Unsecured Creditors holding Claims against the implicated Reorganized Debtor under

                                         11   Class 5-A of the Plan, are paid in full.

                                         12            B.       Restructuring of Leases
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                                       The Debtors have negotiated materially favorable rental terms with their landlords.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   The Gilbert Lease will be amended to call for monthly rental payments based solely upon
             FOURTH FLOOR
SACKS TIERNEY




                                         15   the revenues generated by Alamo Gilbert. Alamo Gilbert will pay the Gilbert Landlord, on

                                         16   a monthly basis, 16.5% of its revenues during the remainder of 2020 and all of 2021, 17.5%

                                         17   during 2022, 19.5% during 2023, and 23.0% in 2024. These percentage payments will be

                                         18   all that is required to be paid by Alamo Gilbert under the Gilbert Lease. After 2024, Alamo

                                         19
                                              Gilbert and the Gilbert Landlord will revisit the Gilbert Lease, and determine the rent to be
                                              paid thereunder going forward. Alamo Gilbert will assume the Gilbert Lease, as amended
                                         20
                                              to be consistent with the terms described above.
                                         21
                                                           The Tempe Lease will be amended to call for monthly rental payments based solely
                                         22
                                              upon the revenues generated by Alamo Tempe.              Alamo Tempe will pay the Tempe
                                         23
                                              Landlord, on a monthly basis, 16.5% of its revenues during the remainder of 2020 and all of
                                         24
                                              2021, 18.5% during 2022, 20.5% during 2023, and 24.0% in 2024. These percentage
                                         25
                                              payments will be all that is required to be paid by Alamo Tempe under the Tempe Lease.
                                         26
                                              After 2024, Alamo Tempe and the Tempe Landlord will revisit the Tempe Lease, and
                                         27
                                              determine the rent to be paid thereunder going forward. Alamo Tempe will assume the
                                         28
                                         Case 2:20-bk-05017-DPC          Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23       Desc
                                                                         Main Document    22 22 of 64
                                                                                          Page
                                              2968333.v1
                                          1   Tempe Lease, as amended to be consistent with the terms described above.
                                          2                Alamo Chandler and the Chandler Landlord have negotiated, and the Bankruptcy
                                          3   Court has approved, an amendment to the Chandler Lease which requires Alamo Chandler
                                          4   to pay, in addition to Additional Rent, as that term is defined in the Chandler Lease, only
                                          5   5% of Alamo Chandler’s gross sales for the first six (6) months, $30,000 per month for the
                                          6   first year thereafter, $40,000 and 5% of sales per month for the following year, and $50,000
                                          7   and 5% of sales per month for the next year.
                                          8                The revised rents to be paid to the Gilbert Landlord, Tempe Landlord, and Chandler

                                          9   Landlord are dramatically lower than what was previously required under the Gilbert Lease,

                                         10   Tempe Lease, and Chandler Lease, respectively.

                                         11            C.       Settlement, Waiver and Deferral of Claims, and Reallocation of Equity

                                         12            The Gilbert Landlord and the Tempe Landlord share common elements of ownership
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              and control with each other, and the Debtors.             Prior to the Petition Date, Ernest
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   Cunningham, a principal of the Gilbert Landlord and the Tempe Landlord, provided a letter
             FOURTH FLOOR
SACKS TIERNEY




                                         15   of credit, in the amount of $1,250,000, in favor of the Chandler Landlord to secure Alamo

                                         16   Chandler’s performance under the Chandler Lease. Subsequent to the Petition Date, the

                                         17   Chandler Landlord, or its nominee, drew down upon the full amount of that letter of credit.

                                         18   This resulted in Mr. Cunningham holding and asserting a Claim against Alamo Chandler in

                                         19
                                              the amount of approximately $1,250,000 (the “LOC Claim,” see Proof of Claim No. 14 on
                                              the Alamo Chandler claims register).          Additionally, the Gilbert Landlord and Tempe
                                         20
                                              Landlord have sizeable claims for unpaid rent under the Gilbert Lease and the Tempe Lease,
                                         21
                                              respectively. These various claims have been resolved within the context of the negotiated
                                         22
                                              resolution embodied by the Plan.
                                         23
                                                       Upon Confirmation of the Debtors’ Plan, and in exchange for the Hold Cos. majority
                                         24
                                              controlling interests in the Reorganized Debtors Mr. Cunningham has agreed that the LOC
                                         25
                                              Claim may be paid by Alamo Chandler only to the extent of approximately $503,000,
                                         26
                                              during the life of the Plan, as reflected in the Projections, and the Tempe Landlord and
                                         27
                                              Gilbert Landlord have agreed to waive any past due balances under their Leases, and agreed
                                         28
                                         Case 2:20-bk-05017-DPC          Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                         Main Document    23 23 of 64
                                                                                          Page
                                              2968333.v1
                                          1   to the reduced rental obligations described in Section VII(B) above and reflected in the
                                          2   Projections. This negotiated resolution was necessary to the Debtors’ continued operations,
                                          3   entered into in good faith and in the exercise of sound business judgment, and will be
                                          4   approved in the Confirmation Order.
                                          5            D.    Rejection of the Franchise Agreements
                                          6            Upon confirmation of the Plan, if not accomplished sooner by a separate order of the
                                          7   Court, the pre-petition Franchise Agreements shall be rejected.        The Debtors’ use of
                                          8   “Alamo” marks and branding creates marginal value in Arizona. Moreover, the Franchise

                                          9   Agreements call for the payment of substantial fees, and prohibit the Debtors from selling

                                         10   pre-showing advertising to generate additional revenue. In sum, the Franchise Agreements

                                         11   provide the Debtors negligible value, while calling for the payment of exorbitant fees. The

                                         12   Debtors believe that rejection of the Franchise Agreements, and the entry into a partnership
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              with another cinema company, will have a significant and positive net effect on the Debtors’
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   cash flow.
             FOURTH FLOOR
SACKS TIERNEY




                                         15            E.    Assumption of Guaranty Liability of PAH and Mr. and Mrs. Paschich

                                         16            Except as otherwise agreed by the implicated parties, because, after the Effective

                                         17   Date, PAH will no longer be the majority equity holder in the Reorganized Debtors, the

                                         18   guaranty and joint liability that PAH and Mr. and Mrs. Paschich have for Claims against the

                                         19
                                              Debtors will be assumed by the Hold Cos., or an affiliate thereof that is acceptable to the
                                              implicated parties. Upon the assumption of these obligations by the Hold Cos. or an
                                         20
                                              affiliate thereof, PAH and Mr. and Mrs. Paschich will be completely released and
                                         21
                                              discharged from any guaranty or joint liability that they would otherwise have in connection
                                         22
                                              with any Claim against the Debtors.
                                         23
                                                       Notwithstanding anything to the contrary herein, Mr. and Mrs. Paschich, PAH, BNC,
                                         24
                                              and Stearns have reached agreements ancillary to the payments terms provided hereunder
                                         25
                                              regarding the continuing extent of any guaranty liability on the part of PAH and/or Mr. and
                                         26
                                              Mrs. Paschich, and those agreements, when executed, will be made available to the Court
                                         27
                                              and will supersede any Plan term to the contrary.
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                       Main Document    24 24 of 64
                                                                                        Page
                                              2968333.v1
                                          1            F.    Post Confirmation Management
                                          2            On the Effective Date, Gilbert Hold Co. will become the manager of Alamo Gilbert,
                                          3   Chandler Hold. Co. will become the manager of Alamo Chandler, and Tempe Hold Co. will
                                          4   become the manager of Alamo Tempe. Mr. Paschich, acting individually or through an
                                          5   entity, will continue to provide operational and oversight services to the Reorganized
                                          6   Debtors. In exchange for his services, Mr. Paschich will be paid $40,000 per year by each
                                          7   Debtor, from the Effective Date through the third anniversary of the Effective Date.
                                          8   Thereafter the Reorganized Debtors and Mr. Paschich will revisit Mr. Paschich’s

                                          9   employment arrangement and compensation.

                                         10            G.    Suspension and Substitution of Payments

                                         11            All of the payments to Creditors contemplated in this Plan assume that the

                                         12   Reorganized Debtors are able to continuously operate their Theaters. In the event that any
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              of the Reorganized Debtors is forced to close its Theater by virtue of any federal, state,
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   county, or municipal regulation, order, or decree, that Reorganized Debtor’s obligation to
             FOURTH FLOOR
SACKS TIERNEY




                                         15   make the payments to Creditors called for under the Plan will be completely suspended for

                                         16   the period of time during which its Theater is closed. Notwithstanding anything herein to

                                         17   the contrary, in the event that one or more of the Reorganized Debtors is forced into closure

                                         18   and suspends payments in accordance with this section, that Reorganized Debtor will

                                         19
                                              extend, by a time period equal to the duration of the payment suspension, payments to Class
                                              5-A beyond the third anniversary of the Effective Date.
                                         20
                                                       It is possible that, on account of a Claim against one or more of the Debtors, a
                                         21
                                              Creditor may receive payment from a third party, by virtue of a government stimulus or
                                         22
                                              other plan or program. Any payment obligation the Reorganized Debtors may have under
                                         23
                                              the Plan will be reduced by the amount of any payment received from a third party by any
                                         24
                                              Creditor on account of a claim against the Debtors. For all purposes associated with the
                                         25
                                              Plan, any such payment will be credited to the implicated Reorganized Debtor, and treated
                                         26
                                              as though the payment was made thereby. With respect to periodic payments called for
                                         27
                                              under the Plan, any payment received by a Creditor will be credited against the next
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                      Main Document    25 25 of 64
                                                                                       Page
                                              2968333.v1
                                          1   periodic payment to which such Creditor is entitled under the Plan. In the event that such
                                          2   Creditor receives from a third party the full amount of the next periodic payment to which
                                          3   such Creditor is entitled under the Plan, the Reorganized Debtors’ payment obligations to
                                          4   that Creditor will be forgiven, and the Reorganized Debtors’ payment obligations will not
                                          5   resume until such time as those payments are no longer available.
                                          6            H.    Disbursing Agent
                                          7            If the Plan is confirmed pursuant to Section 1191(a) of the Bankruptcy Code, the
                                          8   Reorganized Debtors will serve as their own Disbursing Agents and make distributions to

                                          9   holders of Allowed Claims in accordance with the Plan. If the Plan is confirmed pursuant

                                         10   to Section 1191(b) of the Bankruptcy Code, the Trustee shall serve as the disbursing agent

                                         11   and shall make distributions to holders of Allowed Claims under the Plan. In that event, the

                                         12   Reorganized Debtors will provide the Trustee the funds necessary to make the payments
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              called for hereunder not less than seven (7) days before such payment is due to be made.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   Notwithstanding anything to the contrary herein, payments to Creditors under the Plan will
             FOURTH FLOOR
SACKS TIERNEY




                                         15   only be made from the revenues and property of the Debtor against which such Creditor has

                                         16   an Allowed Claim.

                                         17            I.    Documentation of Plan Implementation

                                         18            In the event any holder of an Allowed Secured Claim or any other lien or security

                                         19
                                              interest in any of the Debtors’ assets for which the Plan requires the execution of any
                                              documents to incorporate the terms of the Plan, fails to provide a release of its lien or
                                         20
                                              execute the necessary documents to satisfy the requirements of the Plan, or if any Allowed
                                         21
                                              Interest Holder refuses to execute any documentation necessary to consummate the
                                         22
                                              allocation of equity Interests called for under the Plan, the Reorganized Debtors may
                                         23
                                              record a copy of this Plan or the Confirmation Order with the appropriate governmental
                                         24
                                              agency and make the appropriate revisions in its records, and such recordation and
                                         25
                                              revisions shall constitute the lien release and creation of any necessary new liens to satisfy
                                         26
                                              the terms of the Plan, and the creation or transfer of any equity Interest. If the Reorganized
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    26 26 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Debtors deem advisable, they may also obtain a further Order from the Court that may be
                                          2   recorded in order to implement the terms of the Plan.
                                          3   VIII. LIQUIDATION ANALYSIS
                                          4            Attached hereto as Exhibit “D” is a liquidation analysis showing what the Debtors
                                          5   project to be available to Creditors in the event of a Chapter 7 liquidation. Notably, this
                                          6   analysis does not include an estimate of the fees and costs that would be payable to the
                                          7   Trustee, and his or her professionals, for the administration of any such Chapter 7
                                          8   liquidation. Those fees and costs would further and significantly reduce any distribution

                                          9   that might otherwise be available to unsecured creditors. If the Plan is not confirmed, and

                                         10   the Debtors’ assets were liquidated under Chapter 7 of the Bankruptcy Code instead, it is

                                         11   unlikely that unsecured creditors would receive any distribution.        The Debtors’ assets

                                         12   consist, primarily, of the equipment and inventory necessary to operate the Theaters. All of
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              the Debtors’ assets are subject to one, or more, asserted security interests. In the event of a
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   closure and a subsequent liquidation, all of the Debtors’ property concluded to be a fixture
             FOURTH FLOOR
SACKS TIERNEY




                                         15   would transfer to the Debtors’ landlords, and the remainder of the Debtors’ property would

                                         16   likely be surrendered to the Debtors’ secured creditors. As cinema-related equipment and

                                         17   inventory depreciates in value quickly, and given the anticipated dearth of people interested

                                         18   in joining, or increasing their exposure to, the cinema industry in a post-COVID-19

                                         19
                                              economy, it is likely that the Debtors’ property would sell for almost nothing in a
                                              liquidation sale. In all likelihood, only the Debtors’ senior secured creditors would receive
                                         20
                                              the proceeds of any liquidation sale, and they would still have significant deficiency claims,
                                         21
                                              and all other Creditors and Interest Holders would receive nothing. The Debtors’ ability to
                                         22
                                              pay Unsecured Creditors anything is completely dependent on their ability to continue to
                                         23
                                              generate revenue through the operation of their Theaters after the Effective Date.
                                         24
                                              IX.      EFFECT OF CONFIRMATION
                                         25
                                                       If the Plan is confirmed under Section 1191(a) of the Bankruptcy Code, except as
                                         26
                                              otherwise provided for in the Plan or the Confirmation Order, Confirmation of the Plan will
                                         27
                                              discharge, effective as of the Confirmation Date, any and all debts of the Debtors that arose
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23             Desc
                                                                      Main Document    27 27 of 64
                                                                                       Page
                                              2968333.v1
                                          1   any time before the entry of the Confirmation Order including, but not limited to, all
                                          2   principal and all interest accrued thereon, pursuant to Bankruptcy Code section 1141(d)(1).
                                          3   The discharge shall be effective as to each Claim, regardless of whether a proof of claim
                                          4   thereon was filed, whether the Claim is an Allowed Claim, or whether the holder thereof
                                          5   votes to accept the Plan.
                                          6            Pursuant to Section 1192 of the Bankruptcy Code, if the Plan is confirmed under
                                          7   Section 1191(b) of the Bankruptcy Code, as soon as practicable after completion by the
                                          8   Debtors of all payments due within the three years after the Effective Date, the Court shall

                                          9   grant the Debtors a discharge of all debts provided in section 1141(d)(1)(A) of the

                                         10   Bankruptcy Code, and all other debts allowed under section 503 of the Bankruptcy Code

                                         11   and provided for in the Plan.

                                         12            In addition, any pre-confirmation obligations of the Debtors dealt with in this Plan
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              shall be considered New Debt Obligations of the Reorganized Debtors that completely
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   replace the Debtors’ pre-confirmation obligations, and these New Debt Obligations shall
             FOURTH FLOOR
SACKS TIERNEY




                                         15   not be considered in default unless and until the Reorganized Debtors default in making

                                         16   payments on the New Debt Obligations pursuant to the terms of the Plan. The New Debt

                                         17   Obligations provided for in the Plan shall be in the place of, and completely substitute for,

                                         18   any pre-Confirmation obligations of the Debtors.

                                         19
                                              X.       OBJECTIONS TO AND ESTIMATIONS OF CLAIMS
                                                       A.    Objections and Bar Date for Filing Objections
                                         20
                                                       As soon as practicable, but in no event later than 90 days after the Effective Date,
                                         21
                                              objections to Claims shall be filed with the Bankruptcy Court and served upon the holders
                                         22
                                              of each of the Claims to which objections are made pursuant to the Bankruptcy Code and
                                         23
                                              the Bankruptcy Rules.
                                         24
                                                       B.    Settlement of Claims
                                         25
                                                       The Debtors may use their cash on hand to consummate settlements of Claims
                                         26
                                              against the Estate. Any settlement reached prior to the closure of the Debtors’ Bankruptcy
                                         27
                                              Cases shall be subject to approval of the Bankruptcy Court. Subsequent to the Closure of
                                         28
                                         Case 2:20-bk-05017-DPC        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23         Desc
                                                                       Main Document    28 28 of 64
                                                                                        Page
                                              2968333.v1
                                          1   the Debtors’ Bankruptcy Cases, the Debtors shall have the ability and discretion to
                                          2   negotiate and consummate the settlement of any Claim without approval of the Bankruptcy
                                          3   Court.
                                          4            C.    Estimation of Claims
                                          5            For purposes of calculating distributions provided for under the Plan, all Claims
                                          6   objected to shall be estimated by the Trustee, as disbursing agent, at an amount equal to (i)
                                          7   the amount, if any, determined by the Court pursuant to Bankruptcy Code section 502(c) as
                                          8   an estimate for distribution purposes; (ii) an amount agreed to between the Debtors and the

                                          9   Claimant; or (iii) any amount set forth as an estimate in the Plan.         Notwithstanding

                                         10   anything herein to the contrary, no distributions shall be made on account of any Claim

                                         11   until such Claim is an Allowed Claim. Funds that would have otherwise been distributed

                                         12   to the holder of a Claim to which an objection was filed will be held by the Trustee until
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              such time as that objection is adjudicated by the Court.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14
             FOURTH FLOOR
SACKS TIERNEY




                                         15

                                         16            D.    Unclaimed Funds and Interest

                                         17            Distribution to Claimants shall be mailed by the Trustee to the Claimants at the

                                         18   address appearing on the Claimant’s proof of claim, or, if no proof of claims was filed, the

                                         19
                                              address included in master mailing matrix, unless the Claimant provides the Trustee with
                                              an alternate address. For a period of one year from the date that a distribution was to be
                                         20
                                              made by the Trustee but has gone uncollected by the Claimant, the Trustee shall retain any
                                         21
                                              distributions otherwise distributable hereunder that remain unclaimed or as to which the
                                         22
                                              Trustee has not received documents required pursuant to the Plan.            Thereafter, the
                                         23
                                              unclaimed funds shall be deemed abandoned, the Claimant’s Claim shall be deemed
                                         24
                                              disallowed, and the unclaimed funds shall be vested in the Reorganized Debtors for use in
                                         25
                                              a manner consistent with the terms of this Plan.
                                         26

                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                      Main Document    29 29 of 64
                                                                                       Page
                                              2968333.v1
                                          1   XI.      NON-ALLOWANCE OF PENALTIES AND FINES
                                          2            No distribution shall be made under this Plan on account of and no Allowed Claim,
                                          3   whether Secured, Unsecured, Administrative, or Priority, shall include any fine, penalty,
                                          4   exemplary or punitive damages, late charges, default interest, or other monetary charges
                                          5   relating to or arising from any default or breach by the Debtors, and any Claim on account
                                          6   thereof shall be deemed disallowed, whether or not an objection is filed.
                                          7   XII.     CLOSING OF CASE
                                          8            Until this Bankruptcy Case is officially closed, the Reorganized Debtors will be

                                          9   responsible for filing post-confirmation reports required by the United States Trustee. If

                                         10   the Plan is confirmed pursuant to Section 1191(b) of the Bankruptcy Code, the

                                         11   Reorganized Debtors may move the Court to administratively close the Bankruptcy Cases,

                                         12   subject to reopening if and when entry of a discharge is appropriate.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              XIII. MODIFICATION OF THE PLAN
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14            Without limiting their modification rights under Bankruptcy Code section 1193, the
             FOURTH FLOOR
SACKS TIERNEY




                                         15   Debtors may amend or modify this Plan at any time prior to Confirmation without leave of

                                         16   the Court. The Reorganized Debtors may propose amendments and/or modifications of

                                         17   this Plan at any time subsequent to Confirmation with leave of the Court and upon notice to

                                         18   Creditors. After Confirmation of the Plan, the Reorganized Debtors may, with approval of

                                         19
                                              the Court, as long as it does not materially or adversely affect the interests of Creditors,
                                              remedy any defect or omission or reconcile any inconsistencies in the Plan, or in the
                                         20
                                              Confirmation Order, if any may be necessary to carry out the purposes or intent of this
                                         21
                                              Plan.
                                         22
                                              XIV. REMEDIES FOR NON-PAYMENT
                                         23
                                                       Upon default of any of the payment provisions contained in the Debtors’ Plan, any
                                         24
                                              Creditor not receiving the payments to which it is entitled may file a motion to reopen the
                                         25
                                              Bankruptcy Cases and a notice of plan default with the Bankruptcy Court, and thereafter
                                         26
                                              seek entry of an order by the Bankruptcy Court (a) authorizing such Creditor to foreclose
                                         27
                                              upon any collateral securing its Claim, (b) revoking confirmation of the Plan, (c) converting
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23          Desc
                                                                      Main Document    30 30 of 64
                                                                                       Page
                                              2968333.v1
                                          1   the Bankruptcy Cases to proceedings under Chapter 7 of the Bankruptcy Code, and/or (d)
                                          2   authorizing any other remedy available at law or in equity.
                                          3   XV.      JURISDICTION OF THE COURT
                                          4            The Court will retain jurisdiction until this Plan has been fully consummated for,
                                          5   including but not limited to, the following purposes:
                                          6            1.    To determine the classification of the Claims of any Creditors and the re-
                                          7   examination of any Claims that have been allowed for the purposes of voting, and for the
                                          8   determination of such objections as may be filed to the Creditor’s Claims.

                                          9            2.    To determine any Claims that are disputed by the Debtors or the Reorganized

                                         10   Debtors, whether such objections are filed before or after Confirmation, and to estimate

                                         11   any Unliquidated or Contingent Claims pursuant to Bankruptcy Code section 502(c)(1)

                                         12   upon request of the Debtors or any holder of a Contingent or Unliquidated Claim, and to
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              make determinations regarding any objection to such Claim.
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14            3.    To determine all questions and disputes regarding title to the assets of the
             FOURTH FLOOR
SACKS TIERNEY




                                         15   Estate, and to determine and adjudicate all causes of action, controversies, disputes or

                                         16   conflicts, whether or not subject to action pending as of the date of Confirmation, between

                                         17   the Debtors and any other party, including but not limited to, any rights of the Debtors or

                                         18   the Reorganized Debtors to recover assets pursuant to the provisions of the Bankruptcy

                                         19
                                              Code.
                                                       4.    To correct any defect, cure any omission or make any reconciliation of any
                                         20
                                              inconsistencies in this Plan, or the Confirmation Order, as may be necessary to carry out
                                         21
                                              the purposes and intent of this Plan.
                                         22
                                                       5.    To address and approve any proposed modification of this Plan after
                                         23
                                              Confirmation, pursuant to the Bankruptcy Rules and the Bankruptcy Code.
                                         24
                                                       6.    To enforce, interpret, and promote the effectuation of the terms and
                                         25
                                              conditions of this Plan.
                                         26
                                                       7.    To enter any order, including injunctions, necessary to enforce the title,
                                         27
                                              rights, and powers of the Debtors or the Reorganized Debtors, and to impose such
                                         28
                                         Case 2:20-bk-05017-DPC          Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23      Desc
                                                                         Main Document    31 31 of 64
                                                                                          Page
                                              2968333.v1
                                          1   limitations, restrictions, terms, and conditions of such title, right, and power that this Court
                                          2   may deem necessary.
                                          3            8.    To hear, determine, and resolve any disputes that may arise in connection
                                          4   with the Reorganized Debtors’ efforts to market, manage, operate, finance, or sell any of
                                          5   the Debtors’ property, and the manner in which any resulting proceeds are distributed.
                                          6            9.    To enter an order closing this Bankruptcy Case, and thereafter enter an order
                                          7   reopening this Bankruptcy Case.
                                          8            10.   To consider and adjudicate any request by the Reorganized Debtors for the

                                          9   entry of a discharge.

                                         10   XVI. RETENTION AND ENFORCEMENT OF CLAIMS

                                         11            Pursuant to Bankruptcy Code section 1123(b)(3), the Reorganized Debtors shall

                                         12   retain and may enforce any and all claims of the Debtors, except those claims specifically
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              waived herein. The retained causes of action include, but are not limited to, all avoidance
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   actions, fraudulent conveyance actions, preference actions, and other claims and causes of
             FOURTH FLOOR
SACKS TIERNEY




                                         15   action of every kind and nature whatsoever, arising before the Effective Date that have not

                                         16   been resolved or disposed of prior to the Effective Date, whether or not such claims or

                                         17   causes of action are specifically identified in this Plan. Except as expressly set forth

                                         18   herein, the Debtors do not intend to waive or relinquish any cause of action by way of this

                                         19
                                              Plan, and reserve the right to file a supplement to the Plan prior to Confirmation describing
                                              any causes of action the Debtors desire to specifically identify prior to Confirmation.
                                         20
                                              XVII. EXCULPATION AND LIMITATION OF LIABILITY
                                         21
                                                       Neither the Debtors nor the Trustee, nor any of their respective members, officers,
                                         22
                                              directors, managers, attorneys, accountants or agents (the “Exculpated Parties” and each, an
                                         23
                                              “Exculpated Party”) shall have or incur any liability to any holder of a Claim or Interest, or
                                         24
                                              to any other person or entity, for any post-petition act or omission in connection with,
                                         25
                                              relating to, or arising out of, the Debtors’ Bankruptcy Cases or any adversary proceeding or
                                         26
                                              contested matter commenced therein, the formulation, negotiation, implementation,
                                         27
                                              confirmation or consummation of the Plan, or any contract, instrument, release or other
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23             Desc
                                                                      Main Document    32 32 of 64
                                                                                       Page
                                              2968333.v1
                                          1 agreement or document entered into during the Bankruptcy Cases or otherwise created in

                                          2 connection with the Plan, the administration of the Plan or the property to be distributed

                                          3 under the Plan; provided, however, that nothing in this Section shall be construed to release

                                          4 or exculpate any Exculpated Party from willful misconduct, fraud or gross negligence as

                                          5 determined by a Final Order of the Bankruptcy Court.

                                          6   XVIII.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                          7            Except as otherwise provided herein, and unless rejected or assumed by a separate
                                          8   order of the Court prior to the Confirmation Date, the Debtors hereby reject any and all

                                          9   executory contracts listed in Schedule “G” of the respective Debtor’s Schedules, as

                                         10   ultimately amended. Unless otherwise assumed prior to the Confirmation Date, every

                                         11   other executory contract and/or unexpired lease of the Debtors is hereby rejected. Proofs

                                         12   of Claim under Bankruptcy Code section 502(g) arising as a result of the rejection of
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                              executory contracts or unexpired leases by the Plan shall be filed no later than 30 days after
     SCOTTSDALE, ARIZONA 85251-3693




                                         13

                                         14   the Confirmation Date. Any such Claims not timely filed and served shall be disallowed.
             FOURTH FLOOR
SACKS TIERNEY




                                         15   XIX. REVESTING

                                         16            Except as provided for in the Plan or in the Confirmation Order, on the Effective

                                         17   Date each Reorganized Debtor shall be vested with all property of its Estate free and clear

                                         18   of all liens, claims, charges, and other interests of Creditors arising prior to the Effective

                                         19
                                              Date.
                                              XX.      DEBTORS’ RECOMMENDATION REGARDING THE PLAN
                                         20
                                                       The Debtors recommend that all Creditors entitled to vote to accept the Plan do so.
                                         21
                                              The Debtors’ Plan will pay Creditors at least as much, and likely significantly more, than
                                         22
                                              they will receive if the Plan is not confirmed. The most likely alternatives to confirmation
                                         23
                                              of the Plan would be conversion of the Bankruptcy Cases to cases under Chapter 7 of the
                                         24
                                              Bankruptcy Code or dismissal, and neither of those options would serve to benefit the
                                         25
                                              Debtors’ creditor body as a whole.        A conversion to Chapter 7 would result in a
                                         26
                                              dramatically reduced distribution to Secured and Unsecured Creditors. Dismissal of these
                                         27
                                              Bankruptcy Cases would likely result in litigation, foreclosure, and execution on the
                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    33 33 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Debtors’ property, which would likely force the Debtors out of business and harm the
                                          2   prospects of any meaningful return to creditors. For all these reasons, the Debtors urge you
                                          3   to vote to accept their Plan.
                                          4            DATED: March 10, 2021.
                                                                                         SACKS TIERNEY P.A.
                                          5

                                          6
                                                                                         By:
                                          7                                                     Wesley D. Ray
                                                                                                Philip R. Rudd
                                          8
                                                                                                Attorneys for Debtors
                                          9
                                              COPY of the foregoing mailed (or served
                                         10   via electronic notification if indicated by an
                                         11   “*”) on March 10, 2021, to:

                                         12   Jennifer A.Giaimo *                              Edward Burr * Ted@MacRestructuring.com
                       P.A., ATTORNEYS




                                              jennifer.a.giaimo@usdoj.gov                      10191 E. Shangri Law Rd.
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13   OFFICE OF THE U.S. TRUSTEE                       Scottsdale, AZ 85260
                                              230 North First Avenue, Ste. 204                 Subchapter V Trustee
                                         14
             FOURTH FLOOR




                                              Phoenix, AZ 85003-1725
SACKS TIERNEY




                                         15
                                              Kasey C. Nye *                                   W. Scott Jenkins, Jr. *
                                         16   knye@waterfallattorneys.com                      scott.jenkins@quarles.com
                                         17   WATERFALL ECONOMIDIS CALDWELL                    Hannah R. Torres *
                                              HANSHAW & VILLAMANA, P.C.                        hannah.torres@quarles.com
                                         18   Williams Center, Suite 800                       QUARLES & BRADY LLP
                                              5210 E. Williams Circle                          Renaissance One
                                         19   Tucson, AZ 85711                                 Two North Central Avenue
                                         20   Attorneys for The Shoppes at Chandler            Phoenix, AZ 85004-2391
                                              Heights, LLC                                     Attorneys for BNC National Bank
                                         21
                                              Leib M. Lerner * leib.lerner@alston.com          John R. Worth *
                                         22
                                              Douglas Harris *                                 jrw@forresterandworth.com
                                         23   douglas.harris@alston.com                        FORRESTER & WORTH, PLLC
                                              ALSTON & BIRD LLP                                2800 North Central, Suite 1200
                                         24   333 S. Hope Street, 16th Floor                   Phoenix, AZ 85004
                                         25
                                              Los Angeles, CA 90071                            Attorneys for Alamo Drafthouse Cinemas,
                                              Attorneys for Alamo Drafthouse Cinemas,          LLC
                                         26   LLC
                                         27

                                         28
                                         Case 2:20-bk-05017-DPC       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23           Desc
                                                                      Main Document    34 34 of 64
                                                                                       Page
                                              2968333.v1
                                          1   Jordan N. Hopkins *                            Scott B. Cohen * sbc@eblawyers.com
                                              Jordan.Hopkins@stearnsbank.com                 Patrick A. Clisham * pac@eblawyers.com
                                          2
                                              STEARNS BANK N.A.                              ENGELMAN BERGER, P.C.
                                          3   4191 2nd Street South                          2800 North Central Avenue, Suite 1200
                                              St. Cloud, MN 56301                            Phoenix, AZ 85004
                                          4   Attorneys for Stearns Bank, N.A.               Attorneys for Alamo Gilbert Holdings, LLC
                                                                                             and Alamo Tempe Holdings, LLC
                                          5

                                          6   Carolyn J. Johnsen *                           Jeremy M. Goodman *
                                              cjjohnsen@dickinsonwright.com                  jeremy@goodmanlawpllc.com
                                          7   DICKINSON WRIGHT PLLC                          GOODMAN LAW PLLC
                                          8   1850 North Central Ave., Ste. 1400             P.O. Box 90758
                                              Phoenix, AZ 85004                              Phoenix, AZ 85066
                                          9   Attorneys for Austin Business Finance LLC      Attorneys for Stearns Bank, N.A.
                                              dba GetBackd
                                         10

                                         11   Ed Bernatavicius *                             Robert J. Miller * rjmiller@bclplaw.com
                                              Edward.k.Bernatavicius@usdoj.gov               Khaled Tarazi * khaled.tarazi@bclplaw.com
                                         12   OFFICE OF THE U.S. TRUSTEE                     BRYAN CAVE LEIGHTON PAISNER LLP
                       P.A., ATTORNEYS




                                              230 North First Avenue, Ste. 204               Two North Central Ave., Ste. 2100
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13   Phoenix, AZ 85003-1725                         Phoenix, AZ 85004-4406
                                         14                                                  Attorneys for Wells Fargo Bank, N.A.
             FOURTH FLOOR
SACKS TIERNEY




                                         15   Gil Hopenstand *                               Richard H. Herold *
                                         16   gil.hopenstand@sba.gov                         rherold@spenderfane.com
                                              U.S. SMALL BUSINESS ADMINISTRATION             SPENCER FANE LLP
                                         17   312 N. Spring St., 5th Floor                   2415 E. Camelback Road, Ste. 600
                                              Los Angeles, CA 90012                          Phoenix, AZ 85016
                                         18                                                  Attorneys for Comerica Bank
                                         19
                                              Shraddha Bharatia
                                         20   Claims Administrator
                                              BECKET & LEE, LLP
                                         21
                                              P.O. Box 3002
                                         22   Malvern, PA 19355-0702
                                              Representative of American Express
                                         23   National Bank
                                         24

                                         25   By:          /s/ Cathie Bernales

                                         26

                                         27

                                         28
                                         Case 2:20-bk-05017-DPC           Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23      Desc
                                                                          Main Document    35 35 of 64
                                                                                           Page
                                              2968333.v1
                   EXHIBIT A




Case 2:20-bk-05017-DPC   Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23   Desc
                         Main Document    Page 36 of 64
Alamo Drafthouse-Gilbert                 2021                  2021                  2021                 2021                   2021                    2021                   2021                   2021                   2021                   2022                   2022                   2022                  2022                   2022                   2022                   2022                   2022                   2022                   2022                   2022
Projections                                  5                     4                     4                    5                      4                       4                     5                      4                      4                      5                      4                      4                     5                      4                      4                      5                      4                      4                      5                      4
                                    Projections           Projections           Projections           Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections            Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections
                                     P4 2021               P5 2021               P6 2021              P7 2021                P8 2021                 P9 2021               P10 2021               P11 2021               P12 2021               P1 2022                P2 2022                P3 2022               P4 2022                P5 2022                P6 2022                P7 2022                P8 2022                P9 2022                P10 2022               P11 2022
Revenues
Box Office Receipts
Box Office Receipts
Retail Ticket Sales                   36,553      10.4%     29,765      10.4%     32,898      10.4%    42,820       10.4%     31,331       10.4%      32,898      10.4%      40,209      10.4%      38,120      10.4%      50,653      10.4%      40,209     10.4%       28,721     10.4%       42,297     10.4%      44,908     10.4%       40,209     10.4%       36,553     10.4%       62,663     10.4%       36,553     10.4%       36,553     10.4%       52,219     10.4%       40,209
Internet Ticket Sales                 62,565      17.9%     50,946      17.9%     56,309      17.9%    73,290       17.9%     53,627       17.9%      56,309      17.9%      68,822      17.9%      65,246      17.9%      86,697      17.9%      68,822     17.9%       49,158     17.9%       72,397     17.9%      76,866     17.9%       68,822     17.9%       62,565     17.9%      107,254     17.9%       62,565     17.9%       62,565     17.9%       89,379     17.9%       68,822
Fandango Ticket Sales                  9,761       2.8%      7,948       2.8%      8,785       2.8%    11,434        2.8%      8,366        2.8%       8,785       2.8%      10,737       2.8%      10,179       2.8%      13,526       2.8%      10,737      2.8%        7,669      2.8%       11,295      2.8%      11,992      2.8%       10,737      2.8%        9,761      2.8%       16,733      2.8%        9,761      2.8%        9,761      2.8%       13,944      2.8%       10,737
Iphone Sales                          12,715       3.6%     10,354       3.6%     11,443       3.6%    14,895        3.6%     10,899        3.6%      11,443       3.6%      13,986       3.6%      13,260       3.6%      17,619       3.6%      13,986      3.6%        9,990      3.6%       14,713      3.6%      15,621      3.6%       13,986      3.6%       12,715      3.6%       21,797      3.6%       12,715      3.6%       12,715      3.6%       18,164      3.6%       13,986
Talent Fee Sales                         195       0.1%        159       0.1%        175       0.1%       228        0.1%        167        0.1%         175       0.1%         214       0.1%         203       0.1%         270       0.1%         214      0.1%          153      0.1%          226      0.1%         239      0.1%          214      0.1%          195      0.1%          334      0.1%          195      0.1%          195      0.1%          278      0.1%          214
Internet Fee Sales                    10,969       3.1%      8,931       3.1%      9,872       3.1%    12,849        3.1%      9,402        3.1%       9,872       3.1%      12,065       3.1%      11,439       3.1%      15,199       3.1%      12,065      3.1%        8,618      3.1%       12,692      3.1%      13,476      3.1%       12,065      3.1%       10,969      3.1%       18,803      3.1%       10,969      3.1%       10,969      3.1%       15,669      3.1%       12,065

Total Box Office Receipts            132,758      37.9%    108,103      37.9%    119,482      37.9%   155,516       37.9%    113,792       37.9%     119,482      37.9%     146,033      37.9%     138,447      37.9%     183,964      37.9%     146,033     37.9%      104,310     37.9%      153,620     37.9%     163,102     37.9%      146,033     37.9%      132,758     37.9%      227,584     37.9%      132,758     37.9%      132,758     37.9%      189,654     37.9%      146,033

Venue Rental & Other Income
Venue Rental Sales                        -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Special Event Sales                       -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Gift Card Discount Revenue                -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Total Venue Rental & Other Income         -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Gross Ticket & Venue Rental          132,758      37.9%    108,103      37.9%    119,482      37.9%   155,516       37.9%    113,792       37.9%     119,482      37.9%     146,033      37.9%     138,447      37.9%     183,964      37.9%     146,033     37.9%      104,310     37.9%      153,620     37.9%     163,102     37.9%      146,033     37.9%      132,758     37.9%      227,584     37.9%      132,758     37.9%      132,758     37.9%      189,654     37.9%      146,033

Food and N/A Beverage Sales                        0.0%                  0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Food Sales                           127,403      35.1%    103,742      35.1%    114,663      35.1%   149,244       35.1%    109,203       35.1%     114,663      35.1%     140,143      35.1%     132,863      35.1%     176,544      35.1%     140,143     35.1%      100,102     35.1%      147,424     35.1%     156,524     35.1%      140,143     35.1%      127,403     35.1%      218,405     35.1%      127,403     35.1%      127,403     35.1%      182,004     35.1%      140,143
NA Beverage Sales                     20,180       5.6%     16,432       5.6%     18,162       5.6%    23,640        5.6%     17,297        5.6%      18,162       5.6%      22,198       5.6%      21,045       5.6%      27,964       5.6%      22,198      5.6%       15,856      5.6%       23,351      5.6%      24,793      5.6%       22,198      5.6%       20,180      5.6%       34,594      5.6%       20,180      5.6%       20,180      5.6%       28,829      5.6%       22,198
Dessert Sales                          9,985       2.7%      8,131       2.7%      8,987       2.7%    11,697        2.7%      8,559        2.7%       8,987       2.7%      10,984       2.7%      10,413       2.7%      13,836       2.7%      10,984      2.7%        7,845      2.7%       11,554      2.7%      12,267      2.7%       10,984      2.7%        9,985      2.7%       17,117      2.7%        9,985      2.7%        9,985      2.7%       14,264      2.7%       10,984
Retail Sales                             502       0.1%        409       0.1%        452       0.1%       588        0.1%        430        0.1%         452       0.1%         552       0.1%         523       0.1%         696       0.1%         552      0.1%          394      0.1%          581      0.1%         617      0.1%          552      0.1%          502      0.1%          861      0.1%          502      0.1%          502      0.1%          717      0.1%          552

Total Food & N/A Beverage Sales      158,070      43.5%    128,714      43.5%    142,263      43.5%   185,168       43.5%    135,489       43.5%     142,263      43.5%     173,877      43.5%     164,845      43.5%     219,040      43.5%     173,877     43.5%      124,198     43.5%      182,910     43.5%     194,200     43.5%      173,877     43.5%      158,070     43.5%      270,977     43.5%      158,070     43.5%      158,070     43.5%      225,815     43.5%      173,877

Beer & Wine Sales                                 0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Bottled Beer Sales                     4,325      1.2%       3,522      1.2%       3,892      1.2%      5,066        1.2%      3,707        1.2%       3,892       1.2%       4,757       1.2%       4,510       1.2%       5,993      1.2%        4,757      1.2%        3,398      1.2%        5,005     1.2%        5,313      1.2%        4,757      1.2%        4,325      1.2%        7,414      1.2%        4,325      1.2%        4,325      1.2%        6,178      1.2%        4,757
Draft Beer Sales                      34,674      9.8%      28,235      9.8%      31,207      9.8%     40,619        9.8%     29,721        9.8%      31,207       9.8%      38,142       9.8%      36,160       9.8%      48,049      9.8%       38,142      9.8%       27,244      9.8%       40,123     9.8%       42,600      9.8%       38,142      9.8%       34,674      9.8%       59,442      9.8%       34,674      9.8%       34,674      9.8%       49,535      9.8%       38,142
Wine Sales                             7,887      2.2%       6,423      2.2%       7,099      2.2%      9,240        2.2%      6,761        2.2%       7,099       2.2%       8,676       2.2%       8,226       2.2%      10,930      2.2%        8,676      2.2%        6,197      2.2%        9,127     2.2%        9,690      2.2%        8,676      2.2%        7,887      2.2%       13,521      2.2%        7,887      2.2%        7,887      2.2%       11,268      2.2%        8,676
Liquor Sales                          27,186      7.7%      22,137      7.7%      24,467      7.7%     31,846        7.7%     23,302        7.7%      24,467       7.7%      29,905       7.7%      28,351       7.7%      37,672      7.7%       29,905      7.7%       21,360      7.7%       31,458     7.7%       33,400      7.7%       29,905      7.7%       27,186      7.7%       46,604      7.7%       27,186      7.7%       27,186      7.7%       38,837      7.7%       29,905

Total Beer and Wine Sales             74,073      21.0%     60,316      21.0%     66,665      21.0%    86,771       21.0%     63,491       21.0%      66,665      21.0%      81,480      21.0%      77,247      21.0%     102,644      21.0%      81,480     21.0%       58,200     21.0%       85,713     21.0%      91,004     21.0%       81,480     21.0%       74,073     21.0%      126,982     21.0%       74,073     21.0%       74,073     21.0%      105,818     21.0%       81,480

Gross Food & Ale Sales               232,143      64.6%    189,031      64.6%    208,929      64.6%   271,939       64.6%    198,980       64.6%     208,929      64.6%     255,357      64.6%     242,092      64.6%     321,684      64.6%     255,357     64.6%      182,398     64.6%      268,623     64.6%     285,204     64.6%      255,357     64.6%      232,143     64.6%      397,959     64.6%      232,143     64.6%      232,143     64.6%      331,633     64.6%      255,357

Food Comps                            (13,160)    -3.8%     (10,716)    -3.8%     (11,844)    -3.8%    (15,416)      -3.8%    (11,280)      -3.8%     (11,844)     -3.8%    (14,476)      -3.8%    (13,724)      -3.8%    (18,236)     -3.8%      (14,476)    -3.8%      (10,340)    -3.8%      (15,228)   -3.8%      (16,168)    -3.8%      (14,476)    -3.8%      (13,160)    -3.8%      (22,560)    -3.8%      (13,160)    -3.8%      (13,160)    -3.8%      (18,800)    -3.8%      (14,476)
Season Pass Comps
Alc Comps                              (2,253)    -0.6%      (1,835)    -0.6%      (2,028)    -0.6%     (2,640)      -0.6%     (1,931)      -0.6%      (2,028)     -0.6%      (2,479)     -0.6%      (2,350)     -0.6%      (3,122)    -0.6%       (2,479)    -0.6%       (1,770)    -0.6%       (2,607)   -0.6%       (2,768)    -0.6%       (2,479)    -0.6%       (2,253)    -0.6%       (3,863)    -0.6%       (2,253)    -0.6%       (2,253)    -0.6%       (3,219)    -0.6%       (2,479)

Total Comps                           (15,413)    -4.4%     (12,551)    -4.4%     (13,872)    -4.4%    (18,055)      -4.4%    (13,211)      -4.4%     (13,872)     -4.4%    (16,954)      -4.4%    (16,074)      -4.4%    (21,358)     -4.4%      (16,954)    -4.4%      (12,110)    -4.4%      (17,835)   -4.4%      (18,936)    -4.4%      (16,954)    -4.4%      (15,413)    -4.4%      (26,422)    -4.4%      (15,413)    -4.4%      (15,413)    -4.4%      (22,019)    -4.4%      (16,954)

Net Sales                            350,000      98.1%    285,000      98.1%    315,000      98.1%   410,000       100.0%   300,000       100.0%    315,000      100.0%    385,000      100.0%    365,000      100.0%    485,000 100.0%         385,000     100.0%     275,000     100.0%     405,000 100.0%        430,000     100.0%     385,000     100.0%     350,000     100.0%     600,000     100.0%     350,000     100.0%     350,000     100.0%     500,000     100.0%     385,000

Cost of Sales
Cost of Box Office
Film Rental                           62,396      47.0%     50,808      47.0%     56,156      47.0%    73,093       47.0%     53,482       47.0%      56,156      47.0%      68,636      47.0%      65,070      47.0%      86,463      47.0%      68,636     47.0%       49,025     47.0%       72,201     47.0%      76,658     47.0%       68,636     47.0%       62,396     47.0%      106,965     47.0%       62,396     47.0%       62,396     47.0%       89,137     47.0%       68,636
Film Shipping                            200       0.2%        163       0.2%        180       0.2%       234        0.2%        171        0.2%         180       0.2%         220       0.2%         208       0.2%         277       0.2%         220      0.2%          157      0.2%          231      0.2%         245      0.2%          220      0.2%          200      0.2%          343      0.2%          200      0.2%          200      0.2%          285      0.2%          220
Box Office Split                                   0.0%                  0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Access Digital Cinema                     410      0.3%         334      0.3%         369      0.3%        480       0.3%         351       0.3%          369      0.3%         451       0.3%         427       0.3%         568       0.3%          451     0.3%           322     0.3%           474     0.3%          503     0.3%           451     0.3%           410     0.3%           702     0.3%           410     0.3%           410     0.3%           585     0.3%           451
Projector Usage Fees                      -        0.0%         -        0.0%         -        0.0%        -         0.0%         -         0.0%          -        0.0%         -         0.0%         -         0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Special Event Supplies                  3,186      2.4%       2,594      2.4%       2,868      2.4%      3,732       2.4%       2,731       2.4%        2,868      2.4%       3,505       2.4%       3,323       2.4%       4,415       2.4%        3,505     2.4%         2,503     2.4%         3,687     2.4%        3,914     2.4%         3,505     2.4%         3,186     2.4%         5,462     2.4%         3,186     2.4%         3,186     2.4%         4,552     2.4%         3,505
Creative Department Billing               -        0.0%         -        0.0%         -        0.0%        -         0.0%         -         0.0%          -        0.0%         -         0.0%         -         0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Total Cost of Box Office              66,192      49.9%     53,899      49.9%     59,573      49.9%    77,539       49.9%     56,736       49.9%      59,573      49.9%      72,811      49.9%      69,028      49.9%      91,723      49.9%      72,811     49.9%       52,008     49.9%       76,593     49.9%      81,321     49.9%       72,811     49.9%       66,192     49.9%      113,471     49.9%       66,192     49.9%       66,192     49.9%       94,560     49.9%       72,811

Cost of Food N/A Bev
COGS - Dairy                            6,639     4.2%        5,406     4.2%        5,975     4.2%      7,777        4.2%       5,691       4.2%        5,975      4.2%       7,303       4.2%       6,923       4.2%       9,200      4.2%         7,303     4.2%         5,216     4.2%        7,682     4.2%        8,156      4.2%         7,303     4.2%         6,639     4.2%       11,381      4.2%         6,639     4.2%         6,639     4.2%        9,484      4.2%         7,303
COGS - Meats                            2,529     1.6%        2,059     1.6%        2,276     1.6%      2,963        1.6%       2,168       1.6%        2,276      1.6%       2,782       1.6%       2,638       1.6%       3,505      1.6%         2,782     1.6%         1,987     1.6%        2,927     1.6%        3,107      1.6%         2,782     1.6%         2,529     1.6%        4,336      1.6%         2,529     1.6%         2,529     1.6%        3,613      1.6%         2,782
COGS - Seafood                            790     0.5%          644     0.5%          711     0.5%        926        0.5%         677       0.5%          711      0.5%         869       0.5%         824       0.5%       1,095      0.5%           869     0.5%           621     0.5%          915     0.5%          971      0.5%           869     0.5%           790     0.5%        1,355      0.5%           790     0.5%           790     0.5%        1,129      0.5%           869
COGS - Poultry                          3,319     2.1%        2,703     2.1%        2,988     2.1%      3,889        2.1%       2,845       2.1%        2,988      2.1%       3,651       2.1%       3,462       2.1%       4,600      2.1%         3,651     2.1%         2,608     2.1%        3,841     2.1%        4,078      2.1%         3,651     2.1%         3,319     2.1%        5,691      2.1%         3,319     2.1%         3,319     2.1%        4,742      2.1%         3,651
COGS - Produce                          2,213     1.4%        1,802     1.4%        1,992     1.4%      2,592        1.4%       1,897       1.4%        1,992      1.4%       2,434       1.4%       2,308       1.4%       3,067      1.4%         2,434     1.4%         1,739     1.4%        2,561     1.4%        2,719      1.4%         2,434     1.4%         2,213     1.4%        3,794      1.4%         2,213     1.4%         2,213     1.4%        3,161      1.4%         2,434
COGS - Bakery                           2,055     1.3%        1,673     1.3%        1,849     1.3%      2,407        1.3%       1,761       1.3%        1,849      1.3%       2,260       1.3%       2,143       1.3%       2,848      1.3%         2,260     1.3%         1,615     1.3%        2,378     1.3%        2,525      1.3%         2,260     1.3%         2,055     1.3%        3,523      1.3%         2,055     1.3%         2,055     1.3%        2,936      1.3%         2,260
COGS - Grocery                          8,694     5.5%        7,079     5.5%        7,824     5.5%     10,184        5.5%       7,452       5.5%        7,824      5.5%       9,563       5.5%       9,066       5.5%      12,047      5.5%         9,563     5.5%         6,831     5.5%       10,060     5.5%       10,681      5.5%         9,563     5.5%         8,694     5.5%       14,904      5.5%         8,694     5.5%         8,694     5.5%       12,420      5.5%         9,563
COGS - Paper                            3,319     2.1%        2,703     2.1%        2,988     2.1%      3,889        2.1%       2,845       2.1%        2,988      2.1%       3,651       2.1%       3,462       2.1%       4,600      2.1%         3,651     2.1%         2,608     2.1%        3,841     2.1%        4,078      2.1%         3,651     2.1%         3,319     2.1%        5,691      2.1%         3,319     2.1%         3,319     2.1%        4,742      2.1%         3,651
COGS - Desserts                         2,529     1.6%        2,059     1.6%        2,276     1.6%      2,963        1.6%       2,168       1.6%        2,276      1.6%       2,782       1.6%       2,638       1.6%       3,505      1.6%         2,782     1.6%         1,987     1.6%        2,927     1.6%        3,107      1.6%         2,782     1.6%         2,529     1.6%        4,336      1.6%         2,529     1.6%         2,529     1.6%        3,613      1.6%         2,782
COGS - N/A Beverages                    2,687     1.7%        2,188     1.7%        2,418     1.7%      3,148        1.7%       2,303       1.7%        2,418      1.7%       2,956       1.7%       2,802       1.7%       3,724      1.7%         2,956     1.7%         2,111     1.7%        3,109     1.7%        3,301      1.7%         2,956     1.7%         2,687     1.7%        4,607      1.7%         2,687     1.7%         2,687     1.7%        3,839      1.7%         2,956




                                                                                                         Case 2:20-bk-05017-DPC                                                            Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                             Desc
                                                                                                                                                                                           Main Document    Page 37 of 64
Total Cost of Food N/A Bev             34,775    22.0%    28,317    22.0%    31,298    22.0%    40,737    22.0%    29,808    22.0%    31,298    22.0%    38,253    22.0%    36,266    22.0%    48,189    22.0%    38,253    22.0%    27,324      22.0%    40,240    22.0%    42,724    22.0%    38,253    22.0%    34,775    22.0%    59,615    22.0%    34,775    22.0%    34,775    22.0%    49,679    22.0%    38,253

Cost of Beer & Wine
COGS - Bottled Beer                       848    19.6%       690    19.6%       763    19.6%       993    19.6%       727    19.6%       763    19.6%       932    19.6%       884    19.6%     1,175    19.6%       932    19.6%       666      19.6%       981    19.6%     1,041    19.6%       932    19.6%       848    19.6%     1,453    19.6%       848    19.6%       848    19.6%     1,211    19.6%       932
COGS - Draft Beer                       5,922    17.1%     4,822    17.1%     5,330    17.1%     6,937    17.1%     5,076    17.1%     5,330    17.1%     6,514    17.1%     6,176    17.1%     8,206    17.1%     6,514    17.1%     4,653      17.1%     6,853    17.1%     7,276    17.1%     6,514    17.1%     5,922    17.1%    10,152    17.1%     5,922    17.1%     5,922    17.1%     8,460    17.1%     6,514
COGS - Wine                             1,349    17.1%     1,098    17.1%     1,214    17.1%     1,580    17.1%     1,156    17.1%     1,214    17.1%     1,483    17.1%     1,406    17.1%     1,869    17.1%     1,483    17.1%     1,060      17.1%     1,561    17.1%     1,657    17.1%     1,483    17.1%     1,349    17.1%     2,312    17.1%     1,349    17.1%     1,349    17.1%     1,927    17.1%     1,483
COGS - Liquor                           2,700     9.9%     2,198     9.9%     2,430     9.9%     3,163     9.9%     2,314     9.9%     2,430     9.9%     2,970     9.9%     2,816     9.9%     3,741     9.9%     2,970     9.9%     2,121       9.9%     3,124     9.9%     3,317     9.9%     2,970     9.9%     2,700     9.9%     4,628     9.9%     2,700     9.9%     2,700     9.9%     3,857     9.9%     2,970
COGS - Bar Produce

Total Cost of Beer & Wine              10,818    14.6%     8,809    14.6%     9,736    14.6%    12,673    14.6%     9,273    14.6%     9,736    14.6%    11,900    14.6%    11,282    14.6%    14,991    14.6%    11,900    14.6%     8,500      14.6%    12,518    14.6%    13,291    14.6%    11,900    14.6%    10,818    14.6%    18,545    14.6%    10,818    14.6%    10,818    14.6%    15,454    14.6%    11,900
Total Cost of Venue Rental                -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -         0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Cost of Goods Sold              111,785    31.9%    91,025    31.9%   100,607    31.9%   130,948    31.9%    95,816    31.9%   100,607    31.9%   122,964    31.9%   116,576    31.9%   154,902    31.9%   122,964    31.9%    87,831      31.9%   129,351    31.9%   137,336    31.9%   122,964    31.9%   111,785    31.9%   191,632    31.9%   111,785    31.9%   111,785    31.9%   159,693    31.9%   122,964

Gross Profit                          238,215    68.1%   193,975    68.1%   214,393    68.1%   279,052    68.1%   204,184    68.1%   214,393    68.1%   262,036    68.1%   248,424    68.1%   330,098    68.1%   262,036    68.1%   187,169      68.1%   275,649    68.1%   292,664    68.1%   262,036    68.1%   238,215    68.1%   408,368    68.1%   238,215    68.1%   238,215    68.1%   340,307    68.1%   262,036

Expenses
Payroll
Front of House
Server/Waiter                          17,500     5.0%    14,250     5.0%    15,750     5.0%    20,500     5.0%    15,000     5.0%    15,750     5.0%    19,250     5.0%    18,250     5.0%    24,250     5.0%    19,250     5.0%    13,750       5.0%    20,250     5.0%    21,500     5.0%    19,250     5.0%    17,500     5.0%    30,000     5.0%    17,500     5.0%    17,500     5.0%    25,000     5.0%    19,250
Bar                                     7,000     2.0%     5,700     2.0%     6,300     2.0%     8,200     2.0%     6,000     2.0%     6,300     2.0%     7,700     2.0%     7,300     2.0%     9,700     2.0%     7,700     2.0%     5,500       2.0%     8,100     2.0%     8,600     2.0%     7,700     2.0%     7,000     2.0%    12,000     2.0%     7,000     2.0%     7,000     2.0%    10,000     2.0%     7,700
Runner                                  5,438     1.6%     4,428     1.6%     4,894     1.6%     6,370     1.6%     4,661     1.6%     4,894     1.6%     5,982     1.6%     5,671     1.6%     7,536     1.6%     5,982     1.6%     4,273       1.6%     6,293     1.6%     6,681     1.6%     5,982     1.6%     5,438     1.6%     9,322     1.6%     5,438     1.6%     5,438     1.6%     7,769     1.6%     5,982
Trainer                                   618     0.2%       503     0.2%       556     0.2%       724     0.2%       530     0.2%       556     0.2%       680     0.2%       644     0.2%       856     0.2%       680     0.2%       486       0.2%       715     0.2%       759     0.2%       680     0.2%       618     0.2%     1,059     0.2%       618     0.2%       618     0.2%       883     0.2%       680
Labor Service Fee                     (10,500)   -3.0%    (8,550)   -3.0%    (9,450)   -3.0%   (12,300)   -3.0%    (9,000)   -3.0%    (9,450)   -3.0%   (11,550)   -3.0%   (10,950)   -3.0%   (14,550)   -3.0%   (11,550)   -3.0%    (8,250)     -3.0%   (12,150)   -3.0%   (12,900)   -3.0%   (11,550)   -3.0%   (10,500)   -3.0%   (18,000)   -3.0%   (10,500)   -3.0%   (10,500)   -3.0%   (15,000)   -3.0%   (11,550)
Private Party Server
Trainee                                 2,471     0.7%     2,012     0.7%     2,224     0.7%     2,895     0.7%     2,118     0.7%     2,224     0.7%     2,719     0.7%     2,577     0.7%     3,425     0.7%     2,719     0.7%     1,942       0.7%     2,860     0.7%     3,036     0.7%     2,719     0.7%     2,471     0.7%     4,237     0.7%     2,471     0.7%     2,471     0.7%     3,531     0.7%     2,719

Total Front of House                   22,527     6.7%    18,344     6.7%    20,275     6.7%    26,389     6.4%    19,309     6.4%    20,275     6.4%    24,780     6.4%    23,493     6.4%    31,217     6.4%    24,780     6.4%    17,700       6.4%    26,067     6.4%    27,677     6.4%    24,780     6.4%    22,527     6.4%    38,618     6.4%    22,527     6.4%    22,527     6.4%    32,182     6.4%    24,780
Back of House
BOH
Kitchen                                24,500     7.0%    19,950     7.0%    22,050     7.0%    28,700     7.0%    21,000     7.0%    22,050     7.0%    26,950     7.0%    25,550     7.0%    33,950     7.0%    26,950     7.0%    19,250       7.0%    28,350     7.0%    30,100     7.0%    26,950     7.0%    24,500     7.0%    42,000     7.0%    24,500     7.0%    24,500     7.0%    35,000     7.0%    26,950
Expo                                      -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -         0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Back of House                    24,500     7.0%    19,950     7.0%    22,050     7.0%    28,700     7.0%    21,000     7.0%    22,050     7.0%    26,950     7.0%    25,550     7.0%    33,950     7.0%    26,950     7.0%    19,250       7.0%    28,350     7.0%    30,100     7.0%    26,950     7.0%    24,500     7.0%    42,000     7.0%    24,500     7.0%    24,500     7.0%    35,000     7.0%    26,950
Manager
Manager                                19,231     6.4%    15,385     6.4%    17,705     6.4%    22,131     5.4%    17,705     5.9%    17,705     5.6%    22,131     5.7%    17,705     4.9%    17,705     3.7%    22,131     5.7%    17,705       6.4%    17,705     4.4%    22,131     5.1%    17,705     4.6%    17,705     5.1%    22,131     3.7%    17,705     5.1%    17,705     5.1%    22,131     4.4%    17,705
Manager Hourly                          2,885     1.0%     2,308     1.0%     2,308     1.0%     2,885     0.7%     2,308     0.8%     2,308     0.7%     2,885     0.7%     2,308     0.6%     2,308     0.5%     2,885     0.7%     2,308       0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.7%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308
PCE                                     1,923     1.0%     1,538     1.0%     1,538     1.0%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538       0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Payroll and HR                          1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538       0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Programming                               962     0.3%       769     0.3%       769     0.3%       962     0.2%       769     0.3%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769       0.3%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769
Salary Allocations                      2,885     1.0%     2,308     1.0%     2,308     1.0%     2,885     0.7%     2,308     0.8%     2,308     0.7%     2,885     0.7%     2,308     0.6%     2,308     0.5%     2,885     0.7%     2,308       0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.7%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308
Manager Bonus                           1,000     0.0%     1,000     0.0%     1,000     0.0%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000       0.4%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000

Total Manager                          30,808     8.8%    24,846     8.7%    27,166     8.6%    33,708     8.2%    27,166     9.1%    27,166     8.6%    33,708     8.8%    27,166     7.4%    27,166     5.6%    33,708     8.8%    27,166       9.9%    27,166     6.7%    33,708     7.8%    27,166     7.1%    27,166     7.8%    33,708     5.6%    27,166     7.8%    27,166     7.8%    33,708     6.7%    27,166
Box Office Labor
Tickets                                 1,925     0.5%     1,567     0.5%     1,732     0.5%     2,255     0.5%     1,650     0.5%     1,732     0.5%     2,117     0.5%     2,007     0.5%     2,667     0.5%     2,117     0.5%     1,512       0.5%     2,227     0.5%     2,365     0.5%     2,117     0.5%     1,925     0.5%     3,299     0.5%     1,925     0.5%     1,925     0.5%     2,749     0.5%     2,117
Projection                              1,923     0.6%     1,538     0.6%     1,538     0.6%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538       0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Total Box Office Labor                  3,848     1.2%     3,106     1.2%     3,271     1.2%     4,178     1.0%     3,188     1.1%     3,271     1.0%     4,040     1.0%     3,546     1.0%     4,205     0.9%     4,040     1.0%     3,051       1.1%     3,766     0.9%     4,288     1.0%     3,656     0.9%     3,463     1.0%     5,222     0.9%     3,463     1.0%     3,463     1.0%     4,673     0.9%     3,656
Other Labor
Maintenance                              962      0.3%      769      0.3%      769      0.3%      962      0.2%      769      0.3%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769        0.3%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769
Meeting                                  106      0.0%       86      0.0%       95      0.0%      124      0.0%       90      0.0%       95      0.0%      116      0.0%      110      0.0%      146      0.0%      116      0.0%       83        0.0%      122      0.0%      130      0.0%      116      0.0%      106      0.0%      181      0.0%      106      0.0%      106      0.0%      151      0.0%      116

Total Other Labor                       1,067     0.4%      855      0.4%      864      0.4%     1,085     0.3%      860      0.3%      864      0.3%     1,078     0.3%      879      0.2%      916      0.2%     1,078     0.3%      852        0.3%      891      0.2%     1,091     0.3%      885      0.2%      875      0.2%     1,143     0.2%      875      0.2%      875      0.2%     1,112     0.2%      885
Employee Related
FUTA                                      530     0.2%       431     0.2%       477     0.2%       621     0.2%       454     0.2%       477     0.2%       583     0.2%       552     0.2%       734     0.2%       583     0.2%       416       0.2%       613     0.2%       651     0.2%       583     0.2%       530     0.2%       908     0.2%       530     0.2%       530     0.2%       757     0.2%       583
Medicare-Matching                       1,990     0.6%     1,621     0.6%     1,791     0.6%     2,331     0.6%     1,706     0.6%     1,791     0.6%     2,189     0.6%     2,075     0.6%     2,758     0.6%     2,189     0.6%     1,564       0.6%     2,303     0.6%     2,445     0.6%     2,189     0.6%     1,990     0.6%     3,412     0.6%     1,990     0.6%     1,990     0.6%     2,843     0.6%     2,189
Social Security- Matching               8,122     2.3%     6,613     2.3%     7,310     2.3%     9,514     2.3%     6,961     2.3%     7,310     2.3%     8,934     2.3%     8,470     2.3%    11,254     2.3%     8,934     2.3%     6,381       2.3%     9,398     2.3%     9,978     2.3%     8,934     2.3%     8,122     2.3%    13,923     2.3%     8,122     2.3%     8,122     2.3%    11,602     2.3%     8,934
SUI                                     4,982     1.4%     4,057     1.4%     4,484     1.4%     5,836     1.4%     4,270     1.4%     4,484     1.4%     5,480     1.4%     5,196     1.4%     6,904     1.4%     5,480     1.4%     3,915       1.4%     5,765     1.4%     6,121     1.4%     5,480     1.4%     4,982     1.4%     8,541     1.4%     4,982     1.4%     4,982     1.4%     7,117     1.4%     5,480
Vacation                                  -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -         0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Payroll Processing Fees                 1,213     0.3%       988     0.3%     1,092     0.3%     1,421     0.3%     1,040     0.3%     1,092     0.3%     1,334     0.3%     1,265     0.3%     1,681     0.3%     1,334     0.3%       953       0.3%     1,404     0.3%     1,490     0.3%     1,334     0.3%     1,213     0.3%     2,079     0.3%     1,213     0.3%     1,213     0.3%     1,733     0.3%     1,334
Recruiting                                417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417       0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417
Total Employee Related                 17,253     4.8%    14,127     4.8%    15,570     4.8%    20,140     4.9%    14,848     4.9%    15,570     4.9%    18,937     4.9%    17,975     4.9%    23,748     4.9%    18,937     4.9%    13,646       5.0%    19,899     4.9%    21,102     4.9%    18,937     4.9%    17,253     4.9%    29,280     4.9%    17,253     4.9%    17,253     4.9%    24,469     4.9%    18,937

Total Payroll                         100,003    29.6%    81,227    29.6%    89,195    29.6%   114,199    27.9%    86,371    28.8%    89,195    28.3%   109,493    28.4%    98,609    27.0%   121,201    25.0%   109,493    28.4%    81,665      29.7%   106,140    26.2%   117,965    27.4%   102,374    26.6%    95,785    27.4%   149,971    25.0%    95,785    27.4%    95,785    27.4%   131,144    26.2%   102,374
Promotional
Promotional
Marketing                               1,923     0.6%     1,538     0.6%     1,538     0.6%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538       0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Advertising - Creative Dept Billing       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -         0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Advertising                             4,250     0.5%     3,925     0.5%     4,075     0.5%     4,550     0.5%     4,000     0.5%     4,075     0.5%     4,425     0.5%     4,325     0.5%     4,925     0.5%     4,425     0.5%     3,875       0.5%     4,525     0.5%     4,650     0.5%     4,425     0.5%     4,250     0.5%     5,500     0.5%     4,250     0.5%     4,250     0.5%     5,000     0.5%     4,425
Advertising - Local                     2,450     0.7%     1,995     0.7%     2,205     0.7%     2,870     0.7%     2,100     0.7%     2,205     0.7%     2,695     0.7%     2,555     0.7%     3,395     0.7%     2,695     0.7%     1,925       0.7%     2,835     0.7%     3,010     0.7%     2,695     0.7%     2,450     0.7%     4,200     0.7%     2,450     0.7%     2,450     0.7%     3,500     0.7%     2,695
Marketing Fee
Special Events                           126      0.0%      103      0.0%      114      0.0%      148      0.0%      108      0.0%      114      0.0%      139      0.0%      132      0.0%      175      0.0%      139      0.0%           99    0.0%      146      0.0%      155      0.0%      139      0.0%      126      0.0%      217      0.0%      126      0.0%      126      0.0%      181      0.0%      139
Charitable Contributions                 -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%       -         0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -




                                                                                                 Case 2:20-bk-05017-DPC                                              Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                     Desc
                                                                                                                                                                     Main Document    Page 38 of 64
Total Promotional                           8,749     1.9%     7,561     1.9%     7,932     1.9%     9,491     2.3%     7,747     2.6%     7,932     2.5%     9,182     2.4%     8,550     2.3%   10,034    2.1%     9,182     2.4%     7,438     2.7%    9,045    2.2%     9,738     2.3%     8,797     2.3%     8,365     2.4%    11,840     2.0%     8,365     2.4%     8,365     2.4%    10,604     2.1%     8,797
Insurance
Commercial                                  5,051     1.7%     5,051     1.7%     5,051     1.7%     5,051     1.2%     5,051     1.7%     5,051     1.6%     5,051     1.3%     5,051     1.4%    5,051    1.0%     5,051     1.3%     5,051     1.8%    5,051    1.2%     5,051     1.2%     5,051     1.3%     5,051     1.4%     5,051     0.8%     5,051     1.4%     5,051     1.4%     5,051     1.0%     5,051
Health                                      1,622     0.5%     1,622     0.5%     1,622     0.5%     1,622     0.4%     1,622     0.5%     1,622     0.5%     1,622     0.4%     1,622     0.4%    1,622    0.3%     1,622     0.4%     1,622     0.6%    1,622    0.4%     1,622     0.4%     1,622     0.4%     1,622     0.5%     1,622     0.3%     1,622     0.5%     1,622     0.5%     1,622     0.3%     1,622
Life Insurance                                -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Workers Compensation                        2,375     0.8%     2,375     0.8%     2,375     0.8%     2,375     0.6%     2,375     0.8%     2,375     0.8%     2,375     0.6%     2,375     0.7%    2,375    0.5%     2,375     0.6%     2,375     0.9%    2,375    0.6%     2,375     0.6%     2,375     0.6%     2,375     0.7%     2,375     0.4%     2,375     0.7%     2,375     0.7%     2,375     0.5%     2,375

Total Insurance                             9,048     3.0%     9,048     3.0%     9,048     3.0%     9,048     2.2%     9,048     3.0%     9,048     2.9%     9,048     2.4%     9,048     2.5%    9,048    1.9%     9,048     2.4%     9,048     3.3%    9,048    2.2%     9,048     2.1%     9,048     2.4%     9,048     2.6%     9,048     1.5%     9,048     2.6%     9,048     2.6%     9,048     1.8%     9,048
Utilities
Cable                                          79     0.1%       176     0.1%       262     0.1%       367     0.1%       257     0.1%       438     0.1%        81     0.0%       257     0.1%       80    0.0%       336     0.1%       176     0.1%       81    0.0%        79     0.0%       176     0.0%       262     0.1%        76     0.0%       711     0.2%       256     0.1%        80     0.0%        80
Electric                                    9,377     1.6%    12,000     1.6%    10,894     1.6%    14,180     3.5%    10,694     3.6%     9,199     2.9%     5,947     1.5%     4,772     1.3%    4,815    1.0%     4,863     1.3%     6,000     2.2%    6,153    1.5%     9,377     2.2%    12,000     3.1%    10,894     3.1%    10,315     1.7%     9,466     2.7%     6,594     1.9%     5,285     1.1%     5,368
Gas                                         1,220     0.5%     1,313     0.5%       736     0.5%     1,390     0.3%     1,061     0.4%     1,160     0.4%     1,123     0.3%     1,304     0.4%    1,503    0.3%     1,352     0.4%     1,685     0.6%    1,153    0.3%     1,220     0.3%     1,313     0.3%       736     0.2%     1,060     0.2%     1,040     0.3%     1,163     0.3%     1,272     0.3%     1,660
Water                                       1,083     0.3%     1,000     0.3%     1,604     0.3%     1,373     0.3%     1,236     0.4%     1,419     0.5%     1,200     0.3%     1,179     0.3%    1,020    0.2%       981     0.3%       874     0.3%    1,037    0.3%     1,083     0.3%     1,000     0.3%     1,604     0.5%     2,511     0.4%     2,322     0.7%     2,384     0.7%       373     0.1%       818

Total Utilites                             11,759     2.5%    14,489     2.5%    13,495     2.5%    17,310     4.2%    13,248     4.4%    12,216     3.9%     8,351     2.2%     7,512     2.1%    7,417    1.5%     7,533     2.0%     8,735     3.2%    8,424    2.1%    11,759     2.7%    14,489     3.8%    13,495     3.9%    13,962     2.3%    13,539     3.9%    10,397     3.0%     7,010     1.4%     7,926
Repair & Maintenance
Repair & Maintenance
Equipment Repairs                           3,333     2.1%     3,333     2.1%     3,333     2.1%     3,333     0.8%     3,333     1.1%     3,333     1.1%     3,333     0.9%     3,333     0.9%    3,333    0.7%     3,333     0.9%     3,333     1.2%    3,333    0.8%     3,333     0.8%     3,333     0.9%     3,333     1.0%     3,333     0.6%     3,333     1.0%     3,333     1.0%     3,333     0.7%     3,333
HVAC Repairs                                  -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
 Kitchen Eqiupment Repairs                  1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%       748     0.2%      863    0.2%     1,049     0.2%       748     0.2%      863    0.2%     1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%       748
Preventative Maintenance                    1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%    1,667    0.7%     1,667     0.7%     1,667     0.7%    1,667    0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667
Fixed Rental                                2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%    2,583    0.6%     2,583     0.6%     2,583     0.6%    2,583    0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583
Janitorial                                  6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%    6,000    1.4%     6,000     1.4%     6,000     1.4%    6,000    1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000
Pest Control                                  300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%      300    0.1%       300     0.1%       300     0.1%      300    0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300
Trash Removal                                 257     0.1%       210     0.1%       232     0.1%       301     0.1%       221     0.1%       232     0.1%       283     0.1%       268     0.1%      357    0.1%       283     0.1%       202     0.1%      298    0.1%       316     0.1%       283     0.1%       257     0.1%       441     0.1%       257     0.1%       257     0.1%       368     0.1%       283
Smallwares                                    500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%      500    0.1%       500     0.1%       500     0.1%      500    0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500
Projection Supplies                           417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%      417    0.6%       417     0.6%       417     0.6%      417    0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417
Film Supplies                                 -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%      -      0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Repair & Maintenance                 16,107     5.8%    15,758     5.8%    15,895     5.8%    16,151     3.9%    15,769     5.3%    15,895     5.0%    16,133     4.2%    15,817     4.3%   16,020    3.3%    16,133     4.2%    15,750     5.7%   15,961    3.9%    16,166     3.8%    15,831     4.1%    15,920     4.5%    16,291     2.7%    15,806     4.5%    15,920     4.5%    16,217     3.2%    15,831
Office & General Administrative Expense
Facility Expense
Rent or Lease                              57,750    16.5%    47,025    16.5%    51,975    16.5%    67,650    16.5%    49,500    16.5%    51,975    16.5%    63,525    16.5%    60,225    16.5%   80,025   16.5%    67,375 17.50%      48,125    17.5%   70,875   17.5%    75,250    17.5%    67,375    17.5%    61,250    17.5%   105,000    17.5%    61,250    17.5%    61,250    17.5%    87,500    17.5%    67,375
Security
Storage
Telephone                                   1,600     0.5%     1,600     0.5%     1,600     0.5%     1,600     0.4%     1,600     0.5%     1,600     0.5%     1,600     0.4%     1,600     0.4%    1,600    0.3%     1,600     0.4%     1,600     0.6%    1,600    0.4%     1,600     0.4%     1,600     0.4%     1,600     0.5%     1,600     0.3%     1,600     0.5%     1,600     0.5%     1,600     0.3%     1,600
Property Tax                               14,748     4.9%    14,748     4.9%    14,748     4.9%    14,748     3.6%    14,748     4.9%    14,748     4.7%    14,748     3.8%    14,748     4.0%   14,748    3.0%    14,748     3.8%    14,748     5.4%   14,748    3.6%    14,748     3.4%    14,748     3.8%    14,748     4.2%    14,748     2.5%    14,748     4.2%    14,748     4.2%    14,748     2.9%    14,748
Other Taxes
Armored Car Service
Quality Control
Printing                                     273      0.1%      222      0.1%      245      0.1%      320      0.1%      234      0.1%      245      0.1%      300      0.1%      284      0.1%      378    0.1%      300      0.1%      214      0.1%      316    0.1%      335      0.1%      300      0.1%      273      0.1%      468      0.1%      273      0.1%      273      0.1%      390      0.1%      300

Total Facility Expense                     74,370    22.0%    63,595    22.0%    68,568    22.0%    84,317    20.6%    66,081    22.0%    68,568    21.8%    80,173    20.8%    76,857    21.1%   96,751   19.9%    84,023    21.8%    64,687    23.5%   87,538   21.6%    91,933    21.4%    84,023    21.8%    77,870    22.2%   121,815    20.3%    77,870    22.2%    77,870    22.2%   104,237    20.8%    84,023
Office Expense
Merchant Service Fees                       9,625     2.8%     7,838     2.8%     8,663     2.8%    11,275     2.8%     8,250     2.8%     8,663     2.8%    10,588     2.8%    10,038     2.8%   13,338    2.8%    10,588     2.8%     7,563     2.8%   11,138    2.8%    11,825     2.8%    10,588     2.8%     9,625     2.8%    16,500     2.8%     9,625     2.8%     9,625     2.8%    13,750     2.8%    10,588
Office Expense
Bank Charges                                 100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100
Delivery                                      30      0.0%       24      0.0%       27      0.0%       35      0.0%       26      0.0%       27      0.0%       33      0.0%       31      0.0%       41    0.0%       33      0.0%       23      0.0%       35    0.0%       37      0.0%       33      0.0%       30      0.0%       51      0.0%       30      0.0%       30      0.0%       43      0.0%       33
Dues & Subscriptions                         417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417    0.1%      417      0.1%      417      0.2%      417    0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417
Professional Fees                            470      0.1%      383      0.1%      423      0.1%      551      0.1%      403      0.1%      423      0.1%      517      0.1%      490      0.1%      652    0.1%      517      0.1%      370      0.1%      544    0.1%      578      0.1%      517      0.1%      470      0.1%      806      0.1%      470      0.1%      470      0.1%      672      0.1%      517
Equipment                                     17      0.0%       14      0.0%       15      0.0%       20      0.0%       15      0.0%       15      0.0%       19      0.0%       18      0.0%       24    0.0%       19      0.0%       13      0.0%       20    0.0%       21      0.0%       19      0.0%       17      0.0%       29      0.0%       17      0.0%       17      0.0%       24      0.0%       19
Film Booking Fee
Licenses & Permits                            37      0.0%       30      0.0%       34      0.0%       44      0.0%       32      0.0%       34      0.0%       41      0.0%       39      0.0%       52    0.0%       41      0.0%       29      0.0%       43    0.0%       46      0.0%       41      0.0%       37      0.0%       64      0.0%       37      0.0%       37      0.0%       53      0.0%       41
Supplies                                     100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100
Travel                                       283      0.1%      231      0.1%      255      0.1%      332      0.1%      243      0.1%      255      0.1%      312      0.1%      295      0.1%      392    0.1%      312      0.1%      223      0.1%      328    0.1%      348      0.1%      312      0.1%      283      0.1%      486      0.1%      283      0.1%      283      0.1%      405      0.1%      312
Entertainment                                100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100    0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100
Staff Benefits                               159      0.0%      129      0.0%      143      0.0%      186      0.0%      136      0.0%      143      0.0%      175      0.0%      166      0.0%      220    0.0%      175      0.0%      125      0.0%      184    0.0%      195      0.0%      175      0.0%      159      0.0%      272      0.0%      159      0.0%      159      0.0%      227      0.0%      175
Uniform                                      115      0.0%       94      0.0%      104      0.0%      135      0.0%       99      0.0%      104      0.0%      127      0.0%      120      0.0%      160    0.0%      127      0.0%       91      0.0%      133    0.0%      142      0.0%      127      0.0%      115      0.0%      197      0.0%      115      0.0%      115      0.0%      165      0.0%      127

Total Office Expense                        1,829     0.6%     1,622     0.6%     1,717     0.6%     2,019     0.5%     1,670     0.6%     1,717     0.5%     1,940     0.5%     1,876     0.5%    2,257    0.5%     1,940     0.5%     1,590     0.6%    2,003    0.5%     2,083     0.5%     1,940     0.5%     1,829     0.5%     2,623     0.4%     1,829     0.5%     1,829     0.5%     2,305     0.5%     1,940
Other Expenses
CW Operating Profit Bonus                     771     0.0%       516     0.0%       640     0.0%       965     0.0%       574     0.0%       653     0.0%       938     0.0%       932     0.0%     1,487  0.0%        947     0.0%       504     0.0%     1,107  0.0%      1,113     0.0%       955     0.0%       802     0.0%     1,877     0.0%       803     0.0%       833     0.0%     1,484     0.0%     1,021
PAH Operating Profit Bonus                    771                516                640                965                574                653                938                932              1,487              947                504              1,107            1,113                955                802              1,877                803                833              1,484              1,021
CW Net Profit Bonus                           -                  -                  -                  -                  -                  -                  -                  -                1,252              -                  -       -          127              -                  -                  -                1,786                -                  -                  950                -
PAH Net Profit Bonus                          -                  -                  -                  -                  -                  -                  -                  -                1,252              -                  -       -          127              -                  -                  -                1,786                -                  -                  950                -
Screen Marketing                           (5,250)            (4,275)            (4,725)            (6,150)            (4,500)            (4,725)            (5,775)            (5,475)            (7,275)          (5,775)            (4,125)            (6,075)          (6,450)            (5,775)            (5,250)            (9,000)            (5,250)            (5,250)            (7,500)            (5,775)
CW Fee                                      4,000     1.3%     4,000     1.3%     4,000     1.3%     4,000     1.0%     4,000     1.3%     4,000     1.3%     4,000     1.0%     4,000     1.1%     4,000  0.8%      4,000     1.0%     4,000     1.5%     4,000  1.0%      4,000     0.9%     4,000     1.0%     4,000     1.1%     4,000     0.7%     4,000     1.1%     4,000     1.1%     4,000     0.8%     4,000
PAH Fee                                     3,333     1.1%     3,333     1.1%     3,333     1.1%     3,333     0.8%     3,333     1.1%     3,333     1.1%     3,333     0.9%     3,333     0.9%     3,333  0.7%      3,333     0.9%     3,333     1.2%     3,333  0.8%      3,333     0.8%     3,333     0.9%     3,333     1.0%     3,333     0.6%     3,333     1.0%     3,333     1.0%     3,333     0.7%     3,333
Total Other Expenses                        3,626     2.8%     4,089     2.8%     3,888     2.8%     3,112     0.8%     3,982     1.3%     3,914     1.2%     3,435     0.9%     3,723     1.0%     5,538  1.1%      3,452     0.9%     4,215     1.5%     3,728  0.9%      3,109     0.7%     3,469     0.9%     3,687     1.1%     5,661     0.9%     3,689     1.1%     3,749     1.1%     4,701     0.9%     3,600
Total EBITDTA Expenses                    235,117    72.6%   205,227    72.6%   218,402    72.6%   266,923    65.1%   212,166    70.7%   217,148    68.9%   248,342    64.5%   232,029    63.6%   281,603 58.1%    251,389    65.3%   200,691    73.0%   253,024 62.5%    273,625    63.6%   250,558    65.1%   235,624    67.3%   347,710    58.0%   235,555    67.3%   232,588    66.5%   299,016    59.8%   244,126
Net EBITDA                                  3,098    -3.9%   (11,252)   -3.9%    (4,008)   -3.9%    12,129     3.0%    (7,982)   -2.7%    (2,754)   -0.9%    13,695     3.6%    16,395     4.5%    48,494 10.0%     10,647     2.8%   (13,522)   -4.9%    22,625  5.6%     19,039     4.4%    11,478     3.0%     2,590     0.7%    60,658    10.1%     2,660     0.8%     5,627     1.6%    41,291     8.3%    17,910
EBITDAR                                    60,848    12.6%    35,773    12.6%    47,967    12.6%    79,779    19.5%    41,518    13.8%    49,221    15.6%    77,220    20.1%    76,620    21.0%   128,519 26.5%     78,022    20.3%    34,603    12.6%    93,500 23.1%     94,289    21.9%    78,853    20.5%    63,840    18.2%   165,658    27.6%    63,910    18.3%    66,877    19.1%   128,791    25.8%    85,285




                                                                                                     Case 2:20-bk-05017-DPC                                              Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                               Desc
                                                                                                                                                                         Main Document    Page 39 of 64
Depreciation               13,022     2.6%    13,022     2.6%    13,022     2.6%    13,022    3.2%    13,022     4.3%    13,022     4.1%    13,022    3.4%    13,022    3.6%    13,022   2.7%   13,022    3.4%    13,022     4.7%    13,022   3.2%   13,022    3.0%    13,022    3.4%    13,022     3.7%    13,022    2.2%    13,022     3.7%    13,022     3.7%    13,022    2.6%    13,022
Interest Expense            6,581     0.0%     6,611     0.0%     6,641     0.0%     6,672    1.6%     6,672     2.2%     6,672     2.1%     6,672    1.7%     6,672    1.8%     6,672   1.4%    6,672    1.7%     6,672     2.4%     6,672   1.6%    6,672    1.6%     6,631    1.7%     6,590     1.9%     6,549    1.1%     6,507     1.9%     6,466     1.8%     6,424    1.3%     6,382
Legal and Admin Expenses   40,000
Total Other Expenses       59,603     2.6%    19,633     2.6%    19,663     2.6%    19,694    4.8%    19,694     6.6%    19,694     6.3%    19,694    5.1%    19,694    5.4%    19,694   4.1%   19,694    5.1%    19,694     7.2%    19,694   4.9%   19,694    4.6%    19,653    5.1%    19,612     5.6%    19,571    3.3%    19,529     5.6%    19,488     5.6%    19,446    3.9%    19,404

Net Income                 (56,505)   -6.5%   (30,885)   -6.5%   (23,672)   -6.5%   (7,565)   -1.8%   (27,675)   -9.2%   (22,448)   -7.1%   (5,999)   -1.6%   (3,299)   -0.9%   28,801   5.9%   (9,047)   -2.3%   (33,216) -12.1%     2,931   0.7%     (655)   -0.2%   (8,175)   -2.1%   (17,021)   -4.9%   41,088    6.8%    (16,869)   -4.8%   (13,860)   -4.0%   21,845    4.4%    (1,494)

PIK Interest                 6,581              6,611              6,641               -                  -                  -                 -                 -                 -               -                  -                 -               -                 -                  -                 -                  -                  -                 -                 -
Principal Payment              -       0.0%       -       0.0%       -       0.0%      -      0.0%        -       0.0%       -       0.0%      -      0.0%       -      0.0%       -     0.0%      -      0.0%        -       0.0%      -     0.0%   (8,911)   -2.1%   (8,951)   -2.3%    (8,992)   -2.6%   (9,034)   -1.5%    (9,075)   -2.6%    (9,117)   -2.6%   (9,158)   -1.8%   (9,200)
Cash Flow                  (36,902)   -3.9%   (11,252)   -3.9%    (4,008)   -3.9%    5,457    1.3%    (14,653)   -4.9%    (9,426)   -3.0%    7,023    1.8%     9,723    2.7%    41,823   8.6%    3,975    1.0%    (20,194)   -7.3%   15,953   3.9%    3,456     0.8%   (4,104)   -1.1%   (12,992)   -3.7%   45,076     7.5%   (12,922)   -3.7%    (9,955)   -2.8%   25,709     5.1%    2,328



Stearns Principal           (6,581)            (6,611)            (6,641)              -                 -                  -                  -                 -                 -               -                 -                  -             8,911             8,951             8,992              9,034             9,075              9,117              9,158             9,200
Stearns Interest             6,581              6,611              6,641             6,672             6,672              6,672              6,672             6,672             6,672           6,672             6,672              6,672           6,672             6,631             6,590              6,549             6,507              6,466              6,424             6,382
 Total Stearns Payment         -                  -                  -               6,672             6,672              6,672              6,672             6,672             6,672           6,672             6,672              6,672          15,582            15,582            15,582             15,582            15,582             15,582             15,582            15,582




Total Principal             (6,581)            (6,611)            (6,641)              -                 -                  -                  -                 -                 -               -                 -                  -             8,911             8,951             8,992              9,034             9,075              9,117              9,158             9,200
Total Interest               6,581              6,611              6,641             6,672             6,672              6,672              6,672             6,672             6,672           6,672             6,672              6,672           6,672             6,631             6,590              6,549             6,507              6,466              6,424             6,382
                               -                  -                  -               6,672             6,672              6,672              6,672             6,672             6,672           6,672             6,672              6,672          15,582            15,582            15,582             15,582            15,582             15,582             15,582            15,582




                                                                                     Case 2:20-bk-05017-DPC                                            Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                          Desc
                                                                                                                                                       Main Document    Page 40 of 64
               2022                  2023                   2023                   2023                  2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                  2024                   2024                   2024            Alamo Drafthouse-Gilbert                 2021         2022         2023         2024
                  4                     5     108%             4     108%             4    108%             5     108%             4     108%             4     108%             5     108%             4     108%             4     108%             5     108%             4     108%             4    108%             5     108%             4     108%             4    108%    Projections
         Projections           Projections            Projections            Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections            Projections
          P12 2022              P1 2023                P2 2023                P3 2023               P4 2023                P5 2023                P6 2023                P7 2023                P8 2023                P9 2023                P10 2023               P11 2023               P12 2023              P1 2024                P2 2024                P3 2024
                                                                                                                                                                                                                                                                                                                                                                                     Revenues
                                                                                                                                                                                                                                                                                                                                                                                     Box Office Receipts
                                                                                                                                                                                                                                                                                                                                                                                     Box Office Receipts
10.4%       52,219     10.4%      43,425     10.4%       31,018     10.4%       45,681     10.4%      48,501     10.4%       43,425     10.4%       39,478     10.4%       67,676     10.4%       39,478     10.4%       39,478     10.4%       56,397     10.4%       43,425     10.4%       56,397     10.4%      46,899     10.4%       33,500     10.4%       49,336     10.4%   Retail Ticket Sales                   335,247      513,314      554,379      129,735
17.9%       89,379     17.9%      74,327     17.9%       53,091     17.9%       78,188     17.9%      83,015     17.9%       74,327     17.9%       67,570     17.9%      115,835     17.9%       67,570     17.9%       67,570     17.9%       96,529     17.9%       74,327     17.9%       96,529     17.9%      80,273     17.9%       57,338     17.9%       84,443     17.9%   Internet Ticket Sales                 573,811      878,592      948,879      222,055
 2.8%       13,944      2.8%      11,596      2.8%        8,283      2.8%       12,198      2.8%      12,951      2.8%       11,596      2.8%       10,542      2.8%       18,072      2.8%       10,542      2.8%       10,542      2.8%       15,060      2.8%       11,596      2.8%       15,060      2.8%      12,524      2.8%        8,945      2.8%       13,174      2.8%   Fandango Ticket Sales                  89,521      137,071      148,036       34,643
 3.6%       18,164      3.6%      15,105      3.6%       10,790      3.6%       15,890      3.6%      16,871      3.6%       15,105      3.6%       13,732      3.6%       23,541      3.6%       13,732      3.6%       13,732      3.6%       19,617      3.6%       15,105      3.6%       19,617      3.6%      16,314      3.6%       11,653      3.6%       17,161      3.6%   Iphone Sales                          116,614      178,554      192,838       45,128
 0.1%          278      0.1%         232      0.1%          165      0.1%          244      0.1%         259      0.1%          232      0.1%          210      0.1%          361      0.1%          210      0.1%          210      0.1%          301      0.1%          232      0.1%          301      0.1%         250      0.1%          179      0.1%          263      0.1%   Talent Fee Sales                        1,787        2,737        2,956          692
 3.1%       15,669      3.1%      13,031      3.1%        9,308      3.1%       13,707      3.1%      14,554      3.1%       13,031      3.1%       11,846      3.1%       20,307      3.1%       11,846      3.1%       11,846      3.1%       16,923      3.1%       13,031      3.1%       16,923      3.1%      14,073      3.1%       10,052      3.1%       14,804      3.1%   Internet Fee Sales                    100,597      154,029      166,351       38,929
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
37.9%      189,654     37.9%     157,716     37.9%      112,654     37.9%      165,909     37.9%     176,150     37.9%      157,716     37.9%      143,378     37.9%      245,791     37.9%      143,378     37.9%      143,378     37.9%      204,826     37.9%      157,716     37.9%      204,826     37.9%     170,333     37.9%      121,667     37.9%      179,182     37.9%   Total Box Office Receipts           1,217,577    1,864,296    2,013,440      471,182
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                     Venue Rental & Other Income               -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Venue Rental Sales                        -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Special Event Sales                       -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Gift Card Discount Revenue                -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Total Venue Rental & Other Income         -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
37.9%      189,654     37.9%     157,716     37.9%      112,654     37.9%      165,909     37.9%     176,150     37.9%      157,716     37.9%      143,378     37.9%      245,791     37.9%      143,378     37.9%      143,378     37.9%      204,826     37.9%      157,716     37.9%      204,826     37.9%     170,333     37.9%      121,667     37.9%      179,182     37.9%   Gross Ticket & Venue Rental         1,217,577    1,864,296    2,013,440      471,182
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Food and N/A Beverage Sales               -            -            -            -
35.1%      182,004     35.1%     151,355     35.1%      108,111     35.1%      159,217     35.1%     169,046     35.1%      151,355     35.1%      137,595     35.1%      235,878     35.1%      137,595     35.1%      137,595     35.1%      196,565     35.1%      151,355     35.1%      196,565     35.1%     163,463     35.1%      116,759     35.1%      171,955     35.1%   Food Sales                          1,168,468    1,789,103    1,932,231      452,177
 5.6%       28,829      5.6%      23,974      5.6%       17,124      5.6%       25,219      5.6%      26,776      5.6%       23,974      5.6%       21,795      5.6%       37,362      5.6%       21,795      5.6%       21,795      5.6%       31,135      5.6%       23,974      5.6%       31,135      5.6%      25,892      5.6%       18,494      5.6%       27,237      5.6%   NA Beverage Sales                     185,080      283,386      306,057       71,623
 2.7%       14,264      2.7%      11,862      2.7%        8,473      2.7%       12,478      2.7%      13,249      2.7%       11,862      2.7%       10,784      2.7%       18,487      2.7%       10,784      2.7%       10,784      2.7%       15,405      2.7%       11,862      2.7%       15,405      2.7%      12,811      2.7%        9,151      2.7%       13,477      2.7%   Dessert Sales                          91,577      140,219      151,436       35,439
 0.1%          717      0.1%         596      0.1%          426      0.1%          627      0.1%         666      0.1%          596      0.1%          542      0.1%          929      0.1%          542      0.1%          542      0.1%          774      0.1%          596      0.1%          774      0.1%         644      0.1%          460      0.1%          678      0.1%   Retail Sales                            4,604        7,049        7,613        1,782
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
43.5%      225,815     43.5%     187,787     43.5%      134,134     43.5%      197,543     43.5%     209,737     43.5%      187,787     43.5%      170,716     43.5%      292,656     43.5%      170,716     43.5%      170,716     43.5%      243,880     43.5%      187,787     43.5%      243,880     43.5%     202,810     43.5%      144,865     43.5%      213,346     43.5%   Total Food & N/A Beverage Sales     1,449,729    2,219,757    2,397,337      561,021
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%    Beer & Wine Sales                         -            -            -            -
 1.2%        6,178     1.2%        5,138      1.2%        3,670      1.2%        5,405     1.2%        5,739      1.2%        5,138      1.2%        4,671      1.2%        8,007      1.2%        4,671      1.2%        4,671      1.2%        6,673      1.2%        5,138      1.2%        6,673     1.2%        5,549      1.2%        3,964      1.2%        5,837     1.2%    Bottled Beer Sales                     39,666       60,734       65,593       15,350
 9.8%       49,535     9.8%       41,193      9.8%       29,424      9.8%       43,333     9.8%       46,008      9.8%       41,193      9.8%       37,448      9.8%       64,197      9.8%       37,448      9.8%       37,448      9.8%       53,498      9.8%       41,193      9.8%       53,498     9.8%       44,489      9.8%       31,778      9.8%       46,800     9.8%    Draft Beer Sales                      318,014      486,928      525,882      123,066
 2.2%       11,268     2.2%        9,370      2.2%        6,693      2.2%        9,857     2.2%       10,466      2.2%        9,370      2.2%        8,518      2.2%       14,603      2.2%        8,518      2.2%        8,518      2.2%       12,169      2.2%        9,370      2.2%       12,169     2.2%       10,120      2.2%        7,229      2.2%       10,646     2.2%    Wine Sales                             72,340      110,763      119,624       27,994
 7.7%       38,837     7.7%       32,297      7.7%       23,069      7.7%       33,975     7.7%       36,072      7.7%       32,297      7.7%       29,361      7.7%       50,333      7.7%       29,361      7.7%       29,361      7.7%       41,944      7.7%       32,297      7.7%       41,944     7.7%       34,881      7.7%       24,915      7.7%       36,693     7.7%    Liquor Sales                          249,334      381,768      412,310       96,488
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
21.0%      105,818     21.0%      87,998     21.0%       62,856     21.0%       92,570     21.0%      98,284     21.0%       87,998     21.0%       79,999     21.0%      137,140     21.0%       79,999     21.0%       79,999     21.0%      114,284     21.0%       87,998     21.0%      114,284     21.0%      95,038     21.0%       67,885     21.0%       99,975     21.0%   Total Beer and Wine Sales             679,353    1,040,193    1,123,409      262,898
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
64.6%      331,633     64.6%     275,786     64.6%      196,990     64.6%      290,112     64.6%     308,020     64.6%      275,786     64.6%      250,714     64.6%      429,796     64.6%      250,714     64.6%      250,714     64.6%      358,163     64.6%      275,786     64.6%      358,163     64.6%     297,849     64.6%      212,749     64.6%      313,321     64.6%   Gross Food & Ale Sales              2,129,082    3,259,950    3,520,746      823,919
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 -3.8%      (18,800)   -3.8%      (15,634)    -3.8%      (11,167)    -3.8%      (16,446)   -3.8%      (17,461)    -3.8%      (15,634)    -3.8%      (14,213)    -3.8%      (24,364)    -3.8%      (14,213)    -3.8%      (14,213)    -3.8%      (20,304)    -3.8%      (15,634)    -3.8%      (20,304)   -3.8%      (16,885)    -3.8%      (12,060)    -3.8%      (17,762)   -3.8%   Food Comps                           (120,694)    (184,802)    (199,586)     (46,707)
                                                                                                                                                                                                                                                                                                                                                                                     Season Pass Comps                         -            -            -            -
 -0.6%       (3,219)   -0.6%       (2,677)    -0.6%       (1,912)    -0.6%       (2,816)   -0.6%       (2,990)    -0.6%       (2,677)    -0.6%       (2,434)    -0.6%       (4,172)    -0.6%       (2,434)    -0.6%       (2,434)    -0.6%       (3,476)    -0.6%       (2,677)    -0.6%       (3,476)   -0.6%       (2,891)    -0.6%       (2,065)    -0.6%       (3,041)   -0.6%   Alc Comps                             (20,666)     (31,643)     (34,174)      (7,997)
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 -4.4%      (22,019)   -4.4%      (18,311)    -4.4%      (13,079)    -4.4%      (19,262)   -4.4%      (20,451)    -4.4%      (18,311)    -4.4%      (16,646)    -4.4%      (28,536)    -4.4%      (16,646)    -4.4%      (16,646)    -4.4%      (23,780)    -4.4%      (18,311)    -4.4%      (23,780)   -4.4%      (19,776)    -4.4%      (14,125)    -4.4%      (20,803)   -4.4%   Total Comps                          (141,360)    (216,444)    (233,760)     (54,704)
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
100.0%     500,000 100.0%        415,800     100.0%     297,000     100.0%     437,400 100.0%        464,400     100.0%     415,800     100.0%     378,000     100.0%     648,000     100.0%     378,000     100.0%     378,000     100.0%     540,000     100.0%     415,800     100.0%     540,000 100.0%        449,064     100.0%     320,760     100.0%     472,392 100.0%      Net Sales                           3,210,000    4,915,000    5,308,200    1,242,216

                                                                                                                                                                                                                                                                                                                                                                                     Cost of Sales
                                                                                                                                                                                                                                                                                                                                                                                     Cost of Box Office
47.0%       89,137     47.0%      74,127     47.0%       52,948     47.0%       77,977     47.0%      82,791     47.0%       74,127     47.0%       67,388     47.0%      115,522     47.0%       67,388     47.0%       67,388     47.0%       96,268     47.0%       74,127     47.0%       96,268     47.0%      80,057     47.0%       57,183     47.0%       84,215     47.0%   Film Rental                          572,261      876,219       946,317     221,455
 0.2%          285      0.2%         237      0.2%          170      0.2%          250      0.2%         265      0.2%          237      0.2%          216      0.2%          370      0.2%          216      0.2%          216      0.2%          308      0.2%          237      0.2%          308      0.2%         256      0.2%          183      0.2%          270      0.2%   Film Shipping                          1,832        2,806         3,030         709
 0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Box Office Split                         -            -             -           -
 0.3%          585      0.3%         487      0.3%          348      0.3%          512      0.3%         544      0.3%           487     0.3%           442     0.3%           758     0.3%           442     0.3%           442     0.3%           632     0.3%           487     0.3%           632     0.3%          526     0.3%           375     0.3%           553     0.3%   Access Digital Cinema                  3,757        5,752         6,212       1,454
 0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Projector Usage Fees                     -            -             -           -
 2.4%        4,552      2.4%       3,785      2.4%        2,704      2.4%        3,982      2.4%       4,228      2.4%         3,785     2.4%         3,441     2.4%         5,899     2.4%         3,441     2.4%         3,441     2.4%         4,916     2.4%         3,785     2.4%         4,916     2.4%        4,088     2.4%         2,920     2.4%         4,300     2.4%   Special Event Supplies                29,222       44,743        48,323      11,308
 0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Creative Department Billing              -            -             -           -
                                                                                                                                                                                                                                                                                                                                                                                                                              -            -             -           -
49.9%       94,560     49.9%      78,636     49.9%       56,168     49.9%       82,721     49.9%      87,827     49.9%       78,636     49.9%       71,487     49.9%      122,549     49.9%       71,487     49.9%       71,487     49.9%      102,124     49.9%       78,636     49.9%      102,124     49.9%      84,927     49.9%       60,662     49.9%       89,338     49.9%   Total Cost of Box Office             607,072      929,520     1,003,882     234,927
                                                                                                                                                                                                                                                                                                                                                                                                                              -            -             -           -
                                                                                                                                                                                                                                                                                                                                                                                     Cost of Food N/A Bev                     -            -             -           -
 4.2%        9,484     4.2%        7,887      4.2%        5,634      4.2%        8,297     4.2%        8,809      4.2%        7,887      4.2%         7,170     4.2%       12,292      4.2%         7,170     4.2%         7,170     4.2%       10,243      4.2%        7,887      4.2%       10,243     4.2%        8,518      4.2%         6,084     4.2%        8,961     4.2%    COGS - Dairy                          60,889       93,230       100,688      23,563
 1.6%        3,613     1.6%        3,005      1.6%        2,146      1.6%        3,161     1.6%        3,356      1.6%        3,005      1.6%         2,731     1.6%        4,682      1.6%         2,731     1.6%         2,731     1.6%        3,902      1.6%        3,005      1.6%        3,902     1.6%        3,245      1.6%         2,318     1.6%        3,414     1.6%    COGS - Meats                          23,196       35,516        38,357       8,976
 0.5%        1,129     0.5%          939      0.5%          671      0.5%          988     0.5%        1,049      0.5%          939      0.5%           854     0.5%        1,463      0.5%           854     0.5%           854     0.5%        1,219      0.5%          939      0.5%        1,219     0.5%        1,014      0.5%           724     0.5%        1,067     0.5%    COGS - Seafood                         7,249       11,099        11,987       2,805
 2.1%        4,742     2.1%        3,944      2.1%        2,817      2.1%        4,148     2.1%        4,404      2.1%        3,944      2.1%         3,585     2.1%        6,146      2.1%         3,585     2.1%         3,585     2.1%        5,121      2.1%        3,944      2.1%        5,121     2.1%        4,259      2.1%         3,042     2.1%        4,480     2.1%    COGS - Poultry                        30,444       46,615        50,344      11,781
 1.4%        3,161     1.4%        2,629      1.4%        1,878      1.4%        2,766     1.4%        2,936      1.4%        2,629      1.4%         2,390     1.4%        4,097      1.4%         2,390     1.4%         2,390     1.4%        3,414      1.4%        2,629      1.4%        3,414     1.4%        2,839      1.4%         2,028     1.4%        2,987     1.4%    COGS - Produce                        20,296       31,077        33,563       7,854
 1.3%        2,936     1.3%        2,441      1.3%        1,744      1.3%        2,568     1.3%        2,727      1.3%        2,441      1.3%         2,219     1.3%        3,805      1.3%         2,219     1.3%         2,219     1.3%        3,170      1.3%        2,441      1.3%        3,170     1.3%        2,637      1.3%         1,883     1.3%        2,773     1.3%    COGS - Bakery                         18,846       28,857        31,165       7,293
 5.5%       12,420     5.5%       10,328      5.5%        7,377      5.5%       10,865     5.5%       11,536      5.5%       10,328      5.5%         9,389     5.5%       16,096      5.5%         9,389     5.5%         9,389     5.5%       13,413      5.5%       10,328      5.5%       13,413     5.5%       11,155      5.5%         7,968     5.5%       11,734     5.5%    COGS - Grocery                        79,735      122,087       131,854      30,856
 2.1%        4,742     2.1%        3,944      2.1%        2,817      2.1%        4,148     2.1%        4,404      2.1%        3,944      2.1%         3,585     2.1%        6,146      2.1%         3,585     2.1%         3,585     2.1%        5,121      2.1%        3,944      2.1%        5,121     2.1%        4,259      2.1%         3,042     2.1%        4,480     2.1%    COGS - Paper                          30,444       46,615        50,344      11,781
 1.6%        3,613     1.6%        3,005      1.6%        2,146      1.6%        3,161     1.6%        3,356      1.6%        3,005      1.6%         2,731     1.6%        4,682      1.6%         2,731     1.6%         2,731     1.6%        3,902      1.6%        3,005      1.6%        3,902     1.6%        3,245      1.6%         2,318     1.6%        3,414     1.6%    COGS - Desserts                       23,196       35,516        38,357       8,976
 1.7%        3,839     1.7%        3,192      1.7%        2,280      1.7%        3,358     1.7%        3,566      1.7%        3,192      1.7%         2,902     1.7%        4,975      1.7%         2,902     1.7%         2,902     1.7%        4,146      1.7%        3,192      1.7%        4,146     1.7%        3,448      1.7%         2,463     1.7%        3,627     1.7%    COGS - N/A Beverages                  24,645       37,736        40,755       9,537




                                                                                                                          Case 2:20-bk-05017-DPC                                                     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                          Desc
                                                                                                                                                                                                     Main Document    Page 41 of 64
                                                                                                                                                                                                                                                                                                                                                                      -           -           -         -
22.0%    49,679    22.0%    41,313    22.0%    29,509    22.0%    43,459    22.0%    46,142    22.0%     41,313    22.0%    37,557    22.0%    64,384    22.0%    37,557    22.0%    37,557    22.0%    53,654    22.0%    41,313    22.0%    53,654    22.0%    44,618    22.0%    31,870    22.0%    46,936     22.0%   Total Cost of Food N/A Bev              318,940     488,346     527,414   123,425
                                                                                                                                                                                                                                                                                                                                                                      -           -           -         -
                                                                                                                                                                                                                                                                                                                          Cost of Beer & Wine                         -           -           -         -
19.6%     1,211    19.6%     1,007    19.6%       719    19.6%     1,059    19.6%     1,125    19.6%      1,007    19.6%       916    19.6%     1,570    19.6%       916    19.6%       916    19.6%     1,308    19.6%     1,007    19.6%     1,308    19.6%     1,088    19.6%       777    19.6%     1,144     19.6%   COGS - Bottled Beer                       7,775      11,904      12,857     3,009
17.1%     8,460    17.1%     7,035    17.1%     5,025    17.1%     7,401    17.1%     7,858    17.1%      7,035    17.1%     6,396    17.1%    10,964    17.1%     6,396    17.1%     6,396    17.1%     9,137    17.1%     7,035    17.1%     9,137    17.1%     7,598    17.1%     5,427    17.1%     7,993     17.1%   COGS - Draft Beer                        54,313      83,161      89,814    21,018
17.1%     1,927    17.1%     1,602    17.1%     1,144    17.1%     1,685    17.1%     1,789    17.1%      1,602    17.1%     1,456    17.1%     2,497    17.1%     1,456    17.1%     1,456    17.1%     2,081    17.1%     1,602    17.1%     2,081    17.1%     1,730    17.1%     1,236    17.1%     1,820     17.1%   COGS - Wine                              12,368      18,938      20,453     4,786
 9.9%     3,857     9.9%     3,207     9.9%     2,291     9.9%     3,374     9.9%     3,582     9.9%      3,207     9.9%     2,916     9.9%     4,999     9.9%     2,916     9.9%     2,916     9.9%     4,165     9.9%     3,207     9.9%     4,165     9.9%     3,464     9.9%     2,474     9.9%     3,644      9.9%   COGS - Liquor                            24,762      37,914      40,947     9,582
                                                                                                                                                                                                                                                                                                                          COGS - Bar Produce                          -           -           -         -
                                                                                                                                                                                                                                                                                                                                                                      -           -           -         -
14.6%    15,454    14.6%    12,852    14.6%     9,180    14.6%    13,520    14.6%    14,354    14.6%     12,852    14.6%    11,684    14.6%    20,029    14.6%    11,684    14.6%    11,684    14.6%    16,691    14.6%    12,852    14.6%    16,691    14.6%    13,880    14.6%     9,914    14.6%    14,601     14.6%   Total Cost of Beer & Wine                99,218     151,917     164,071    38,396
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Total Cost of Venue Rental                  -           -           -         -
                                                                                                                                                                                                                                                                                                                                                                      -           -           -         -
31.9%   159,693    31.9%   132,801    31.9%    94,858    31.9%   139,700    31.9%   148,323    31.9%    132,801    31.9%   120,728    31.9%   206,962    31.9%   120,728    31.9%   120,728    31.9%   172,469    31.9%   132,801    31.9%   172,469    31.9%   143,425    31.9%   102,446    31.9%   150,876     31.9%   Total Cost of Goods Sold              1,025,230   1,569,784   1,695,367   396,747
                                                                                                                                                                                                                                                                                                                                                                      -           -           -         -
68.1%   340,307    68.1%   282,999    68.1%   202,142    68.1%   297,700    68.1%   316,077    68.1%    282,999    68.1%   257,272    68.1%   441,038    68.1%   257,272    68.1%   257,272    68.1%   367,531    68.1%   282,999    68.1%   367,531    68.1%   305,639    68.1%   218,314    68.1%   321,516     68.1%   Gross Profit                          2,184,770   3,345,216   3,612,833   845,469

                                                                                                                                                                                                                                                                                                                          Expenses
                                                                                                                                                                                                                                                                                                                          Payroll
                                                                                                                                                                                                                                                                                                                          Front of House
 5.0%    25,000     5.0%    20,790     5.0%    14,850     5.0%    21,870     5.0%    23,220     5.0%     20,790     5.0%    18,900     5.0%    32,400     5.0%    18,900     5.0%    18,900     5.0%    27,000     5.0%    20,790     5.0%    27,000     5.0%    22,453     5.0%    16,038     5.0%     23,620     5.0%   Server/Waiter                          160,500     245,750     265,410     62,111
 2.0%    10,000     2.0%     8,316     2.0%     5,940     2.0%     8,748     2.0%     9,288     2.0%      8,316     2.0%     7,560     2.0%    12,960     2.0%     7,560     2.0%     7,560     2.0%    10,800     2.0%     8,316     2.0%    10,800     2.0%     8,981     2.0%     6,415     2.0%      9,448     2.0%   Bar                                     64,200      98,300     106,164     24,844
 1.6%     7,769     1.6%     6,460     1.6%     4,615     1.6%     6,796     1.6%     7,216     1.6%      6,460     1.6%     5,873     1.6%    10,068     1.6%     5,873     1.6%     5,873     1.6%     8,390     1.6%     6,460     1.6%     8,390     1.6%     6,977     1.6%     4,984     1.6%      7,340     1.6%   Runner                                  49,875      76,366      82,475     19,301
 0.2%       883     0.2%       734     0.2%       524     0.2%       772     0.2%       820     0.2%        734     0.2%       667     0.2%     1,144     0.2%       667     0.2%       667     0.2%       953     0.2%       734     0.2%       953     0.2%       793     0.2%       566     0.2%        834     0.2%   Trainer                                  5,668       8,678       9,372      2,193
-3.0%   (15,000)   -3.0%   (12,474)   -3.0%    (8,910)   -3.0%   (13,122)   -3.0%   (13,932)   -3.0%    (12,474)   -3.0%   (11,340)   -3.0%   (19,440)   -3.0%   (11,340)   -3.0%   (11,340)   -3.0%   (16,200)   -3.0%   (12,474)   -3.0%   (16,200)   -3.0%   (13,472)   -3.0%    (9,623)   -3.0%    (14,172)   -3.0%   Labor Service Fee                      (96,300)   (147,450)   (159,246)   (37,266)
                                                                                                                                                                                                                                                                                                                          Private Party Server                       -           -           -          -
 0.7%     3,531     0.7%     2,936     0.7%     2,097     0.7%     3,089     0.7%     3,279     0.7%      2,936     0.7%     2,669     0.7%     4,576     0.7%     2,669     0.7%     2,669     0.7%     3,813     0.7%     2,936     0.7%     3,813     0.7%     3,171     0.7%     2,265     0.7%     3,336      0.7%   Trainee                                 22,666      34,706      37,482      8,772
                                                                                                                                                                                                                                                                                                                                                                     -           -           -          -
 6.4%    32,182     6.4%    26,763     6.4%    19,116     6.4%    28,153     6.4%    29,891     6.4%     26,763     6.4%    24,330     6.4%    41,708     6.4%    24,330     6.4%    24,330     6.4%    34,757     6.4%    26,763     6.4%    34,757     6.4%    28,904     6.4%    20,645     6.4%    30,405      6.4%   Total Front of House                   206,609     316,350     341,658     79,954
                                                                                                                                                                                                                                                                                                                          Back of House
                                                                                                                                                                                                                                                                                                                          BOH                                        -           -           -          -
 7.0%    35,000     7.0%    29,106     7.0%    20,790     7.0%    30,618     7.0%    32,508     7.0%     29,106     7.0%    26,460     7.0%    45,360     7.0%    26,460     7.0%    26,460     7.0%    37,800     7.0%    29,106     7.0%    37,800     7.0%    31,434     7.0%    22,453     7.0%    33,067      7.0%   Kitchen                                224,700     344,050     371,574     86,955
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Expo                                       -           -           -          -
                                                                                                                                                                                                                                                                                                                                                                     -           -           -          -
 7.0%    35,000     7.0%    29,106     7.0%    20,790     7.0%    30,618     7.0%    32,508     7.0%     29,106     7.0%    26,460     7.0%    45,360     7.0%    26,460     7.0%    26,460     7.0%    37,800     7.0%    29,106     7.0%    37,800     7.0%    31,434     7.0%    22,453     7.0%    33,067      7.0%   Total Back of House                    224,700     344,050     371,574     86,955
                                                                                                                                                                                                                                                                                                                          Manager
 4.6%    17,705     3.5%    22,131     5.3%    17,705     6.0%    17,705     4.0%    22,131     4.8%     17,705     4.3%    17,705     4.7%    22,131     3.4%    17,705     4.7%    17,705     4.7%    22,131     4.1%    17,705     4.3%    17,705     3.3%    22,131     4.9%    17,705     5.5%    17,705      3.7%   Manager                                167,400     230,160     230,160     57,540
 0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.5%     2,885     0.6%      2,308     0.6%     2,308     0.6%     2,885     0.4%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.6%     2,308     0.4%     2,885     0.6%     2,308     0.7%     2,308      0.5%   Manager Hourly                          22,500      30,000      30,000      7,500
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   PCE                                     15,000      20,000      20,000      5,000
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   Payroll and HR                          20,000      20,000      20,000     20,000
 0.2%       769     0.2%       962     0.2%       769     0.3%       769     0.2%       962     0.2%        769     0.2%       769     0.2%       962     0.1%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.1%       962     0.2%       769     0.2%       769      0.2%   Programming                              7,500      10,000      10,000      2,500
 0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.5%     2,885     0.6%      2,308     0.6%     2,308     0.6%     2,885     0.4%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.6%     2,308     0.4%     2,885     0.6%     2,308     0.7%     2,308      0.5%   Salary Allocations                      22,500      30,000      30,000      7,500
 0.3%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000     0.2%     1,000     0.2%      1,000     0.2%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000      0.2%   Manager Bonus                            9,000      12,000      12,000      3,000
                                                                                                                                                                                                                                                                                                                                                                     -           -           -          -
 7.1%    27,166     5.4%    33,708     8.1%    27,166     9.1%    27,166     6.2%    33,708     7.3%     27,166     6.5%    27,166     7.2%    33,708     5.2%    27,166     7.2%    27,166     7.2%    33,708     6.2%    27,166     6.5%    27,166     5.0%    33,708     7.5%    27,166     8.5%    27,166      5.8%   Total Manager                          258,899     352,159     352,159     88,040
                                                                                                                                                                                                                                                                                                                          Box Office Labor
 0.5%     2,749     0.5%     2,286     0.5%     1,633     0.5%     2,405     0.5%     2,554     0.5%      2,286     0.5%     2,079     0.5%     3,563     0.5%     2,079     0.5%     2,079     0.5%     2,969     0.5%     2,286     0.5%     2,969     0.5%     2,469     0.5%     1,764     0.5%     2,598      0.5%   Tickets                                 17,651      27,027      29,189      6,831
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   Projection                              15,000      20,000      20,000      5,000
 0.9%     4,288     0.9%     4,210     1.0%     3,172     1.1%     3,944     0.9%     4,477     1.0%      3,825     0.9%     3,617     1.0%     5,486     0.8%     3,617     1.0%     3,617     1.0%     4,892     0.9%     3,825     0.9%     4,508     0.8%     4,392     1.0%     3,302     1.0%     4,136      0.9%   Total Box Office Labor                  32,651      47,027      49,189     11,831
                                                                                                                                                                                                                                                                                                                          Other Labor
 0.2%      769      0.2%      962      0.2%      769      0.3%      769      0.2%      962      0.2%       769      0.2%      769      0.2%      962      0.1%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.1%      962      0.2%      769      0.2%       769      0.2%   Maintenance                              7,500      10,000      10,000      2,500
 0.0%      151      0.0%      125      0.0%       90      0.0%      132      0.0%      140      0.0%       125      0.0%      114      0.0%      195      0.0%      114      0.0%      114      0.0%      163      0.0%      125      0.0%      163      0.0%      135      0.0%       97      0.0%       142      0.0%   Meeting                                    968       1,483       1,601        375
                                                                                                                                                                                                                                                                                                                                                                     -           -           -          -
 0.2%      920      0.2%     1,087     0.3%      859      0.3%      901      0.2%     1,102     0.2%       895      0.2%      883      0.2%     1,157     0.2%      883      0.2%      883      0.2%     1,124     0.2%      895      0.2%      932      0.2%     1,097     0.2%      866      0.3%       912      0.2%   Total Other Labor                        8,468      11,483      11,601      2,875
                                                                                                                                                                                                                                                                                                                          Employee Related
 0.2%       757     0.2%       629     0.2%       449     0.2%       662     0.2%       703     0.2%        629     0.2%       572     0.2%       981     0.2%       572     0.2%       572     0.2%       817     0.2%       629     0.2%       817     0.2%       680     0.2%       485     0.2%       715      0.2%   FUTA                                     4,858        7,439       8,034     1,880
 0.6%     2,843     0.6%     2,364     0.6%     1,689     0.6%     2,487     0.6%     2,641     0.6%      2,364     0.6%     2,149     0.6%     3,685     0.6%     2,149     0.6%     2,149     0.6%     3,071     0.6%     2,364     0.6%     3,071     0.6%     2,553     0.6%     1,824     0.6%     2,686      0.6%   Medicare-Matching                       18,253       27,948      30,184     7,064
 2.3%    11,602     2.3%     9,649     2.3%     6,892     2.3%    10,150     2.3%    10,776     2.3%      9,649     2.3%     8,771     2.3%    15,037     2.3%     8,771     2.3%     8,771     2.3%    12,531     2.3%     9,649     2.3%    12,531     2.3%    10,420     2.3%     7,443     2.3%    10,962      2.3%   Social Security- Matching               74,488      114,052     123,176    28,825
 1.4%     7,117     1.4%     5,919     1.4%     4,228     1.4%     6,226     1.4%     6,611     1.4%      5,919     1.4%     5,381     1.4%     9,224     1.4%     5,381     1.4%     5,381     1.4%     7,687     1.4%     5,919     1.4%     7,687     1.4%     6,392     1.4%     4,566     1.4%     6,724      1.4%   SUI                                     45,694       69,965      75,562    17,683
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Vacation                                   -            -           -         -
 0.3%     1,733     0.3%     1,441     0.3%     1,029     0.3%     1,516     0.3%     1,609     0.3%      1,441     0.3%     1,310     0.3%     2,246     0.3%     1,310     0.3%     1,310     0.3%     1,871     0.3%     1,441     0.3%     1,871     0.3%     1,556     0.3%     1,112     0.3%     1,637      0.3%   Payroll Processing Fees                 11,124       17,033      18,396     4,305
 0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%        417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417      0.0%   Recruiting                               3,750        5,000       5,000     1,250
 4.9%    24,469     4.9%    20,419     4.9%    14,704     5.0%    21,458     4.9%    22,757     4.9%     20,419     4.9%    18,600     4.9%    31,589     4.9%    18,600     4.9%    18,600     4.9%    26,393     4.9%    20,419     4.9%    26,393     4.9%    22,019     4.9%    15,847     4.9%    23,141      4.9%   Total Employee Related                 158,167      241,436     260,351    61,007
                                                                                                                                                                                                                                                                                                                                                                     -            -           -         -
26.6%   124,025    24.8%   115,291    27.7%    85,807    28.9%   112,240    25.7%   124,441    26.8%    108,173    26.0%   101,056    26.7%   159,008    24.5%   101,056    26.7%   101,056    26.7%   138,675    25.7%   108,173    26.0%   131,556    24.4%   121,554    27.1%    90,280    28.1%   118,828     25.2%   Total Payroll                          889,495    1,312,505   1,386,532   330,661
                                                                                                                                                                                                                                                                                                                          Promotional
                                                                                                                                                                                                                                                                                                                          Promotional                                -           -           -          -
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   Marketing                               15,000      20,000      20,000      5,000
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Advertising - Creative Dept Billing        -           -           -          -
 0.5%     5,000     0.5%     4,579     0.5%     3,985     0.5%     4,687     0.5%     4,822     0.5%      4,579     0.5%     4,390     0.5%     5,740     0.5%     4,390     0.5%     4,390     0.5%     5,200     0.5%     4,579     0.5%     5,200     0.5%     4,745     0.5%     4,104     0.5%     4,862      0.5%   Advertising                             38,550      54,575      56,541     13,711
 0.7%     3,500     0.7%     2,911     0.7%     2,079     0.7%     3,062     0.7%     3,251     0.7%      2,911     0.7%     2,646     0.7%     4,536     0.7%     2,646     0.7%     2,646     0.7%     3,780     0.7%     2,911     0.7%     3,780     0.7%     3,143     0.7%     2,245     0.7%     3,307      0.7%   Advertising - Local                     22,470      34,405      37,157      8,696
                                                                                                                                                                                                                                                                                                                          Marketing Fee                              -           -           -          -
 0.0%      181      0.0%      150      0.0%      107      0.0%      158      0.0%      168      0.0%       150      0.0%      137      0.0%      234      0.0%      137      0.0%      137      0.0%      195      0.0%      150      0.0%      195      0.0%      162      0.0%      116      0.0%       171      0.0%   Special Events                           1,159       1,775       1,917        449
 0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%       -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%       -        0.0%   Charitable Contributions                   -           -           -          -




                                                                                                       Case 2:20-bk-05017-DPC                                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                  Desc
                                                                                                                                                                    Main Document    Page 42 of 64
                                                                                                                                                                                                                                                                                                                                                                    -            -            -           -
 2.3%    10,219    2.0%     9,563     2.3%     7,710     2.6%     9,445    2.2%    10,164     2.2%      9,178     2.2%     8,711     2.3%    12,433     1.9%     8,711     2.3%     8,711     2.3%    11,098     2.1%     9,178     2.2%    10,713    2.0%     9,974     2.2%     8,003     2.5%     9,878    2.1%   Total Promotional                           77,179      110,755      115,615      27,855
                                                                                                                                                                                                                                                                                                                     Insurance
 1.3%     5,051    1.0%     5,051     1.2%     5,051     1.7%     5,051    1.2%     5,051     1.1%      5,051     1.2%     5,051     1.3%     5,051     0.8%     5,051     1.3%     5,051     1.3%     5,051     0.9%     5,051     1.2%     5,051    0.9%     5,051     1.1%     5,051     1.6%     5,051    1.1%   Commercial                                  45,459       60,612       60,612      15,153
 0.4%     1,622    0.3%     1,622     0.4%     1,622     0.5%     1,622    0.4%     1,622     0.3%      1,622     0.4%     1,622     0.4%     1,622     0.3%     1,622     0.4%     1,622     0.4%     1,622     0.3%     1,622     0.4%     1,622    0.3%     1,622     0.4%     1,622     0.5%     1,622    0.3%   Health                                      14,598       19,464       19,464       4,866
 0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%   Life Insurance                                 -            -            -           -
 0.6%     2,375    0.5%     2,375     0.6%     2,375     0.8%     2,375    0.5%     2,375     0.5%      2,375     0.6%     2,375     0.6%     2,375     0.4%     2,375     0.6%     2,375     0.6%     2,375     0.4%     2,375     0.6%     2,375    0.4%     2,375     0.5%     2,375     0.7%     2,375    0.5%   Workers Compensation                        21,375       28,500       28,500       7,125
                                                                                                                                                                                                                                                                                                                                                                    -            -            -           -
 2.4%     9,048    1.8%     9,048     2.2%     9,048     3.0%     9,048    2.1%     9,048     1.9%      9,048     2.2%     9,048     2.4%     9,048     1.4%     9,048     2.4%     9,048     2.4%     9,048     1.7%     9,048     2.2%     9,048    1.7%     9,048     2.0%     9,048     2.8%     9,048    1.9%   Total Insurance                             81,432      108,576      108,576      27,144
                                                                                                                                                                                                                                                                                                                     Utilities
 0.0%       -      0.0%       -       0.0%       -       0.0%        79    0.0%       176     0.0%        262     0.1%       367     0.1%       257     0.0%       438     0.1%        81     0.0%       257     0.0%        80     0.0%       336    0.1%       176     0.0%        81     0.0%        79    0.0%   Cable                                        1,997        2,312        2,333         336
 1.4%       -      0.0%       -       0.0%       -       0.0%     9,377    2.1%    12,000     2.6%     10,894     2.6%    14,180     3.8%    10,694     1.7%     9,199     2.4%     5,947     1.6%     4,772     0.9%     4,815     1.2%     4,863    0.9%     6,000     1.3%     6,153     1.9%     9,377    2.0%   Electric                                    81,876       86,314       86,739      21,529
 0.4%       -      0.0%       -       0.0%       -       0.0%     1,220    0.3%     1,313     0.3%        736     0.2%     1,390     0.4%     1,061     0.2%     1,160     0.3%     1,123     0.3%     1,304     0.2%     1,503     0.4%     1,352    0.3%     1,685     0.4%     1,153     0.4%     1,220    0.3%   Gas                                         10,809       13,655       12,161       4,059
 0.2%       -      0.0%       -       0.0%       -       0.0%     1,083    0.2%     1,000     0.2%      1,604     0.4%     1,373     0.4%     1,236     0.2%     1,419     0.4%     1,200     0.3%     1,179     0.2%     1,020     0.2%       981    0.2%       874     0.2%     1,037     0.3%     1,083    0.2%   Water                                       11,116       14,987       12,097       2,994
                                                                                                                                                                                                                                                                                                                                                                    -            -            -           -
 2.1%       -      0.0%       -       0.0%       -       0.0%    11,759    2.7%    14,489     3.1%     13,495     3.2%    17,310     4.6%    13,248     2.0%    12,216     3.2%     8,351     2.2%     7,512     1.4%     7,417     1.8%     7,533    1.4%     8,735     1.9%     8,424     2.6%    11,759    2.5%   Total Utilites                             105,797      117,268      113,330      28,918
                                                                                                                                                                                                                                                                                                                     Repair & Maintenance
                                                                                                                                                                                                                                                                                                                     Repair & Maintenance                           -            -            -           -
 0.9%     3,333    0.7%     3,333     0.8%     3,333     1.1%     3,333    0.8%     3,333     0.7%      3,333     0.8%     3,333     0.9%     3,333     0.5%     3,333     0.9%     3,333     0.9%     3,333     0.6%     3,333     0.8%     3,333    0.6%     3,333     0.7%     3,333     1.0%     3,333    0.7%   Equipment Repairs                           30,000       40,000       40,000      10,000
 0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%   HVAC Repairs                                   -            -            -           -
 0.2%       863    0.2%     1,049     0.2%       748     0.2%       863    0.2%     1,049     0.2%        748     0.2%       863     0.2%     1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%       748     0.2%       863    0.2%     1,049     0.2%       748     0.2%       863    0.2%    Kitchen Eqiupment Repairs                   7,982       10,643       10,643       2,661
 0.7%     1,667    0.7%     1,667     0.7%     1,667     0.7%     1,667    0.7%     1,667     0.7%      1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667    0.7%     1,667     0.7%     1,667     0.7%     1,667    0.7%   Preventative Maintenance                    15,000       20,000       20,000       5,000
 0.6%     2,583    0.6%     2,583     0.6%     2,583     0.6%     2,583    0.6%     2,583     0.6%      2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583    0.6%     2,583     0.6%     2,583     0.6%     2,583    0.6%   Fixed Rental                                23,250       31,000       31,000       7,750
 1.4%     6,000    1.4%     6,000     1.4%     6,000     1.4%     6,000    1.4%     6,000     1.4%      6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000    1.4%     6,000     1.4%     6,000     1.4%     6,000    1.4%   Janitorial                                  54,000       72,000       72,000      18,000
 0.1%       300    0.1%       300     0.1%       300     0.1%       300    0.1%       300     0.1%        300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%       300    0.1%       300     0.1%       300     0.1%       300    0.1%   Pest Control                                 2,700        3,600        3,600         900
 0.1%       368    0.1%       306     0.1%       218     0.1%       322    0.1%       341     0.1%        306     0.1%       278     0.1%       476     0.1%       278     0.1%       278     0.1%       397     0.1%       306     0.1%       397    0.1%       330     0.1%       236     0.1%       347    0.1%   Trash Removal                                2,360        3,614        3,903         913
 0.1%       500    0.1%       500     0.1%       500     0.1%       500    0.1%       500     0.1%        500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%       500    0.1%       500     0.1%       500     0.1%       500    0.1%   Smallwares                                   4,500        6,000        6,000       1,500
 0.6%       417    0.6%       417     0.6%       417     0.6%       417    0.6%       417     0.6%        417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417     0.6%       417    0.6%       417     0.6%       417     0.6%       417    0.6%   Projection Supplies                          3,750        5,000        5,000       1,250
 0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -      0.0%       -       0.0%       -       0.0%       -      0.0%   Film Supplies                                  -            -            -           -
                                                                                                                                                                                                                                                                                                                                                                    -            -            -           -
 4.1%    16,031    3.2%    16,155     3.9%    15,767     5.3%    15,985    3.7%    16,191     3.5%     15,854     3.8%    15,941     4.2%    16,326     2.5%    15,826     4.2%    15,941     4.2%    16,246     3.0%    15,854     3.8%    16,060    3.0%    16,180     3.6%    15,784     4.9%    16,010    3.4%   Total Repair & Maintenance                 143,542      191,856      192,146      47,974
                                                                                                                                                                                                                                                                                                                     Office & General Administrative Expense
                                                                                                                                                                                                                                                                                                                     Facility Expense
17.5%    87,500   17.5%    81,081 19.50%      57,915    19.5%    85,293   19.5%    90,558    19.5%     81,081    19.5%    73,710    19.5%   126,360    19.5%    73,710    19.5%    73,710    19.5%   105,300    19.5%    81,081    19.5%   105,300   19.5%   103,285 23.00%      73,775    23.0%   108,650   23.0%   Rent or Lease                              529,650       860,125    1,035,099    285,710
                                                                                                                                                                                                                                                                                                                     Security                                       -             -            -          -
                                                                                                                                                                                                                                                                                                                     Storage                                        -             -            -          -
 0.4%     1,600    0.3%     1,600     0.4%     1,600     0.5%     1,600    0.4%     1,600     0.3%      1,600     0.4%     1,600     0.4%     1,600     0.2%     1,600     0.4%     1,600     0.4%     1,600     0.3%     1,600     0.4%     1,600    0.3%     1,600     0.4%     1,600     0.5%     1,600    0.3%   Telephone                                   14,400        19,200       19,200      4,800
 3.8%    14,748    2.9%    14,748     3.5%    14,748     5.0%    14,748    3.4%    14,748     3.2%     14,748     3.5%    14,748     3.9%    14,748     2.3%    14,748     3.9%    14,748     3.9%    14,748     2.7%    14,748     3.5%    14,748    2.7%    14,748     3.3%    14,748     4.6%    14,748    3.1%   Property Tax                               132,729       176,972      176,972     44,243
                                                                                                                                                                                                                                                                                                                     Other Taxes                                    -             -            -          -
                                                                                                                                                                                                                                                                                                                     Armored Car Service                            -             -            -          -
                                                                                                                                                                                                                                                                                                                     Quality Control                                -             -            -          -
 0.1%      390     0.1%      324      0.1%      231      0.1%      341     0.1%      362      0.1%       324      0.1%      295      0.1%      505      0.1%      295      0.1%      295      0.1%      421      0.1%      324      0.1%      421     0.1%      350      0.1%      250      0.1%      368     0.1%   Printing                                     2,502         3,830        4,137        968
                                                                                                                                                                                                                                                                                                                                                                    -             -            -          -
21.8%   104,237   20.8%    97,753    23.5%    74,494    25.1%   101,982   23.3%   107,268    23.1%     97,753    23.5%    90,352    23.9%   143,213    22.1%    90,352    23.9%    90,352    23.9%   122,069    22.6%    97,753    23.5%   122,069   22.6%   119,982    26.7%    90,372    28.2%   125,366   26.5%   Total Facility Expense                     679,281     1,060,128    1,235,408    335,721
                                                                                                                                                                                                                                                                                                                     Office Expense
 2.8%    13,750    2.8%    11,435     2.8%     8,168     2.8%    12,029    2.8%    12,771     2.8%     11,435     2.8%    10,395     2.8%    17,820     2.8%    10,395     2.8%    10,395     2.8%    14,850     2.8%    11,435     2.8%    14,850    2.8%    12,349     2.8%     8,821     2.8%    12,991    2.8%   Merchant Service Fees                       88,275      135,163      145,976      34,161
                                                                                                                                                                                                                                                                                                                     Office Expense                                 -            -            -           -
 0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%       100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%   Bank Charges                                   900        1,200        1,200         300
 0.0%       43     0.0%       35      0.0%       25      0.0%       37     0.0%       40      0.0%        35      0.0%       32      0.0%       55      0.0%       32      0.0%       32      0.0%       46      0.0%       35      0.0%       46     0.0%       38      0.0%       27      0.0%       40     0.0%   Delivery                                       274          419          453         106
 0.1%      417     0.1%      417      0.1%      417      0.1%      417     0.1%      417      0.1%       417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%      417     0.1%      417      0.1%      417      0.1%      417     0.1%   Dues & Subscriptions                         3,750        5,000        5,000       1,250
 0.1%      672     0.1%      559      0.1%      399      0.1%      588     0.1%      624      0.1%       559      0.1%      508      0.1%      871      0.1%      508      0.1%      508      0.1%      726      0.1%      559      0.1%      726     0.1%      603      0.1%      431      0.1%      635     0.1%   Professional Fees                            4,313        6,604        7,133       1,669
 0.0%       24     0.0%       20      0.0%       15      0.0%       21     0.0%       23      0.0%        20      0.0%       18      0.0%       32      0.0%       18      0.0%       18      0.0%       26      0.0%       20      0.0%       26     0.0%       22      0.0%       16      0.0%       23     0.0%   Equipment                                      157          240          259           61
                                                                                                                                                                                                                                                                                                                     Film Booking Fee                               -            -            -           -
 0.0%       53     0.0%       44      0.0%       32      0.0%       47     0.0%       50      0.0%        44      0.0%       40      0.0%       69      0.0%       40      0.0%       40      0.0%       58      0.0%       44      0.0%       58     0.0%       48      0.0%       34      0.0%       50     0.0%   Licenses & Permits                             343          525          567         133
 0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%       100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%   Supplies                                       900        1,200        1,200         300
 0.1%      405     0.1%      336      0.1%      240      0.1%      354     0.1%      376      0.1%       336      0.1%      306      0.1%      524      0.1%      306      0.1%      306      0.1%      437      0.1%      336      0.1%      437     0.1%      363      0.1%      260      0.1%      382     0.1%   Travel                                       2,598        3,977        4,295       1,005
 0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%       100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%      100     0.0%      100      0.0%      100      0.0%      100     0.0%   Entertainment                                  900        1,200        1,200         300
 0.0%      227     0.0%      189      0.0%      135      0.0%      198     0.0%      211      0.0%       189      0.0%      172      0.0%      294      0.0%      172      0.0%      172      0.0%      245      0.0%      189      0.0%      245     0.0%      204      0.0%      146      0.0%      214     0.0%   Staff Benefits                               1,457        2,230        2,409         564
 0.0%      165     0.0%      137      0.0%       98      0.0%      144     0.0%      153      0.0%       137      0.0%      124      0.0%      213      0.0%      124      0.0%      124      0.0%      178      0.0%      137      0.0%      178     0.0%      148      0.0%      106      0.0%      155     0.0%   Uniform                                      1,057        1,618        1,747         409

 0.5%     2,305    0.5%     2,038     0.5%     1,660     0.6%     2,106    0.5%     2,192     0.5%      2,038     0.5%     1,918     0.5%     2,775     0.4%     1,918     0.5%     1,918     0.5%     2,432     0.5%     2,038     0.5%     2,432    0.5%     2,143     0.5%     1,736     0.5%     2,217    0.5%   Total Office Expense                        16,648       24,214       25,463       6,096
                                                                                                                                                                                                                                                                                                                     Other Expenses
 0.0%     1,631  0.0%       1,164     0.0%       693     0.0%     1,224  0.0%       1,245     0.0%      1,108     0.0%       893     0.0%     2,107     0.0%       945     0.0%       983     0.0%     1,664     0.0%     1,168     0.0%     1,741  0.0%       1,231     0.0%       718     0.0%     1,386  0.0%     CW Operating Profit Bonus                     7,477       13,076       14,935      3,335
          1,631             1,164                693              1,224             1,245               1,108                893              2,107                945                983              1,664              1,168              1,741             1,231                718              1,386           PAH Operating Profit Bonus                    7,477       13,076       14,935      3,335
          1,529               -                  -                   26               -                   -                  -                1,851                -                  -                  964                -                1,269               -                  -                  -             CW Net Profit Bonus                           1,252        4,393        4,110        -
          1,529               -                  -                   26               -                   -                  -                1,851                -                  -                  964                -                1,269               -                  -                  -             PAH Net Profit Bonus                          1,252        4,393        4,110        -
         (7,500)           (6,237)            (4,455)            (6,561)           (6,966)             (6,237)            (5,670)            (9,720)            (5,670)            (5,670)            (8,100)            (6,237)            (8,100)           (6,736)            (4,811)            (7,086)          Screen Marketing                            (48,150)     (73,725)     (79,623)   (18,633)
 1.0%     4,000  0.8%       4,000     1.0%     4,000     1.3%     4,000  0.9%       4,000     0.9%      4,000     1.0%     4,000     1.1%     4,000     0.6%     4,000     1.1%     4,000     1.1%     4,000     0.7%     4,000     1.0%     4,000  0.7%       4,000     0.9%     4,000     1.2%     4,000  0.8%     CW Fee                                       36,000       48,000       48,000     12,000
 0.9%     3,333  0.7%       3,333     0.8%     3,333     1.1%     3,333  0.8%       3,333     0.7%      3,333     0.8%     3,333     0.9%     3,333     0.5%     3,333     0.9%     3,333     0.9%     3,333     0.6%     3,333     0.8%     3,333  0.6%       3,333     0.7%     3,333     1.0%     3,333  0.7%     PAH Fee                                      30,000       40,000       40,000     10,000
 0.9%     6,154  1.2%       3,425     0.8%     4,264     1.4%     3,272  0.7%       2,856     0.6%      3,311     0.8%     3,450     0.9%     5,529     0.9%     3,554     0.9%     3,629     1.0%     4,491     0.8%     3,433     0.8%     5,252  1.0%       3,060     0.7%     3,959     1.2%     3,019  0.6%     Total Other Expenses                         35,307       49,213       46,467     10,037
63.4%   285,770 57.2%     264,708    63.7%   206,916    69.7%   277,865 63.5%     299,420    64.5%    270,285    65.0%   258,181    68.3%   379,399    58.5%   253,076    67.0%   249,401    66.0%   326,420    60.4%   264,328    63.6%   319,513 59.2%     303,025    67.5%   236,427    73.7%   309,116 65.4%     Total EBITDTA Expenses                    2,116,956    3,109,676    3,369,513    848,568
 4.7%    54,537 10.9%      18,292     4.4%    (4,774)   -1.6%    19,835  4.5%      16,657     3.6%     12,715     3.1%      (909)   -0.2%    61,638     9.5%     4,196     1.1%     7,870     2.1%    41,111     7.6%    18,671     4.5%    48,018  8.9%       2,614     0.6%   (18,114)   -5.6%    12,400  2.6%     Net EBITDA                                   67,814      235,540      243,321     (3,099)
22.2%   142,037 28.4%      99,373    23.9%    53,141    17.9%   105,128 24.0%     107,215    23.1%     93,796    22.6%    72,801    19.3%   187,998    29.0%    77,906    20.6%    81,580    21.6%   146,411    27.1%    99,752    24.0%   153,318 28.4%     105,899    23.6%    55,661    17.4%   121,051 25.6%     EBITDAR                                     597,464    1,095,665    1,278,420    282,611
                                                                                                                                                                                                                                                                                                                                                                     -            -            -          -




                                                                                                     Case 2:20-bk-05017-DPC                                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                 Desc
                                                                                                                                                                  Main Document    Page 43 of 64
3.4%    13,022    2.6%    13,022    3.1%    13,022     4.4%    13,022    3.0%    13,022    2.8%     13,022    3.1%    13,022     3.4%    13,022    2.0%    13,022     3.4%    13,022     3.4%    13,022    2.4%    13,022    3.1%    13,022    2.4%    13,022     2.9%    13,022    4.1%     13,022    2.8%    Depreciation              117,198    156,264     156,264     39,066
1.7%     6,340    1.3%     6,297    1.5%     6,255     2.1%     6,212    1.4%     6,169    1.3%      6,126    1.5%     6,083     1.6%     6,039    0.9%     5,995     1.6%     5,951     1.6%     5,907    1.1%     5,863    1.4%     5,818    1.1%     5,774     1.3%     5,729    1.8%      5,683    1.2%    Interest Expense           59,863     78,573      72,715     17,185
                                                                                                                                                                                                                                                                                                               Pre-Opening Expenses       40,000        -           -          -
5.0%    19,362    3.9%    19,319    4.6%    19,277     6.5%    19,234    4.4%    19,191    4.1%     19,148    4.6%    19,105     5.1%    19,061    2.9%    19,017     5.0%    18,973     5.0%    18,929    3.5%    18,885    4.5%    18,840    3.5%    18,796     4.2%    18,751    5.8%     18,705    4.0%    Total Other Expenses      217,061    234,837     228,979     56,251
                                                                                                                                                                                                                                                                                                                                             -          -           -          -
-0.4%   35,176    7.0%    (1,028)   -0.2%   (24,051)   -8.1%     601     0.1%    (2,534)   -0.5%    (6,433)   -1.5%   (20,013)   -5.3%   42,577    6.6%    (14,821)   -3.9%   (11,103)   -2.9%   22,182    4.1%      (214)   -0.1%   29,178    5.4%    (16,181)   -3.6%   (36,864) -11.5%    (6,305)   -1.3%   Net Income               (149,247)       702      14,342    (59,351)
                                                                                                                                                                                                                                                                                                                                             -          -           -          -
           -                 -                  -                 -                 -                  -                  -                 -                  -                  -                 -                 -                 -                  -                  -                 -                                         19,833        -           -          -
-2.4%   (9,243)   -1.8%   (9,285)   -2.2%    (9,327)   -3.1%   (9,370)   -2.1%   (9,413)   -2.0%    (9,456)   -2.3%    (9,500)   -2.5%   (9,543)   -1.5%    (9,587)   -2.5%    (9,631)   -2.5%   (9,675)   -1.8%   (9,719)   -2.3%   (9,764)   -1.8%    (9,809)   -2.2%    (9,854) -3.1%     (9,899)   -2.1%   Principal Payment             -      (81,681)   (114,271)   (29,561)
 0.6%   38,955     7.8%    2,709     0.7%   (20,356)   -6.9%    4,253     1.0%    1,075     0.2%    (2,868)   -0.7%   (16,491)   -4.4%   46,056     7.1%   (11,386)   -3.0%    (7,712)   -2.0%   25,529     4.7%    3,089     0.7%   32,436     6.0%   (12,968)   -2.9%   (33,696) -10.5%    (3,182)   -0.7%   Cash Flow                 (12,216)    75,286      56,335    (49,845)
                                                                                                                                                                                                                                                                                                                                             -          -           -          -

         9,243             9,285             9,327              9,370             9,413              9,456             9,500              9,543             9,587              9,631              9,675             9,719             9,764             9,809              9,854              9,899            Stearns Principal         (19,833)    81,681    114,271     29,561
         6,340             6,297             6,255              6,212             6,169              6,126             6,083              6,039             5,995              5,951              5,907             5,863             5,818             5,774              5,729              5,683            Stearns Interest           59,863     78,573     72,715     17,185
        15,582            15,582            15,582             15,582            15,582             15,582            15,582             15,582            15,582             15,582             15,582            15,582            15,582            15,582             15,582             15,582             Total Stearns Payment     40,030    160,254    186,986     46,746




         9,243             9,285             9,327              9,370             9,413              9,456             9,500              9,543             9,587              9,631              9,675             9,719             9,764             9,809              9,854              9,899            Total Principal           (19,833)    81,681    114,271     29,561
         6,340             6,297             6,255              6,212             6,169              6,126             6,083              6,039             5,995              5,951              5,907             5,863             5,818             5,774              5,729              5,683            Total Interest             59,863     78,573     72,715     17,185
        15,582            15,582            15,582             15,582            15,582             15,582            15,582             15,582            15,582             15,582             15,582            15,582            15,582            15,582             15,582             15,582                                       40,030    160,254    186,986     46,746




                                                                                                   Case 2:20-bk-05017-DPC                                     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                              Desc
                                                                                                                                                              Main Document    Page 44 of 64
                   EXHIBIT B




Case 2:20-bk-05017-DPC   Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23   Desc
                         Main Document    Page 45 of 64
Alamo Drafthouse-Tempe                   2021                  2021                  2021                 2021                   2021                    2021                   2021                   2021                   2021                   2022                   2022                   2022                  2022                   2022                   2022                   2022                   2022                   2022                   2022                   2022
Projections                                  5                     4                     4                    5                      4                       4                     5                      4                      4                      5                      4                      4                     5                      4                      4                      5                      4                      4                      5                      4
                                    Projections           Projections           Projections           Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections            Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections
                                     P4 2021               P5 2021               P6 2021              P7 2021                P8 2021                 P9 2021               P10 2021               P11 2021               P12 2021               P1 2022                P2 2022                P3 2022               P4 2022                P5 2022                P6 2022                P7 2022                P8 2022                P9 2022                P10 2022               P11 2022
Revenues
Box Office Receipts
Box Office Receipts
Retail Ticket Sales                   36,553      10.4%     29,765      10.4%     32,898      10.4%    42,820       10.4%     31,331       10.4%      32,898      10.4%      40,209      10.4%      38,120      10.4%      50,653      10.4%      40,209     10.4%       28,721     10.4%       42,297     10.4%      44,908     10.4%       40,209     10.4%       36,553     10.4%       62,663     10.4%       36,553     10.4%       36,553     10.4%       52,219     10.4%       40,209
Internet Ticket Sales                 62,565      17.9%     50,946      17.9%     56,309      17.9%    73,290       17.9%     53,627       17.9%      56,309      17.9%      68,822      17.9%      65,246      17.9%      86,697      17.9%      68,822     17.9%       49,158     17.9%       72,397     17.9%      76,866     17.9%       68,822     17.9%       62,565     17.9%      107,254     17.9%       62,565     17.9%       62,565     17.9%       89,379     17.9%       68,822
Fandango Ticket Sales                  9,761       2.8%      7,948       2.8%      8,785       2.8%    11,434        2.8%      8,366        2.8%       8,785       2.8%      10,737       2.8%      10,179       2.8%      13,526       2.8%      10,737      2.8%        7,669      2.8%       11,295      2.8%      11,992      2.8%       10,737      2.8%        9,761      2.8%       16,733      2.8%        9,761      2.8%        9,761      2.8%       13,944      2.8%       10,737
Iphone Sales                          12,715       3.6%     10,354       3.6%     11,443       3.6%    14,895        3.6%     10,899        3.6%      11,443       3.6%      13,986       3.6%      13,260       3.6%      17,619       3.6%      13,986      3.6%        9,990      3.6%       14,713      3.6%      15,621      3.6%       13,986      3.6%       12,715      3.6%       21,797      3.6%       12,715      3.6%       12,715      3.6%       18,164      3.6%       13,986
Talent Fee Sales                         195       0.1%        159       0.1%        175       0.1%       228        0.1%        167        0.1%         175       0.1%         214       0.1%         203       0.1%         270       0.1%         214      0.1%          153      0.1%          226      0.1%         239      0.1%          214      0.1%          195      0.1%          334      0.1%          195      0.1%          195      0.1%          278      0.1%          214
Internet Fee Sales                    10,969       3.1%      8,931       3.1%      9,872       3.1%    12,849        3.1%      9,402        3.1%       9,872       3.1%      12,065       3.1%      11,439       3.1%      15,199       3.1%      12,065      3.1%        8,618      3.1%       12,692      3.1%      13,476      3.1%       12,065      3.1%       10,969      3.1%       18,803      3.1%       10,969      3.1%       10,969      3.1%       15,669      3.1%       12,065

Total Box Office Receipts            132,758      37.9%    108,103      37.9%    119,482      37.9%   155,516       37.9%    113,792       37.9%     119,482      37.9%     146,033      37.9%     138,447      37.9%     183,964      37.9%     146,033     37.9%      104,310     37.9%      153,620     37.9%     163,102     37.9%      146,033     37.9%      132,758     37.9%      227,584     37.9%      132,758     37.9%      132,758     37.9%      189,654     37.9%      146,033

Venue Rental & Other Income
Venue Rental Sales                        -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Special Event Sales                       -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Gift Card Discount Revenue                -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Total Venue Rental & Other Income         -       0.0%          -       0.0%          -       0.0%         -         0.0%         -         0.0%          -        0.0%          -        0.0%          -        0.0%          -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Gross Ticket & Venue Rental          132,758      37.9%    108,103      37.9%    119,482      37.9%   155,516       37.9%    113,792       37.9%     119,482      37.9%     146,033      37.9%     138,447      37.9%     183,964      37.9%     146,033     37.9%      104,310     37.9%      153,620     37.9%     163,102     37.9%      146,033     37.9%      132,758     37.9%      227,584     37.9%      132,758     37.9%      132,758     37.9%      189,654     37.9%      146,033

Food and N/A Beverage Sales                        0.0%                  0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Food Sales                           127,403      35.1%    103,742      35.1%    114,663      35.1%   149,244       35.1%    109,203       35.1%     114,663      35.1%     140,143      35.1%     132,863      35.1%     176,544      35.1%     140,143     35.1%      100,102     35.1%      147,424     35.1%     156,524     35.1%      140,143     35.1%      127,403     35.1%      218,405     35.1%      127,403     35.1%      127,403     35.1%      182,004     35.1%      140,143
NA Beverage Sales                     20,180       5.6%     16,432       5.6%     18,162       5.6%    23,640        5.6%     17,297        5.6%      18,162       5.6%      22,198       5.6%      21,045       5.6%      27,964       5.6%      22,198      5.6%       15,856      5.6%       23,351      5.6%      24,793      5.6%       22,198      5.6%       20,180      5.6%       34,594      5.6%       20,180      5.6%       20,180      5.6%       28,829      5.6%       22,198
Dessert Sales                          9,985       2.7%      8,131       2.7%      8,987       2.7%    11,697        2.7%      8,559        2.7%       8,987       2.7%      10,984       2.7%      10,413       2.7%      13,836       2.7%      10,984      2.7%        7,845      2.7%       11,554      2.7%      12,267      2.7%       10,984      2.7%        9,985      2.7%       17,117      2.7%        9,985      2.7%        9,985      2.7%       14,264      2.7%       10,984
Retail Sales                             502       0.1%        409       0.1%        452       0.1%       588        0.1%        430        0.1%         452       0.1%         552       0.1%         523       0.1%         696       0.1%         552      0.1%          394      0.1%          581      0.1%         617      0.1%          552      0.1%          502      0.1%          861      0.1%          502      0.1%          502      0.1%          717      0.1%          552

Total Food & N/A Beverage Sales      158,070      43.5%    128,714      43.5%    142,263      43.5%   185,168       43.5%    135,489       43.5%     142,263      43.5%     173,877      43.5%     164,845      43.5%     219,040      43.5%     173,877     43.5%      124,198     43.5%      182,910     43.5%     194,200     43.5%      173,877     43.5%      158,070     43.5%      270,977     43.5%      158,070     43.5%      158,070     43.5%      225,815     43.5%      173,877

Beer & Wine Sales                                 0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Bottled Beer Sales                     4,325      1.2%       3,522      1.2%       3,892      1.2%      5,066        1.2%      3,707        1.2%       3,892       1.2%       4,757       1.2%       4,510       1.2%       5,993      1.2%        4,757      1.2%        3,398      1.2%        5,005     1.2%        5,313      1.2%        4,757      1.2%        4,325      1.2%        7,414      1.2%        4,325      1.2%        4,325      1.2%        6,178      1.2%        4,757
Draft Beer Sales                      34,674      9.8%      28,235      9.8%      31,207      9.8%     40,619        9.8%     29,721        9.8%      31,207       9.8%      38,142       9.8%      36,160       9.8%      48,049      9.8%       38,142      9.8%       27,244      9.8%       40,123     9.8%       42,600      9.8%       38,142      9.8%       34,674      9.8%       59,442      9.8%       34,674      9.8%       34,674      9.8%       49,535      9.8%       38,142
Wine Sales                             7,887      2.2%       6,423      2.2%       7,099      2.2%      9,240        2.2%      6,761        2.2%       7,099       2.2%       8,676       2.2%       8,226       2.2%      10,930      2.2%        8,676      2.2%        6,197      2.2%        9,127     2.2%        9,690      2.2%        8,676      2.2%        7,887      2.2%       13,521      2.2%        7,887      2.2%        7,887      2.2%       11,268      2.2%        8,676
Liquor Sales                          27,186      7.7%      22,137      7.7%      24,467      7.7%     31,846        7.7%     23,302        7.7%      24,467       7.7%      29,905       7.7%      28,351       7.7%      37,672      7.7%       29,905      7.7%       21,360      7.7%       31,458     7.7%       33,400      7.7%       29,905      7.7%       27,186      7.7%       46,604      7.7%       27,186      7.7%       27,186      7.7%       38,837      7.7%       29,905

Total Beer and Wine Sales             74,073      21.0%     60,316      21.0%     66,665      21.0%    86,771       21.0%     63,491       21.0%      66,665      21.0%      81,480      21.0%      77,247      21.0%     102,644      21.0%      81,480     21.0%       58,200     21.0%       85,713     21.0%      91,004     21.0%       81,480     21.0%       74,073     21.0%      126,982     21.0%       74,073     21.0%       74,073     21.0%      105,818     21.0%       81,480

Gross Food & Ale Sales               232,143      64.6%    189,031      64.6%    208,929      64.6%   271,939       64.6%    198,980       64.6%     208,929      64.6%     255,357      64.6%     242,092      64.6%     321,684      64.6%     255,357     64.6%      182,398     64.6%      268,623     64.6%     285,204     64.6%      255,357     64.6%      232,143     64.6%      397,959     64.6%      232,143     64.6%      232,143     64.6%      331,633     64.6%      255,357

Food Comps                            (13,160)    -3.8%     (10,716)    -3.8%     (11,844)    -3.8%    (15,416)      -3.8%    (11,280)      -3.8%     (11,844)     -3.8%    (14,476)      -3.8%    (13,724)      -3.8%    (18,236)     -3.8%      (14,476)    -3.8%      (10,340)    -3.8%      (15,228)   -3.8%      (16,168)    -3.8%      (14,476)    -3.8%      (13,160)    -3.8%      (22,560)    -3.8%      (13,160)    -3.8%      (13,160)    -3.8%      (18,800)    -3.8%      (14,476)
Season Pass Comps
Alc Comps                              (2,253)    -0.6%      (1,835)    -0.6%      (2,028)    -0.6%     (2,640)      -0.6%     (1,931)      -0.6%      (2,028)     -0.6%      (2,479)     -0.6%      (2,350)     -0.6%      (3,122)    -0.6%       (2,479)    -0.6%       (1,770)    -0.6%       (2,607)   -0.6%       (2,768)    -0.6%       (2,479)    -0.6%       (2,253)    -0.6%       (3,863)    -0.6%       (2,253)    -0.6%       (2,253)    -0.6%       (3,219)    -0.6%       (2,479)

Total Comps                           (15,413)    -4.4%     (12,551)    -4.4%     (13,872)    -4.4%    (18,055)      -4.4%    (13,211)      -4.4%     (13,872)     -4.4%    (16,954)      -4.4%    (16,074)      -4.4%    (21,358)     -4.4%      (16,954)    -4.4%      (12,110)    -4.4%      (17,835)   -4.4%      (18,936)    -4.4%      (16,954)    -4.4%      (15,413)    -4.4%      (26,422)    -4.4%      (15,413)    -4.4%      (15,413)    -4.4%      (22,019)    -4.4%      (16,954)

Net Sales                            350,000      98.1%    285,000      98.1%    315,000      98.1%   410,000       100.0%   300,000       100.0%    315,000      100.0%    385,000      100.0%    365,000      100.0%    485,000 100.0%         385,000     100.0%     275,000     100.0%     405,000 100.0%        430,000     100.0%     385,000     100.0%     350,000     100.0%     600,000     100.0%     350,000     100.0%     350,000     100.0%     500,000     100.0%     385,000

Cost of Sales
Cost of Box Office
Film Rental                           62,396      47.0%     50,808      47.0%     56,156      47.0%    73,093       47.0%     53,482       47.0%      56,156      47.0%      68,636      47.0%      65,070      47.0%      86,463      47.0%      68,636     47.0%       49,025     47.0%       72,201     47.0%      76,658     47.0%       68,636     47.0%       62,396     47.0%      106,965     47.0%       62,396     47.0%       62,396     47.0%       89,137     47.0%       68,636
Film Shipping                            200       0.2%        163       0.2%        180       0.2%       234        0.2%        171        0.2%         180       0.2%         220       0.2%         208       0.2%         277       0.2%         220      0.2%          157      0.2%          231      0.2%         245      0.2%          220      0.2%          200      0.2%          343      0.2%          200      0.2%          200      0.2%          285      0.2%          220
Box Office Split                                   0.0%                  0.0%                  0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%
Access Digital Cinema                     410      0.3%         334      0.3%         369      0.3%        480       0.3%         351       0.3%          369      0.3%         451       0.3%         427       0.3%         568       0.3%          451     0.3%           322     0.3%           474     0.3%          503     0.3%           451     0.3%           410     0.3%           702     0.3%           410     0.3%           410     0.3%           585     0.3%           451
Projector Usage Fees                      -        0.0%         -        0.0%         -        0.0%        -         0.0%         -         0.0%          -        0.0%         -         0.0%         -         0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -
Special Event Supplies                  3,186      2.4%       2,594      2.4%       2,868      2.4%      3,732       2.4%       2,731       2.4%        2,868      2.4%       3,505       2.4%       3,323       2.4%       4,415       2.4%        3,505     2.4%         2,503     2.4%         3,687     2.4%        3,914     2.4%         3,505     2.4%         3,186     2.4%         5,462     2.4%         3,186     2.4%         3,186     2.4%         4,552     2.4%         3,505
Creative Department Billing               -        0.0%         -        0.0%         -        0.0%        -         0.0%         -         0.0%          -        0.0%         -         0.0%         -         0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -

Total Cost of Box Office              66,192      49.9%     53,899      49.9%     59,573      49.9%    77,539       49.9%     56,736       49.9%      59,573      49.9%      72,811      49.9%      69,028      49.9%      91,723      49.9%      72,811     49.9%       52,008     49.9%       76,593     49.9%      81,321     49.9%       72,811     49.9%       66,192     49.9%      113,471     49.9%       66,192     49.9%       66,192     49.9%       94,560     49.9%       72,811

Cost of Food N/A Bev
COGS - Dairy                            6,639     4.2%        5,406     4.2%        5,975     4.2%      7,777        4.2%       5,691       4.2%        5,975      4.2%       7,303       4.2%       6,923       4.2%       9,200      4.2%         7,303     4.2%         5,216     4.2%        7,682     4.2%        8,156      4.2%         7,303     4.2%         6,639     4.2%       11,381      4.2%         6,639     4.2%         6,639     4.2%        9,484      4.2%         7,303
COGS - Meats                            2,529     1.6%        2,059     1.6%        2,276     1.6%      2,963        1.6%       2,168       1.6%        2,276      1.6%       2,782       1.6%       2,638       1.6%       3,505      1.6%         2,782     1.6%         1,987     1.6%        2,927     1.6%        3,107      1.6%         2,782     1.6%         2,529     1.6%        4,336      1.6%         2,529     1.6%         2,529     1.6%        3,613      1.6%         2,782
COGS - Seafood                            790     0.5%          644     0.5%          711     0.5%        926        0.5%         677       0.5%          711      0.5%         869       0.5%         824       0.5%       1,095      0.5%           869     0.5%           621     0.5%          915     0.5%          971      0.5%           869     0.5%           790     0.5%        1,355      0.5%           790     0.5%           790     0.5%        1,129      0.5%           869
COGS - Poultry                          3,319     2.1%        2,703     2.1%        2,988     2.1%      3,889        2.1%       2,845       2.1%        2,988      2.1%       3,651       2.1%       3,462       2.1%       4,600      2.1%         3,651     2.1%         2,608     2.1%        3,841     2.1%        4,078      2.1%         3,651     2.1%         3,319     2.1%        5,691      2.1%         3,319     2.1%         3,319     2.1%        4,742      2.1%         3,651
COGS - Produce                          2,213     1.4%        1,802     1.4%        1,992     1.4%      2,592        1.4%       1,897       1.4%        1,992      1.4%       2,434       1.4%       2,308       1.4%       3,067      1.4%         2,434     1.4%         1,739     1.4%        2,561     1.4%        2,719      1.4%         2,434     1.4%         2,213     1.4%        3,794      1.4%         2,213     1.4%         2,213     1.4%        3,161      1.4%         2,434
COGS - Bakery                           2,055     1.3%        1,673     1.3%        1,849     1.3%      2,407        1.3%       1,761       1.3%        1,849      1.3%       2,260       1.3%       2,143       1.3%       2,848      1.3%         2,260     1.3%         1,615     1.3%        2,378     1.3%        2,525      1.3%         2,260     1.3%         2,055     1.3%        3,523      1.3%         2,055     1.3%         2,055     1.3%        2,936      1.3%         2,260
COGS - Grocery                          8,694     5.5%        7,079     5.5%        7,824     5.5%     10,184        5.5%       7,452       5.5%        7,824      5.5%       9,563       5.5%       9,066       5.5%      12,047      5.5%         9,563     5.5%         6,831     5.5%       10,060     5.5%       10,681      5.5%         9,563     5.5%         8,694     5.5%       14,904      5.5%         8,694     5.5%         8,694     5.5%       12,420      5.5%         9,563
COGS - Paper                            3,319     2.1%        2,703     2.1%        2,988     2.1%      3,889        2.1%       2,845       2.1%        2,988      2.1%       3,651       2.1%       3,462       2.1%       4,600      2.1%         3,651     2.1%         2,608     2.1%        3,841     2.1%        4,078      2.1%         3,651     2.1%         3,319     2.1%        5,691      2.1%         3,319     2.1%         3,319     2.1%        4,742      2.1%         3,651
COGS - Desserts                         2,529     1.6%        2,059     1.6%        2,276     1.6%      2,963        1.6%       2,168       1.6%        2,276      1.6%       2,782       1.6%       2,638       1.6%       3,505      1.6%         2,782     1.6%         1,987     1.6%        2,927     1.6%        3,107      1.6%         2,782     1.6%         2,529     1.6%        4,336      1.6%         2,529     1.6%         2,529     1.6%        3,613      1.6%         2,782
COGS - N/A Beverages                    2,687     1.7%        2,188     1.7%        2,418     1.7%      3,148        1.7%       2,303       1.7%        2,418      1.7%       2,956       1.7%       2,802       1.7%       3,724      1.7%         2,956     1.7%         2,111     1.7%        3,109     1.7%        3,301      1.7%         2,956     1.7%         2,687     1.7%        4,607      1.7%         2,687     1.7%         2,687     1.7%        3,839      1.7%         2,956




                                                                                                         Case 2:20-bk-05017-DPC                                                            Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                             Desc
                                                                                                                                                                                           Main Document    Page 46 of 64
Total Cost of Food N/A Bev    34,775    22.0%    28,317    22.0%    31,298    22.0%    40,737    22.0%    29,808    22.0%    31,298    22.0%    38,253    22.0%    36,266    22.0%    48,189    22.0%    38,253    22.0%    27,324    22.0%    40,240    22.0%    42,724    22.0%    38,253    22.0%    34,775    22.0%    59,615    22.0%    34,775    22.0%    34,775    22.0%    49,679    22.0%    38,253

Cost of Beer & Wine
COGS - Bottled Beer              848    19.6%       690    19.6%       763    19.6%       993    19.6%       727    19.6%       763    19.6%       932    19.6%       884    19.6%     1,175    19.6%       932    19.6%       666    19.6%       981    19.6%     1,041    19.6%       932    19.6%       848    19.6%     1,453    19.6%       848    19.6%       848    19.6%     1,211    19.6%       932
COGS - Draft Beer              5,922    17.1%     4,822    17.1%     5,330    17.1%     6,937    17.1%     5,076    17.1%     5,330    17.1%     6,514    17.1%     6,176    17.1%     8,206    17.1%     6,514    17.1%     4,653    17.1%     6,853    17.1%     7,276    17.1%     6,514    17.1%     5,922    17.1%    10,152    17.1%     5,922    17.1%     5,922    17.1%     8,460    17.1%     6,514
COGS - Wine                    1,349    17.1%     1,098    17.1%     1,214    17.1%     1,580    17.1%     1,156    17.1%     1,214    17.1%     1,483    17.1%     1,406    17.1%     1,869    17.1%     1,483    17.1%     1,060    17.1%     1,561    17.1%     1,657    17.1%     1,483    17.1%     1,349    17.1%     2,312    17.1%     1,349    17.1%     1,349    17.1%     1,927    17.1%     1,483
COGS - Liquor                  2,700     9.9%     2,198     9.9%     2,430     9.9%     3,163     9.9%     2,314     9.9%     2,430     9.9%     2,970     9.9%     2,816     9.9%     3,741     9.9%     2,970     9.9%     2,121     9.9%     3,124     9.9%     3,317     9.9%     2,970     9.9%     2,700     9.9%     4,628     9.9%     2,700     9.9%     2,700     9.9%     3,857     9.9%     2,970
COGS - Bar Produce

Total Cost of Beer & Wine     10,818    14.6%     8,809    14.6%     9,736    14.6%    12,673    14.6%     9,273    14.6%     9,736    14.6%    11,900    14.6%    11,282    14.6%    14,991    14.6%    11,900    14.6%     8,500    14.6%    12,518    14.6%    13,291    14.6%    11,900    14.6%    10,818    14.6%    18,545    14.6%    10,818    14.6%    10,818    14.6%    15,454    14.6%    11,900

Cost of Venue Rental
VR Commission                    -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Celebrity Appearance             -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Merchandise                      -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
COGS - Smallwares                -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Cost of Venue Rental       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Cost of Goods Sold     111,785    31.9%    91,025    31.9%   100,607    31.9%   130,948    31.9%    95,816    31.9%   100,607    31.9%   122,964    31.9%   116,576    31.9%   154,902    31.9%   122,964    31.9%    87,831    31.9%   129,351    31.9%   137,336    31.9%   122,964    31.9%   111,785    31.9%   191,632    31.9%   111,785    31.9%   111,785    31.9%   159,693    31.9%   122,964

Gross Profit                 238,215    68.1%   193,975    68.1%   214,393    68.1%   279,052    68.1%   204,184    68.1%   214,393    68.1%   262,036    68.1%   248,424    68.1%   330,098    68.1%   262,036    68.1%   187,169    68.1%   275,649    68.1%   292,664    68.1%   262,036    68.1%   238,215    68.1%   408,368    68.1%   238,215    68.1%   238,215    68.1%   340,307    68.1%   262,036

Expenses
Payroll
Front of House
Server/Waiter                 17,500     5.0%    14,250     5.0%    15,750     5.0%    20,500     5.0%    15,000     5.0%    15,750     5.0%    19,250     5.0%    18,250     5.0%    24,250     5.0%    19,250     5.0%    13,750     5.0%    20,250     5.0%    21,500     5.0%    19,250     5.0%    17,500     5.0%    30,000     5.0%    17,500     5.0%    17,500     5.0%    25,000     5.0%    19,250
Bar                            7,000     2.0%     5,700     2.0%     6,300     2.0%     8,200     2.0%     6,000     2.0%     6,300     2.0%     7,700     2.0%     7,300     2.0%     9,700     2.0%     7,700     2.0%     5,500     2.0%     8,100     2.0%     8,600     2.0%     7,700     2.0%     7,000     2.0%    12,000     2.0%     7,000     2.0%     7,000     2.0%    10,000     2.0%     7,700
Runner                         5,438     1.6%     4,428     1.6%     4,894     1.6%     6,370     1.6%     4,661     1.6%     4,894     1.6%     5,982     1.6%     5,671     1.6%     7,536     1.6%     5,982     1.6%     4,273     1.6%     6,293     1.6%     6,681     1.6%     5,982     1.6%     5,438     1.6%     9,322     1.6%     5,438     1.6%     5,438     1.6%     7,769     1.6%     5,982
Trainer                          618     0.2%       503     0.2%       556     0.2%       724     0.2%       530     0.2%       556     0.2%       680     0.2%       644     0.2%       856     0.2%       680     0.2%       486     0.2%       715     0.2%       759     0.2%       680     0.2%       618     0.2%     1,059     0.2%       618     0.2%       618     0.2%       883     0.2%       680
Labor Service Fee            (10,500)   -3.0%    (8,550)   -3.0%    (9,450)   -3.0%   (12,300)   -3.0%    (9,000)   -3.0%    (9,450)   -3.0%   (11,550)   -3.0%   (10,950)   -3.0%   (14,550)   -3.0%   (11,550)   -3.0%    (8,250)   -3.0%   (12,150)   -3.0%   (12,900)   -3.0%   (11,550)   -3.0%   (10,500)   -3.0%   (18,000)   -3.0%   (10,500)   -3.0%   (10,500)   -3.0%   (15,000)   -3.0%   (11,550)
Private Party Server
Trainee                        2,471     0.7%     2,012     0.7%     2,224     0.7%     2,895     0.7%     2,118     0.7%     2,224     0.7%     2,719     0.7%     2,577     0.7%     3,425     0.7%     2,719     0.7%     1,942     0.7%     2,860     0.7%     3,036     0.7%     2,719     0.7%     2,471     0.7%     4,237     0.7%     2,471     0.7%     2,471     0.7%     3,531     0.7%     2,719

Total Front of House          22,527     6.7%    18,344     6.7%    20,275     6.7%    26,389     6.4%    19,309     6.4%    20,275     6.4%    24,780     6.4%    23,493     6.4%    31,217     6.4%    24,780     6.4%    17,700     6.4%    26,067     6.4%    27,677     6.4%    24,780     6.4%    22,527     6.4%    38,618     6.4%    22,527     6.4%    22,527     6.4%    32,182     6.4%    24,780
Back of House
BOH
Kitchen                       24,500     7.0%    19,950     7.0%    22,050     7.0%    28,700     7.0%    21,000     7.0%    22,050     7.0%    26,950     7.0%    25,550     7.0%    33,950     7.0%    26,950     7.0%    19,250     7.0%    28,350     7.0%    30,100     7.0%    26,950     7.0%    24,500     7.0%    42,000     7.0%    24,500     7.0%    24,500     7.0%    35,000     7.0%    26,950
Expo                             -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -

Total Back of House           24,500     7.0%    19,950     7.0%    22,050     7.0%    28,700     7.0%    21,000     7.0%    22,050     7.0%    26,950     7.0%    25,550     7.0%    33,950     7.0%    26,950     7.0%    19,250     7.0%    28,350     7.0%    30,100     7.0%    26,950     7.0%    24,500     7.0%    42,000     7.0%    24,500     7.0%    24,500     7.0%    35,000     7.0%    26,950
Manager
Manager                       19,231     6.4%    15,385     6.4%    17,705     6.4%    22,131     5.4%    17,705     5.9%    17,705     5.6%    22,131     5.7%    17,705     4.9%    17,705     3.7%    22,131     5.7%    17,705     6.4%    17,705     4.4%    22,131     5.1%    17,705     4.6%    17,705     5.1%    22,131     3.7%    17,705     5.1%    17,705     5.1%    22,131     4.4%    17,705
Manager Hourly                 2,885     1.0%     2,308     1.0%     2,308     1.0%     2,885     0.7%     2,308     0.8%     2,308     0.7%     2,885     0.7%     2,308     0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.7%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308
PCE                            1,923     1.0%     1,538     1.0%     1,538     1.0%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Payroll and HR                 1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Programming                      962     0.3%       769     0.3%       769     0.3%       962     0.2%       769     0.3%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769     0.3%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769
Salary Allocations             2,885     1.0%     2,308     1.0%     2,308     1.0%     2,885     0.7%     2,308     0.8%     2,308     0.7%     2,885     0.7%     2,308     0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.7%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308
Manager Bonus                  1,000     0.0%     1,000     0.0%     1,000     0.0%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.4%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000

Total Manager                 30,808     8.8%    24,846     8.7%    27,166     8.6%    33,708     8.2%    27,166     9.1%    27,166     8.6%    33,708     8.8%    27,166     7.4%    27,166     5.6%    33,708     8.8%    27,166     9.9%    27,166     6.7%    33,708     7.8%    27,166     7.1%    27,166     7.8%    33,708     5.6%    27,166     7.8%    27,166     7.8%    33,708     6.7%    27,166
Box Office Labor
Tickets                        1,925     0.5%     1,567     0.5%     1,732     0.5%     2,255     0.5%     1,650     0.5%     1,732     0.5%     2,117     0.5%     2,007     0.5%     2,667     0.5%     2,117     0.5%     1,512     0.5%     2,227     0.5%     2,365     0.5%     2,117     0.5%     1,925     0.5%     3,299     0.5%     1,925     0.5%     1,925     0.5%     2,749     0.5%     2,117
Projection                     1,923     0.6%     1,538     0.6%     1,538     0.6%     1,923     0.5%     1,538     0.5%     1,538     0.5%     1,923     0.5%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.6%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538
Total Box Office Labor         3,848     1.2%     3,106     1.2%     3,271     1.2%     4,178     1.0%     3,188     1.1%     3,271     1.0%     4,040     1.0%     3,546     1.0%     4,205     0.9%     4,040     1.0%     3,051     1.1%     3,766     0.9%     4,288     1.0%     3,656     0.9%     3,463     1.0%     5,222     0.9%     3,463     1.0%     3,463     1.0%     4,673     0.9%     3,656
Other Labor
Maintenance                     962      0.3%      769      0.3%      769      0.3%      962      0.2%      769      0.3%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769      0.3%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769
Meeting                         106      0.0%       86      0.0%       95      0.0%      124      0.0%       90      0.0%       95      0.0%      116      0.0%      110      0.0%      146      0.0%      116      0.0%       83      0.0%      122      0.0%      130      0.0%      116      0.0%      106      0.0%      181      0.0%      106      0.0%      106      0.0%      151      0.0%      116

Total Other Labor              1,067     0.4%      855      0.4%      864      0.4%     1,085     0.3%      860      0.3%      864      0.3%     1,078     0.3%      879      0.2%      916      0.2%     1,078     0.3%      852      0.3%      891      0.2%     1,091     0.3%      885      0.2%      875      0.2%     1,143     0.2%      875      0.2%      875      0.2%     1,112     0.2%      885
Employee Related
FUTA                             530     0.2%       431     0.2%       477     0.2%       621     0.2%       454     0.2%       477     0.2%       583     0.2%       552     0.2%       734     0.2%       583     0.2%       416     0.2%       613     0.2%       651     0.2%       583     0.2%       530     0.2%       908     0.2%       530     0.2%       530     0.2%       757     0.2%       583
Medicare-Matching              1,990     0.6%     1,621     0.6%     1,791     0.6%     2,331     0.6%     1,706     0.6%     1,791     0.6%     2,189     0.6%     2,075     0.6%     2,758     0.6%     2,189     0.6%     1,564     0.6%     2,303     0.6%     2,445     0.6%     2,189     0.6%     1,990     0.6%     3,412     0.6%     1,990     0.6%     1,990     0.6%     2,843     0.6%     2,189
Social Security- Matching      8,122     2.3%     6,613     2.3%     7,310     2.3%     9,514     2.3%     6,961     2.3%     7,310     2.3%     8,934     2.3%     8,470     2.3%    11,254     2.3%     8,934     2.3%     6,381     2.3%     9,398     2.3%     9,978     2.3%     8,934     2.3%     8,122     2.3%    13,923     2.3%     8,122     2.3%     8,122     2.3%    11,602     2.3%     8,934
SUI                            4,982     1.4%     4,057     1.4%     4,484     1.4%     5,836     1.4%     4,270     1.4%     4,484     1.4%     5,480     1.4%     5,196     1.4%     6,904     1.4%     5,480     1.4%     3,915     1.4%     5,765     1.4%     6,121     1.4%     5,480     1.4%     4,982     1.4%     8,541     1.4%     4,982     1.4%     4,982     1.4%     7,117     1.4%     5,480
Vacation                         -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -
Payroll Processing Fees        1,213     0.3%       988     0.3%     1,092     0.3%     1,421     0.3%     1,040     0.3%     1,092     0.3%     1,334     0.3%     1,265     0.3%     1,681     0.3%     1,334     0.3%       953     0.3%     1,404     0.3%     1,490     0.3%     1,334     0.3%     1,213     0.3%     2,079     0.3%     1,213     0.3%     1,213     0.3%     1,733     0.3%     1,334
Recruiting                       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417
Total Employee Related        17,253     4.8%    14,127     4.8%    15,570     4.8%    20,140     4.9%    14,848     4.9%    15,570     4.9%    18,937     4.9%    17,975     4.9%    23,748     4.9%    18,937     4.9%    13,646     5.0%    19,899     4.9%    21,102     4.9%    18,937     4.9%    17,253     4.9%    29,280     4.9%    17,253     4.9%    17,253     4.9%    24,469     4.9%    18,937

Total Payroll                100,003    29.6%    81,227    29.6%    89,195    29.6%   114,199    27.9%    86,371    28.8%    89,195    28.3%   109,493    28.4%    98,609    27.0%   121,201    25.0%   109,493    28.4%    81,665    29.7%   106,140    26.2%   117,965    27.4%   102,374    26.6%    95,785    27.4%   149,971    25.0%    95,785    27.4%    95,785    27.4%   131,144    26.2%   102,374
Promotional
Promotional




                                                                                        Case 2:20-bk-05017-DPC                                              Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                   Desc
                                                                                                                                                            Main Document    Page 47 of 64
Marketing                                  1,923     0.6%    1,538     0.6%    1,538     0.6%    1,923     0.5%    1,538     0.5%    1,538     0.5%    1,923     0.5%    1,538     0.4%    1,538     0.3%    1,923     0.5%    1,538       0.6%    1,538     0.4%    1,923     0.4%    1,538     0.4%    1,538     0.4%     1,923     0.3%    1,538     0.4%    1,538     0.4%     1,923     0.4%    1,538
Advertising - Creative Dept Billing
Advertising                                4,250     0.5%    3,925     0.5%    4,075     0.5%    4,550     0.5%    4,000     0.5%    4,075     0.5%    4,425     0.5%    4,325     0.5%    4,925     0.5%    4,425     0.5%    3,875       0.5%    4,525     0.5%    4,650     0.5%    4,425     0.5%    4,250     0.5%     5,500     0.5%    4,250     0.5%    4,250     0.5%     5,000     0.5%    4,425
Advertising - Local                        2,450     0.7%    1,995     0.7%    2,205     0.7%    2,870     0.7%    2,100     0.7%    2,205     0.7%    2,695     0.7%    2,555     0.7%    3,395     0.7%    2,695     0.7%    1,925       0.7%    2,835     0.7%    3,010     0.7%    2,695     0.7%    2,450     0.7%     4,200     0.7%    2,450     0.7%    2,450     0.7%     3,500     0.7%    2,695
Marketing Fee
Special Events                              126      0.0%     103      0.0%     114      0.0%     148      0.0%     108      0.0%     114      0.0%     139      0.0%     132      0.0%     175      0.0%     139      0.0%          99    0.0%     146      0.0%     155      0.0%     139      0.0%     126      0.0%      217      0.0%     126      0.0%     126      0.0%      181      0.0%     139
Charitable Contributions                    -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%      -         0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%      -        0.0%     -        0.0%     -        0.0%      -        0.0%     -

Total Promotional                          8,749     1.9%    7,561     1.9%    7,932     1.9%    9,491     2.3%    7,747     2.6%    7,932     2.5%    9,182     2.4%    8,550     2.3%   10,034     2.1%    9,182     2.4%    7,438       2.7%    9,045     2.2%    9,738     2.3%    8,797     2.3%    8,365     2.4%    11,840     2.0%    8,365     2.4%    8,365     2.4%    10,604     2.1%    8,797
Insurance
Commercial                                 5,051     1.7%    5,051     1.7%    5,051     1.7%    5,051     1.2%    5,051     1.7%    5,051     1.6%    5,051     1.3%    5,051     1.4%    5,051     1.0%    5,051     1.3%    5,051       1.8%    5,051     1.2%    5,051     1.2%    5,051     1.3%    5,051     1.4%     5,051     0.8%    5,051     1.4%    5,051     1.4%     5,051     1.0%    5,051
Health                                     1,622     0.5%    1,622     0.5%    1,622     0.5%    1,622     0.4%    1,622     0.5%    1,622     0.5%    1,622     0.4%    1,622     0.4%    1,622     0.3%    1,622     0.4%    1,622       0.6%    1,622     0.4%    1,622     0.4%    1,622     0.4%    1,622     0.5%     1,622     0.3%    1,622     0.5%    1,622     0.5%     1,622     0.3%    1,622
Life Insurance                               -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -         0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%      -
Workers Compensation                       2,375     0.8%    2,375     0.8%    2,375     0.8%    2,375     0.6%    2,375     0.8%    2,375     0.8%    2,375     0.6%    2,375     0.7%    2,375     0.5%    2,375     0.6%    2,375       0.9%    2,375     0.6%    2,375     0.6%    2,375     0.6%    2,375     0.7%     2,375     0.4%    2,375     0.7%    2,375     0.7%     2,375     0.5%    2,375

Total Insurance                            9,048     3.0%    9,048     3.0%    9,048     3.0%    9,048     2.2%    9,048     3.0%    9,048     2.9%    9,048     2.4%    9,048     2.5%    9,048     1.9%    9,048     2.4%    9,048       3.3%    9,048     2.2%    9,048     2.1%    9,048     2.4%    9,048     2.6%     9,048     1.5%    9,048     2.6%    9,048     2.6%     9,048     1.8%    9,048
Utilities
Cable                                         79     0.1%      176     0.1%      262     0.1%      367     0.1%      257     0.1%      438     0.1%       81     0.0%      257     0.1%       80     0.0%      336     0.1%      176       0.1%       81     0.0%       79     0.0%      176     0.0%      262     0.1%        76     0.0%      711     0.2%      256     0.1%        80     0.0%       80
Electric                                   9,377     1.6%   12,000     1.6%   10,894     1.6%   14,180     3.5%   10,694     3.6%    9,199     2.9%    5,947     1.5%    4,772     1.3%    4,815     1.0%    4,863     1.3%    6,000       2.2%    6,153     1.5%    9,377     2.2%   12,000     3.1%   10,894     3.1%    10,315     1.7%    9,466     2.7%    6,594     1.9%     5,285     1.1%    5,368
Gas                                        1,220     0.5%    1,313     0.5%      736     0.5%    1,390     0.3%    1,061     0.4%    1,160     0.4%    1,123     0.3%    1,304     0.4%    1,503     0.3%    1,352     0.4%    1,685       0.6%    1,153     0.3%    1,220     0.3%    1,313     0.3%      736     0.2%     1,060     0.2%    1,040     0.3%    1,163     0.3%     1,272     0.3%    1,660
Water                                      1,083     0.3%    1,000     0.3%    1,604     0.3%    1,373     0.3%    1,236     0.4%    1,419     0.5%    1,200     0.3%    1,179     0.3%    1,020     0.2%      981     0.3%      874       0.3%    1,037     0.3%    1,083     0.3%    1,000     0.3%    1,604     0.5%     2,511     0.4%    2,322     0.7%    2,384     0.7%       373     0.1%      818

Total Utilites                            11,759     2.5%   14,489     2.5%   13,495     2.5%   17,310     4.2%   13,248     4.4%   12,216     3.9%    8,351     2.2%    7,512     2.1%    7,417     1.5%    7,533     2.0%    8,735       3.2%    8,424     2.1%   11,759     2.7%   14,489     3.8%   13,495     3.9%    13,962     2.3%   13,539     3.9%   10,397     3.0%     7,010     1.4%    7,926
Repair & Maintenance
Repair & Maintenance
Equipment Repairs                          3,333     2.1%    3,333     2.1%    3,333     2.1%    3,333     0.8%    3,333     1.1%    3,333     1.1%    3,333     0.9%    3,333     0.9%    3,333     0.7%    3,333     0.9%    3,333       1.2%    3,333     0.8%    3,333     0.8%    3,333     0.9%    3,333     1.0%     3,333     0.6%    3,333     1.0%    3,333     1.0%     3,333     0.7%    3,333
HVAC Repairs                                 -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -         0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%      -
 Kitchen Eqiupment Repairs                 1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748       0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%     1,049     0.2%      748     0.2%      863     0.2%     1,049     0.2%      748
Preventative Maintenance                   1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667       0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%    1,667     0.7%     1,667     0.7%    1,667     0.7%    1,667     0.7%     1,667     0.7%    1,667
Fixed Rental                               2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583       0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%    2,583     0.6%     2,583     0.6%    2,583     0.6%    2,583     0.6%     2,583     0.6%    2,583
Janitorial                                 6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000       1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%    6,000     1.4%     6,000     1.4%    6,000     1.4%    6,000     1.4%     6,000     1.4%    6,000
Pest Control                                 300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300       0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%       300     0.1%      300     0.1%      300     0.1%       300     0.1%      300
Trash Removal                                257     0.1%      210     0.1%      232     0.1%      301     0.1%      221     0.1%      232     0.1%      283     0.1%      268     0.1%      357     0.1%      283     0.1%      202       0.1%      298     0.1%      316     0.1%      283     0.1%      257     0.1%       441     0.1%      257     0.1%      257     0.1%       368     0.1%      283
Smallwares                                   500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%      500       0.1%      500     0.1%      500     0.1%      500     0.1%      500     0.1%       500     0.1%      500     0.1%      500     0.1%       500     0.1%      500
Projection Supplies                          917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%      917       0.6%      917     0.6%      917     0.6%      917     0.6%      917     0.6%       917     0.6%      917     0.6%      917     0.6%       917     0.6%      917
Film Supplies                                -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -         0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%      -

Total Repair & Maintenance                16,607     5.8%   16,258     5.8%   16,395     5.8%   16,651     4.1%   16,269     5.4%   16,395     5.2%   16,633     4.3%   16,317     4.5%   16,520     3.4%   16,633     4.3%   16,250       5.9%   16,461     4.1%   16,666     3.9%   16,331     4.2%   16,420     4.7%    16,791     2.8%   16,306     4.7%   16,420     4.7%    16,717     3.3%   16,331
Office & General Administrative Expense
Facility Expense
Rent or Lease                             57,750    16.5%   47,025    16.5%   51,975    16.5%   67,650    16.5%   49,500    16.5%   51,975    16.5%   63,525    16.5%   60,225    16.5%   80,025    16.5%   71,225 18.50%     50,875      18.5%   74,925    18.5%   79,550    18.5%   71,225    18.5%   64,750    18.5%   111,000    18.5%   64,750    18.5%   64,750    18.5%    92,500    18.5%   71,225
Security
Storage
Telephone                                  1,600     0.5%    1,600     0.5%    1,600     0.5%    1,600     0.4%    1,600     0.5%    1,600     0.5%    1,600     0.4%    1,600     0.4%    1,600     0.3%    1,600     0.4%    1,600       0.6%    1,600     0.4%    1,600     0.4%    1,600     0.4%    1,600     0.5%     1,600     0.3%    1,600     0.5%    1,600     0.5%     1,600     0.3%    1,600
Property Tax                              14,748     4.9%   14,748     4.9%   14,748     4.9%   14,748     3.6%   14,748     4.9%   14,748     4.7%   14,748     3.8%   14,748     4.0%   14,748     3.0%   14,748     3.8%   14,748       5.4%   14,748     3.6%   14,748     3.4%   14,748     3.8%   14,748     4.2%    14,748     2.5%   14,748     4.2%   14,748     4.2%    14,748     2.9%   14,748
Other Taxes
Armored Car Service
Quality Control
Printing                                    273      0.1%     222      0.1%     245      0.1%     320      0.1%     234      0.1%     245      0.1%     300      0.1%     284      0.1%     378      0.1%     300      0.1%     214        0.1%     316      0.1%     335      0.1%     300      0.1%     273      0.1%      468      0.1%     273      0.1%     273      0.1%      390      0.1%     300

Total Facility Expense                    74,370    22.0%   63,595    22.0%   68,568    22.0%   84,317    20.6%   66,081    22.0%   68,568    21.8%   80,173    20.8%   76,857    21.1%   96,751    19.9%   87,873    22.8%   67,437      24.5%   91,588    22.6%   96,233    22.4%   87,873    22.8%   81,370    23.2%   127,815    21.3%   81,370    23.2%   81,370    23.2%   109,237    21.8%   87,873
Office Expense
Merchant Service Fees                      9,625     2.8%    7,838     2.8%    8,663     2.8%   11,275     2.8%    8,250     2.8%    8,663     2.8%   10,588     2.8%   10,038     2.8%   13,338     2.8%   10,588     2.8%    7,563       2.8%   11,138     2.8%   11,825     2.8%   10,588     2.8%    9,625     2.8%    16,500     2.8%    9,625     2.8%    9,625     2.8%    13,750     2.8%   10,588
Office Expense
Bank Charges                                100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100        0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%     100
Delivery                                     30      0.0%      24      0.0%      27      0.0%      35      0.0%      26      0.0%      27      0.0%      33      0.0%      31      0.0%      41      0.0%      33      0.0%      23        0.0%      35      0.0%      37      0.0%      33      0.0%      30      0.0%       51      0.0%      30      0.0%      30      0.0%       43      0.0%      33
Dues & Subscriptions                        417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417        0.2%     417      0.1%     417      0.1%     417      0.1%     417      0.1%      417      0.1%     417      0.1%     417      0.1%      417      0.1%     417
Professional Fees                           470      0.1%     383      0.1%     423      0.1%     551      0.1%     403      0.1%     423      0.1%     517      0.1%     490      0.1%     652      0.1%     517      0.1%     370        0.1%     544      0.1%     578      0.1%     517      0.1%     470      0.1%      806      0.1%     470      0.1%     470      0.1%      672      0.1%     517
Equipment                                    17      0.0%      14      0.0%      15      0.0%      20      0.0%      15      0.0%      15      0.0%      19      0.0%      18      0.0%      24      0.0%      19      0.0%      13        0.0%      20      0.0%      21      0.0%      19      0.0%      17      0.0%       29      0.0%      17      0.0%      17      0.0%       24      0.0%      19
Film Booking Fee
Licenses & Permits                           37      0.0%      30      0.0%      34      0.0%      44      0.0%      32      0.0%      34      0.0%      41      0.0%      39      0.0%      52      0.0%      41      0.0%      29        0.0%      43      0.0%      46      0.0%      41      0.0%      37      0.0%       64      0.0%      37      0.0%      37      0.0%       53      0.0%      41
Supplies                                    100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100        0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%     100
Travel                                      283      0.1%     231      0.1%     255      0.1%     332      0.1%     243      0.1%     255      0.1%     312      0.1%     295      0.1%     392      0.1%     312      0.1%     223        0.1%     328      0.1%     348      0.1%     312      0.1%     283      0.1%      486      0.1%     283      0.1%     283      0.1%      405      0.1%     312
Entertainment                               100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100        0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%     100
Staff Benefits                              159      0.0%     129      0.0%     143      0.0%     186      0.0%     136      0.0%     143      0.0%     175      0.0%     166      0.0%     220      0.0%     175      0.0%     125        0.0%     184      0.0%     195      0.0%     175      0.0%     159      0.0%      272      0.0%     159      0.0%     159      0.0%      227      0.0%     175
Uniform                                     115      0.0%      94      0.0%     104      0.0%     135      0.0%      99      0.0%     104      0.0%     127      0.0%     120      0.0%     160      0.0%     127      0.0%      91        0.0%     133      0.0%     142      0.0%     127      0.0%     115      0.0%      197      0.0%     115      0.0%     115      0.0%      165      0.0%     127

Total Office Expense                       1,829     0.6%    1,622     0.6%    1,717     0.6%    2,019     0.5%    1,670     0.6%    1,717     0.5%    1,940     0.5%    1,876     0.5%    2,257     0.5%    1,940     0.5%    1,590       0.6%    2,003     0.5%    2,083     0.5%    1,940     0.5%    1,829     0.5%     2,623     0.4%    1,829     0.5%    1,829     0.5%     2,305     0.5%    1,940
Other Expenses
CW Operating Profit Bonus                    766     0.0%      511     0.0%      635     0.0%      960     0.0%      569     0.0%      648     0.0%      933     0.0%      927     0.0%    1,482     0.0%      942     0.0%      499       0.0%    1,102     0.0%    1,108     0.0%      950     0.0%      797     0.0%     1,872     0.0%      798     0.0%      828     0.0%     1,479     0.0%    1,016
PAH Operating Profit Bonus                   766               511               635               960               569               648               933               927             1,482               942               499               1,102             1,108               950               797              1,872               798               828              1,479             1,016
CW Net Profit Bonus                          -                 -                 -                   6               -                 -                  71               179             1,564               -                 -         -         280               117               -                 -                1,860               -                 -                1,063                99
PAH Net Profit Bonus                         -                 -                 -                   6               -                 -                  71               179             1,564               -                 -         -         280               117               -                 -                1,860               -                 -                1,063                99
Screen Marketing                          (5,250)           (4,275)           (4,725)           (6,150)           (4,500)           (4,725)           (5,775)           (5,475)           (7,275)           (5,775)           (4,125)             (6,075)           (6,450)           (5,775)           (5,250)            (9,000)           (5,250)           (5,250)            (7,500)           (5,775)




                                                                                                 Case 2:20-bk-05017-DPC                                           Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                              Desc
                                                                                                                                                                  Main Document    Page 48 of 64
CW Fee                        4,000     1.3%     4,000     1.3%     4,000     1.3%     4,000     1.0%     4,000     1.3%     4,000     1.3%     4,000     1.0%     4,000     1.1%     4,000     0.8%     4,000     1.0%     4,000     1.5%     4,000     1.0%     4,000     0.9%     4,000     1.0%     4,000     1.1%     4,000     0.7%     4,000     1.1%     4,000     1.1%     4,000     0.8%     4,000
PAH Fee                       3,333     1.1%     3,333     1.1%     3,333     1.1%     3,333     0.8%     3,333     1.1%     3,333     1.1%     3,333     0.9%     3,333     0.9%     3,333     0.7%     3,333     0.9%     3,333     1.2%     3,333     0.8%     3,333     0.8%     3,333     0.9%     3,333     1.0%     3,333     0.6%     3,333     1.0%     3,333     1.0%     3,333     0.7%     3,333
Total Other Expenses          3,616     2.8%     4,079     2.8%     3,878     2.8%     3,115     0.8%     3,972     1.3%     3,904     1.2%     3,566     0.9%     4,072     1.1%     6,152     1.3%     3,442     0.9%     4,205     1.5%     4,022     1.0%     3,332     0.8%     3,459     0.9%     3,677     1.1%     5,799     1.0%     3,679     1.1%     3,739     1.1%     4,917     1.0%     3,788
Total EBITDTA Expenses      235,607    72.6%   205,717    72.6%   218,892    72.6%   267,425    65.2%   212,656    70.9%   217,638    69.1%   248,973    64.7%   232,878    63.8%   282,717    58.3%   255,729    66.4%   203,931    74.2%   257,868    63.7%   278,649    64.8%   254,898    66.2%   239,614    68.5%   354,348    59.1%   239,545    68.4%   236,578    67.6%   304,732    60.9%   248,665
Net EBITDA                    2,608    -3.9%   (11,742)   -3.9%    (4,498)   -3.9%    11,627     2.8%    (8,472)   -2.8%    (3,244)   -1.0%    13,063     3.4%    15,546     4.3%    47,381     9.8%     6,307     1.6%   (16,762)   -6.1%    17,780     4.4%    14,015     3.3%     7,138     1.9%    (1,400)   -0.4%    54,020     9.0%    (1,330)   -0.4%     1,637     0.5%    35,575     7.1%    13,372
EBITDAR                      60,358    12.6%    35,283    12.6%    47,477    12.6%    79,277    19.3%    41,028    13.7%    48,731    15.5%    76,588    19.9%    75,771    20.8%   127,406    26.3%    77,532    20.1%    34,113    12.4%    92,705    22.9%    93,565    21.8%    78,363    20.4%    63,350    18.1%   165,020    27.5%    63,420    18.1%    66,387    19.0%   128,075    25.6%    84,597

Depreciation                  7,750     2.6%     7,750     2.6%     7,750     2.6%     7,750     1.9%     7,750     2.6%     7,750     2.5%     7,750     2.0%     7,750     2.1%     7,750     1.6%     7,750     2.0%     7,750     2.8%     7,750     1.9%     7,750     1.8%     7,750     2.0%     7,750     2.2%     7,750     1.3%     7,750     2.2%     7,750     2.2%     7,750     1.6%     7,750
Interest Expense                -       0.0%       -       0.0%     3,738     0.0%     3,737     0.9%     3,724     1.2%     3,707     1.2%     3,689     1.0%     3,672     1.0%     3,654     0.8%     3,636     0.9%     3,618     1.3%     3,600     0.9%     3,582     0.8%     3,548     0.9%     3,514     1.0%     3,480     0.6%     3,446     1.0%     3,411     1.0%     3,377     0.7%     3,342
Legal and Admin Expenses     40,000
Total Other Expenses         47,750     2.6%     7,750     2.6%    11,488     2.6%    11,487     2.8%    11,474     3.8%    11,457     3.6%    11,439     3.0%    11,422     3.1%    11,404     2.4%    11,386     3.0%    11,368     4.1%    11,350     2.8%    11,332     2.6%    11,298     2.9%    11,264     3.2%    11,230     1.9%    11,196     3.2%    11,161     3.2%    11,127     2.2%    11,092

Net Income                  (45,142)   -6.5%   (19,492)   -6.5%   (15,987)   -6.5%      139      0.0%   (19,946)   -6.6%   (14,701)   -4.7%     1,624     0.4%     4,124     1.1%    35,977     7.4%    (5,079)   -1.3%   (28,130) -10.2%      6,430     1.6%     2,683     0.6%    (4,160)   -1.1%   (12,664)   -3.6%    42,790     7.1%   (12,526)   -3.6%    (9,524)   -2.7%    24,448     4.9%     2,280

PIK Interest                    -                  -                2,526                -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -
Principal Payment            (4,000)    0.0%    (4,000)    0.0%    (2,787)    0.0%    (2,800)   -0.7%    (3,813)   -1.3%    (3,830)   -1.2%    (3,848)   -1.0%    (3,866)   -1.1%    (3,883)   -0.8%    (3,901)   -1.0%    (3,919)   -1.4%    (3,937)   -1.0%    (7,398)   -1.7%    (7,432)   -1.9%    (7,466)   -2.1%    (7,501)   -1.3%    (7,535)   -2.2%    (7,570)   -2.2%    (7,604)   -1.5%    (7,639)
Cash Flow                   (41,392)   -3.9%   (15,742)   -3.9%    (8,498)   -3.9%     5,089     1.2%   (16,009)   -5.3%   (10,782)   -3.4%     5,526     1.4%     8,009     2.2%    39,843     8.2%    (1,231)   -0.3%   (24,299)   -8.8%    10,243     2.5%     3,034     0.7%    (3,843)   -1.0%   (12,380)   -3.5%    43,039     7.2%   (12,311)   -3.5%    (9,344)   -2.7%    24,594     4.9%     2,391



BNC Principal                   -                  -               (2,526)               -                  -                  -                  -                  -                  -                  -                  -                  -                3,443              3,459              3,475              3,491              3,507              3,523              3,539              3,555
BNC Interest                    -                  -                2,526              2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,522              2,506              2,490              2,474              2,458              2,442              2,425
 Total BNC Payment              -                  -                  -                2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,537              2,537              5,981              5,981              5,981              5,981              5,981              5,981              5,981              5,981

Get Backed Principal          4,000              4,000              2,787              2,800              3,813              3,830              3,848              3,866              3,883              3,901              3,919              3,937              3,955              3,973              3,991              4,010              4,028              4,047              4,065              4,084
Get Backed Interest             -                  -                1,213              1,200              1,187              1,170              1,152              1,134              1,117              1,099              1,081              1,063              1,045              1,027              1,009                990                972                953                935                916
 Total Get Backed Payment     4,000              4,000              4,000              4,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000

Total Principal               4,000              4,000                262              2,800              3,813              3,830              3,848              3,866              3,883              3,901              3,919              3,937              7,398              7,432              7,466              7,501              7,535              7,570              7,604              7,639
Total Interest                  -                  -                3,738              3,737              3,724              3,707              3,689              3,672              3,654              3,636              3,618              3,600              3,582              3,548              3,514              3,480              3,446              3,411              3,377              3,342
                              4,000              4,000              4,000              6,537              7,537              7,537              7,537              7,537              7,537              7,537              7,537              7,537             10,981             10,981             10,981             10,981             10,981             10,981             10,981             10,981




                                                                                       Case 2:20-bk-05017-DPC                                              Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                   Desc
                                                                                                                                                           Main Document    Page 49 of 64
               2022                  2023                   2023                   2023                  2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                  2024                   2024                   2024            Alamo Drafthouse-Tempe                   2021         2022         2023         2024
                  4                     5     108%             4     108%             4    108%             5     108%             4     108%             4     108%             5     108%             4     108%             4     108%             5     108%             4     108%             4    108%             5     108%             4     108%             4    108%    Projections
         Projections           Projections            Projections            Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections            Projections
          P12 2022              P1 2023                P2 2023                P3 2023               P4 2023                P5 2023                P6 2023                P7 2023                P8 2023                P9 2023                P10 2023               P11 2023               P12 2023              P1 2024                P2 2024                P3 2024
                                                                                                                                                                                                                                                                                                                                                                                     Revenues
                                                                                                                                                                                                                                                                                                                                                                                     Box Office Receipts
                                                                                                                                                                                                                                                                                                                                                                                     Box Office Receipts
10.4%       52,219     10.4%      43,425     10.4%       31,018     10.4%       45,681     10.4%      48,501     10.4%       43,425     10.4%       39,478     10.4%       67,676     10.4%       39,478     10.4%       39,478     10.4%       56,397     10.4%       43,425     10.4%       56,397     10.4%      46,899     10.4%       33,500     10.4%       49,336     10.4%   Retail Ticket Sales                   335,247      513,314      554,379      129,735
17.9%       89,379     17.9%      74,327     17.9%       53,091     17.9%       78,188     17.9%      83,015     17.9%       74,327     17.9%       67,570     17.9%      115,835     17.9%       67,570     17.9%       67,570     17.9%       96,529     17.9%       74,327     17.9%       96,529     17.9%      80,273     17.9%       57,338     17.9%       84,443     17.9%   Internet Ticket Sales                 573,811      878,592      948,879      222,055
 2.8%       13,944      2.8%      11,596      2.8%        8,283      2.8%       12,198      2.8%      12,951      2.8%       11,596      2.8%       10,542      2.8%       18,072      2.8%       10,542      2.8%       10,542      2.8%       15,060      2.8%       11,596      2.8%       15,060      2.8%      12,524      2.8%        8,945      2.8%       13,174      2.8%   Fandango Ticket Sales                  89,521      137,071      148,036       34,643
 3.6%       18,164      3.6%      15,105      3.6%       10,790      3.6%       15,890      3.6%      16,871      3.6%       15,105      3.6%       13,732      3.6%       23,541      3.6%       13,732      3.6%       13,732      3.6%       19,617      3.6%       15,105      3.6%       19,617      3.6%      16,314      3.6%       11,653      3.6%       17,161      3.6%   Iphone Sales                          116,614      178,554      192,838       45,128
 0.1%          278      0.1%         232      0.1%          165      0.1%          244      0.1%         259      0.1%          232      0.1%          210      0.1%          361      0.1%          210      0.1%          210      0.1%          301      0.1%          232      0.1%          301      0.1%         250      0.1%          179      0.1%          263      0.1%   Talent Fee Sales                        1,787        2,737        2,956          692
 3.1%       15,669      3.1%      13,031      3.1%        9,308      3.1%       13,707      3.1%      14,554      3.1%       13,031      3.1%       11,846      3.1%       20,307      3.1%       11,846      3.1%       11,846      3.1%       16,923      3.1%       13,031      3.1%       16,923      3.1%      14,073      3.1%       10,052      3.1%       14,804      3.1%   Internet Fee Sales                    100,597      154,029      166,351       38,929
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
37.9%      189,654     37.9%     157,716     37.9%      112,654     37.9%      165,909     37.9%     176,150     37.9%      157,716     37.9%      143,378     37.9%      245,791     37.9%      143,378     37.9%      143,378     37.9%      204,826     37.9%      157,716     37.9%      204,826     37.9%     170,333     37.9%      121,667     37.9%      179,182     37.9%   Total Box Office Receipts           1,217,577    1,864,296    2,013,440      471,182
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                     Venue Rental & Other Income               -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Venue Rental Sales                        -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Special Event Sales                       -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Gift Card Discount Revenue                -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -      0.0%           -       0.0%           -       0.0%           -      0.0%    Total Venue Rental & Other Income         -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
37.9%      189,654     37.9%     157,716     37.9%      112,654     37.9%      165,909     37.9%     176,150     37.9%      157,716     37.9%      143,378     37.9%      245,791     37.9%      143,378     37.9%      143,378     37.9%      204,826     37.9%      157,716     37.9%      204,826     37.9%     170,333     37.9%      121,667     37.9%      179,182     37.9%   Gross Ticket & Venue Rental         1,217,577    1,864,296    2,013,440      471,182
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Food and N/A Beverage Sales               -            -            -            -
35.1%      182,004     35.1%     151,355     35.1%      108,111     35.1%      159,217     35.1%     169,046     35.1%      151,355     35.1%      137,595     35.1%      235,878     35.1%      137,595     35.1%      137,595     35.1%      196,565     35.1%      151,355     35.1%      196,565     35.1%     163,463     35.1%      116,759     35.1%      171,955     35.1%   Food Sales                          1,168,468    1,789,103    1,932,231      452,177
 5.6%       28,829      5.6%      23,974      5.6%       17,124      5.6%       25,219      5.6%      26,776      5.6%       23,974      5.6%       21,795      5.6%       37,362      5.6%       21,795      5.6%       21,795      5.6%       31,135      5.6%       23,974      5.6%       31,135      5.6%      25,892      5.6%       18,494      5.6%       27,237      5.6%   NA Beverage Sales                     185,080      283,386      306,057       71,623
 2.7%       14,264      2.7%      11,862      2.7%        8,473      2.7%       12,478      2.7%      13,249      2.7%       11,862      2.7%       10,784      2.7%       18,487      2.7%       10,784      2.7%       10,784      2.7%       15,405      2.7%       11,862      2.7%       15,405      2.7%      12,811      2.7%        9,151      2.7%       13,477      2.7%   Dessert Sales                          91,577      140,219      151,436       35,439
 0.1%          717      0.1%         596      0.1%          426      0.1%          627      0.1%         666      0.1%          596      0.1%          542      0.1%          929      0.1%          542      0.1%          542      0.1%          774      0.1%          596      0.1%          774      0.1%         644      0.1%          460      0.1%          678      0.1%   Retail Sales                            4,604        7,049        7,613        1,782
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
43.5%      225,815     43.5%     187,787     43.5%      134,134     43.5%      197,543     43.5%     209,737     43.5%      187,787     43.5%      170,716     43.5%      292,656     43.5%      170,716     43.5%      170,716     43.5%      243,880     43.5%      187,787     43.5%      243,880     43.5%     202,810     43.5%      144,865     43.5%      213,346     43.5%   Total Food & N/A Beverage Sales     1,449,729    2,219,757    2,397,337      561,021
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%    Beer & Wine Sales                         -            -            -            -
 1.2%        6,178     1.2%        5,138      1.2%        3,670      1.2%        5,405     1.2%        5,739      1.2%        5,138      1.2%        4,671      1.2%        8,007      1.2%        4,671      1.2%        4,671      1.2%        6,673      1.2%        5,138      1.2%        6,673     1.2%        5,549      1.2%        3,964      1.2%        5,837     1.2%    Bottled Beer Sales                     39,666       60,734       65,593       15,350
 9.8%       49,535     9.8%       41,193      9.8%       29,424      9.8%       43,333     9.8%       46,008      9.8%       41,193      9.8%       37,448      9.8%       64,197      9.8%       37,448      9.8%       37,448      9.8%       53,498      9.8%       41,193      9.8%       53,498     9.8%       44,489      9.8%       31,778      9.8%       46,800     9.8%    Draft Beer Sales                      318,014      486,928      525,882      123,066
 2.2%       11,268     2.2%        9,370      2.2%        6,693      2.2%        9,857     2.2%       10,466      2.2%        9,370      2.2%        8,518      2.2%       14,603      2.2%        8,518      2.2%        8,518      2.2%       12,169      2.2%        9,370      2.2%       12,169     2.2%       10,120      2.2%        7,229      2.2%       10,646     2.2%    Wine Sales                             72,340      110,763      119,624       27,994
 7.7%       38,837     7.7%       32,297      7.7%       23,069      7.7%       33,975     7.7%       36,072      7.7%       32,297      7.7%       29,361      7.7%       50,333      7.7%       29,361      7.7%       29,361      7.7%       41,944      7.7%       32,297      7.7%       41,944     7.7%       34,881      7.7%       24,915      7.7%       36,693     7.7%    Liquor Sales                          249,334      381,768      412,310       96,488
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
21.0%      105,818     21.0%      87,998     21.0%       62,856     21.0%       92,570     21.0%      98,284     21.0%       87,998     21.0%       79,999     21.0%      137,140     21.0%       79,999     21.0%       79,999     21.0%      114,284     21.0%       87,998     21.0%      114,284     21.0%      95,038     21.0%       67,885     21.0%       99,975     21.0%   Total Beer and Wine Sales             679,353    1,040,193    1,123,409      262,898
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
64.6%      331,633     64.6%     275,786     64.6%      196,990     64.6%      290,112     64.6%     308,020     64.6%      275,786     64.6%      250,714     64.6%      429,796     64.6%      250,714     64.6%      250,714     64.6%      358,163     64.6%      275,786     64.6%      358,163     64.6%     297,849     64.6%      212,749     64.6%      313,321     64.6%   Gross Food & Ale Sales              2,129,082    3,259,950    3,520,746      823,919
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 -3.8%      (18,800)   -3.8%      (15,634)    -3.8%      (11,167)    -3.8%      (16,446)   -3.8%      (17,461)    -3.8%      (15,634)    -3.8%      (14,213)    -3.8%      (24,364)    -3.8%      (14,213)    -3.8%      (14,213)    -3.8%      (20,304)    -3.8%      (15,634)    -3.8%      (20,304)   -3.8%      (16,885)    -3.8%      (12,060)    -3.8%      (17,762)   -3.8%   Food Comps                           (120,694)    (184,802)    (199,586)     (46,707)
                                                                                                                                                                                                                                                                                                                                                                                     Season Pass Comps                         -            -            -            -
 -0.6%       (3,219)   -0.6%       (2,677)    -0.6%       (1,912)    -0.6%       (2,816)   -0.6%       (2,990)    -0.6%       (2,677)    -0.6%       (2,434)    -0.6%       (4,172)    -0.6%       (2,434)    -0.6%       (2,434)    -0.6%       (3,476)    -0.6%       (2,677)    -0.6%       (3,476)   -0.6%       (2,891)    -0.6%       (2,065)    -0.6%       (3,041)   -0.6%   Alc Comps                             (20,666)     (31,643)     (34,174)      (7,997)
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 -4.4%      (22,019)   -4.4%      (18,311)    -4.4%      (13,079)    -4.4%      (19,262)   -4.4%      (20,451)    -4.4%      (18,311)    -4.4%      (16,646)    -4.4%      (28,536)    -4.4%      (16,646)    -4.4%      (16,646)    -4.4%      (23,780)    -4.4%      (18,311)    -4.4%      (23,780)   -4.4%      (19,776)    -4.4%      (14,125)    -4.4%      (20,803)   -4.4%   Total Comps                          (141,360)    (216,444)    (233,760)     (54,704)
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
100.0%     500,000 100.0%        415,800     100.0%     297,000     100.0%     437,400 100.0%        464,400     100.0%     415,800     100.0%     378,000     100.0%     648,000     100.0%     378,000     100.0%     378,000     100.0%     540,000     100.0%     415,800     100.0%     540,000 100.0%        449,064     100.0%     320,760     100.0%     472,392 100.0%      Net Sales                           3,210,000    4,915,000    5,308,200    1,242,216

                                                                                                                                                                                                                                                                                                                                                                                     Cost of Sales
                                                                                                                                                                                                                                                                                                                                                                                     Cost of Box Office
47.0%       89,137     47.0%      74,127     47.0%       52,948     47.0%       77,977     47.0%      82,791     47.0%       74,127     47.0%       67,388     47.0%      115,522     47.0%       67,388     47.0%       67,388     47.0%       96,268     47.0%       74,127     47.0%       96,268     47.0%      80,057     47.0%       57,183     47.0%       84,215     47.0%   Film Rental                          572,261      876,219       946,317     221,455
 0.2%          285      0.2%         237      0.2%          170      0.2%          250      0.2%         265      0.2%          237      0.2%          216      0.2%          370      0.2%          216      0.2%          216      0.2%          308      0.2%          237      0.2%          308      0.2%         256      0.2%          183      0.2%          270      0.2%   Film Shipping                          1,832        2,806         3,030         709
 0.0%                   0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Box Office Split                         -            -             -           -
 0.3%          585      0.3%         487      0.3%          348      0.3%          512      0.3%         544      0.3%           487     0.3%           442     0.3%           758     0.3%           442     0.3%           442     0.3%           632     0.3%           487     0.3%           632     0.3%          526     0.3%           375     0.3%           553     0.3%   Access Digital Cinema                  3,757        5,752         6,212       1,454
 0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Projector Usage Fees                     -            -             -           -
 2.4%        4,552      2.4%       3,785      2.4%        2,704      2.4%        3,982      2.4%       4,228      2.4%         3,785     2.4%         3,441     2.4%         5,899     2.4%         3,441     2.4%         3,441     2.4%         4,916     2.4%         3,785     2.4%         4,916     2.4%        4,088     2.4%         2,920     2.4%         4,300     2.4%   Special Event Supplies                29,222       44,743        48,323      11,308
 0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Creative Department Billing              -            -             -           -
                                                                                                                                                                                                                                                                                                                                                                                                                              -            -             -           -
49.9%       94,560     49.9%      78,636     49.9%       56,168     49.9%       82,721     49.9%      87,827     49.9%       78,636     49.9%       71,487     49.9%      122,549     49.9%       71,487     49.9%       71,487     49.9%      102,124     49.9%       78,636     49.9%      102,124     49.9%      84,927     49.9%       60,662     49.9%       89,338     49.9%   Total Cost of Box Office             607,072      929,520     1,003,882     234,927
                                                                                                                                                                                                                                                                                                                                                                                                                              -            -             -           -
                                                                                                                                                                                                                                                                                                                                                                                     Cost of Food N/A Bev                     -            -             -           -
 4.2%        9,484     4.2%        7,887      4.2%        5,634      4.2%        8,297     4.2%        8,809      4.2%        7,887      4.2%         7,170     4.2%       12,292      4.2%         7,170     4.2%         7,170     4.2%       10,243      4.2%        7,887      4.2%       10,243     4.2%        8,518      4.2%         6,084     4.2%        8,961     4.2%    COGS - Dairy                          60,889       93,230       100,688      23,563
 1.6%        3,613     1.6%        3,005      1.6%        2,146      1.6%        3,161     1.6%        3,356      1.6%        3,005      1.6%         2,731     1.6%        4,682      1.6%         2,731     1.6%         2,731     1.6%        3,902      1.6%        3,005      1.6%        3,902     1.6%        3,245      1.6%         2,318     1.6%        3,414     1.6%    COGS - Meats                          23,196       35,516        38,357       8,976
 0.5%        1,129     0.5%          939      0.5%          671      0.5%          988     0.5%        1,049      0.5%          939      0.5%           854     0.5%        1,463      0.5%           854     0.5%           854     0.5%        1,219      0.5%          939      0.5%        1,219     0.5%        1,014      0.5%           724     0.5%        1,067     0.5%    COGS - Seafood                         7,249       11,099        11,987       2,805
 2.1%        4,742     2.1%        3,944      2.1%        2,817      2.1%        4,148     2.1%        4,404      2.1%        3,944      2.1%         3,585     2.1%        6,146      2.1%         3,585     2.1%         3,585     2.1%        5,121      2.1%        3,944      2.1%        5,121     2.1%        4,259      2.1%         3,042     2.1%        4,480     2.1%    COGS - Poultry                        30,444       46,615        50,344      11,781
 1.4%        3,161     1.4%        2,629      1.4%        1,878      1.4%        2,766     1.4%        2,936      1.4%        2,629      1.4%         2,390     1.4%        4,097      1.4%         2,390     1.4%         2,390     1.4%        3,414      1.4%        2,629      1.4%        3,414     1.4%        2,839      1.4%         2,028     1.4%        2,987     1.4%    COGS - Produce                        20,296       31,077        33,563       7,854
 1.3%        2,936     1.3%        2,441      1.3%        1,744      1.3%        2,568     1.3%        2,727      1.3%        2,441      1.3%         2,219     1.3%        3,805      1.3%         2,219     1.3%         2,219     1.3%        3,170      1.3%        2,441      1.3%        3,170     1.3%        2,637      1.3%         1,883     1.3%        2,773     1.3%    COGS - Bakery                         18,846       28,857        31,165       7,293
 5.5%       12,420     5.5%       10,328      5.5%        7,377      5.5%       10,865     5.5%       11,536      5.5%       10,328      5.5%         9,389     5.5%       16,096      5.5%         9,389     5.5%         9,389     5.5%       13,413      5.5%       10,328      5.5%       13,413     5.5%       11,155      5.5%         7,968     5.5%       11,734     5.5%    COGS - Grocery                        79,735      122,087       131,854      30,856
 2.1%        4,742     2.1%        3,944      2.1%        2,817      2.1%        4,148     2.1%        4,404      2.1%        3,944      2.1%         3,585     2.1%        6,146      2.1%         3,585     2.1%         3,585     2.1%        5,121      2.1%        3,944      2.1%        5,121     2.1%        4,259      2.1%         3,042     2.1%        4,480     2.1%    COGS - Paper                          30,444       46,615        50,344      11,781
 1.6%        3,613     1.6%        3,005      1.6%        2,146      1.6%        3,161     1.6%        3,356      1.6%        3,005      1.6%         2,731     1.6%        4,682      1.6%         2,731     1.6%         2,731     1.6%        3,902      1.6%        3,005      1.6%        3,902     1.6%        3,245      1.6%         2,318     1.6%        3,414     1.6%    COGS - Desserts                       23,196       35,516        38,357       8,976
 1.7%        3,839     1.7%        3,192      1.7%        2,280      1.7%        3,358     1.7%        3,566      1.7%        3,192      1.7%         2,902     1.7%        4,975      1.7%         2,902     1.7%         2,902     1.7%        4,146      1.7%        3,192      1.7%        4,146     1.7%        3,448      1.7%         2,463     1.7%        3,627     1.7%    COGS - N/A Beverages                  24,645       37,736        40,755       9,537




                                                                                                                          Case 2:20-bk-05017-DPC                                                     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                          Desc
                                                                                                                                                                                                     Main Document    Page 50 of 64
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
22.0%    49,679    22.0%    41,313    22.0%    29,509    22.0%    43,459    22.0%    46,142    22.0%     41,313    22.0%    37,557    22.0%    64,384    22.0%    37,557    22.0%    37,557    22.0%    53,654    22.0%    41,313    22.0%    53,654    22.0%    44,618    22.0%    31,870    22.0%    46,936     22.0%   Total Cost of Food N/A Bev     318,940     488,346     527,414   123,425
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
                                                                                                                                                                                                                                                                                                                          Cost of Beer & Wine                -           -           -         -
19.6%     1,211    19.6%     1,007    19.6%       719    19.6%     1,059    19.6%     1,125    19.6%      1,007    19.6%       916    19.6%     1,570    19.6%       916    19.6%       916    19.6%     1,308    19.6%     1,007    19.6%     1,308    19.6%     1,088    19.6%       777    19.6%     1,144     19.6%   COGS - Bottled Beer              7,775      11,904      12,857     3,009
17.1%     8,460    17.1%     7,035    17.1%     5,025    17.1%     7,401    17.1%     7,858    17.1%      7,035    17.1%     6,396    17.1%    10,964    17.1%     6,396    17.1%     6,396    17.1%     9,137    17.1%     7,035    17.1%     9,137    17.1%     7,598    17.1%     5,427    17.1%     7,993     17.1%   COGS - Draft Beer               54,313      83,161      89,814    21,018
17.1%     1,927    17.1%     1,602    17.1%     1,144    17.1%     1,685    17.1%     1,789    17.1%      1,602    17.1%     1,456    17.1%     2,497    17.1%     1,456    17.1%     1,456    17.1%     2,081    17.1%     1,602    17.1%     2,081    17.1%     1,730    17.1%     1,236    17.1%     1,820     17.1%   COGS - Wine                     12,368      18,938      20,453     4,786
 9.9%     3,857     9.9%     3,207     9.9%     2,291     9.9%     3,374     9.9%     3,582     9.9%      3,207     9.9%     2,916     9.9%     4,999     9.9%     2,916     9.9%     2,916     9.9%     4,165     9.9%     3,207     9.9%     4,165     9.9%     3,464     9.9%     2,474     9.9%     3,644      9.9%   COGS - Liquor                   24,762      37,914      40,947     9,582
                                                                                                                                                                                                                                                                                                                          COGS - Bar Produce                 -           -           -         -
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
14.6%    15,454    14.6%    12,852    14.6%     9,180    14.6%    13,520    14.6%    14,354    14.6%     12,852    14.6%    11,684    14.6%    20,029    14.6%    11,684    14.6%    11,684    14.6%    16,691    14.6%    12,852    14.6%    16,691    14.6%    13,880    14.6%     9,914    14.6%    14,601     14.6%   Total Cost of Beer & Wine       99,218     151,917     164,071    38,396
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
                                                                                                                                                                                                                                                                                                                          Cost of Venue Rental               -           -           -         -
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%   VR Commission                      -           -           -         -
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%   Celebrity Appearance               -           -           -         -
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%   Merchandise                        -           -           -         -
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%   COGS - Smallwares                  -           -           -         -
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%   Total Cost of Venue Rental         -           -           -         -
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
31.9%   159,693    31.9%   132,801    31.9%    94,858    31.9%   139,700    31.9%   148,323    31.9%    132,801    31.9%   120,728    31.9%   206,962    31.9%   120,728    31.9%   120,728    31.9%   172,469    31.9%   132,801    31.9%   172,469    31.9%   143,425    31.9%   102,446    31.9%   150,876     31.9%   Total Cost of Goods Sold     1,025,230   1,569,784   1,695,367   396,747
                                                                                                                                                                                                                                                                                                                                                             -           -           -         -
68.1%   340,307    68.1%   282,999    68.1%   202,142    68.1%   297,700    68.1%   316,077    68.1%    282,999    68.1%   257,272    68.1%   441,038    68.1%   257,272    68.1%   257,272    68.1%   367,531    68.1%   282,999    68.1%   367,531    68.1%   305,639    68.1%   218,314    68.1%   321,516     68.1%   Gross Profit                 2,184,770   3,345,216   3,612,833   845,469

                                                                                                                                                                                                                                                                                                                          Expenses
                                                                                                                                                                                                                                                                                                                          Payroll
                                                                                                                                                                                                                                                                                                                          Front of House
 5.0%    25,000     5.0%    20,790     5.0%    14,850     5.0%    21,870     5.0%    23,220     5.0%     20,790     5.0%    18,900     5.0%    32,400     5.0%    18,900     5.0%    18,900     5.0%    27,000     5.0%    20,790     5.0%    27,000     5.0%    22,453     5.0%    16,038     5.0%     23,620     5.0%   Server/Waiter                 160,500     245,750     265,410     62,111
 2.0%    10,000     2.0%     8,316     2.0%     5,940     2.0%     8,748     2.0%     9,288     2.0%      8,316     2.0%     7,560     2.0%    12,960     2.0%     7,560     2.0%     7,560     2.0%    10,800     2.0%     8,316     2.0%    10,800     2.0%     8,981     2.0%     6,415     2.0%      9,448     2.0%   Bar                            64,200      98,300     106,164     24,844
 1.6%     7,769     1.6%     6,460     1.6%     4,615     1.6%     6,796     1.6%     7,216     1.6%      6,460     1.6%     5,873     1.6%    10,068     1.6%     5,873     1.6%     5,873     1.6%     8,390     1.6%     6,460     1.6%     8,390     1.6%     6,977     1.6%     4,984     1.6%      7,340     1.6%   Runner                         49,875      76,366      82,475     19,301
 0.2%       883     0.2%       734     0.2%       524     0.2%       772     0.2%       820     0.2%        734     0.2%       667     0.2%     1,144     0.2%       667     0.2%       667     0.2%       953     0.2%       734     0.2%       953     0.2%       793     0.2%       566     0.2%        834     0.2%   Trainer                         5,668       8,678       9,372      2,193
-3.0%   (15,000)   -3.0%   (12,474)   -3.0%    (8,910)   -3.0%   (13,122)   -3.0%   (13,932)   -3.0%    (12,474)   -3.0%   (11,340)   -3.0%   (19,440)   -3.0%   (11,340)   -3.0%   (11,340)   -3.0%   (16,200)   -3.0%   (12,474)   -3.0%   (16,200)   -3.0%   (13,472)   -3.0%    (9,623)   -3.0%    (14,172)   -3.0%   Labor Service Fee             (96,300)   (147,450)   (159,246)   (37,266)
                                                                                                                                                                                                                                                                                                                          Private Party Server              -           -           -          -
 0.7%     3,531     0.7%     2,936     0.7%     2,097     0.7%     3,089     0.7%     3,279     0.7%      2,936     0.7%     2,669     0.7%     4,576     0.7%     2,669     0.7%     2,669     0.7%     3,813     0.7%     2,936     0.7%     3,813     0.7%     3,171     0.7%     2,265     0.7%     3,336      0.7%   Trainee                        22,666      34,706      37,482      8,772
                                                                                                                                                                                                                                                                                                                                                            -           -           -          -
 6.4%    32,182     6.4%    26,763     6.4%    19,116     6.4%    28,153     6.4%    29,891     6.4%     26,763     6.4%    24,330     6.4%    41,708     6.4%    24,330     6.4%    24,330     6.4%    34,757     6.4%    26,763     6.4%    34,757     6.4%    28,904     6.4%    20,645     6.4%    30,405      6.4%   Total Front of House          206,609     316,350     341,658     79,954
                                                                                                                                                                                                                                                                                                                          Back of House
                                                                                                                                                                                                                                                                                                                          BOH                               -           -           -          -
 7.0%    35,000     7.0%    29,106     7.0%    20,790     7.0%    30,618     7.0%    32,508     7.0%     29,106     7.0%    26,460     7.0%    45,360     7.0%    26,460     7.0%    26,460     7.0%    37,800     7.0%    29,106     7.0%    37,800     7.0%    31,434     7.0%    22,453     7.0%    33,067      7.0%   Kitchen                       224,700     344,050     371,574     86,955
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Expo                              -           -           -          -
                                                                                                                                                                                                                                                                                                                                                            -           -           -          -
 7.0%    35,000     7.0%    29,106     7.0%    20,790     7.0%    30,618     7.0%    32,508     7.0%     29,106     7.0%    26,460     7.0%    45,360     7.0%    26,460     7.0%    26,460     7.0%    37,800     7.0%    29,106     7.0%    37,800     7.0%    31,434     7.0%    22,453     7.0%    33,067      7.0%   Total Back of House           224,700     344,050     371,574     86,955
                                                                                                                                                                                                                                                                                                                          Manager
 4.6%    17,705     3.5%    22,131     5.3%    17,705     6.0%    17,705     4.0%    22,131     4.8%     17,705     4.3%    17,705     4.7%    22,131     3.4%    17,705     4.7%    17,705     4.7%    22,131     4.1%    17,705     4.3%    17,705     3.3%    22,131     4.9%    17,705     5.5%    17,705      3.7%   Manager                       167,400     230,160     230,160     57,540
 0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.5%     2,885     0.6%      2,308     0.6%     2,308     0.6%     2,885     0.4%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.6%     2,308     0.4%     2,885     0.6%     2,308     0.7%     2,308      0.5%   Manager Hourly                 22,500      30,000      30,000      7,500
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   PCE                            15,000      20,000      20,000      5,000
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   Payroll and HR                 20,000      20,000      20,000     20,000
 0.2%       769     0.2%       962     0.2%       769     0.3%       769     0.2%       962     0.2%        769     0.2%       769     0.2%       962     0.1%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.1%       962     0.2%       769     0.2%       769      0.2%   Programming                     7,500      10,000      10,000      2,500
 0.6%     2,308     0.5%     2,885     0.7%     2,308     0.8%     2,308     0.5%     2,885     0.6%      2,308     0.6%     2,308     0.6%     2,885     0.4%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.6%     2,308     0.4%     2,885     0.6%     2,308     0.7%     2,308      0.5%   Salary Allocations             22,500      30,000      30,000      7,500
 0.3%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000     0.2%     1,000     0.2%      1,000     0.2%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000      0.2%   Manager Bonus                   9,000      12,000      12,000      3,000
                                                                                                                                                                                                                                                                                                                                                            -           -           -          -
 7.1%    27,166     5.4%    33,708     8.1%    27,166     9.1%    27,166     6.2%    33,708     7.3%     27,166     6.5%    27,166     7.2%    33,708     5.2%    27,166     7.2%    27,166     7.2%    33,708     6.2%    27,166     6.5%    27,166     5.0%    33,708     7.5%    27,166     8.5%    27,166      5.8%   Total Manager                 258,899     352,159     352,159     88,040
                                                                                                                                                                                                                                                                                                                          Box Office Labor
 0.5%     2,749     0.5%     2,286     0.5%     1,633     0.5%     2,405     0.5%     2,554     0.5%      2,286     0.5%     2,079     0.5%     3,563     0.5%     2,079     0.5%     2,079     0.5%     2,969     0.5%     2,286     0.5%     2,969     0.5%     2,469     0.5%     1,764     0.5%     2,598      0.5%   Tickets                        17,651      27,027      29,189      6,831
 0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.4%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%     1,538     0.5%     1,538      0.3%   Projection                     15,000      20,000      20,000      5,000
 0.9%     4,288     0.9%     4,210     1.0%     3,172     1.1%     3,944     0.9%     4,477     1.0%      3,825     0.9%     3,617     1.0%     5,486     0.8%     3,617     1.0%     3,617     1.0%     4,892     0.9%     3,825     0.9%     4,508     0.8%     4,392     1.0%     3,302     1.0%     4,136      0.9%   Total Box Office Labor         32,651      47,027      49,189     11,831
                                                                                                                                                                                                                                                                                                                          Other Labor
 0.2%      769      0.2%      962      0.2%      769      0.3%      769      0.2%      962      0.2%       769      0.2%      769      0.2%      962      0.1%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.1%      962      0.2%      769      0.2%       769      0.2%   Maintenance                     7,500      10,000      10,000      2,500
 0.0%      151      0.0%      125      0.0%       90      0.0%      132      0.0%      140      0.0%       125      0.0%      114      0.0%      195      0.0%      114      0.0%      114      0.0%      163      0.0%      125      0.0%      163      0.0%      135      0.0%       97      0.0%       142      0.0%   Meeting                           968       1,483       1,601        375
                                                                                                                                                                                                                                                                                                                                                            -           -           -          -
 0.2%      920      0.2%     1,087     0.3%      859      0.3%      901      0.2%     1,102     0.2%       895      0.2%      883      0.2%     1,157     0.2%      883      0.2%      883      0.2%     1,124     0.2%      895      0.2%      932      0.2%     1,097     0.2%      866      0.3%       912      0.2%   Total Other Labor               8,468      11,483      11,601      2,875
                                                                                                                                                                                                                                                                                                                          Employee Related
 0.2%       757     0.2%       629     0.2%       449     0.2%       662     0.2%       703     0.2%        629     0.2%       572     0.2%       981     0.2%       572     0.2%       572     0.2%       817     0.2%       629     0.2%       817     0.2%       680     0.2%       485     0.2%       715      0.2%   FUTA                            4,858        7,439       8,034     1,880
 0.6%     2,843     0.6%     2,364     0.6%     1,689     0.6%     2,487     0.6%     2,641     0.6%      2,364     0.6%     2,149     0.6%     3,685     0.6%     2,149     0.6%     2,149     0.6%     3,071     0.6%     2,364     0.6%     3,071     0.6%     2,553     0.6%     1,824     0.6%     2,686      0.6%   Medicare-Matching              18,253       27,948      30,184     7,064
 2.3%    11,602     2.3%     9,649     2.3%     6,892     2.3%    10,150     2.3%    10,776     2.3%      9,649     2.3%     8,771     2.3%    15,037     2.3%     8,771     2.3%     8,771     2.3%    12,531     2.3%     9,649     2.3%    12,531     2.3%    10,420     2.3%     7,443     2.3%    10,962      2.3%   Social Security- Matching      74,488      114,052     123,176    28,825
 1.4%     7,117     1.4%     5,919     1.4%     4,228     1.4%     6,226     1.4%     6,611     1.4%      5,919     1.4%     5,381     1.4%     9,224     1.4%     5,381     1.4%     5,381     1.4%     7,687     1.4%     5,919     1.4%     7,687     1.4%     6,392     1.4%     4,566     1.4%     6,724      1.4%   SUI                            45,694       69,965      75,562    17,683
 0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%        -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%       -        0.0%   Vacation                          -            -           -         -
 0.3%     1,733     0.3%     1,441     0.3%     1,029     0.3%     1,516     0.3%     1,609     0.3%      1,441     0.3%     1,310     0.3%     2,246     0.3%     1,310     0.3%     1,310     0.3%     1,871     0.3%     1,441     0.3%     1,871     0.3%     1,556     0.3%     1,112     0.3%     1,637      0.3%   Payroll Processing Fees        11,124       17,033      18,396     4,305
 0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%        417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417      0.0%   Recruiting                      3,750        5,000       5,000     1,250
 4.9%    24,469     4.9%    20,419     4.9%    14,704     5.0%    21,458     4.9%    22,757     4.9%     20,419     4.9%    18,600     4.9%    31,589     4.9%    18,600     4.9%    18,600     4.9%    26,393     4.9%    20,419     4.9%    26,393     4.9%    22,019     4.9%    15,847     4.9%    23,141      4.9%   Total Employee Related        158,167      241,436     260,351    61,007
                                                                                                                                                                                                                                                                                                                                                            -            -           -         -
26.6%   124,025    24.8%   115,291    27.7%    85,807    28.9%   112,240    25.7%   124,441    26.8%    108,173    26.0%   101,056    26.7%   159,008    24.5%   101,056    26.7%   101,056    26.7%   138,675    25.7%   108,173    26.0%   131,556    24.4%   121,554    27.1%    90,280    28.1%   118,828     25.2%   Total Payroll                 889,495    1,312,505   1,386,532   330,661
                                                                                                                                                                                                                                                                                                                          Promotional
                                                                                                                                                                                                                                                                                                                          Promotional                        -           -           -         -




                                                                                                       Case 2:20-bk-05017-DPC                                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                  Desc
                                                                                                                                                                    Main Document    Page 51 of 64
 0.4%     1,538     0.3%     1,923     0.5%    1,538     0.5%     1,538     0.4%     1,923     0.4%      1,538     0.4%    1,538     0.4%     1,923     0.3%    1,538     0.4%    1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.4%    1,538     0.5%     1,538     0.3%   Marketing                                  15,000      20,000       20,000       5,000
                                                                                                                                                                                                                                                                                                                    Advertising - Creative Dept Billing           -           -            -           -
 0.5%     5,000     0.5%     4,579     0.5%    3,985     0.5%     4,687     0.5%     4,822     0.5%      4,579     0.5%    4,390     0.5%     5,740     0.5%    4,390     0.5%    4,390     0.5%     5,200     0.5%     4,579     0.5%     5,200     0.5%     4,745     0.5%    4,104     0.5%     4,862     0.5%   Advertising                                38,550      54,575       56,541      13,711
 0.7%     3,500     0.7%     2,911     0.7%    2,079     0.7%     3,062     0.7%     3,251     0.7%      2,911     0.7%    2,646     0.7%     4,536     0.7%    2,646     0.7%    2,646     0.7%     3,780     0.7%     2,911     0.7%     3,780     0.7%     3,143     0.7%    2,245     0.7%     3,307     0.7%   Advertising - Local                        22,470      34,405       37,157       8,696
                                                                                                                                                                                                                                                                                                                    Marketing Fee                                 -           -            -           -
 0.0%      181      0.0%      150      0.0%     107      0.0%      158      0.0%      168      0.0%       150      0.0%     137      0.0%      234      0.0%     137      0.0%     137      0.0%      195      0.0%      150      0.0%      195      0.0%      162      0.0%     116      0.0%      171      0.0%   Special Events                              1,159       1,775        1,917         449
 0.0%      -        0.0%      -        0.0%     -        0.0%      -        0.0%      -        0.0%       -        0.0%     -        0.0%      -        0.0%     -        0.0%     -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%     -        0.0%      -        0.0%   Charitable Contributions                      -           -            -           -
                                                                                                                                                                                                                                                                                                                                                                  -           -            -           -
 2.3%    10,219     2.0%     9,563     2.3%    7,710     2.6%     9,445     2.2%    10,164     2.2%      9,178     2.2%    8,711     2.3%    12,433     1.9%    8,711     2.3%    8,711     2.3%    11,098     2.1%     9,178     2.2%    10,713     2.0%     9,974     2.2%    8,003     2.5%     9,878     2.1%   Total Promotional                          77,179     110,755      115,615      27,855
                                                                                                                                                                                                                                                                                                                    Insurance
 1.3%     5,051     1.0%     5,051     1.2%    5,051     1.7%     5,051     1.2%     5,051     1.1%      5,051     1.2%    5,051     1.3%     5,051     0.8%    5,051     1.3%    5,051     1.3%     5,051     0.9%     5,051     1.2%     5,051     0.9%     5,051     1.1%    5,051     1.6%     5,051     1.1%   Commercial                                 45,459      60,612       60,612      15,153
 0.4%     1,622     0.3%     1,622     0.4%    1,622     0.5%     1,622     0.4%     1,622     0.3%      1,622     0.4%    1,622     0.4%     1,622     0.3%    1,622     0.4%    1,622     0.4%     1,622     0.3%     1,622     0.4%     1,622     0.3%     1,622     0.4%    1,622     0.5%     1,622     0.3%   Health                                     14,598      19,464       19,464       4,866
 0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%       -       0.0%        -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%   Life Insurance                                -           -            -           -
 0.6%     2,375     0.5%     2,375     0.6%    2,375     0.8%     2,375     0.5%     2,375     0.5%      2,375     0.6%    2,375     0.6%     2,375     0.4%    2,375     0.6%    2,375     0.6%     2,375     0.4%     2,375     0.6%     2,375     0.4%     2,375     0.5%    2,375     0.7%     2,375     0.5%   Workers Compensation                       21,375      28,500       28,500       7,125
                                                                                                                                                                                                                                                                                                                                                                  -           -            -           -
 2.4%     9,048     1.8%     9,048     2.2%    9,048     3.0%     9,048     2.1%     9,048     1.9%      9,048     2.2%    9,048     2.4%     9,048     1.4%    9,048     2.4%    9,048     2.4%     9,048     1.7%     9,048     2.2%     9,048     1.7%     9,048     2.0%    9,048     2.8%     9,048     1.9%   Total Insurance                            81,432     108,576      108,576      27,144
                                                                                                                                                                                                                                                                                                                    Utilities
 0.0%       -       0.0%       -       0.0%      -       0.0%        79     0.0%       176     0.0%        262     0.1%      367     0.1%       257     0.0%      438     0.1%       81     0.0%       257     0.0%        80     0.0%       336     0.1%       176     0.0%       81     0.0%        79     0.0%   Cable                                       1,997       2,312        2,333         336
 1.4%       -       0.0%       -       0.0%      -       0.0%     9,377     2.1%    12,000     2.6%     10,894     2.6%   14,180     3.8%    10,694     1.7%    9,199     2.4%    5,947     1.6%     4,772     0.9%     4,815     1.2%     4,863     0.9%     6,000     1.3%    6,153     1.9%     9,377     2.0%   Electric                                   81,876      86,314       86,739      21,529
 0.4%       -       0.0%       -       0.0%      -       0.0%     1,220     0.3%     1,313     0.3%        736     0.2%    1,390     0.4%     1,061     0.2%    1,160     0.3%    1,123     0.3%     1,304     0.2%     1,503     0.4%     1,352     0.3%     1,685     0.4%    1,153     0.4%     1,220     0.3%   Gas                                        10,809      13,655       12,161       4,059
 0.2%       -       0.0%       -       0.0%      -       0.0%     1,083     0.2%     1,000     0.2%      1,604     0.4%    1,373     0.4%     1,236     0.2%    1,419     0.4%    1,200     0.3%     1,179     0.2%     1,020     0.2%       981     0.2%       874     0.2%    1,037     0.3%     1,083     0.2%   Water                                      11,116      14,987       12,097       2,994
                                                                                                                                                                                                                                                                                                                                                                  -           -            -           -
 2.1%       -       0.0%       -       0.0%      -       0.0%    11,759     2.7%    14,489     3.1%     13,495     3.2%   17,310     4.6%    13,248     2.0%   12,216     3.2%    8,351     2.2%     7,512     1.4%     7,417     1.8%     7,533     1.4%     8,735     1.9%    8,424     2.6%    11,759     2.5%   Total Utilites                            105,797     117,268      113,330      28,918
                                                                                                                                                                                                                                                                                                                    Repair & Maintenance
                                                                                                                                                                                                                                                                                                                    Repair & Maintenance                          -           -            -           -
 0.9%     3,333     0.7%     3,333     0.8%    3,333     1.1%     3,333     0.8%     3,333     0.7%      3,333     0.8%    3,333     0.9%     3,333     0.5%    3,333     0.9%    3,333     0.9%     3,333     0.6%     3,333     0.8%     3,333     0.6%     3,333     0.7%    3,333     1.0%     3,333     0.7%   Equipment Repairs                          30,000      40,000       40,000      10,000
 0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%       -       0.0%        -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%   HVAC Repairs                                  -           -            -           -
 0.2%       863     0.2%     1,049     0.2%      748     0.2%       863     0.2%     1,049     0.2%        748     0.2%      863     0.2%     1,049     0.2%      748     0.2%      863     0.2%     1,049     0.2%       748     0.2%       863     0.2%     1,049     0.2%      748     0.2%       863     0.2%    Kitchen Eqiupment Repairs                  7,982      10,643       10,643       2,661
 0.7%     1,667     0.7%     1,667     0.7%    1,667     0.7%     1,667     0.7%     1,667     0.7%      1,667     0.7%    1,667     0.7%     1,667     0.7%    1,667     0.7%    1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%     1,667     0.7%    1,667     0.7%     1,667     0.7%   Preventative Maintenance                   15,000      20,000       20,000       5,000
 0.6%     2,583     0.6%     2,583     0.6%    2,583     0.6%     2,583     0.6%     2,583     0.6%      2,583     0.6%    2,583     0.6%     2,583     0.6%    2,583     0.6%    2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%     2,583     0.6%    2,583     0.6%     2,583     0.6%   Fixed Rental                               23,250      31,000       31,000       7,750
 1.4%     6,000     1.4%     6,000     1.4%    6,000     1.4%     6,000     1.4%     6,000     1.4%      6,000     1.4%    6,000     1.4%     6,000     1.4%    6,000     1.4%    6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%     6,000     1.4%    6,000     1.4%     6,000     1.4%   Janitorial                                 54,000      72,000       72,000      18,000
 0.1%       300     0.1%       300     0.1%      300     0.1%       300     0.1%       300     0.1%        300     0.1%      300     0.1%       300     0.1%      300     0.1%      300     0.1%       300     0.1%       300     0.1%       300     0.1%       300     0.1%      300     0.1%       300     0.1%   Pest Control                                2,700       3,600        3,600         900
 0.1%       368     0.1%       306     0.1%      218     0.1%       322     0.1%       341     0.1%        306     0.1%      278     0.1%       476     0.1%      278     0.1%      278     0.1%       397     0.1%       306     0.1%       397     0.1%       330     0.1%      236     0.1%       347     0.1%   Trash Removal                               2,360       3,614        3,903         913
 0.1%       500     0.1%       500     0.1%      500     0.1%       500     0.1%       500     0.1%        500     0.1%      500     0.1%       500     0.1%      500     0.1%      500     0.1%       500     0.1%       500     0.1%       500     0.1%       500     0.1%      500     0.1%       500     0.1%   Smallwares                                  4,500       6,000        6,000       1,500
 0.6%       917     0.6%       917     0.6%      917     0.6%       917     0.6%       917     0.6%        917     0.6%      917     0.6%       917     0.6%      917     0.6%      917     0.6%       917     0.6%       917     0.6%       917     0.6%       917     0.6%      917     0.6%       917     0.6%   Projection Supplies                         8,250      11,000       11,000       2,750
 0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%       -       0.0%        -       0.0%      -       0.0%       -       0.0%      -       0.0%      -       0.0%       -       0.0%       -       0.0%       -       0.0%       -       0.0%      -       0.0%       -       0.0%   Film Supplies                                 -           -            -           -
                                                                                                                                                                                                                                                                                                                                                                  -           -            -           -
 4.2%    16,531     3.3%    16,655     4.0%   16,267     5.5%    16,485     3.8%    16,691     3.6%     16,354     3.9%   16,441     4.3%    16,826     2.6%   16,326     4.3%   16,441     4.3%    16,746     3.1%    16,354     3.9%    16,560     3.1%    16,680     3.7%   16,284     5.1%    16,510     3.5%   Total Repair & Maintenance                148,042     197,856      198,146      49,474
                                                                                                                                                                                                                                                                                                                    Office & General Administrative Expense
                                                                                                                                                                                                                                                                                                                    Facility Expense
18.5%    92,500    18.5%    85,239 20.50%     60,885    20.5%    89,667    20.5%    95,202    20.5%     85,239    20.5%   77,490    20.5%   132,840    20.5%   77,490    20.5%   77,490    20.5%   110,700    20.5%    85,239    20.5%   110,700    20.5%   107,775 24.00%     76,982    24.0%   113,374    24.0%   Rent or Lease                             529,650      909,275    1,088,181    298,132
                                                                                                                                                                                                                                                                                                                    Security                                      -            -            -          -
                                                                                                                                                                                                                                                                                                                    Storage                                       -            -            -          -
 0.4%     1,600     0.3%     1,600     0.4%    1,600     0.5%     1,600     0.4%     1,600     0.3%      1,600     0.4%    1,600     0.4%     1,600     0.2%    1,600     0.4%    1,600     0.4%     1,600     0.3%     1,600     0.4%     1,600     0.3%     1,600     0.4%    1,600     0.5%     1,600     0.3%   Telephone                                  14,400       19,200       19,200      4,800
 3.8%    14,748     2.9%    14,748     3.5%   14,748     5.0%    14,748     3.4%    14,748     3.2%     14,748     3.5%   14,748     3.9%    14,748     2.3%   14,748     3.9%   14,748     3.9%    14,748     2.7%    14,748     3.5%    14,748     2.7%    14,748     3.3%   14,748     4.6%    14,748     3.1%   Property Tax                              132,729      176,972      176,972     44,243
                                                                                                                                                                                                                                                                                                                    Other Taxes                                   -            -            -          -
                                                                                                                                                                                                                                                                                                                    Armored Car Service                           -            -            -          -
                                                                                                                                                                                                                                                                                                                    Quality Control                               -            -            -          -
 0.1%      390      0.1%      324      0.1%     231      0.1%      341      0.1%      362      0.1%       324      0.1%     295      0.1%      505      0.1%     295      0.1%     295      0.1%      421      0.1%      324      0.1%      421      0.1%      350      0.1%     250      0.1%      368      0.1%   Printing                                    2,502        3,830        4,137        968
                                                                                                                                                                                                                                                                                                                                                                  -            -            -          -
22.8%   109,237    21.8%   101,911    24.5%   77,464    26.1%   106,356    24.3%   111,912    24.1%    101,911    24.5%   94,132    24.9%   149,693    23.1%   94,132    24.9%   94,132    24.9%   127,469    23.6%   101,911    24.5%   127,469    23.6%   124,473    27.7%   93,580    29.2%   130,090    27.5%   Total Facility Expense                    679,281    1,109,278    1,288,490    348,143
                                                                                                                                                                                                                                                                                                                    Office Expense
 2.8%    13,750     2.8%    11,435     2.8%    8,168     2.8%    12,029     2.8%    12,771     2.8%     11,435     2.8%   10,395     2.8%    17,820     2.8%   10,395     2.8%   10,395     2.8%    14,850     2.8%    11,435     2.8%    14,850     2.8%    12,349     2.8%    8,821     2.8%    12,991     2.8%   Merchant Service Fees                      88,275     135,163      145,976      34,161
                                                                                                                                                                                                                                                                                                                    Office Expense                                -           -            -           -
 0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%      100      0.0%       100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%   Bank Charges                                  900       1,200        1,200         300
 0.0%       43      0.0%       35      0.0%      25      0.0%       37      0.0%       40      0.0%        35      0.0%      32      0.0%       55      0.0%      32      0.0%      32      0.0%       46      0.0%       35      0.0%       46      0.0%       38      0.0%      27      0.0%       40      0.0%   Delivery                                      274         419          453         106
 0.1%      417      0.1%      417      0.1%     417      0.1%      417      0.1%      417      0.1%       417      0.1%     417      0.1%      417      0.1%     417      0.1%     417      0.1%      417      0.1%      417      0.1%      417      0.1%      417      0.1%     417      0.1%      417      0.1%   Dues & Subscriptions                        3,750       5,000        5,000       1,250
 0.1%      672      0.1%      559      0.1%     399      0.1%      588      0.1%      624      0.1%       559      0.1%     508      0.1%      871      0.1%     508      0.1%     508      0.1%      726      0.1%      559      0.1%      726      0.1%      603      0.1%     431      0.1%      635      0.1%   Professional Fees                           4,313       6,604        7,133       1,669
 0.0%       24      0.0%       20      0.0%      15      0.0%       21      0.0%       23      0.0%        20      0.0%      18      0.0%       32      0.0%      18      0.0%      18      0.0%       26      0.0%       20      0.0%       26      0.0%       22      0.0%      16      0.0%       23      0.0%   Equipment                                     157         240          259           61
                                                                                                                                                                                                                                                                                                                    Film Booking Fee                              -           -            -           -
 0.0%       53      0.0%       44      0.0%      32      0.0%       47      0.0%       50      0.0%        44      0.0%      40      0.0%       69      0.0%      40      0.0%      40      0.0%       58      0.0%       44      0.0%       58      0.0%       48      0.0%      34      0.0%       50      0.0%   Licenses & Permits                            343         525          567         133
 0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%      100      0.0%       100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%   Supplies                                      900       1,200        1,200         300
 0.1%      405      0.1%      336      0.1%     240      0.1%      354      0.1%      376      0.1%       336      0.1%     306      0.1%      524      0.1%     306      0.1%     306      0.1%      437      0.1%      336      0.1%      437      0.1%      363      0.1%     260      0.1%      382      0.1%   Travel                                      2,598       3,977        4,295       1,005
 0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%      100      0.0%       100      0.0%     100      0.0%      100      0.0%     100      0.0%     100      0.0%      100      0.0%      100      0.0%      100      0.0%      100      0.0%     100      0.0%      100      0.0%   Entertainment                                 900       1,200        1,200         300
 0.0%      227      0.0%      189      0.0%     135      0.0%      198      0.0%      211      0.0%       189      0.0%     172      0.0%      294      0.0%     172      0.0%     172      0.0%      245      0.0%      189      0.0%      245      0.0%      204      0.0%     146      0.0%      214      0.0%   Staff Benefits                              1,457       2,230        2,409         564
 0.0%      165      0.0%      137      0.0%      98      0.0%      144      0.0%      153      0.0%       137      0.0%     124      0.0%      213      0.0%     124      0.0%     124      0.0%      178      0.0%      137      0.0%      178      0.0%      148      0.0%     106      0.0%      155      0.0%   Uniform                                     1,057       1,618        1,747         409

 0.5%     2,305     0.5%     2,038     0.5%    1,660     0.6%     2,106     0.5%     2,192     0.5%      2,038     0.5%    1,918     0.5%     2,775     0.4%    1,918     0.5%    1,918     0.5%     2,432     0.5%     2,038     0.5%     2,432     0.5%     2,143     0.5%    1,736     0.5%     2,217     0.5%   Total Office Expense                       16,648      24,214       25,463       6,096
                                                                                                                                                                                                                                                                                                                    Other Expenses
 0.0%     1,626     0.0%     1,159     0.0%      688     0.0%     1,219     0.0%     1,240     0.0%      1,103     0.0%      888     0.0%     2,102     0.0%      940     0.0%      978     0.0%     1,659     0.0%     1,163     0.0%     1,736     0.0%     1,226     0.0%      713     0.0%     1,381     0.0%   CW Operating Profit Bonus                   7,432       13,016       14,875      3,320
          1,626              1,159               688              1,219              1,240               1,103               888              2,102               940               978              1,659              1,163              1,736              1,226               713              1,381            PAH Operating Profit Bonus                  7,432       13,016       14,875      3,320
          1,642                105               -                  163                 24                 -                 -                1,903               -                 -                1,058                134              1,362                -                 -                  -              CW Net Profit Bonus                         1,820        5,061        4,749        -
          1,642                105               -                  163                 24                 -                 -                1,903               -                 -                1,058                134              1,362                -                 -                  -              PAH Net Profit Bonus                        1,820        5,061        4,749        -
         (7,500)            (6,237)           (4,455)            (6,561)            (6,966)             (6,237)           (5,670)            (9,720)           (5,670)           (5,670)            (8,100)            (6,237)            (8,100)            (6,736)           (4,811)            (7,086)           Screen Marketing                          (48,150)     (73,725)     (79,623)   (18,633)




                                                                                                      Case 2:20-bk-05017-DPC                                     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                Desc
                                                                                                                                                                 Main Document    Page 52 of 64
 1.0%     4,000     0.8%     4,000     1.0%     4,000     1.3%     4,000     0.9%     4,000     0.9%      4,000     1.0%     4,000     1.1%     4,000     0.6%     4,000     1.1%     4,000     1.1%     4,000     0.7%     4,000     1.0%     4,000     0.7%     4,000     0.9%     4,000     1.2%     4,000     0.8%   CW Fee                         36,000       48,000       48,000     12,000
 0.9%     3,333     0.7%     3,333     0.8%     3,333     1.1%     3,333     0.8%     3,333     0.7%      3,333     0.8%     3,333     0.9%     3,333     0.5%     3,333     0.9%     3,333     0.9%     3,333     0.6%     3,333     0.8%     3,333     0.6%     3,333     0.7%     3,333     1.0%     3,333     0.7%   PAH Fee                        30,000       40,000       40,000     10,000
 1.0%     6,369     1.3%     3,625     0.9%     4,254     1.4%     3,536     0.8%     2,895     0.6%      3,301     0.8%     3,440     0.9%     5,622     0.9%     3,544     0.9%     3,619     1.0%     4,668     0.9%     3,692     0.9%     5,428     1.0%     3,050     0.7%     3,949     1.2%     3,009     0.6%   Total Other Expenses           36,353       50,428       47,624     10,007
64.6%   291,485    58.3%   269,565    64.8%   210,376    70.8%   283,003    64.7%   304,602    65.6%    274,933    66.1%   262,451    69.4%   386,472    59.6%   257,346    68.1%   253,671    67.1%   332,497    61.6%   269,245    64.8%   325,589    60.3%   308,006    68.6%   240,125    74.9%   314,330    66.5%   Total EBITDTA Expenses      2,122,502    3,166,042    3,429,752    862,460
 3.5%    48,822     9.8%    13,434     3.2%    (8,234)   -2.8%    14,698     3.4%    11,475     2.5%      8,067     1.9%    (5,179)   -1.4%    54,566     8.4%       (74)    0.0%     3,600     1.0%    35,034     6.5%    13,754     3.3%    41,942     7.8%    (2,366)   -0.5%   (21,811)   -6.8%     7,186     1.5%   Net EBITDA                     62,268      179,174      183,082    (16,991)
22.0%   141,322    28.3%    98,673    23.7%    52,651    17.7%   104,365    23.9%   106,677    23.0%     93,306    22.4%    72,311    19.1%   187,406    28.9%    77,416    20.5%    81,090    21.5%   145,734    27.0%    98,993    23.8%   152,642    28.3%   105,409    23.5%    55,171    17.2%   120,561    25.5%   EBITDAR                       591,918    1,088,449    1,271,263    281,141
                                                                                                                                                                                                                                                                                                                                                           -            -            -          -
 2.0%     7,750     1.6%     7,750     1.9%     7,750     2.6%     7,750     1.8%     7,750     1.7%      7,750     1.9%     7,750     2.1%     7,750     1.2%     7,750     2.1%     7,750     2.1%     7,750     1.4%     7,750     1.9%     7,750     1.4%     7,750     1.7%     7,750     2.4%     7,750     1.6%   Depreciation                   69,750       93,000       93,000     23,250
 0.9%     3,307     0.7%     3,271     0.8%     3,236     1.1%     3,201     0.7%     3,165     0.7%      3,129     0.8%     3,093     0.8%     3,057     0.5%     3,021     0.8%     2,984     0.8%     2,948     0.5%     2,911     0.7%     2,874     0.5%     2,837     0.6%     2,799     0.9%     2,762     0.6%   Interest Expense               25,922       41,862       36,890      8,398
                                                                                                                                                                                                                                                                                                                         Pre-Opening Expenses           40,000          -            -          -
 2.9%    11,057     2.2%    11,021     2.7%    10,986     3.7%    10,951     2.5%    10,915     2.4%     10,879     2.6%    10,843     2.9%    10,807     1.7%    10,771     2.8%    10,734     2.8%    10,698     2.0%    10,661     2.6%    10,624     2.0%    10,587     2.4%    10,549     3.3%    10,512     2.2%   Total Other Expenses          135,672      134,862      129,890     31,648
                                                                                                                                                                                                                                                                                                                                                           -            -            -          -
 0.6%    37,765     7.6%     2,412     0.6%   (19,220)   -6.5%     3,747     0.9%      560      0.1%     (2,813)   -0.7%   (16,022)   -4.2%    43,758     6.8%   (10,845)   -2.9%    (7,134)   -1.9%    24,336     4.5%     3,093     0.7%    31,318     5.8%   (12,953)   -2.9%   (32,360) -10.1%     (3,325)   -0.7%   Net Income                    (73,404)      44,312       53,192    (48,639)
                                                                                                                                                                                                                                                                                                                                                           -            -            -          -
            -                  -                  -                  -                  -                   -                  -                  -                  -                  -                  -                  -                  -                  -                  -                  -              PIK Interest                    2,526          -            -          -
         (7,674)   -1.5%    (7,709)   -1.9%    (7,745)   -2.6%    (7,780)   -1.8%    (7,816)   -1.7%     (7,852)   -1.9%    (7,888)   -2.1%    (7,924)   -1.2%    (7,960)   -2.1%    (7,997)   -2.1%    (8,033)   -1.5%    (8,070)   -1.9%    (8,107)   -1.5%    (8,144)   -1.8%    (8,181) -2.6%      (8,219)   -1.7%   Principal Payment             (32,828)     (79,577)     (94,879)   (24,545)
         37,841     7.6%     2,453     0.6%   (19,215)   -6.5%     3,717     0.8%       494     0.1%     (2,914)   -0.7%   (16,159)   -4.3%    43,585     6.7%   (11,055)   -2.9%    (7,380)   -2.0%    24,053     4.5%     2,773     0.7%    30,961     5.7%   (13,347)   -3.0%   (32,792) -10.2%     (3,794)   -0.8%   Cash Flow                     (33,957)      57,736       51,313    (49,933)
                                                                                                                                                                                                                                                                                                                                                           -            -            -          -

          3,572              3,588              3,604              3,621              3,638               3,654              3,671              3,688              3,705              3,722              3,739              3,756              3,773              3,790              3,808              3,825            BNC Principal                 (2,526)      31,564       44,158      11,423
          2,409              2,393              2,376              2,360              2,343               2,326              2,310              2,293              2,276              2,259              2,242              2,225              2,208              2,190              2,173              2,156            BNC Interest                  17,750       29,874       27,610       6,519
          5,981              5,981              5,981              5,981              5,981               5,981              5,981              5,981              5,981              5,981              5,981              5,981              5,981              5,981              5,981              5,981             Total BNC Payment            15,224       61,439       71,769      17,942
                                                                                                                                                                                                                                                                                                                                                          -            -            -           -
          4,102              4,121              4,140              4,159              4,178               4,197              4,217              4,236              4,255              4,275              4,294              4,314              4,334              4,354              4,374              4,394            Get Backed Principal          32,828       48,013       50,721      13,121
            898                879                860                841                822                 803                783                764                745                725                706                686                666                646                626                606            Get Backed Interest            8,172       11,987        9,279       1,879
          5,000              5,000              5,000              5,000              5,000               5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000              5,000             Total Get Backed Payment     41,000       60,000       60,000      15,000
                                                                                                                                                                                                                                                                                                                                                          -            -            -           -
          7,674              7,709              7,745              7,780              7,816               7,852              7,888              7,924              7,960              7,997              8,033              8,070              8,107              8,144              8,181              8,219            Total Principal               30,302       79,577       94,879      24,545
          3,307              3,271              3,236              3,201              3,165               3,129              3,093              3,057              3,021              2,984              2,948              2,911              2,874              2,837              2,799              2,762            Total Interest                25,922       41,862       36,890       8,398
         10,981             10,981             10,981             10,981             10,981              10,981             10,981             10,981             10,981             10,981             10,981             10,981             10,981             10,981             10,981             10,981                                          56,224      121,439      131,769      32,942




                                                                                                       Case 2:20-bk-05017-DPC                                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                  Desc
                                                                                                                                                                    Main Document    Page 53 of 64
                   EXHIBIT C




Case 2:20-bk-05017-DPC   Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23   Desc
                         Main Document    Page 54 of 64
Alamo Drafthouse-Chandler                2021                  2021                  2021                   2021                  2021                   2021                     2021                   2021                   2021                 2022                    2022                  2022                   2022                  2022                  2022                  2022                   2022                   2022                     2022                   2022
Projections                                  5                     4                     4                      5                     4                      4                       5                      4                      4                     5                       4                     4                      5                     4                     4                     5                      4                      4                       5                      4
                                    Projections           Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections           Projections           Projections            Projections            Projections            Projections            Projections            Projections
                                     P4 2021               P5 2021               P6 2021                P7 2021               P8 2021                P9 2021                P10 2021               P11 2021               P12 2021               P1 2022                 P2 2022               P3 2022                P4 2022               P5 2022               P6 2022               P7 2022                P8 2022                P9 2022                P10 2022               P11 2022
Revenues
Box Office Receipts
Box Office Receipts
Retail Ticket Sales                   35,120      10.8%     29,719      10.8%     30,799       10.8%     41,605       10.8%    29,719        10.8%    29,718        10.8%      35,122      10.8%      37,823      10.8%     52,412       10.8%    37,823        10.8%      29,718     10.8%      39,444      10.8%      43,227     10.8%      37,823     10.8%      37,823      10.8%    59,437        10.8%    32,420        10.8%    32,420        10.8%      48,630      10.8%      40,525
Internet Ticket Sales                 71,718      22.1%     60,675      22.1%     62,886       22.1%     84,952       22.1%    60,678        22.1%    60,679        22.1%      71,711      22.1%      77,227      22.1%    107,016       22.1%    77,228        22.1%      60,679     22.1%      80,537      22.1%      88,260     22.1%      77,228     22.1%      77,228      22.1%   121,358        22.1%    66,195        22.1%    66,195        22.1%      99,293      22.1%      82,744
Fandango Ticket Sales                  9,332       2.9%      7,895       2.9%      8,183        2.9%     11,054        2.9%     7,895         2.9%     7,895         2.9%       9,331       2.9%      10,049       2.9%     13,925        2.9%    10,049         2.9%       7,895      2.9%      10,479       2.9%      11,484      2.9%      10,049      2.9%      10,049       2.9%    15,791         2.9%     8,613         2.9%     8,613         2.9%      12,920       2.9%      10,766
Iphone Sales                              47       0.0%         39       0.0%         41        0.0%         55        0.0%        39         0.0%        39         0.0%          47       0.0%          50       0.0%         70        0.0%        50         0.0%          39      0.0%          52       0.0%          57      0.0%          50      0.0%          50       0.0%        79         0.0%        43         0.0%        43         0.0%          65       0.0%          54
Talent Fee Sales
Internet Fee Sales                    10,233       3.1%       8,656      3.1%       8,972       3.1%     12,120        3.1%      8,657        3.1%      8,657        3.1%      10,231       3.1%      11,018       3.1%      15,268       3.1%    11,018         3.1%       8,657      3.1%      11,490       3.1%      12,592      3.1%      11,018      3.1%      11,018       3.1%    17,314         3.1%      9,444        3.1%      9,444        3.1%      14,166       3.1%      11,805

Total Box Office Receipts            126,559      38.9%    107,077      38.9%    110,976       38.9%    149,915       38.9%   107,081        38.9%   107,082        38.9%    126,551       38.9%    136,285       38.9%    188,853       38.9%   136,286        38.9%    107,082      38.9%    142,126       38.9%    155,755      38.9%    136,286      38.9%    136,286       38.9%   214,163        38.9%   116,816        38.9%   116,816        38.9%     175,224      38.9%     146,020

Venue Rental & Other Income
Venue Rental Sales                        -        0.0%         -        0.0%         -         0.0%         -         0.0%        -          0.0%        -          0.0%         -         0.0%         -         0.0%         -         0.0%        -          0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%        -          0.0%        -          0.0%        -          0.0%         -         0.0%         -
Special Event Sales                       -        0.0%         -        0.0%         -         0.0%         -         0.0%        -          0.0%        -          0.0%         -         0.0%         -         0.0%         -         0.0%        -          0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%        -          0.0%        -          0.0%        -          0.0%         -         0.0%         -
Gift Card Discount Revenue                -        0.0%         -        0.0%         -         0.0%         -         0.0%        -          0.0%        -          0.0%         -         0.0%         -         0.0%         -         0.0%        -          0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%        -          0.0%        -          0.0%        -          0.0%         -         0.0%         -

Total Venue Rental & Other Income         -        0.0%         -        0.0%         -         0.0%         -         0.0%        -          0.0%        -          0.0%         -         0.0%         -         0.0%         -         0.0%        -          0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%        -          0.0%        -          0.0%        -          0.0%         -         0.0%         -

Gross Ticket & Venue Rental          126,559      38.9%    107,077      38.9%    110,976       38.9%    149,915       38.9%   107,081        38.9%   107,082        38.9%    126,551       38.9%    136,285       38.9%    188,853       38.9%   136,286        38.9%    107,082      38.9%    142,126       38.9%    155,755      38.9%    136,286      38.9%    136,286       38.9%   214,163        38.9%   116,816        38.9%   116,816        38.9%     175,224      38.9%     146,020

Food and N/A Beverage Sales
Food Sales                           123,880      36.3%    104,830      36.3%    108,638       36.3%    146,756       36.3%   104,827        36.3%   104,826        36.3%    123,886       36.3%    133,416       36.3%    184,876       36.3%   133,415        36.3%    104,826      36.3%    139,133       36.3%    152,475      36.3%    133,416      36.3%    133,415       36.3%   209,653        36.3%   114,356        36.3%   114,356        36.3%     171,534      36.3%     142,945
NA Beverage Sales                     22,368       6.6%     18,927       6.6%     19,616        6.6%     26,498        6.6%    18,927         6.6%    18,927         6.6%     22,369        6.6%     24,089        6.6%     33,381        6.6%    24,089         6.6%     18,927       6.6%     25,122        6.6%     27,531       6.6%     24,089       6.6%     24,089        6.6%    37,855         6.6%    20,648         6.6%    20,648         6.6%      30,972       6.6%      25,810
Dessert Sales                         11,877       3.5%     10,049       3.5%     10,415        3.5%     14,069        3.5%    10,050         3.5%    10,050         3.5%     11,877        3.5%     12,790        3.5%     17,724        3.5%    12,790         3.5%     10,050       3.5%     13,338        3.5%     14,617       3.5%     12,790       3.5%     12,790        3.5%    20,099         3.5%    10,963         3.5%    10,963         3.5%      16,445       3.5%      13,704
Retail Sales                             360       0.1%        304       0.1%        316        0.1%        426        0.1%       304         0.1%       304         0.1%        360        0.1%        387        0.1%        537        0.1%       387         0.1%        304       0.1%        404        0.1%        443       0.1%        387       0.1%        387        0.1%       609         0.1%       332         0.1%       332         0.1%         498       0.1%         415

Total Food & N/A Beverage Sales      158,485      48.8%    134,111      48.8%    138,984       48.8%    187,750       48.8%   134,108        48.8%   134,108        48.8%    158,491       48.8%    170,683       48.8%    236,517       48.8%   170,683        48.8%    134,108      48.8%    177,998       48.8%    195,066      48.8%    170,683      48.8%    170,683       48.8%   268,216        48.8%   146,299        48.8%   146,299        48.8%     219,449      48.8%     182,874

Beer & Wine Sales
Bottled Beer Sales                     3,769       1.1%      3,189       1.1%      3,305        1.1%      4,464        1.1%     3,189         1.1%     3,189         1.1%       3,769       1.1%       4,058       1.1%       5,624       1.1%     4,058         1.1%       3,189      1.1%       4,232       1.1%       4,638      1.1%       4,058      1.1%       4,058       1.1%     6,378         1.1%     3,479         1.1%     3,479         1.1%       5,218       1.1%       4,348
Draft Beer Sales                      22,822       6.7%     19,311       6.7%     20,013        6.7%     27,035        6.7%    19,311         6.7%    19,311         6.7%      22,822       6.7%      24,578       6.7%      34,058       6.7%    24,578         6.7%      19,311      6.7%      25,631       6.7%      28,089      6.7%      24,578      6.7%      24,578       6.7%    38,622         6.7%    21,067         6.7%    21,067         6.7%      31,600       6.7%      26,333
Wine Sales                             8,309       2.4%      7,030       2.4%      7,286        2.4%      9,842        2.4%     7,030         2.4%     7,030         2.4%       8,309       2.4%       8,948       2.4%      12,399       2.4%     8,948         2.4%       7,030      2.4%       9,331       2.4%      10,226      2.4%       8,948      2.4%       8,948       2.4%    14,061         2.4%     7,669         2.4%     7,669         2.4%      11,504       2.4%       9,587
Liquor Sales                          21,187       6.2%     17,927       6.2%     18,580        6.2%     25,098        6.2%    17,927         6.2%    17,928         6.2%      21,187       6.2%      22,817       6.2%      31,618       6.2%    22,817         6.2%      17,927      6.2%      23,795       6.2%      26,076      6.2%      22,817      6.2%      22,817       6.2%    35,855         6.2%    19,557         6.2%    19,557         6.2%      29,336       6.2%      24,447

Total Beer and Wine Sales             56,086      17.3%     47,457      17.3%     49,184       17.3%     66,441       17.3%    47,457        17.3%    47,458        17.3%      56,086      17.3%      60,400      17.3%      83,698      17.3%    60,400        17.3%      47,458     17.3%      62,989      17.3%      69,029     17.3%      60,400     17.3%      60,400      17.3%    94,915        17.3%    51,772        17.3%    51,772        17.3%      77,658      17.3%      64,715

Gross Food & Ale Sales               214,571      66.0%    181,568      66.0%    188,167       66.0%    254,190       66.0%   181,566        66.0%   181,565        66.0%    214,577       66.0%    231,083       66.0%    320,215       66.0%   231,083        66.0%    181,565      66.0%    240,987       66.0%    264,095      66.0%    231,083      66.0%    231,083       66.0%   363,131        66.0%   198,071        66.0%   198,071        66.0%     297,107      66.0%     247,589

Food Comps                            (14,667)    -4.5%     (12,410)    -4.5%     (12,862)     -4.5%     (17,375)     -4.5%    (12,410)      -4.5%    (12,410)      -4.5%     (14,667)     -4.5%     (15,795)     -4.5%     (21,888)     -4.5%    (15,795)      -4.5%     (12,410)    -4.5%     (16,472)     -4.5%     (18,052)    -4.5%     (15,795)    -4.5%     (15,795)     -4.5%    (24,821)      -4.5%    (13,539)      -4.5%    (13,539)      -4.5%     (20,308)     -4.5%     (16,923)
Season Pass Comps
Alc Comps                              (1,793)    -0.6%      (1,518)    -0.6%      (1,573)     -0.6%      (2,125)     -0.6%     (1,518)      -0.6%     (1,518)      -0.6%      (1,793)     -0.6%      (1,931)     -0.6%      (2,676)     -0.6%     (1,931)      -0.6%      (1,518)    -0.6%      (2,014)     -0.6%      (2,207)    -0.6%      (1,931)    -0.6%      (1,931)     -0.6%     (3,035)      -0.6%     (1,655)      -0.6%     (1,655)      -0.6%      (2,483)     -0.6%      (2,069)

Total Comps                           (16,461)    -5.1%     (13,928)    -5.1%     (14,435)     -5.1%     (19,499)     -5.1%    (13,928)      -5.1%    (13,928)      -5.1%     (16,460)     -5.1%     (17,727)     -5.1%     (24,564)     -5.1%    (17,727)      -5.1%     (13,928)    -5.1%     (18,486)     -5.1%     (20,259)    -5.1%     (17,727)    -5.1%     (17,727)     -5.1%    (27,856)      -5.1%    (15,194)      -5.1%    (15,194)      -5.1%     (22,791)     -5.1%     (18,993)

Net Sales                            325,000 100.0%        275,000 100.0%        285,000      100.0%    385,000      100.0%   275,000       100.0%   275,000       100.0%    325,000      100.0%    350,000      100.0%    485,000      100.0%   350,000       100.0%    275,000 100.0%        365,000      100.0%    400,000 100.0%        350,000 100.0%        350,000      100.0%   550,000       100.0%   300,000       100.0%   300,000       100.0%     450,000     100.0%     375,000

Cost of Sales
Cost of Box Office
Film Rental                           60,368      47.7%     51,076      47.7%     52,936       47.7%     71,510       47.7%    51,077        47.7%    51,078        47.7%      60,365      47.7%      65,008      47.7%      90,083      47.7%    65,008        47.7%      51,078     47.7%      67,794      47.7%      74,295     47.7%      65,008     47.7%      65,008      47.7%   102,156        47.7%    55,721        47.7%    55,721        47.7%      83,582      47.7%      69,652
Film Shipping                            333       0.3%        282       0.3%        292        0.3%        395        0.3%       282         0.3%       282         0.3%         333       0.3%         359       0.3%         497       0.3%       359         0.3%         282      0.3%         374       0.3%         410      0.3%         359      0.3%         359       0.3%       564         0.3%       308         0.3%       308         0.3%         462       0.3%         385
Box Office Split                         -         0.0%        -         0.0%        -          0.0%        -          0.0%       -           0.0%       -           0.0%         -         0.0%         -         0.0%         -         0.0%       -           0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%       -           0.0%       -           0.0%       -           0.0%         -         0.0%         -
Access Digital Cinema                    300       0.2%        254       0.2%        263        0.2%        355        0.2%       254         0.2%       254         0.2%         300       0.2%         323       0.2%         447       0.2%       323         0.2%         254      0.2%         337       0.2%         369      0.2%         323      0.2%         323       0.2%       507         0.2%       277         0.2%       277         0.2%         415       0.2%         346
Projector Usage Fees                     -         0.0%        -         0.0%        -          0.0%        -          0.0%       -           0.0%       -           0.0%         -         0.0%         -         0.0%         -         0.0%       -           0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%       -           0.0%       -           0.0%       -           0.0%         -         0.0%         -
Special Event Supplies                 2,531       2.0%      2,142       2.0%      2,220        2.0%      2,998        2.0%     2,142         2.0%     2,142         2.0%       2,531       2.0%       2,726       2.0%       3,777       2.0%     2,726         2.0%       2,142      2.0%       2,843       2.0%       3,115      2.0%       2,726      2.0%       2,726       2.0%     4,283         2.0%     2,336         2.0%     2,336         2.0%       3,504       2.0%       2,920
Creative Department Billing              -         0.0%        -         0.0%        -          0.0%        -          0.0%       -           0.0%       -           0.0%         -         0.0%         -         0.0%         -         0.0%       -           0.0%         -        0.0%         -         0.0%         -        0.0%         -        0.0%         -         0.0%       -           0.0%       -           0.0%       -           0.0%         -         0.0%         -

Total Cost of Box Office              63,533      50.2%     53,753      50.2%     55,710       50.2%     75,258       50.2%    53,755        50.2%    53,755        50.2%      63,529      50.2%      68,416      50.2%      94,805      50.2%    68,416        50.2%      53,755     50.2%      71,348      50.2%      78,189     50.2%      68,416     50.2%      68,416      50.2%   107,510        50.2%    58,642        50.2%    58,642        50.2%      87,963      50.2%      73,303

Cost of Food N/A Bev
COGS - Dairy                            5,203      4.2%       4,613      4.4%       4,780       4.4%       6,359       4.3%      4,589        4.4%      4,581        4.4%       5,402       4.4%       5,830       4.4%       8,073       4.4%      5,824        4.4%       4,578      4.4%       6,075       4.4%       6,658      4.4%       5,826      4.4%       5,826       4.4%     9,155         4.4%      4,994        4.4%      4,994        4.4%       7,490       4.4%       6,242
COGS - Meats                            2,478      2.0%       2,097      2.0%       2,173       2.0%       2,935       2.0%      2,097        2.0%      2,097        2.0%       2,478       2.0%       2,668       2.0%       3,698       2.0%      2,668        2.0%       2,097      2.0%       2,783       2.0%       3,049      2.0%       2,668      2.0%       2,668       2.0%     4,193         2.0%      2,287        2.0%      2,287        2.0%       3,431       2.0%       2,859
COGS - Seafood                            743      0.6%         629      0.6%         652       0.6%         881       0.6%        629        0.6%        629        0.6%         743       0.6%         800       0.6%       1,109       0.6%        800        0.6%         629      0.6%         835       0.6%         915      0.6%         800      0.6%         800       0.6%     1,258         0.6%        686        0.6%        686        0.6%       1,029       0.6%         858
COGS - Poultry                          2,478      2.0%       2,097      2.0%       2,173       2.0%       2,935       2.0%      2,097        2.0%      2,097        2.0%       2,478       2.0%       2,668       2.0%       3,698       2.0%      2,668        2.0%       2,097      2.0%       2,783       2.0%       3,049      2.0%       2,668      2.0%       2,668       2.0%     4,193         2.0%      2,287        2.0%      2,287        2.0%       3,431       2.0%       2,859
COGS - Produce                          1,734      1.4%       1,468      1.4%       1,521       1.4%       2,055       1.4%      1,468        1.4%      1,468        1.4%       1,734       1.4%       1,868       1.4%       2,588       1.4%      1,868        1.4%       1,468      1.4%       1,948       1.4%       2,135      1.4%       1,868      1.4%       1,868       1.4%     2,935         1.4%      1,601        1.4%      1,601        1.4%       2,401       1.4%       2,001
COGS - Bakery                           1,487      1.2%       1,258      1.2%       1,304       1.2%       1,761       1.2%      1,258        1.2%      1,258        1.2%       1,487       1.2%       1,601       1.2%       2,219       1.2%      1,601        1.2%       1,258      1.2%       1,670       1.2%       1,830      1.2%       1,601      1.2%       1,601       1.2%     2,516         1.2%      1,372        1.2%      1,372        1.2%       2,058       1.2%       1,715
COGS - Grocery                          6,813      5.5%       5,766      5.5%       5,975       5.5%       8,072       5.5%      5,765        5.5%      5,765        5.5%       6,814       5.5%       7,338       5.5%      10,168       5.5%      7,338        5.5%       5,765      5.5%       7,652       5.5%       8,386      5.5%       7,338      5.5%       7,338       5.5%    11,531         5.5%      6,290        5.5%      6,290        5.5%       9,434       5.5%       7,862
COGS - Paper                            2,478      2.0%       2,097      2.0%       2,173       2.0%       2,935       2.0%      2,097        2.0%      2,097        2.0%       2,478       2.0%       2,668       2.0%       3,698       2.0%      2,668        2.0%       2,097      2.0%       2,783       2.0%       3,049      2.0%       2,668      2.0%       2,668       2.0%     4,193         2.0%      2,287        2.0%      2,287        2.0%       3,431       2.0%       2,859
COGS - Desserts                         2,211      1.8%       1,871      1.8%       1,939       1.8%       2,619       1.8%      1,871        1.8%      1,871        1.8%       2,211       1.8%       2,381       1.8%       3,299       1.8%      2,381        1.8%       1,871      1.8%       2,483       1.8%       2,721      1.8%       2,381      1.8%       2,381       1.8%     3,741         1.8%      2,041        1.8%      2,041        1.8%       3,061       1.8%       2,551
COGS - N/A Beverages                    2,517      2.0%       2,130      2.0%       2,207       2.0%       2,982       2.0%      2,130        2.0%      2,130        2.0%       2,517       2.0%       2,711       2.0%       3,757       2.0%      2,711        2.0%       2,130      2.0%       2,827       2.0%       3,098      2.0%       2,711      2.0%       2,711       2.0%     4,260         2.0%      2,324        2.0%      2,324        2.0%       3,486       2.0%       2,905




                                                                                                                 Case 2:20-bk-05017-DPC                                                      Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                            Desc
                                                                                                                                                                                             Main Document    Page 55 of 64
Total Cost of Food N/A Bev    28,141     17.8%     24,023     21.5%     24,896     21.5%     33,534     22.8%     23,999     22.9%     23,991     22.9%     28,341     22.9%     30,534     22.9%     42,306     22.9%     30,528     22.9%     23,988     22.9%     31,838     22.9%     34,891     22.9%     30,530     22.9%     30,530     22.9%     47,975     22.9%     26,168     22.9%     26,168     22.9%     39,253     22.9%     32,710
                                                    17.9%
Cost of Beer & Wine
COGS - Bottled Beer              849     22.5%        719     22.5%        745     22.5%      1,006     22.5%        719     22.5%        719     22.5%        849     22.5%        915     22.5%      1,267     22.5%        915     22.5%        719     22.5%        954     22.5%      1,045     22.5%        915     22.5%        915     22.5%      1,437     22.5%        784     22.5%        784     22.5%      1,176     22.5%        980
COGS - Draft Beer              5,056     22.2%      4,278     22.2%      4,434     22.2%      5,989     22.2%      4,278     22.2%      4,278     22.2%      5,056     22.2%      5,445     22.2%      7,545     22.2%      5,445     22.2%      4,278     22.2%      5,678     22.2%      6,222     22.2%      5,445     22.2%      5,445     22.2%      8,556     22.2%      4,667     22.2%      4,667     22.2%      7,000     22.2%      5,834
COGS - Wine                      847     10.2%        716     10.2%        742     10.2%      1,003     10.2%        716     10.2%        716     10.2%        847     10.2%        912     10.2%      1,263     10.2%        912     10.2%        716     10.2%        951     10.2%      1,042     10.2%        912     10.2%        912     10.2%      1,433     10.2%        781     10.2%        781     10.2%      1,172     10.2%        977
COGS - Liquor                  2,203     10.4%      1,864     10.4%      1,932     10.4%      2,610     10.4%      1,864     10.4%      1,864     10.4%      2,203     10.4%      2,373     10.4%      3,288     10.4%      2,373     10.4%      1,864     10.4%      2,475     10.4%      2,712     10.4%      2,373     10.4%      2,373     10.4%      3,729     10.4%      2,034     10.4%      2,034     10.4%      3,051     10.4%      2,542
COGS - Bar Produce

Total Cost of Beer & Wine      8,955     16.0%      7,577     16.0%      7,853     16.0%     10,608     16.0%      7,577     16.0%      7,577     16.0%      8,955     16.0%      9,644     16.0%     13,364     16.0%      9,644     16.0%      7,577     16.0%     10,057     16.0%     11,022     16.0%      9,644     16.0%      9,644     16.0%     15,155     16.0%      8,266     16.0%      8,266     16.0%     12,399     16.0%     10,333

Cost of Venue Rental
VR Commission                    -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -
Celebrity Appearance             -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -
Merchandise                      -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -
COGS - Smallwares                -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -        0.0%        -

Total Cost of Venue Rental       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -      #DIV/0!       -

Total Cost of Goods Sold     100,629     30.5%     85,354     30.5%     88,459     30.5%    119,400     31.0%     85,332     31.0%     85,324     31.0%    100,825     31.0%    108,593     31.0%    150,474     31.0%    108,588     31.0%     85,321     31.0%    113,243     31.0%    124,102     31.0%    108,590     31.0%    108,589     31.0%    170,640     31.0%     93,077     31.0%     93,077     31.0%    139,615     31.0%    116,346

Gross Profit                 224,371     69.5%    189,646     69.5%    196,541     69.5%    265,600     69.0%    189,668     69.0%    189,676     69.0%    224,175     69.0%    241,407     69.0%    334,526     69.0%    241,412     69.0%    189,679     69.0%    251,757     69.0%    275,898     69.0%    241,410     69.0%    241,411     69.0%    379,360     69.0%    206,923     69.0%    206,923     69.0%    310,385     69.0%    258,654

Expenses
Payroll
Front of House
Server/Waiter                 14,625      4.5%     12,375      4.5%     13,300      4.7%     17,325      4.5%     12,375      4.5%     12,528      4.6%     14,625      4.5%     15,750      4.5%     21,915      4.5%     17,500      5.0%     13,750      5.0%     18,250      5.0%     18,000      4.5%     15,750      4.5%     16,333      4.7%     24,750      4.5%     13,500      4.5%     13,667      4.6%     20,250      4.5%     16,875
Bar                            3,894      1.2%      3,300      1.2%      3,417      1.2%      4,616      1.2%      3,298      1.2%      3,297      1.2%      3,897      1.2%      4,197      1.2%      5,816      1.2%      4,197      1.2%      3,298      1.2%      4,377      1.2%      4,796      1.2%      4,197      1.2%      4,197      1.2%      6,595      1.2%      3,597      1.2%      3,597      1.2%      5,396      1.2%      4,497
Runner                         7,049      2.2%      5,964      2.2%      6,181      2.2%      8,350      2.2%      5,964      2.2%      5,964      2.2%      7,049      2.2%      7,591      2.2%     10,519      2.2%      7,591      2.2%      5,964      2.2%      7,916      2.2%      8,676      2.2%      7,591      2.2%      7,591      2.2%     11,929      2.2%      6,507      2.2%      6,507      2.2%      9,760      2.2%      8,133
Trainer
Labor Service Fee
Private Party Server          (9,100)    -2.8%     (7,700)    -2.8%     (7,980)     -2.8%   (10,780)     -2.8%    (7,700)     -2.8%    (7,700)     -2.8%    (9,100)     -2.8%    (9,800)     -2.8%   (13,580)     -2.8%    (9,800)     -2.8%    (7,700)    -2.8%    (10,220)    -2.8%    (11,200)    -2.8%     (9,800)    -2.8%     (9,800)     -2.8%   (15,400)     -2.8%    (8,400)     -2.8%    (8,400)     -2.8%   (12,600)     -2.8%   (10,500)
Trainee                        1,300      0.4%      1,100      0.4%      1,140       0.4%     1,540       0.4%     1,100       0.4%     1,100       0.4%     1,300       0.4%     1,400       0.4%     1,940       0.4%     1,400       0.4%     1,100      0.4%      1,460      0.4%      1,600      0.4%      1,400      0.4%      1,400       0.4%     2,200       0.4%     1,200       0.4%     1,200       0.4%     1,800       0.4%     1,500

Total Front of House          17,768      5.5%     15,039      5.5%     16,058      5.6%     21,051      5.5%     15,037      5.5%     15,190      5.5%     17,771      5.5%     19,138      5.5%     26,610      5.5%     20,888      6.0%     16,412      6.0%     21,783      6.0%     21,872      5.5%     19,138      5.5%     19,721      5.6%     30,074      5.5%     16,404      5.5%     16,571      5.5%     24,606      5.5%     20,505
Back of House
BOH
Kitchen                       24,765      7.6%     20,973      7.6%     21,761      7.6%     29,366      7.6%     20,982      7.6%     20,985      7.6%     24,796      7.6%     26,705      7.6%     37,006      7.6%     26,600      7.6%     20,900      7.6%     27,959      7.7%     30,480      7.6%     26,693      7.6%     26,724      7.6%     41,951      7.6%     22,890      7.6%     22,893      7.6%     34,332      7.6%     28,613
Expo

Total Back of House           24,765      7.6%     20,973      7.6%     21,761      7.6%     29,366      7.6%     20,982      7.6%     20,985      7.6%     24,796      7.6%     26,705      7.6%     37,006      7.6%     26,600      7.6%     20,900      7.6%     27,959      7.7%     30,480      7.6%     26,693      7.6%     26,724      7.6%     41,951      7.6%     22,890      7.6%     22,893      7.6%     34,332      7.6%     28,613
Manager
Manager                       19,231      4.8%     15,385      5.0%     17,705      4.7%     22,131      5.7%     17,705      6.4%     17,705      6.4%     22,131      6.8%     17,705      5.1%     17,705      3.7%     22,131      6.3%     17,705      6.4%     17,705      4.9%     22,131      5.5%     17,705      5.1%     17,705      5.1%     22,131      4.0%     17,705      5.9%     17,705      5.9%     22,131      4.9%     17,705
Manager Hourly                 2,885      0.7%      2,308      0.7%      2,308      0.7%      2,885      0.7%      2,308      0.8%      2,308      0.8%      2,885      0.9%      2,308      0.7%      2,308      0.5%      2,885      0.8%      2,308      0.8%      2,308      0.6%      2,885      0.7%      2,308      0.7%      2,308      0.7%      2,885      0.5%      2,308      0.8%      2,308      0.8%      2,885      0.6%      2,308
PCE                            1,923      0.4%      1,538      0.4%      1,538      0.3%      1,923      0.5%      1,538      0.6%      1,538      0.6%      1,923      0.6%      1,538      0.4%      1,538      0.3%      1,923      0.5%      1,538      0.6%      1,538      0.4%      1,923      0.5%      1,538      0.4%      1,538      0.4%      1,923      0.3%      1,538      0.5%      1,538      0.5%      1,923      0.4%      1,538
Payroll and HR                 1,923      0.5%      1,538      0.5%      1,538      0.5%      1,923      0.5%      1,538      0.6%      1,538      0.6%      1,923      0.6%      1,538      0.4%      1,538      0.3%      1,923      0.5%      1,538      0.6%      1,538      0.4%      1,923      0.5%      1,538      0.4%      1,538      0.4%      1,923      0.3%      1,538      0.5%      1,538      0.5%      1,923      0.4%      1,538
Programming                      962      0.2%        769      0.2%        769      0.2%        962      0.2%        769      0.3%        769      0.3%        962      0.3%        769      0.2%        769      0.2%        962      0.3%        769      0.3%        769      0.2%        962      0.2%        769      0.2%        769      0.2%        962      0.2%        769      0.3%        769      0.3%        962      0.2%        769
Salary Allocations             2,885      0.7%      2,308      0.7%      2,308      0.7%      2,885      0.7%      2,308      0.8%      2,308      0.8%      2,885      0.9%      2,308      0.7%      2,308      0.5%      2,885      0.8%      2,308      0.8%      2,308      0.6%      2,885      0.7%      2,308      0.7%      2,308      0.7%      2,885      0.5%      2,308      0.8%      2,308      0.8%      2,885      0.6%      2,308
Manager Bonus                  1,000      0.3%      1,000      0.3%      1,000      0.3%      1,000      0.3%      1,000      0.4%      1,000      0.4%      1,000      0.3%      1,000      0.3%      1,000      0.2%      1,000      0.3%      1,000      0.4%      1,000      0.3%      1,000      0.3%      1,000      0.3%      1,000      0.3%      1,000      0.2%      1,000      0.3%      1,000      0.3%      1,000      0.2%      1,000

Total Manager                 30,808      7.6%     24,846      7.9%     27,166      7.4%     33,708      8.8%     27,166      9.9%     27,166      9.9%     33,708     10.4%     27,166      7.8%     27,166      5.6%     33,708      9.6%     27,166      9.9%     27,166      7.4%     33,708      8.4%     27,166      7.8%     27,166      7.8%     33,708      6.1%     27,166      9.1%     27,166      9.1%     33,708      7.5%     27,166
Box Office Labor
Tickets                        3,739      1.2%      3,164      1.2%      3,279      1.2%      4,430      1.2%      3,164      1.2%      3,164      1.2%      3,739      1.2%      4,027      1.2%      5,580      1.2%      4,027      1.2%      3,164      1.2%      4,199      1.2%      4,602      1.2%      4,027      1.2%      4,027      1.2%      6,328      1.2%      3,452      1.2%      3,452      1.2%      5,177      1.2%      4,314
Projection                     1,923      0.5%      1,538      0.5%      1,538      0.5%      1,923      0.5%      1,538      0.6%      1,538      0.6%      1,923      0.6%      1,538      0.4%      1,538      0.3%      1,923      0.5%      1,538      0.6%      1,538      0.4%      1,923      0.5%      1,538      0.4%      1,538      0.4%      1,923      0.3%      1,538      0.5%      1,538      0.5%      1,923      0.4%      1,538
Total Box Office Labor         5,662      1.6%      4,702      1.6%      4,818      1.6%      6,353      1.7%      4,702      1.7%      4,702      1.7%      5,662      1.7%      5,565      1.6%      7,119      1.5%      5,950      1.7%      4,702      1.7%      5,738      1.6%      6,525      1.6%      5,565      1.6%      5,565      1.6%      8,251      1.5%      4,990      1.7%      4,990      1.7%      7,100      1.6%      5,853
Other Labor
Maintenance                     962       0.2%       769       0.2%       769       0.2%       962       0.2%       769       0.3%       769       0.3%       962       0.3%       769       0.2%       769       0.2%       962       0.3%       769       0.3%       769       0.2%       962       0.2%       769       0.2%       769       0.2%       962       0.2%       769       0.3%       769       0.3%       962       0.2%       769
Meeting                          93       0.0%        78       0.0%        81       0.0%       110       0.0%        78       0.0%        78       0.0%        93       0.0%       100       0.0%       138       0.0%       100       0.0%        78       0.0%       104       0.0%       114       0.0%       100       0.0%       100       0.0%       157       0.0%        86       0.0%        86       0.0%       128       0.0%       107

Total Other Labor              1,054      0.3%       848       0.3%       851       0.3%      1,071      0.3%       848       0.3%       848       0.3%      1,054      0.3%       869       0.2%       908       0.2%      1,061      0.3%       848       0.3%       873       0.2%      1,076      0.3%       869       0.2%       869       0.2%      1,119      0.2%       855       0.3%       855       0.3%      1,090      0.2%       876
Employee Related
FUTA                             640      0.2%        541      0.2%        561      0.2%        758      0.2%        542      0.2%        542      0.2%        640      0.2%        689      0.2%        955      0.2%        689      0.2%        542      0.2%        719      0.2%        788      0.2%        689      0.2%        689      0.2%      1,083      0.2%        591      0.2%        591      0.2%        886      0.2%        738
Medicare-Matching              1,751      0.5%      1,482      0.5%      1,535      0.5%      2,074      0.5%      1,482      0.5%      1,482      0.5%      1,751      0.5%      1,886      0.5%      2,613      0.5%      1,886      0.5%      1,482      0.5%      1,966      0.5%      2,155      0.5%      1,886      0.5%      1,886      0.5%      2,963      0.5%      1,616      0.5%      1,616      0.5%      2,424      0.5%      2,020
Social Security- Matching      7,487      2.3%      6,335      2.3%      6,566      2.3%      8,869      2.3%      6,335      2.3%      6,335      2.3%      7,487      2.3%      8,063      2.3%     11,173      2.3%      8,063      2.3%      6,335      2.3%      8,408      2.3%      9,215      2.3%      8,063      2.3%      8,063      2.3%     12,670      2.3%      6,911      2.3%      6,911      2.3%     10,367      2.3%      8,639
SUI                            1,597      0.5%      1,351      0.5%      1,400      0.5%      1,892      0.5%      1,351      0.5%      1,351      0.5%      1,597      0.5%      1,720      0.5%      2,383      0.5%      1,720      0.5%      1,351      0.5%      1,794      0.5%      1,965      0.5%      1,720      0.5%      1,720      0.5%      2,703      0.5%      1,474      0.5%      1,474      0.5%      2,211      0.5%      1,843
Vacation
Payroll Processing Fees        2,762      0.7%      2,762      0.9%      2,762      0.8%      2,762      0.7%      2,762      1.0%      2,762      1.0%      2,762      0.8%      2,762      0.8%      2,762      0.6%      2,762      0.8%      2,762      1.0%      2,762      0.8%      2,762      0.7%      2,762      0.8%      2,762      0.8%      2,762      0.5%      2,762      0.9%      2,762      0.9%      2,762      0.6%      2,762
Recruiting                       417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417      0.0%        417
Total Employee Related        14,654      4.2%     12,888      4.4%     13,241      4.4%     16,772      4.4%     12,888      4.7%     12,888      4.7%     14,654      4.5%     15,536      4.4%     20,303      4.2%     15,536      4.4%     12,888      4.7%     16,066      4.4%     17,302      4.3%     15,536      4.4%     15,536      4.4%     22,598      4.1%     13,771      4.6%     13,771      4.6%     19,067      4.2%     16,419

Total Payroll                 94,711     26.8%     79,297     27.3%     83,895     26.9%    108,320     28.1%     81,624     29.7%     81,779     29.7%     97,644     30.0%     94,980     27.1%    119,111     24.6%    103,743     29.6%     82,917     30.2%     99,586     27.3%    110,962     27.7%     94,968     27.1%     95,583     27.3%    137,700     25.0%     86,076     28.7%     86,245     28.7%    119,903     26.6%     99,432
Promotional
Promotional




                                                                                                    Case 2:20-bk-05017-DPC                                                Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                               Desc
                                                                                                                                                                          Main Document    Page 56 of 64
Marketing                                  1,922    0.5%    1,538     0.5%    1,538    0.5%    1,922     0.5%    1,538     0.6%    1,538     0.6%    1,922     0.6%    1,538     0.4%    1,538    0.3%    1,922     0.5%    1,538     0.6%    1,538     0.4%    1,922     0.5%    1,538     0.4%    1,538     0.4%    1,922     0.3%    1,538     0.5%    1,538     0.5%    1,922     0.4%    1,538
Advertising - Creative Dept Billing
Advertising                                4,125    0.5%    3,875     0.5%    3,925    0.5%    4,425     0.5%    3,875     0.5%    3,875     0.5%    4,125     0.5%    4,250     0.5%    4,925    0.5%    4,250     0.5%    3,875     0.5%    4,325     0.5%    4,500     0.5%    4,250     0.5%    4,250     0.5%    5,250     0.5%    4,000     0.5%    4,000     0.5%    4,750     0.5%    4,375
Advertising - Local                        1,923    0.5%    1,538     0.5%    1,538    0.5%    1,923     0.5%    1,538     0.6%    1,538     0.6%    1,923     0.6%    1,538     0.4%    1,538    0.3%    1,923     0.5%    1,538     0.6%    1,538     0.4%    1,923     0.5%    1,538     0.4%    1,538     0.4%    1,923     0.3%    1,538     0.5%    1,538     0.5%    1,923     0.4%    1,538
Marketing Fee
Special Events                               -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Charitable Contributions                     -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -

Total Promotional                          7,970    2.1%    6,951     2.3%    7,001    2.2%    8,270     2.1%    6,951     2.5%    6,951     2.5%    7,970     2.5%    7,326     2.1%    8,001    1.6%    8,095     2.3%    6,951     2.5%    7,401     2.0%    8,345     2.1%    7,326     2.1%    7,326     2.1%    9,095     1.7%    7,076     2.4%    7,076     2.4%    8,595     1.9%    7,451
Insurance
Commercial                                 3,370    0.8%    3,370     1.1%    3,370    1.0%    3,370     0.9%    3,370     1.2%    3,370     1.2%    3,370     1.0%    3,370     1.0%    3,370    0.7%    3,370     1.0%    3,370     1.2%    3,370     0.9%    3,370     0.8%    3,370     1.0%    3,370     1.0%    3,370     0.6%    3,370     1.1%    3,370     1.1%    3,370     0.7%    3,370
Health                                     1,999    0.5%    1,999     0.6%    1,999    0.6%    1,999     0.5%    1,999     0.7%    1,999     0.7%    1,999     0.6%    1,999     0.6%    1,999    0.4%    1,999     0.6%    1,999     0.7%    1,999     0.5%    1,999     0.5%    1,999     0.6%    1,999     0.6%    1,999     0.4%    1,999     0.7%    1,999     0.7%    1,999     0.4%    1,999
Life Insurance                               -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Workers Compensation                       1,862    0.5%    1,862     0.6%    1,862    0.6%    1,862     0.5%    1,862     0.7%    1,862     0.7%    1,862     0.6%    1,862     0.5%    1,862    0.4%    1,862     0.5%    1,862     0.7%    1,862     0.5%    1,862     0.5%    1,862     0.5%    1,862     0.5%    1,862     0.3%    1,862     0.6%    1,862     0.6%    1,862     0.4%    1,862

Total Insurance                            7,231    1.8%    7,231     2.3%    7,231    2.2%    7,231     1.9%    7,231     2.6%    7,231     2.6%    7,231     2.2%    7,231     2.1%    7,231    1.5%    7,231     2.1%    7,231     2.6%    7,231     2.0%    7,231     1.8%    7,231     2.1%    7,231     2.1%    7,231     1.3%    7,231     2.4%    7,231     2.4%    7,231     1.6%    7,231
Utilities
Cable                                        470    0.1%    1,446     0.5%      460    0.1%      460     0.1%      969     0.4%      502     0.2%      467     0.1%      941     0.3%      470    0.1%    1,446     0.4%      460     0.2%      460     0.1%      969     0.2%      502     0.1%      467     0.1%      941     0.2%      470     0.2%    1,446     0.5%      460     0.1%      460
Electric                                  14,560    3.6%    6,397     2.1%    5,427    1.6%    5,635     1.2%    5,635     2.0%   11,114     4.0%   11,933     3.0%   15,641     4.8%   14,560    2.8%    6,397     1.8%    5,427     2.0%    5,635     1.5%    5,635     1.4%   11,114     3.2%   11,933     3.4%   15,641     2.8%   14,560     4.9%    6,397     2.1%    5,427     1.2%    5,635
Gas                                          994    0.2%    1,148     0.4%      937    0.3%      625     0.1%    1,593     0.6%      456     0.2%    1,057     0.3%    1,020     0.3%      994    0.2%    1,148     0.3%      937     0.3%      625     0.2%    1,593     0.4%      456     0.1%    1,057     0.3%    1,020     0.2%      994     0.3%    1,148     0.4%      937     0.2%      625
Water                                        247    0.1%      530     0.2%      468    0.1%      188     0.0%      620     0.2%      404     0.1%      198     0.0%      277     0.1%      247    0.0%      530     0.2%      468     0.2%      188     0.1%      620     0.2%      404     0.1%      198     0.1%      277     0.1%      247     0.1%      530     0.2%      468     0.1%      188

Total Utilites                            16,271    4.1%    9,520     3.1%    7,292    2.2%    6,908     1.8%    8,817     3.2%   12,475     4.5%   13,656     4.2%   17,879     5.1%   16,271    3.4%    9,520     2.7%    7,292     2.7%    6,908     1.9%    8,817     2.2%   12,475     3.6%   13,656     3.9%   17,879     3.3%   16,271     5.4%    9,520     3.2%    7,292     1.6%    6,908
Repair & Maintenance
Repair & Maintenance
Equipment Repairs                          4,167    2.1%    4,167     2.1%    4,167    2.1%    4,167     1.1%    4,167     1.5%    4,167     1.5%    4,167     1.3%    4,167     1.2%    4,167    0.9%    3,333     1.0%    3,333     1.2%    3,333     0.9%    3,333     0.8%    3,333     1.0%    3,333     1.0%    3,333     0.6%    3,333     1.1%    3,333     1.1%    3,333     0.7%    3,333
HVAC Repairs                               2,476    0.4%    1,905     0.4%    2,301    0.4%    2,476     0.4%    1,905     0.4%    2,301     0.4%    2,476     0.4%    1,905     0.4%    2,301    0.4%    2,476     0.4%    1,905     0.4%    2,301     0.4%    2,476     0.4%    1,905     0.4%    2,301     0.4%    2,476     0.4%    1,905     0.4%    2,301     0.4%    2,476     0.4%    1,905
 Kitchen Eqiupment Repairs                 1,321    0.3%    1,321     0.4%    1,321    0.5%    1,321     0.3%    1,321     0.5%    1,321     0.4%    1,321     0.4%    1,321     0.4%    1,321    0.4%    1,321     0.4%    1,321     0.5%    1,321     0.4%    1,321     0.3%    1,321     0.4%    1,321     0.4%    1,321     0.2%    1,321     0.4%    1,321     0.4%    1,321     0.3%    1,321
Preventative Maintenance                   1,667    1.7%    1,667     1.7%    1,667    1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667    1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667
Fixed Rental                               2,583    0.5%    2,583     0.5%    2,583    0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583    0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583
Janitorial                                 6,000    1.5%    6,000     1.9%    6,000    1.8%    6,000     1.6%    6,000     2.2%    6,000     2.2%    6,000     1.8%    6,000     1.7%    6,000    1.2%    6,000     1.7%    6,000     2.2%    6,000     1.6%    6,000     1.5%    6,000     1.7%    6,000     1.7%    6,000     1.1%    6,000     2.0%    6,000     2.0%    6,000     1.3%    6,000
Pest Control                                 300    0.1%      300     0.1%      300    0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300    0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300
Trash Removal                                -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Smallwares                                   500    0.2%      500     0.2%      500    0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500    0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500
Projection Supplies                          917    1.5%      917     1.9%      917    2.1%      917     0.2%      917     0.3%      917     0.9%      917     0.3%      917     0.3%      917    0.5%      917     0.3%      917     0.3%      917     0.4%      917     0.2%      917     0.3%      917     0.3%      917     0.2%      917     0.3%      917     0.3%      917     0.2%      917
Film Supplies                                  68   0.0%        57    0.0%        59   0.0%        80    0.0%        57    0.0%        57    0.0%        68    0.0%        73    0.0%      101    0.0%        73    0.0%        57    0.0%        76    0.0%        83    0.0%        73    0.0%        73    0.0%      114     0.0%        62    0.0%        62    0.0%        94    0.0%        78

Total Repair & Maintenance                19,999    7.2%   19,417     8.3%   19,815    8.1%   20,011     5.2%   19,417     7.1%   19,813     7.2%   19,999     6.2%   19,433     5.6%   19,856    4.1%   19,170     5.5%   18,584     6.8%   18,998     5.2%   19,181     4.8%   18,600     5.3%   18,995     5.4%   19,212     3.5%   18,589     6.2%   18,984     6.3%   19,191     4.3%   18,605
Office & General Administrative Expense
Facility Expense
Rent or Lease                             30,000    7.5%   30,000     9.7%   30,000    9.1%   30,000     7.8%   30,000    10.9%   30,000    10.9%   30,000     9.2%   30,000     8.6%   30,000    6.2%   30,000     8.6%   30,000    10.9%   30,000     8.2%   60,000    15.0%   57,500    16.4%   57,500    16.4%   67,500    12.3%   55,000    18.3%   55,000    18.3%   62,500    13.9%   58,750
SBLOC                                     13,979    0.0%   13,979     0.0%   13,979    0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979    0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979     0.0%   13,979
Storage                                      -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Telephone                                    940    0.2%      940     0.3%      940    0.3%      940     0.2%      940     0.3%      940     0.3%      940     0.3%      940     0.3%      940    0.2%      940     0.3%      940     0.3%      940     0.3%      940     0.2%      940     0.3%      940     0.3%      940     0.2%      940     0.3%      940     0.3%      940     0.2%      940
Property Tax                               2,500    0.3%    2,500     0.4%    2,500    0.4%    2,500     0.6%    2,500     0.9%    2,500     0.9%    2,500     0.8%    2,500     0.7%    2,500    0.5%    2,500     0.7%    2,500     0.9%    2,500     0.7%    2,500     0.6%    2,500     0.7%    2,500     0.7%    2,500     0.5%    2,500     0.8%    2,500     0.8%    2,500     0.6%    2,500
Other Taxes                                  -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Armored Car Service                          -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Quality Control                              -      0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -      0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -
Printing                                     121    0.0%      102     0.0%      106    0.0%      143     0.0%      102     0.0%      102     0.0%      121     0.0%      130     0.0%      181    0.0%      130     0.0%      102     0.0%      136     0.0%      149     0.0%      130     0.0%      130     0.0%      205     0.0%      112     0.0%      112     0.0%      168     0.0%      140

Total Facility Expense                    47,540    8.1%   47,521    10.4%   47,525    9.8%   47,562    12.4%   47,521    17.3%   47,521    17.3%   47,540    14.6%   47,549    13.6%   47,599    9.8%   47,549    13.6%   47,521    17.3%   47,555    13.0%   77,568    19.4%   75,049    21.4%   75,049    21.4%   85,124    15.5%   72,530    24.2%   72,530    24.2%   80,086    17.8%   76,308
Office Expense
Merchant Service Fees                      8,938    2.8%    7,563     2.8%    7,838    2.8%   10,588     2.8%    7,563     2.8%    7,563     2.8%    8,938     2.8%    9,625     2.8%   13,338    2.8%    9,625     2.8%    7,563     2.8%   10,038     2.8%   11,000     2.8%    9,625     2.8%    9,625     2.8%   15,125     2.8%    8,250     2.8%    8,250     2.8%   12,375     2.8%   10,313
Office Expense
Bank Charges                                100     0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100
Delivery                                      33    0.0%       28     0.0%       29    0.0%       39     0.0%       28     0.0%       28     0.0%       33     0.0%       36     0.0%       49    0.0%       36     0.0%       28     0.0%       37     0.0%       41     0.0%       36     0.0%       36     0.0%       56     0.0%       31     0.0%       31     0.0%       46     0.0%       38
Dues & Subscriptions                        417     0.0%     417      0.0%     417     0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417     0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417      0.0%     417
Professional Fees                           455     0.1%     385      0.1%     399     0.1%     539      0.1%     385      0.1%     385      0.1%     455      0.1%     490      0.1%     679     0.1%     490      0.1%     385      0.1%     511      0.1%     560      0.1%     490      0.1%     490      0.1%     770      0.1%     420      0.1%     420      0.1%     630      0.1%     525
Equipment                                   -       0.0%     -        0.0%     -       0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -       0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -
Film Booking Fee
Licenses & Permits                          328     0.1%     278      0.1%     288     0.1%     389      0.1%     278      0.1%     278      0.1%     328      0.1%     353      0.1%     490     0.1%     353      0.1%     278      0.1%     369      0.1%     404      0.1%     353      0.1%     353      0.1%     555      0.1%     303      0.1%     303      0.1%     454      0.1%     379
Supplies                                    100     0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100
Travel                                      342     0.1%     289      0.1%     300     0.1%     405      0.1%     289      0.1%     289      0.1%     342      0.1%     368      0.1%     510     0.1%     368      0.1%     289      0.1%     384      0.1%     420      0.1%     368      0.1%     368      0.1%     578      0.1%     315      0.1%     315      0.1%     473      0.1%     394
Entertainment                               100     0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100     0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100
Staff Benefits                              401     0.1%     340      0.1%     352     0.1%     475      0.1%     340      0.1%     340      0.1%     401      0.1%     432      0.1%     599     0.1%     432      0.1%     340      0.1%     451      0.1%     494      0.1%     432      0.1%     432      0.1%     679      0.1%     370      0.1%     370      0.1%     556      0.1%     463
Uniform                                     212     0.1%     180      0.1%     186     0.1%     252      0.1%     180      0.1%     180      0.1%     212      0.1%     229      0.1%     317     0.1%     229      0.1%     180      0.1%     238      0.1%     261      0.1%     229      0.1%     229      0.1%     359      0.1%     196      0.1%     196      0.1%     294      0.1%     245

Total Office Expense                      11,426    4.2%    9,778     4.2%   10,108    4.2%   13,403     3.5%    9,778     3.6%    9,778     3.6%   11,426     3.5%   12,250     3.5%   16,698    3.4%   12,250     3.5%    9,778     3.6%   12,744     3.5%   13,897     3.5%   12,250     3.5%   12,250     3.5%   18,840     3.4%   10,602     3.5%   10,602     3.5%   15,545     3.5%   13,073
Other Expenses
CW Operating Profit Bonus                    543    0.0%      456     0.0%      493    0.0%      882     0.0%      440     0.0%      398     0.0%      538     0.0%      695     0.0%    1,328    0.0%      686     0.0%      451     0.0%      859     0.0%      940     0.0%      758     0.0%      736     0.0%    1,540     0.0%      489     0.0%      551     0.0%    1,186     0.0%      929
PAH Operating Profit Bonus                   543              456               493              882               440               398               538               695             1,328              686               451               859               940               758               736             1,540               489               551             1,186               929
CW Net Profit Bonus                           72              -                 -              1,020               -                 -                 -                 288             2,769              252               -       -         930                48               -                 -               2,108               -                 -                 924                69
PAH Net Profit Bonus                          72              -                 -              1,020               -                 -                 -                 288             2,769              252               -       -         930                48               -                 -               2,108               -                 -                 924                69
Screen Marketing                          (4,875)          (4,125)           (4,275)          (5,775)           (4,125)           (4,125)           (4,875)           (5,250)           (7,275)          (5,250)           (4,125)           (5,475)           (6,000)           (5,250)           (5,250)           (8,250)           (4,500)           (4,500)           (6,750)           (5,625)




                                                                                                     Case 2:20-bk-05017-DPC                                     Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                           Desc
                                                                                                                                                                Main Document    Page 57 of 64
CW Fee                       4,000     1.0%     4,000     1.3%     4,000     1.2%     4,000      1.0%     4,000      1.5%      4,000      1.5%      4,000      1.2%     4,000      1.1%     4,000      0.8%     4,000      1.1%     4,000      1.5%     4,000      1.1%     4,000     1.0%     4,000     1.1%     4,000     1.1%     4,000     0.7%     4,000     1.3%      4,000     1.3%      4,000     0.9%     4,000
PAH Fee                      3,333     0.8%     3,333     1.1%     3,333     1.0%     3,333      0.9%     3,333      1.2%      3,333      1.2%      3,333      1.0%     3,333      1.0%     3,333      0.7%     3,333      1.0%     3,333      1.2%     3,333      0.9%     3,333     0.8%     3,333     1.0%     3,333     1.0%     3,333     0.6%     3,333     1.1%      3,333     1.1%      3,333     0.7%     3,333
Total Other Expenses         3,688     2.3%     4,121     2.7%     4,043     2.6%     5,364      1.4%     4,089      1.5%      4,005      1.5%      3,534      1.1%     4,049      1.2%     8,254      1.7%     3,960      1.1%     4,111      1.5%     5,437      1.5%     3,311     0.8%     3,599     1.0%     3,555     1.0%     6,380     1.2%     3,812     1.3%      3,936     1.3%      4,803     1.1%     3,703
Total EBITDTA Expenses     217,773    59.7%   191,400    63.8%   194,748    61.3%   227,658     59.1%   192,992     70.2%    197,116     71.7%    217,937     67.1%   220,322     62.9%   256,360     52.9%   221,144     63.2%   191,948     69.8%   215,897     59.1%   260,313    65.1%   241,123    68.9%   243,269    69.5%   316,586    57.6%   230,438    76.8%    224,376    74.8%    275,022    61.1%   243,025
Net EBITDA                   6,598     9.8%    (1,753)    5.7%     1,792     8.2%    37,943      9.9%    (3,323)    -1.2%     (7,441)    -2.7%      6,237      1.9%    21,085      6.0%    78,166     16.1%    20,268      5.8%    (2,269)    -0.8%    35,860      9.8%    15,586     3.9%       287     0.1%    (1,859)   -0.5%    62,774    11.4%   (23,515)   -7.8%    (17,453)   -5.8%     35,363     7.9%    15,629
EBITDAR                     36,598    17.3%    28,247    15.4%    31,792    17.3%    67,943     17.6%    26,677      9.7%     22,559      8.2%     36,237     11.1%    51,085     14.6%   108,166     22.3%    50,268     14.4%    27,731     10.1%    65,860     18.0%    75,586    18.9%    57,787    16.5%    55,641    15.9%   130,274    23.7%    31,485    10.5%     37,547    12.5%     97,863    21.7%    74,379

Depreciation                18,752     4.7%    18,752     6.0%    18,752     5.7%    18,752      4.9%    18,752      6.8%     18,752      6.8%     18,752      5.8%    18,752      5.4%    18,752      3.9%    18,752      5.4%    18,752      6.8%    18,752      5.1%    18,752     4.7%    18,752     5.4%    18,752     5.4%    18,752     3.4%    18,752     6.3%     18,752     6.3%     18,752     4.2%    18,752
Interest Expense               177     3.7%       177     4.7%     9,654     4.4%     9,698      2.5%     9,698      3.5%      9,698      3.5%      9,698      3.0%     9,698      2.8%     9,698      2.0%     9,698      2.8%     9,698      3.5%     9,698      2.7%     9,698     2.4%     9,637     2.8%     9,577     2.7%     9,516     1.7%     9,455     3.2%      9,393     3.1%      9,332     2.1%     9,270
Legal and Admin Expenses    40,000
Total Other Expenses        58,929     8.4%    18,930    10.8%    28,406    10.1%    28,450      7.4%    28,450     10.3%     28,450     10.3%     28,450      8.8%    28,450      8.1%    28,450      5.9%    28,450      8.1%    28,450     10.3%    28,450      7.8%    28,450     7.1%    28,390     8.1%    28,329     8.1%    28,268     5.1%    28,207     9.4%     28,146     9.4%     28,084     6.2%    28,022

Total Expenses
Net Income                 (52,331)    1.4%   (20,683)   -5.1%   (26,614)   -2.0%     9,492      2.5%   (31,774)    -11.6%   (35,891)    -13.1%   (22,213)    -6.8%    (7,365)    -2.1%    49,716     10.3%    (8,182)    -2.3%   (30,719) -11.2%       7,410      2.0%   (12,865)   -3.2%   (28,102)   -8.0%   (30,188)   -8.6%    34,506     6.3%   (51,722)   -17.2%   (45,598)   -15.2%     7,279     1.6%   (12,393)

PIK Interest                   177                177              9,654                  (0)                 (0)                  (0)                  (0)                 (0)                 (0)                 (0)                 (0)                 (0)                (0)                (0)                (0)               -                    0                 -                   -                   (0)
Principal Payment              -       2.1%       -       2.7%       -       2.5%       -        0.0%       -         0.0%       -         0.0%       -        0.0%       -        0.0%       -        0.0%       -        0.0%       -        0.0%       -        0.0%   (13,188)   -3.3%   (13,249)   -3.8%   (13,309)   -3.8%   (13,370)   -2.4%   (13,431)    -4.5%   (13,493)    -4.5%   (13,555)   -3.0%   (13,617)
Cash Flow                  (33,402)    4.1%    (1,753)   -1.7%     1,792     1.2%    28,245      7.3%   (13,021)     -4.7%   (17,138)     -6.2%    (3,460)    -1.1%    11,387      3.3%    68,468     14.1%    10,570      3.0%   (11,966)    -4.4%    26,162      7.2%    (7,301)   -1.8%   (22,599)   -6.5%   (24,745)   -7.1%    39,888     7.3%   (46,401)   -15.5%   (40,339)   -13.4%    12,476     2.8%    (7,257)


BNC Principal                  -                  -               (9,476)               -                   -                    -                    -                   -                   -                   -                   -                   -                12,918             12,977             13,036             13,096             13,156              13,216              13,277             13,338
BNC Interest                   -                  -                9,476              9,519               9,519                9,519                9,519               9,519               9,519               9,519               9,519               9,519               9,519              9,460              9,400              9,340              9,280               9,220               9,160              9,099
 Total BNC Payment             -                  -                  -                9,519               9,519                9,519                9,519               9,519               9,519               9,519               9,519               9,519              22,437             22,437             22,437             22,437             22,437              22,437              22,437             22,437

US Foods Principal            (177)              (177)              (178)               -                   -                    -                   -                    -                   -                   -                   -                   -                  271                272                273                274                275                 276                 278                279
US Foods Interest              177                177                178                179                 179                  179                 179                  179                 179                 179                 179                 179                179                178                177                175                174                 173                 172                171
 Total US Foods Payment        -                  -                  -                  179                 179                  179                 179                  179                 179                 179                 179                 179                450                450                450                450                450                 450                 450                450

Total Principal               (177)              (177)            (9,654)               -                   -                    -                    -                   -                   -                   -                   -                   -                13,188             13,249             13,309             13,370             13,431              13,493              13,555             13,617
Total Interest                 177                177              9,654              9,698               9,698                9,698                9,698               9,698               9,698               9,698               9,698               9,698               9,698              9,637              9,577              9,516              9,455               9,393               9,332              9,270
                               -                  -                  -                9,698               9,698                9,698                9,698               9,698               9,698               9,698               9,698               9,698              22,886             22,886             22,886             22,886             22,886              22,886              22,886             22,886




                                                                                          Case 2:20-bk-05017-DPC                                                Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                        Desc
                                                                                                                                                                Main Document    Page 58 of 64
               2022                   2023                   2023                   2023                  2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                   2023                  2024                   2024                   2024            Alamo Drafthouse-Chandler                2021         2022         2023         2024
                  4                      5     108%             4     108%             4    108%             5     108%             4     108%             4     108%             5     108%             4     108%             4     108%             5     108%             4     108%             4    108%             5     108%             4     108%             4    108%    Projections
         Projections            Projections            Projections            Projections           Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections            Projections           Projections            Projections            Projections
         P12 2022                P1 2023                P2 2023                P3 2023               P4 2023                P5 2023                P6 2023                P7 2023                P8 2023                P9 2023                P10 2023               P11 2023               P12 2023              P1 2024                P2 2024                P3 2024
                                                                                                                                                                                                                                                                                                                                                                                      Revenues
                                                                                                                                                                                                                                                                                                                                                                                      Box Office Receipts
                                                                                                                                                                                                                                                                                                                                                                                      Box Office Receipts
 10.8%     54,033       10.8%      40,849     10.8%       32,096     10.8%       42,600     10.8%      46,685     10.8%       40,849     10.8%       40,849     10.8%       64,192     10.8%       35,014     10.8%       35,014     10.8%       52,520     10.8%       43,767     10.8%       58,356     10.8%      44,117     10.8%       34,663     10.8%       46,008     10.8%   Retail Ticket Sales                   322,038      493,324      532,790      124,788
 22.1%    110,325       22.1%      83,406     22.1%       65,533     22.1%       86,980     22.1%      95,321     22.1%       83,406     22.1%       83,406     22.1%      131,066     22.1%       71,491     22.1%       71,491     22.1%      107,236     22.1%       89,363     22.1%      119,151     22.1%      90,078     22.1%       70,776     22.1%       93,939     22.1%   Internet Ticket Sales                 657,542    1,007,269    1,087,851      254,793
  2.9%     14,355        2.9%      10,852      2.9%        8,527      2.9%       11,318      2.9%      12,403      2.9%       10,852      2.9%       10,852      2.9%       17,054      2.9%        9,302      2.9%        9,302      2.9%       13,953      2.9%       11,628      2.9%       15,504      2.9%      11,721      2.9%        9,209      2.9%       12,223      2.9%   Fandango Ticket Sales                  85,557      131,063      141,548       33,153
  0.0%         72        0.0%          54      0.0%           43      0.0%           57      0.0%          62      0.0%           54      0.0%           54      0.0%           85      0.0%           46      0.0%           46      0.0%           70      0.0%           58      0.0%           77      0.0%          59      0.0%           46      0.0%           61      0.0%   Iphone Sales                              427          654          707          166
                                                                                                                                                                                                                                                                                                                                                                                      Talent Fee Sales                          -            -            -            -
  3.1%      15,740       3.1%      11,900      3.1%        9,350      3.1%       12,410      3.1%      13,600      3.1%       11,900      3.1%       11,900      3.1%       18,700      3.1%       10,200      3.1%       10,200      3.1%       15,300      3.1%       12,750      3.1%       17,000      3.1%      12,852      3.1%       10,098      3.1%       13,402      3.1%   Internet Fee Sales                     93,814      143,710      155,206       36,352
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 38.9%    194,694       38.9%     147,061     38.9%      115,548     38.9%      153,364     38.9%     168,070     38.9%      147,061     38.9%      147,061     38.9%      231,097     38.9%      126,053     38.9%      126,053     38.9%      189,079     38.9%      157,566     38.9%      210,088     38.9%     158,826     38.9%      124,792     38.9%      165,633     38.9%   Total Box Office Receipts           1,160,379    1,777,553    1,918,102      449,252
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                      Venue Rental & Other Income               -            -            -            -
  0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Venue Rental Sales                        -            -            -            -
  0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Special Event Sales                       -            -            -            -
  0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Gift Card Discount Revenue                -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
  0.0%         -         0.0%          -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Total Venue Rental & Other Income         -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 38.9%    194,694       38.9%     147,061     38.9%      115,548     38.9%      153,364     38.9%     168,070     38.9%      147,061     38.9%      147,061     38.9%      231,097     38.9%      126,053     38.9%      126,053     38.9%      189,079     38.9%      157,566     38.9%      210,088     38.9%     158,826     38.9%      124,792     38.9%      165,633     38.9%   Gross Ticket & Venue Rental         1,160,379    1,777,553    1,918,102      449,252
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
                                               0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Food and N/A Beverage Sales               -            -            -            -
 36.3%    190,594       36.3%     143,332     36.3%      112,618     36.3%      149,475     36.3%     163,808     36.3%      143,332     36.3%      143,332     36.3%      225,236     36.3%      122,856     36.3%      122,856     36.3%      184,284     36.3%      153,570     36.3%      204,760     36.3%     154,798     36.3%      121,627     36.3%      161,433     36.3%   Food Sales                          1,135,934    1,740,119    1,869,458      437,859
  6.6%     34,413        6.6%      25,880      6.6%       20,334      6.6%       26,989      6.6%      29,577      6.6%       25,880      6.6%       25,880      6.6%       40,668      6.6%       22,183      6.6%       22,183      6.6%       33,274      6.6%       27,728      6.6%       36,971      6.6%      27,950      6.6%       21,961      6.6%       29,148      6.6%   NA Beverage Sales                     205,103      314,194      337,547       79,059
  3.5%     18,272        3.5%      13,741      3.5%       10,796      3.5%       14,330      3.5%      15,704      3.5%       13,741      3.5%       13,741      3.5%       21,593      3.5%       11,778      3.5%       11,778      3.5%       17,667      3.5%       14,722      3.5%       19,630      3.5%      14,840      3.5%       11,660      3.5%       15,476      3.5%   Dessert Sales                         108,900      166,822      179,222       41,977
  0.1%        554        0.1%         416      0.1%          327      0.1%          434      0.1%         476      0.1%          416      0.1%          416      0.1%          654      0.1%          357      0.1%          357      0.1%          535      0.1%          446      0.1%          595      0.1%         450      0.1%          353      0.1%          469      0.1%   Retail Sales                            3,299        5,054        5,430        1,272
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 48.8%    243,832       48.8%     183,369     48.8%      144,076     48.8%      191,228     48.8%     209,565     48.8%      183,369     48.8%      183,369     48.8%      288,151     48.8%      157,173     48.8%      157,173     48.8%      235,760     48.8%      196,467     48.8%      261,956     48.8%     198,039     48.8%      155,602     48.8%      206,526     48.8%   Total Food & N/A Beverage Sales     1,453,237    2,226,189    2,391,656      560,166
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
                                               0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Beer & Wine Sales                         -            -            -            -
  1.1%       5,798       1.1%       4,195      1.1%        3,296      1.1%        4,375      1.1%       4,794      1.1%        4,195      1.1%        4,195      1.1%        6,592      1.1%        3,596      1.1%        3,596      1.1%        5,393      1.1%        4,494      1.1%        5,993      1.1%       4,530      1.1%        3,560      1.1%        4,725      1.1%   Bottled Beer Sales                     34,555       52,933       54,712       12,815
  6.7%      35,111       6.7%      25,404      6.7%       19,960      6.7%       26,492      6.7%      29,033      6.7%       25,404      6.7%       25,404      6.7%       39,920      6.7%       21,775      6.7%       21,775      6.7%       32,662      6.7%       27,218      6.7%       36,291      6.7%      27,436      6.7%       21,557      6.7%       28,612      6.7%   Draft Beer Sales                      209,261      320,563      331,337       77,605
  2.4%      12,782       2.4%       9,248      2.4%        7,267      2.4%        9,645      2.4%      10,570      2.4%        9,248      2.4%        9,248      2.4%       14,533      2.4%        7,927      2.4%        7,927      2.4%       11,891      2.4%        9,909      2.4%       13,212      2.4%       9,988      2.4%        7,848      2.4%       10,416      2.4%   Wine Sales                             76,183      116,703      120,625       28,252
  6.2%      32,595       6.2%      23,584      6.2%       18,530      6.2%       24,594      6.2%      26,953      6.2%       23,584      6.2%       23,584      6.2%       37,060      6.2%       20,215      6.2%       20,215      6.2%       30,322      6.2%       25,268      6.2%       33,691      6.2%      25,470      6.2%       20,012      6.2%       26,562      6.2%   Liquor Sales                          194,269      297,596      307,598       72,045
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 17.3%      86,286      17.3%      62,431     17.3%       49,053     17.3%       65,106     17.3%      71,349     17.3%       62,431     17.3%       62,431     17.3%       98,105     17.3%       53,512     17.3%       53,512     17.3%       80,268     17.3%       66,890     17.3%       89,187     17.3%      67,425     17.3%       52,977     17.3%       70,315     17.3%   Total Beer and Wine Sales             514,267      787,795      814,273      190,716
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 66.0%    330,119       66.0%     245,800     66.0%      193,128     66.0%      256,334     66.0%     280,914     66.0%      245,800     66.0%      245,800     66.0%      386,256     66.0%      210,685     66.0%      210,685     66.0%      316,028     66.0%      263,357     66.0%      351,142     66.0%     265,464     66.0%      208,579     66.0%      276,841     66.0%   Gross Food & Ale Sales              1,967,504    3,013,984    3,205,929      750,883
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 -4.5%     (22,564)     -4.5%      (17,059)    -4.5%      (13,403)    -4.5%      (17,790)   -4.5%      (19,496)    -4.5%      (17,059)    -4.5%      (17,059)    -4.5%      (26,807)    -4.5%      (14,622)    -4.5%      (14,622)    -4.5%      (21,933)    -4.5%      (18,277)    -4.5%      (24,370)   -4.5%      (18,423)    -4.5%      (14,476)    -4.5%      (19,213)   -4.5%   Food Comps                           (134,484)    (206,014)    (222,495)     (52,112)
                                                                                                                                                                                                                                                                                                                                                                                      Season Pass Comps                         -            -            -            -
 -0.6%      (2,759)     -0.6%       (2,086)    -0.6%       (1,639)    -0.6%       (2,175)   -0.6%       (2,384)    -0.6%       (2,086)    -0.6%       (2,086)    -0.6%       (3,278)    -0.6%       (1,788)    -0.6%       (1,788)    -0.6%       (2,682)    -0.6%       (2,235)    -0.6%       (2,980)   -0.6%       (2,253)    -0.6%       (1,770)    -0.6%       (2,349)   -0.6%   Alc Comps                             (16,445)     (25,191)     (27,206)      (6,372)
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
 -5.1%     (25,324)     -5.1%      (19,145)    -5.1%      (15,042)    -5.1%      (19,965)   -5.1%      (21,880)    -5.1%      (19,145)    -5.1%      (19,145)    -5.1%      (30,084)    -5.1%      (16,410)    -5.1%      (16,410)    -5.1%      (24,615)    -5.1%      (20,512)    -5.1%      (27,350)   -5.1%      (20,676)    -5.1%      (16,246)    -5.1%      (21,562)   -5.1%   Total Comps                          (150,929)    (231,205)    (249,701)     (58,484)
                                                                                                                                                                                                                                                                                                                                                                                                                                -            -            -            -
100.0%    500,000      100.0%     378,000     100.0%     297,000     100.0%     394,200 100.0%        432,000     100.0%     378,000     100.0%     378,000     100.0%     594,000     100.0%     324,000     100.0%     324,000     100.0%     486,000     100.0%     405,000     100.0%     540,000 100.0%        408,240     100.0%     320,760     100.0%     425,736 100.0%      Net Sales                           2,980,000    4,565,000    4,930,200    1,154,736

                                                                                                                                                                                                                                                                                                                                                                                      Cost of Sales
                                                                                                                                                                                                                                                                                                                                                                                      Cost of Box Office
 47.7%      92,869      47.7%      70,148     47.7%       55,117     47.7%       73,155     47.7%      80,170     47.7%       70,148     47.7%       70,148     47.7%      110,233     47.7%       60,127     47.7%       60,127     47.7%       90,191     47.7%       75,159     47.7%      100,212     47.7%      75,760     47.7%       59,526     47.7%       79,007     47.7%   Film Rental                          553,501      847,893      914,935      214,293
  0.3%         513       0.3%         387      0.3%          304      0.3%          404      0.3%         443      0.3%          387      0.3%          387      0.3%          609      0.3%          332      0.3%          332      0.3%          498      0.3%          415      0.3%          553      0.3%         418      0.3%          329      0.3%          436      0.3%   Film Shipping                          3,056        4,682        5,052        1,183
  0.0%         -         0.0%                  0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                   0.0%                  0.0%                   0.0%                   0.0%   Box Office Split                         -            -            -            -
  0.2%         461       0.2%         348      0.2%          274      0.2%          363      0.2%         398      0.2%          348      0.2%          348      0.2%          547      0.2%           299     0.2%          299      0.2%           448     0.2%           373     0.2%           498     0.2%          376     0.2%           296     0.2%           392     0.2%   Access Digital Cinema                  2,749        4,211        4,544        1,064
  0.0%         -         0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%          -        0.0%           -       0.0%          -        0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Projector Usage Fees                     -            -            -            -
  2.0%       3,894       2.0%       2,941      2.0%        2,311      2.0%        3,067      2.0%       3,361      2.0%        2,941      2.0%        2,941      2.0%        4,622      2.0%         2,521     2.0%        2,521      2.0%         3,782     2.0%         3,151     2.0%         4,202     2.0%        3,177     2.0%         2,496     2.0%         3,313     2.0%   Special Event Supplies                23,208       35,551       38,362        8,985
  0.0%         -         0.0%         -        0.0%          -        0.0%          -        0.0%         -        0.0%          -        0.0%          -        0.0%          -        0.0%           -       0.0%          -        0.0%           -       0.0%           -       0.0%           -       0.0%          -       0.0%           -       0.0%           -       0.0%   Creative Department Billing              -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
 50.2%      97,737      50.2%      73,825     50.2%       58,006     50.2%       76,989     50.2%      84,372     50.2%       73,825     50.2%       73,825     50.2%      116,011     50.2%       63,279     50.2%       63,279     50.2%       94,918     50.2%       79,099     50.2%      105,465     50.2%      79,731     50.2%       62,646     50.2%       83,148     50.2%   Total Cost of Box Office             582,514      892,337      962,893      225,526
                                                                                                                                                                                                                                                                                                                                                                                                                               -            -            -            -
                                                                                                                                                                                                                                                                                                                                                                                      Cost of Food N/A Bev                     -            -            -            -
  4.4%       8,323       4.4%       6,259      4.4%        4,918      4.4%        6,527      4.4%       7,153      4.4%        6,259      4.4%        6,259      4.4%        9,835      4.4%         5,365     4.4%        5,365      4.4%        8,047      4.4%         6,706     4.4%        8,941      4.4%        6,760     4.4%         5,311     4.4%         7,049     4.4%   COGS - Dairy                          49,430       75,984       81,633       19,120
  2.0%       3,812       2.0%       2,867      2.0%        2,252      2.0%        2,989      2.0%       3,276      2.0%        2,867      2.0%        2,867      2.0%        4,505      2.0%         2,457     2.0%        2,457      2.0%        3,686      2.0%         3,071     2.0%        4,095      2.0%        3,096     2.0%         2,433     2.0%         3,229     2.0%   COGS - Meats                          22,719       34,802       37,389        8,757
  0.6%       1,144       0.6%         860      0.6%          676      0.6%          897      0.6%         983      0.6%          860      0.6%          860      0.6%        1,351      0.6%           737     0.6%          737      0.6%        1,106      0.6%           921     0.6%        1,229      0.6%          929     0.6%           730     0.6%           969     0.6%   COGS - Seafood                         6,816       10,441       11,217        2,627
  2.0%       3,812       2.0%       2,867      2.0%        2,252      2.0%        2,989      2.0%       3,276      2.0%        2,867      2.0%        2,867      2.0%        4,505      2.0%         2,457     2.0%        2,457      2.0%        3,686      2.0%         3,071     2.0%        4,095      2.0%        3,096     2.0%         2,433     2.0%         3,229     2.0%   COGS - Poultry                        22,719       34,802       37,389        8,757
  1.4%       2,668       1.4%       2,007      1.4%        1,577      1.4%        2,093      1.4%       2,293      1.4%        2,007      1.4%        2,007      1.4%        3,153      1.4%         1,720     1.4%        1,720      1.4%        2,580      1.4%         2,150     1.4%        2,867      1.4%        2,167     1.4%         1,703     1.4%         2,260     1.4%   COGS - Produce                        15,903       24,362       26,172        6,130
  1.2%       2,287       1.2%       1,720      1.2%        1,351      1.2%        1,794      1.2%       1,966      1.2%        1,720      1.2%        1,720      1.2%        2,703      1.2%         1,474     1.2%        1,474      1.2%        2,211      1.2%         1,843     1.2%        2,457      1.2%        1,858     1.2%         1,460     1.2%         1,937     1.2%   COGS - Bakery                         13,631       20,881       22,433        5,254
  5.5%      10,483       5.5%       7,883      5.5%        6,194      5.5%        8,221      5.5%       9,009      5.5%        7,883      5.5%        7,883      5.5%       12,388      5.5%         6,757     5.5%        6,757      5.5%       10,136      5.5%         8,446     5.5%       11,262      5.5%        8,514     5.5%         6,690     5.5%         8,879     5.5%   COGS - Grocery                        62,476       95,707      102,820       24,082
  2.0%       3,812       2.0%       2,867      2.0%        2,252      2.0%        2,989      2.0%       3,276      2.0%        2,867      2.0%        2,867      2.0%        4,505      2.0%         2,457     2.0%        2,457      2.0%        3,686      2.0%         3,071     2.0%        4,095      2.0%        3,096     2.0%         2,433     2.0%         3,229     2.0%   COGS - Paper                          22,719       34,802       37,389        8,757
  1.8%       3,401       1.8%       2,558      1.8%        2,010      1.8%        2,667      1.8%       2,923      1.8%        2,558      1.8%        2,558      1.8%        4,019      1.8%         2,192     1.8%        2,192      1.8%        3,289      1.8%         2,741     1.8%        3,654      1.8%        2,762     1.8%         2,171     1.8%         2,881     1.8%   COGS - Desserts                       20,272       31,054       33,362        7,814
  2.0%       3,873       2.0%       2,912      2.0%        2,288      2.0%        3,037      2.0%       3,329      2.0%        2,912      2.0%        2,912      2.0%        4,577      2.0%         2,496     2.0%        2,496      2.0%        3,745      2.0%         3,120     2.0%        4,161      2.0%        3,145     2.0%         2,471     2.0%         3,280     2.0%   COGS - N/A Beverages                  23,082       35,359       37,987        8,897




                                                                                                                       Case 2:20-bk-05017-DPC                                                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                                        Desc
                                                                                                                                                                                                    Main Document    Page 59 of 64
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
 22.9%     43,614     22.9%     32,799    22.9%    25,771    22.9%    34,205    22.9%    37,485    22.9%    32,799    22.9%    32,799    22.9%    51,541    22.9%    28,113    22.9%    28,113    22.9%    42,170    22.9%    35,142    22.9%    46,856    22.9%    35,423    22.9%    27,832    22.9%    36,941    22.9%   Total Cost of Food N/A Bev     259,766     398,194     427,792   100,196
                                                                                                                                                                                                                                                                                                                                                                 0         -           -         -
                                                                                                                                                                                                                                                                                                                            Cost of Beer & Wine                -           -           -         -
 22.5%      1,307     22.5%        945    22.5%       743    22.5%       986    22.5%     1,080    22.5%       945    22.5%       945    22.5%     1,486    22.5%       810    22.5%       810    22.5%     1,216    22.5%     1,013    22.5%     1,351    22.5%     1,021    22.5%       802    22.5%     1,065    22.5%   COGS - Bottled Beer              7,788      11,930      12,331     2,888
 22.2%      7,778     22.2%      5,628    22.2%     4,422    22.2%     5,869    22.2%     6,432    22.2%     5,628    22.2%     5,628    22.2%     8,843    22.2%     4,824    22.2%     4,824    22.2%     7,236    22.2%     6,030    22.2%     8,040    22.2%     6,078    22.2%     4,775    22.2%     6,338    22.2%   COGS - Draft Beer               46,357      71,014      73,401    17,192
 10.2%      1,302     10.2%        942    10.2%       740    10.2%       983    10.2%     1,077    10.2%       942    10.2%       942    10.2%     1,481    10.2%       808    10.2%       808    10.2%     1,212    10.2%     1,010    10.2%     1,346    10.2%     1,018    10.2%       800    10.2%     1,061    10.2%   COGS - Wine                      7,763      11,892      12,291     2,879
 10.4%      3,390     10.4%      2,453    10.4%     1,927    10.4%     2,558    10.4%     2,803    10.4%     2,453    10.4%     2,453    10.4%     3,854    10.4%     2,102    10.4%     2,102    10.4%     3,153    10.4%     2,628    10.4%     3,504    10.4%     2,649    10.4%     2,081    10.4%     2,762    10.4%   COGS - Liquor                   20,203      30,949      31,989     7,492
                                                                                                                                                                                                                                                                                                                            COGS - Bar Produce                 -           -           -         -
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
 16.0%     13,777     16.0%      9,968    16.0%     7,832    16.0%    10,395    16.0%    11,392    16.0%     9,968    16.0%     9,968    16.0%    15,664    16.0%     8,544    16.0%     8,544    16.0%    12,816    16.0%    10,680    16.0%    14,240    16.0%    10,765    16.0%     8,459    16.0%    11,227    16.0%   Total Cost of Beer & Wine       82,111     125,784     130,012    30,451
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
                                                                                                                                                                                                                                                                                                                            Cost of Venue Rental               -           -           -         -
  0.0%        -        0.0%         23     0.0%        18     0.0%        24     0.0%        26     0.0%        23     0.0%        23     0.0%        36     0.0%        20     0.0%        20     0.0%        30     0.0%        25     0.0%        33     0.0%        25     0.0%        20     0.0%        26     0.0%   VR Commission                      -           -           300         70
  0.0%        -        0.0%       186      0.0%      146      0.0%      194      0.0%      212      0.0%      186      0.0%      186      0.0%      292      0.0%      159      0.0%      159      0.0%      239      0.0%      199      0.0%      266      0.0%      201      0.0%      158      0.0%      209      0.0%   Celebrity Appearance               -           -         2,425       568
  0.0%        -        0.0%       -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%   Merchandise                        -           -           -         -
  0.0%        -        0.0%       -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%      -        0.0%   COGS - Smallwares                  -           -           -         -
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
#DIV/0!       -      #DIV/0!      209 #DIV/0!        164 #DIV/0!        218     #####      239 #DIV/0!        209 #DIV/0!        209 ######         328 #DIV/0!        179 #DIV/0!        179 ######         269 #DIV/0!        224 #DIV/0!        298     #####      226 #DIV/0!        177 #DIV/0!        235     #####   Total Cost of Venue Rental         -           -         2,725       638
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
 31.0%    155,128     31.0%    116,801    30.9%    91,772    30.9%   121,807    30.9%   133,487    30.9%   116,801    30.9%   116,801    30.9%   183,545    30.9%   100,115    30.9%   100,115    30.9%   150,173    30.9%   125,144    30.9%   166,859    30.9%   126,145    30.9%    99,114    30.9%   131,551    30.9%   Total Cost of Goods Sold       924,390   1,416,315   1,523,421   356,811
                                                                                                                                                                                                                                                                                                                                                               -           -           -         -
 69.0%    344,872     69.0%    261,199    69.1%   205,228    69.1%   272,393    69.1%   298,513    69.1%   261,199    69.1%   261,199    69.1%   410,455    69.1%   223,885    69.1%   223,885    69.1%   335,827    69.1%   279,856    69.1%   373,141    69.1%   282,095    69.1%   221,646    69.1%   294,185    69.1%   Gross Profit                 2,055,610   3,148,685   3,406,779   797,925

                                                                                                                                                                                                                                                                                                                            Expenses
                                                                                                                                                                                                                                                                                                                            Payroll
                                                                                                                                                                                                                                                                                                                            Front of House
  4.5%     22,593      4.5%     18,900     5.0%    14,850     5.0%    19,077     4.8%    21,600     5.0%    18,900     5.0%    18,698     4.9%    29,700     5.0%    16,200     5.0%    16,142     5.0%    24,300     5.0%    20,250     5.0%    26,968     5.0%    20,412     5.0%    16,038     5.0%    21,278     5.0%   Server/Waiter                 134,818     211,218     245,585     57,728
  1.2%      5,996      1.2%      4,533     1.2%     3,561     1.2%     4,727     1.2%     5,180     1.2%     4,533     1.2%     4,533     1.2%     7,123     1.2%     3,885     1.2%     3,885     1.2%     5,828     1.2%     4,856     1.2%     6,475     1.2%     4,895     1.2%     3,846     1.2%     5,105     1.2%   Bar                            35,732      54,739      59,118     13,847
  2.2%     10,844      2.2%      8,198     2.2%     6,442     2.2%     8,550     2.2%     9,370     2.2%     8,198     2.2%     8,198     2.2%    12,883     2.2%     7,027     2.2%     7,027     2.2%    10,541     2.2%     8,784     2.2%    11,712     2.2%     8,854     2.2%     6,957     2.2%     9,234     2.2%   Runner                         64,633      99,010     106,931     25,045
                                                                                                                                                                                                                                                                                                                            Trainer                           -           -           -          -
                                                                                                                                                                                                                                                                                                                            Labor Service Fee                 -           -           -          -
  -2.8%   (14,000)     -2.8%   (10,584)   -2.8%    (8,316)   -2.8%   (11,038)   -2.8%   (12,096)   -2.8%   (10,584)   -2.8%   (10,584)   -2.8%   (16,632)   -2.8%    (9,072)   -2.8%    (9,072)   -2.8%   (13,608)   -2.8%   (11,340)   -2.8%   (15,120)   -2.8%   (11,431)   -2.8%    (8,981)   -2.8%   (11,921)   -2.8%   Private Party Server          (83,440)   (127,820)   (138,046)   (32,333)
   0.4%     2,000       0.4%     1,512     0.4%     1,188     0.4%     1,577     0.4%     1,728     0.4%     1,512     0.4%     1,512     0.4%     2,376     0.4%     1,296     0.4%     1,296     0.4%     1,944     0.4%     1,620     0.4%     2,160     0.4%     1,633     0.4%     1,283     0.4%     1,703     0.4%   Trainee                        11,920      18,260      19,721      4,619
                                                                                                                                                                                                                                                                                                                                                              -           -           -          -
  5.5%     27,433      5.5%     22,559     6.0%    17,725     6.0%    22,893     5.8%    25,782     6.0%    22,559     6.0%    22,357     5.9%    35,450     6.0%    19,336     6.0%    19,279     6.0%    29,004     6.0%    24,170     6.0%    32,195     6.0%    24,364     6.0%    19,143     6.0%    25,399     6.0%   Total Front of House          163,662     255,407     293,310     68,906
                                                                                                                                                                                                                                                                                                                            Back of House
                                                                                                                                                                                                                                                                                                                            BOH                               -           -           -          -
  7.6%     38,151      7.6%     28,841     7.6%    22,661     7.6%    30,078     7.6%    32,961     7.6%    28,841     7.6%    28,841     7.6%    45,322     7.6%    24,721     7.6%    24,721     7.6%    37,082     7.6%    30,902     7.6%    41,202     7.6%    31,149     7.6%    24,474     7.6%    32,484     7.6%   Kitchen                       227,340     348,186     376,174     88,106
                                                                                                                                                                                                                                                                                                                            Expo                              -           -           -          -
                                                                                                                                                                                                                                                                                                                                                              -           -           -          -
  7.6%     38,151      7.6%     28,841     7.6%    22,661     7.6%    30,078     7.6%    32,961     7.6%    28,841     7.6%    28,841     7.6%    45,322     7.6%    24,721     7.6%    24,721     7.6%    37,082     7.6%    30,902     7.6%    41,202     7.6%    31,149     7.6%    24,474     7.6%    32,484     7.6%   Total Back of House           227,340     348,186     376,174     88,106
                                                                                                                                                                                                                                                                                                                            Manager
  4.7%     17,705      3.5%     22,131     5.9%    17,705     6.0%    17,705     4.5%    22,131     5.1%    17,705     4.7%    17,705     4.7%    22,131     3.7%    17,705     5.5%    17,705     5.5%    22,131     4.6%    17,705     4.4%    17,705     3.3%    22,131     5.4%    17,705     5.5%    17,705     4.2%   Manager                       167,400     230,160     230,160     57,540
  0.6%      2,308      0.5%      2,885     0.8%     2,308     0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308     0.6%     2,308     0.4%     2,885     0.7%     2,308     0.7%     2,308     0.5%   Manager Hourly                 22,500      30,000      30,000      7,500
  0.4%      1,538      0.3%      1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.5%     1,538     0.5%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%   PCE                            15,000      20,000      20,000      5,000
  0.4%      1,538      0.3%      1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.5%     1,538     0.5%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%   Payroll and HR                 20,000      20,000      20,000     20,000
  0.2%        769      0.2%        962     0.3%       769     0.3%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.2%       962     0.2%       769     0.2%       769     0.1%       962     0.2%       769     0.2%       769     0.2%   Programming                     7,500      10,000      10,000      2,500
  0.6%      2,308      0.5%      2,885     0.8%     2,308     0.8%     2,308     0.6%     2,885     0.7%     2,308     0.6%     2,308     0.6%     2,885     0.5%     2,308     0.7%     2,308     0.7%     2,885     0.6%     2,308     0.6%     2,308     0.4%     2,885     0.7%     2,308     0.7%     2,308     0.5%   Salary Allocations             22,500      30,000      30,000      7,500
  0.3%      1,000      0.2%      1,000     0.3%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.3%     1,000     0.3%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.2%     1,000     0.3%     1,000     0.2%   Manager Bonus                   9,000      12,000      12,000      3,000
                                                                                                                                                                                                                                                                                                                                                              -           -           -          -
  7.2%     27,166      5.4%     33,708     8.9%    27,166     9.1%    27,166     6.9%    33,708     7.8%    27,166     7.2%    27,166     7.2%    33,708     5.7%    27,166     8.4%    27,166     8.4%    33,708     6.9%    27,166     6.7%    27,166     5.0%    33,708     8.3%    27,166     8.5%    27,166     6.4%   Total Manager                 258,899     352,159     352,159     88,040
                                                                                                                                                                                                                                                                                                                            Box Office Labor
  1.2%      5,753      1.2%      4,349     1.2%     3,417     1.2%     4,535     1.2%     4,970     1.2%     4,349     1.2%     4,349     1.2%     6,834     1.2%     3,728     1.2%     3,728     1.2%     5,592     1.2%     4,660     1.2%     6,213     1.2%     4,697     1.2%     3,690     1.2%     4,898     1.2%   Tickets                        34,286      52,522      56,723     13,286
  0.4%      1,538      0.3%      1,923     0.5%     1,538     0.5%     1,538     0.4%     1,923     0.4%     1,538     0.4%     1,538     0.4%     1,923     0.3%     1,538     0.5%     1,538     0.5%     1,923     0.4%     1,538     0.4%     1,538     0.3%     1,923     0.5%     1,538     0.5%     1,538     0.4%   Projection                     15,000      20,000      20,000      5,000
  1.6%      7,291      1.5%      6,272     1.7%     4,956     1.7%     6,074     1.5%     6,893     1.6%     5,887     1.6%     5,887     1.6%     8,757     1.5%     5,266     1.6%     5,266     1.6%     7,515     1.5%     6,198     1.5%     7,751     1.4%     6,620     1.6%     5,229     1.6%     6,437     1.5%   Total Box Office Labor         49,286      72,522      76,723     18,286
                                                                                                                                                                                                                                                                                                                            Other Labor
  0.2%       769       0.2%       962      0.3%      769      0.3%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.2%      962      0.2%      769      0.2%      769      0.1%      962      0.2%      769      0.2%      769      0.2%   Maintenance                     7,500      10,000      10,000      2,500
  0.0%       143       0.0%       108      0.0%       85      0.0%      113      0.0%      123      0.0%      108      0.0%      108      0.0%      170      0.0%       92      0.0%       92      0.0%      139      0.0%      116      0.0%      154      0.0%      117      0.0%       92      0.0%      122      0.0%   Meeting                           851       1,303       1,407        330
                                                                                                                                                                                                                                                                                                                                                              -           -           -          -
  0.2%       912       0.2%      1,069     0.3%      854      0.3%      882      0.2%     1,085     0.3%      877      0.2%      877      0.2%     1,131     0.2%      862      0.3%      862      0.3%     1,100     0.2%      885      0.2%      923      0.2%     1,078     0.3%      861      0.3%      891      0.2%   Total Other Labor               8,351      11,303      11,407      2,830
                                                                                                                                                                                                                                                                                                                            Employee Related
  0.2%        985      0.2%        744     0.2%       585     0.2%       776     0.2%       851     0.2%       744     0.2%       744     0.2%     1,170     0.2%       638     0.2%       638     0.2%       957     0.2%       798     0.2%     1,063     0.2%       804     0.2%       632     0.2%       838     0.2%   FUTA                            5,868        8,989       9,709     2,274
  0.5%      2,694      0.5%      2,037     0.5%     1,600     0.5%     2,124     0.5%     2,327     0.5%     2,037     0.5%     2,037     0.5%     3,200     0.5%     1,746     0.5%     1,746     0.5%     2,618     0.5%     2,182     0.5%     2,909     0.5%     2,199     0.5%     1,728     0.5%     2,294     0.5%   Medicare-Matching              16,055       24,595      26,562     6,221
  2.3%     11,518      2.3%      8,708     2.3%     6,842     2.3%     9,081     2.3%     9,952     2.3%     8,708     2.3%     8,708     2.3%    13,684     2.3%     7,464     2.3%     7,464     2.3%    11,196     2.3%     9,330     2.3%    12,440     2.3%     9,405     2.3%     7,389     2.3%     9,808     2.3%   Social Security- Matching      68,650      105,163     113,576    26,601
  0.5%      2,457      0.5%      1,857     0.5%     1,459     0.5%     1,937     0.5%     2,123     0.5%     1,857     0.5%     1,857     0.5%     2,919     0.5%     1,592     0.5%     1,592     0.5%     2,388     0.5%     1,990     0.5%     2,653     0.5%     2,006     0.5%     1,576     0.5%     2,092     0.5%   SUI                            14,643       22,431      24,226     5,674
                                                                                                                                                                                                                                                                                                                            Vacation                          -            -           -         -
  0.7%      2,762      0.6%      2,398     0.6%     1,904     0.6%     2,402     0.6%     2,714     0.6%     2,367     0.6%     2,348     0.6%     3,714     0.6%     2,022     0.6%     2,020     0.6%     3,034     0.6%     2,527     0.6%     3,369     0.6%     2,548     0.6%     2,002     0.6%     2,657     0.6%   Payroll Processing Fees        24,859       33,145      30,819     7,206
  0.0%        417      0.0%        417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%       417     0.0%   Recruiting                      3,750        5,000       5,000     1,250
  4.4%     20,832      4.2%     16,160     4.3%    12,807     4.3%    16,737     4.2%    18,383     4.3%    16,130     4.3%    16,111     4.3%    25,103     4.2%    13,879     4.3%    13,877     4.3%    20,610     4.2%    17,243     4.3%    22,852     4.2%    17,378     4.3%    13,743     4.3%    18,105     4.3%   Total Employee Related        133,825      199,323     209,892    49,227
                                                                                                                                                                                                                                                                                                                                                              -            -           -         -
 26.5%    121,785     24.4%    108,609    28.7%    86,169    29.0%   103,829    26.3%   118,812    27.5%   101,461    26.8%   101,240    26.8%   149,471    25.2%    91,230    28.2%    91,170    28.1%   129,019    26.5%   106,564    26.3%   132,090    24.5%   114,296    28.0%    90,616    28.3%   110,482    26.0%   Total Payroll                 841,362    1,238,900   1,319,665   315,394
                                                                                                                                                                                                                                                                                                                            Promotional
                                                                                                                                                                                                                                                                                                                            Promotional                        -           -           -         -




                                                                                                       Case 2:20-bk-05017-DPC                                        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                Desc
                                                                                                                                                                     Main Document    Page 60 of 64
 0.4%    1,538     0.3%    1,442     0.4%    1,088     0.4%    1,387     0.4%    1,584     0.4%    1,367     0.4%    1,361     0.4%    2,155     0.4%    1,171     0.4%    1,171     0.4%    1,759     0.4%    1,464     0.4%    1,953     0.4%    1,476     0.4%    1,160     0.4%    1,540     0.4%   Marketing                                  14,992     19,989      17,900       4,176
                                                                                                                                                                                                                                                                                                        Advertising - Creative Dept Billing           -          -           -           -
 0.5%    5,000     0.5%    1,890     0.5%    1,485     0.5%    1,971     0.5%    2,160     0.5%    1,890     0.5%    1,890     0.5%    2,970     0.5%    1,620     0.5%    1,620     0.5%    2,430     0.5%    2,025     0.5%    2,700     0.5%    2,041     0.5%    1,604     0.5%    2,129     0.5%   Advertising                                37,400     52,825      24,651       5,774
 0.4%    1,538     0.3%    2,646     0.7%    2,079     0.7%    2,759     0.7%    3,024     0.7%    2,646     0.7%    2,646     0.7%    4,158     0.7%    2,268     0.7%    2,268     0.7%    3,402     0.7%    2,835     0.7%    3,780     0.7%    2,858     0.7%    2,245     0.7%    2,980     0.7%   Advertising - Local                        15,000     20,000      34,511       8,083
                                                                                                                                                                                                                                                                                                        Marketing Fee                                 -          -           -           -
 0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%   Special Events                                -          -           -           -
 0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%   Charitable Contributions                      -          -           -           -
                                                                                                                                                                                                                                                                                                                                                      -          -           -           -
 2.0%    8,076     1.6%    5,978     1.6%    4,652     1.6%    6,117     1.6%    6,768     1.6%    5,903     1.6%    5,897     1.6%    9,283     1.6%    5,059     1.6%    5,059     1.6%    7,591     1.6%    6,324     1.6%    8,433     1.6%    6,375     1.6%    5,009     1.6%    6,648     1.6%   Total Promotional                          67,392     92,814      77,063      18,033
                                                                                                                                                                                                                                                                                                        Insurance
 0.9%    3,370     0.7%    3,370     0.9%    3,370     1.1%    3,370     0.9%    3,370     0.8%    3,370     0.9%    3,370     0.9%    3,370     0.6%    3,370     1.0%    3,370     1.0%    3,370     0.7%    3,370     0.8%    3,370     0.6%    3,370     0.8%    3,370     1.1%    3,370     0.8%   Commercial                                 30,330     40,440      40,440      10,110
 0.5%    1,999     0.4%    1,999     0.5%    1,999     0.7%    1,999     0.5%    1,999     0.5%    1,999     0.5%    1,999     0.5%    1,999     0.3%    1,999     0.6%    1,999     0.6%    1,999     0.4%    1,999     0.5%    1,999     0.4%    1,999     0.5%    1,999     0.6%    1,999     0.5%   Health                                     17,995     23,994      23,994       5,998
 0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%   Life Insurance                                -          -           -           -
 0.5%    1,862     0.4%    1,862     0.5%    1,862     0.6%    1,862     0.5%    1,862     0.4%    1,862     0.5%    1,862     0.5%    1,862     0.3%    1,862     0.6%    1,862     0.6%    1,862     0.4%    1,862     0.5%    1,862     0.3%    1,862     0.5%    1,862     0.6%    1,862     0.4%   Workers Compensation                       16,758     22,344      22,344       5,586
                                                                                                                                                                                                                                                                                                                                                      -          -           -           -
 1.9%    7,231     1.4%    7,231     1.9%    7,231     2.4%    7,231     1.8%    7,231     1.7%    7,231     1.9%    7,231     1.9%    7,231     1.2%    7,231     2.2%    7,231     2.2%    7,231     1.5%    7,231     1.8%    7,231     1.3%    7,231     1.8%    7,231     2.3%    7,231     1.7%   Total Insurance                            65,083     86,778      86,778      21,694
                                                                                                                                                                                                                                                                                                        Utilities
 0.1%      969     0.2%      502     0.1%      467     0.2%      470     0.1%    1,446     0.3%      460     0.1%      460     0.1%      969     0.2%      502     0.2%      467     0.1%      941     0.2%      470     0.1%    1,446     0.3%      460     0.1%      460     0.1%      969     0.2%   Cable                                       6,185      9,049       8,599       1,889
 1.5%    5,635     1.1%   11,114     2.9%   11,933     4.0%   14,560     3.7%    6,397     1.5%    5,427     1.4%    5,635     1.5%    5,635     0.9%   11,114     3.4%   11,933     3.7%   15,641     3.2%   14,560     3.6%    6,397     1.2%    5,427     1.3%    5,635     1.8%    5,635     1.3%   Electric                                   90,903     99,437     120,347      16,697
 0.2%    1,593     0.3%      456     0.1%    1,057     0.4%      994     0.3%    1,148     0.3%      937     0.2%      625     0.2%    1,593     0.3%      456     0.1%    1,057     0.3%    1,020     0.2%      994     0.2%    1,148     0.2%      937     0.2%      625     0.2%    1,593     0.4%   Gas                                         8,825     12,135      11,487       3,156
 0.1%      620     0.1%      404     0.1%      198     0.1%      247     0.1%      530     0.1%      468     0.1%      188     0.0%      620     0.1%      404     0.1%      198     0.1%      277     0.1%      247     0.1%      530     0.1%      468     0.1%      188     0.1%      620     0.1%   Water                                       3,177      4,736       4,308       1,276
                                                                                                                                                                                                                                                                                                                                                      -          -           -           -
 1.8%    8,817     1.8%   12,475     3.3%   13,656     4.6%   16,271     4.1%    9,520     2.2%    7,292     1.9%    6,908     1.8%    8,817     1.5%   12,475     3.9%   13,656     4.2%   17,879     3.7%   16,271     4.0%    9,520     1.8%    7,292     1.8%    6,908     2.2%    8,817     2.1%   Total Utilites                            109,090    125,357     144,741      23,018
                                                                                                                                                                                                                                                                                                        Repair & Maintenance
                                                                                                                                                                                                                                                                                                        Repair & Maintenance                          -          -           -           -
 0.9%    3,333     0.7%    4,167     1.1%    4,167     1.4%    4,167     1.1%    4,167     1.0%    4,167     1.1%    4,167     1.1%    4,167     0.7%    4,167     1.3%    4,167     1.3%    4,167     0.9%    4,167     1.0%    4,167     0.8%    4,167     1.0%    4,167     1.3%    4,167     1.0%   Equipment Repairs                          37,500     40,000      50,000      12,500
 0.4%    2,301     0.4%    1,503     0.4%    1,180     0.4%    1,567     0.4%    1,717     0.4%    1,502     0.4%    1,502     0.4%    2,361     0.4%    1,288     0.4%    1,288     0.4%    1,932     0.4%    1,610     0.4%    2,146     0.4%    1,623     0.4%    1,275     0.4%    1,692     0.4%   HVAC Repairs                               20,046     26,728      19,595       4,589
 0.4%    1,321     0.3%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    1,049     0.2%      748     0.2%      863     0.2%    Kitchen Eqiupment Repairs                 11,893     15,857      10,643       2,661
 1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%    1,667     1.7%   Preventative Maintenance                   15,000     20,000      20,000       5,000
 0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%    2,583     0.5%   Fixed Rental                               23,250     31,000      31,000       7,750
 1.6%    6,000     1.2%    6,000     1.3%    6,000     1.5%    6,000     1.8%    6,000     1.7%    6,000     1.6%    6,000     1.5%    6,000     1.3%    6,000     1.4%    6,000     1.6%    6,000     1.7%    6,000     1.7%    6,000     1.6%    6,000     1.4%    6,000     1.4%    6,000     1.4%   Janitorial                                 54,000     72,000      72,000      18,000
 0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%      300     0.1%   Pest Control                                2,700      3,600       3,600         900
 0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%      -       0.0%   Trash Removal                                 -          -           -           -
 0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%      500     0.2%   Smallwares                                  4,500      6,000       6,000       1,500
 0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%      917     0.2%   Projection Supplies                         8,250     11,000      11,000       2,750
 0.0%      104     0.0%        79    0.0%        62    0.0%        82    0.0%        90    0.0%        79    0.0%        79    0.0%      124     0.0%        67    0.0%        67    0.0%      101     0.0%        84    0.0%      112     0.0%        85    0.0%        67    0.0%        89    0.0%   Film Supplies                                 620        950       1,026         240
                                                                                                                                                                                                                                                                                                                                                      -          -           -           -
 5.0%   19,026     3.8%   18,765     5.0%   18,123     6.1%   18,645     4.7%   18,990     4.4%   18,462     4.9%   18,577     4.9%   19,667     3.3%   18,237     5.6%   18,351     5.7%   19,216     4.0%   18,575     4.6%   19,255     3.6%   18,890     4.6%   18,223     5.7%   18,777     4.4%   Total Repair & Maintenance                177,760    227,136     224,864      55,890
                                                                                                                                                                                                                                                                                                        Office & General Administrative Expense
                                                                                                                                                                                                                                                                                                        Facility Expense
15.7%   65,000    13.0%   58,900    15.6%   54,850    18.5%   59,710    15.1%   71,600    16.6%   68,900    18.2%   68,900    18.2%   79,700    13.4%   66,200    20.4%   66,200    20.4%   74,300    15.3%   70,250    17.3%   77,000    14.3%   70,412    17.2%   66,038    20.6%   71,287    16.7%   Rent or Lease                             270,000    628,750      816,510    207,737
 0.0%   13,979     0.0%   13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            13,979            SBLOC                                     125,807    167,743      167,743     41,936
 0.0%      -       0.0%                                                                                                                                                                                                                                                                                 Storage                                       -          -            -          -
 0.3%      940     0.2%      940     0.2%      940     0.3%      940     0.2%      940     0.2%      940     0.2%      940     0.2%      940     0.2%      940     0.3%      940     0.3%      940     0.2%      940     0.2%      940     0.2%      940     0.2%      940     0.3%      940     0.2%   Telephone                                   8,462     11,282       11,282      2,821
 0.7%    2,500     0.5%    2,500     0.7%    2,500     0.8%    2,500     0.6%    2,500     0.6%    2,500     0.7%    2,500     0.7%    2,500     0.4%    2,500     0.8%    2,500     0.8%    2,500     0.5%    2,500     0.6%    2,500     0.5%    2,500     0.6%    2,500     0.8%    2,500     0.6%   Property Tax                               22,500     30,000       30,000      7,500
 0.0%      -       0.0%                                                                                                                                                                                                                                                                                 Other Taxes                                   -          -            -          -
 0.0%      -       0.0%                                                                                                                                                                                                                                                                                 Armored Car Service                           -          -            -          -
 0.0%      -       0.0%                                                                                                                                                                                                                                                                                 Quality Control                               -          -            -          -
 0.0%      186     0.0%     141      0.0%     111      0.0%     147      0.0%     161      0.0%     141      0.0%     141      0.0%     221      0.0%     121      0.0%     121      0.0%     181      0.0%     151      0.0%     201      0.0%     152      0.0%     119      0.0%     159      0.0%   Printing                                    1,109      1,700        1,836        430
                                                                                                                                                                                                                                                                                                                                                      -          -            -          -
20.3%   82,605    16.5%   76,459    20.2%   72,379    24.4%   77,276    19.6%   89,180    20.6%   86,459    22.9%   86,459    22.9%   97,340    16.4%   83,739    25.8%   83,739    25.8%   91,900    18.9%   87,820    21.7%   94,620    17.5%   87,983    21.6%   83,576    26.1%   88,864    20.9%   Total Facility Expense                    427,878    839,475    1,027,371    260,423
                                                                                                                                                                                                                                                                                                        Office Expense
 2.8%   13,750     2.8%   10,395     2.8%    8,168     2.8%   10,841     2.8%   11,880     2.8%   10,395     2.8%   10,395     2.8%   16,335     2.8%    8,910     2.8%    8,910     2.8%   13,365     2.8%   11,138     2.8%   14,850     2.8%   11,227     2.8%    8,821     2.8%   11,708     2.8%   Merchant Service Fees                      81,950    125,538     135,581      31,755
                                                                                                                                                                                                                                                                                                        Office Expense                                -          -           -           -
 0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%   Bank Charges                                  900      1,200       1,200         300
 0.0%       51     0.0%       39     0.0%       30     0.0%       40     0.0%       44     0.0%       39     0.0%       39     0.0%       61     0.0%       33     0.0%       33     0.0%       50     0.0%       41     0.0%       55     0.0%       42     0.0%       33     0.0%       43     0.0%   Delivery                                      304        465         503         118
 0.0%     417      0.0%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%     417      0.1%   Dues & Subscriptions                        3,750      5,000       5,000       1,250
 0.1%     700      0.1%     529      0.1%     416      0.1%     552      0.1%     605      0.1%     529      0.1%     529      0.1%     831      0.1%     454      0.1%     454      0.1%     680      0.1%     567      0.1%     756      0.1%     571      0.1%     449      0.1%     596      0.1%   Professional Fees                           4,171      6,390       6,901       1,616
 0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%     -        0.0%   Equipment                                     -          -           -           -
                                                                                                                                                                                                                                                                                                        Film Booking Fee                              -          -           -           -
 0.1%     505      0.1%     382      0.1%     300      0.1%     398      0.1%     436      0.1%     382      0.1%     382      0.1%     600      0.1%     327      0.1%     327      0.1%     491      0.1%     409      0.1%     545      0.1%     412      0.1%     324      0.1%     430      0.1%   Licenses & Permits                          3,010      4,611       4,979       1,166
 0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%   Supplies                                      900      1,200       1,200         300
 0.1%     526      0.1%     397      0.1%     312      0.1%     414      0.1%     454      0.1%     397      0.1%     397      0.1%     624      0.1%     341      0.1%     341      0.1%     511      0.1%     426      0.1%     568      0.1%     429      0.1%     337      0.1%     447      0.1%   Travel                                      3,132      4,798       5,182       1,214
 0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%     100      0.0%   Entertainment                                 900      1,200       1,200         300
 0.1%     617      0.1%     467      0.1%     367      0.1%     487      0.1%     533      0.1%     467      0.1%     467      0.1%     733      0.1%     400      0.1%     400      0.1%     600      0.1%     500      0.1%     667      0.1%     504      0.1%     396      0.1%     526      0.1%   Staff Benefits                              3,680      5,637       6,088       1,426
 0.1%     327      0.1%     247      0.1%     194      0.1%     258      0.1%     282      0.1%     247      0.1%     247      0.1%     388      0.1%     212      0.1%     212      0.1%     318      0.1%     265      0.1%     353      0.1%     267      0.1%     210      0.1%     278      0.1%   Uniform                                     1,947      2,983       3,221         754

 3.5%   17,192     3.4%    2,777     0.7%    2,336     0.8%    2,865     0.7%    3,071     0.7%    2,777     0.7%    2,777     0.7%    3,955     0.7%    2,483     0.8%    2,483     0.8%    3,366     0.7%    2,924     0.7%    3,660     0.7%    2,942     0.7%    2,465     0.8%    3,037     0.7%   Total Office Expense                      104,644    159,021      35,474       8,444
                                                                                                                                                                                                                                                                                                        Other Expenses
 0.0%    1,480     0.0%      922     0.0%      610     0.0%    1,041     0.0%    1,203     0.0%    1,049     0.0%    1,054     0.0%    1,961     0.0%      747     0.0%      735     0.0%    1,370     0.0%    1,085     0.0%    1,777     0.0%    1,115     0.0%      788     0.0%    1,254     0.0%   CW Operating Profit Bonus                   5,775     10,606       13,554      3,158
         1,480               922               610             1,041             1,203             1,049             1,054             1,961               747               735             1,370             1,085             1,777             1,115               788             1,254            PAH Operating Profit Bonus                  5,775     10,606       13,554      3,158
         1,985                43               -                 481               643               152               174             3,299               -                 -               1,205               252             2,699               371               -                 886            CW Net Profit Bonus                         4,149      6,316        8,948      1,257
         1,985                43               -                 481               643               152               174             3,299               -                 -               1,205               252             2,699               371               -                 886            PAH Net Profit Bonus                        4,149      6,316        8,948      1,257
        (7,500)           (5,670)           (4,455)           (5,913)           (6,480)           (5,670)           (5,670)           (8,910)           (4,860)           (4,860)           (7,290)           (6,075)           (8,100)           (6,124)           (4,811)           (6,386)           Screen Marketing                          (44,700)   (68,475)     (73,953)   (17,321)




                                                                                              Case 2:20-bk-05017-DPC                                    Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                          Desc
                                                                                                                                                        Main Document    Page 61 of 64
 1.1%     4,000     0.8%     4,000     1.1%     4,000     1.3%     4,000     1.0%     4,000     0.9%     4,000     1.1%     4,000     1.1%     4,000     0.7%     4,000     1.2%     4,000     1.2%     4,000     0.8%     4,000     1.0%     4,000     0.7%     4,000     1.0%     4,000     1.2%     4,000     0.9%   CW Fee                       36,000       48,000        48,000     12,000
 0.9%     3,333     0.7%     3,333     0.9%     3,333     1.1%     3,333     0.8%     3,333     0.8%     3,333     0.9%     3,333     0.9%     3,333     0.6%     3,333     1.0%     3,333     1.0%     3,333     0.7%     3,333     0.8%     3,333     0.6%     3,333     0.8%     3,333     1.0%     3,333     0.8%   PAH Fee                      30,000       40,000        40,000     10,000
 1.0%     6,763     1.4%     3,594     1.0%     4,098     1.4%     4,464     1.1%     4,545     1.1%     4,065     1.1%     4,119     1.1%     8,943     1.5%     3,968     1.2%     3,943     1.2%     5,194     1.1%     3,932     1.0%     8,187     1.5%     4,182     1.0%     4,098     1.3%     5,228     1.2%   Total Other Expenses         41,147       53,370        59,052     13,508
64.8%   285,246    57.0%   246,285    65.2%   216,811    73.0%   247,540    62.8%   269,997    62.5%   244,047    64.6%   243,605    64.4%   321,042    54.0%   233,332    72.0%   234,543    72.4%   294,760    60.7%   260,780    64.4%   297,846    55.2%   260,419    63.8%   226,948    70.8%   260,793    61.3%   Total EBITDTA Expenses    1,916,306    2,948,387     3,110,588    748,160
 4.2%    59,626    11.9%    14,914     3.9%   (11,584)   -3.9%    24,854     6.3%    28,516     6.6%    17,152     4.5%    17,594     4.7%    89,413    15.1%    (9,448)   -2.9%   (10,658)   -3.3%    41,067     8.5%    19,075     4.7%    75,296    13.9%    21,675     5.3%    (5,302)   -1.7%    33,392     7.8%   Net EBITDA                  139,304      200,298       296,191     49,765
19.8%   124,626    24.9%    73,814    19.5%    43,266    14.6%    84,564    21.5%   100,116    23.2%    86,052    22.8%    86,494    22.9%   169,113    28.5%    56,752    17.5%    55,542    17.1%   115,367    23.7%    89,325    22.1%   152,296    28.2%    92,087    22.6%    60,736    18.9%   104,678    24.6%   EBITDAR                     409,304      829,048     1,112,701    257,502
                                                                                                                                                                                                                                                                                                                                                        -            -             -          -
 5.0%    18,752     3.8%    18,752     5.0%    18,752     6.3%    18,752     4.8%    18,752     4.3%    18,752     5.0%    18,752     5.0%    18,752     3.2%    18,752     5.8%    18,752     5.8%    18,752     3.9%    18,752     4.6%    18,752     3.5%    18,752     4.6%    18,752     5.8%    18,752     4.4%   Depreciation                168,771      225,028       225,028     56,257
 2.5%     9,207     1.8%     9,145     2.4%     9,082     3.1%     9,019     2.3%     8,955     2.1%     8,892     2.4%     8,828     2.3%     8,763     1.5%     8,699     2.7%     8,634     2.7%     8,568     1.8%     8,503     2.1%     8,437     1.6%     8,371     2.1%     8,305     2.6%     8,238     1.9%   Interest Expense             68,194      114,178       105,524     24,914
                                                                                                                                                                                                                                                                                                                        Pre-Opening Expenses         40,000          -             -          -
 7.5%    27,960     5.6%    27,897     7.4%    27,834     9.4%    27,771     7.0%    27,708     6.4%    27,644     7.3%    27,580     7.3%    27,516     4.6%    27,451     8.5%    27,386     8.5%    27,321     5.6%    27,255     6.7%    27,190     5.0%    27,123     6.6%    27,057     8.4%    26,990     6.3%   Total Other Expenses        276,965      339,206       330,552     81,171
                                                                                                                                                                                                                                                                                                                                                        -            -             -          -
                                                                                                                                                                                                                                                                                                                        Total Expenses                  -            -             -          -
-3.3%    31,667     6.3%   (12,983)   -3.4%   (39,418) -13.3%     (2,918)   -0.7%      808      0.2%   (10,492)   -2.8%    (9,986)   -2.6%    61,898    10.4%   (36,899) -11.4%    (38,044) -11.7%     13,746     2.8%    (8,180)   -2.0%    48,106     8.9%    (5,448)   -1.3%   (32,359) -10.1%      6,401     1.5%   Net Income                 (137,662)    (138,908)      (34,360)   (31,406)
                                                                                                                                                                                                                                                                                                                                                        -            -             -          -
              0                  0                -                    0                  0                  0                  0                  0                 (0)               -                    0                 (0)               -                   (0)                (0)                 0            PIK Interest                 10,008            (0)           0          (0)
-3.6%   (13,679)   -2.7%   (13,741)   -3.6%   (13,804) -4.6%     (13,867)   -3.5%   (13,931)   -3.2%   (13,995)   -3.7%   (14,059)   -3.7%   (14,123)   -2.4%   (14,188) -4.4%     (14,252) -4.4%     (14,318)   -2.9%   (14,383)   -3.6%   (14,449)   -2.7%   (14,515)   -3.6%   (14,581)   -4.5%   (14,648)   -3.4%   Principal Payment               -       (120,891)     (169,110)   (43,745)
-1.9%    36,740     7.3%    (7,972)   -2.1%   (34,470) -11.6%      1,967     0.5%     5,629     1.3%    (5,734)   -1.5%    (5,292)   -1.4%    66,527    11.2%   (32,334) -10.0%    (33,544) -10.4%     18,181     3.7%    (3,811)   -0.9%    52,409     9.7%    (1,211)   -0.3%   (28,188)   -8.8%    10,505     2.5%   Cash Flow                    41,117      (34,771)       21,557    (18,894)
                                                                                                                                                                                                                                                                                                                                                        -            -             -          -

         13,399             13,460             13,522             13,584             13,646             13,709             13,772             13,835             13,898             13,962             14,026             14,090             14,155             14,220             14,285             14,350            BNC Principal                (9,476)    118,413       165,658      42,855
          9,038              8,976              8,915              8,853              8,790              8,728              8,665              8,602              8,538              8,475              8,411              8,346              8,282              8,217              8,152              8,086            BNC Interest                 66,589     112,073       103,580      24,455
         22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             22,437             Total BNC Payment           57,114     230,486       269,238      67,310
                                                                                                                                                                                                                                                                                                                                                        -           -             -           -
           280                281                282                283                285                286                287                288                289                291                292                293                294                295                297                298             US Foods Principal             (532)      2,478         3,452         890
           170                169                167                166                165                164                163                161                160                159                158                157                155                154                153                152             US Foods Interest             1,605       2,105         1,944         459
           450                450                450                450                450                450                450                450                450                450                450                450                450                450                450                450              Total US Foods Payment       1,073       4,583         5,395       1,349
                                                                                                                                                                                                                                                                                                                                                        -           -             -           -
         13,679             13,741             13,804             13,867             13,931             13,995             14,059             14,123             14,188             14,252             14,318             14,383             14,449             14,515             14,581             14,648            Total Principal             (10,008)    120,891       169,110      43,745
          9,207              9,145              9,082              9,019              8,955              8,892              8,828              8,763              8,699              8,634              8,568              8,503              8,437              8,371              8,305              8,238            Total Interest               68,194     114,178       105,524      24,914
         22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886             22,886                                         58,187     235,069       274,634      68,658




                                                                                                   Case 2:20-bk-05017-DPC                                        Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                                                                Desc
                                                                                                                                                                 Main Document    Page 62 of 64
                         EXHIBIT D




Case 2:20-bk-05017-DPC   Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23   Desc
                         Main Document    Page 63 of 64
Preliminary Liquidation Analysis
As of February 1, 2021

                                                       Book value        Liquidation Value     Liquidation Value Subject to Lien     Total Equity

Alamo Chandler, LLC
                                                                                                      Senior Claim of BNC
Real Property:                                                                                           $2,011,430.01
None
Personal Property:
Cash                                                       $245,601.00         $245,601.00                             $245,601.00              $0.00
Security Deposits                                           $89,789.46          $89,789.46                              $89,789.46              $0.00
Inventory                                                   $18,638.00           $4,090.50                               $4,090.50              $0.00
Office Furniture and Fixtures                                $2,450.00             $735.00                                 $735.00              $0.00
Machinery and Equipment                                  $1,368,255.80         $547,302.32                             $547,302.32              $0.00
Intangibles and Intellectual Proerty                         $1,100.00               $0.00                                                      $0.00




Alamo Chandler Total Values                              $1,725,834.26         $887,518.28                             $887,518.28              $0.00


Alamo Gilbert, LLC                                                                            Senior Claim of Stearns Bank
                                                                                                          $1,396,934.75
Real Property:
None
Personal Property:
Cash                                                       $228,440.00         $228,440.00                             $228,440.00              $0.00
Inventory                                                   $16,362.00           $4,090.50                               $4,090.50              $0.00
Machinery and Equipment                                    $909,828.77         $363,931.51                             $363,931.51              $0.00
Intangibles and Intellectual Property                        $1,100.00               $0.00                                   $0.00              $0.00




Alamo Gilbert Total Values                               $1,155,730.77         $596,462.01                             $596,462.01              $0.00


Alamo Tempe, LLC                                                                                    Senior Claim of BNC Bank
                                                                                                           $536,171.46
                                                                                                    Junior Claim of GetBackd
Real Property:                                                                                             $276,446.00
None
Personal Property:
Cash                                                       $314,060.00         $314,060.00                             $314,060.00              $0.00
Inventory                                                   $19,015.00           $4,753.75                               $4,753.75              $0.00
Machinery and Equipment                                    $471,684.99         $188,674.00                             $188,674.00              $0.00
Intangibles and Intellectual Property                        $1,100.00               $0.00                                   $0.00              $0.00


Alamo Tempe Total Values                                   $805,859.99         $507,487.75                             $507,487.75              $0.00




Collateral Value Available for Distribution to Secured Creditors in a Chapter 7 Liquidation

Alamo Chandler, LLC                                                                                                                       $887,518.28
Alamo Gilbert, LLC                                                                                                                        $596,462.01
Alamo Tempe, LLC                                                                                                                          $507,487.75


Amount Available for Distribution to Unsecured Creditors in a Chapter 7 Liquidation
(without accounting for fees and all other costs of administration)

Alamo Chandler, LLC                                                                                                                             $0.00
Alamo Gilbert, LLC                                                                                                                              $0.00
Alamo Tempe, LLC                                                                                                                                $0.00



    Case 2:20-bk-05017-DPC                       Doc 184 Filed 03/10/21 Entered 03/10/21 13:00:23                                          Desc
                                                 Main Document    Page 64 of 64
